Exhibit 10.2

 

FINAL

 

 

MASTER LEASE

 

 

between

 

 

SPIRIT SPE PORTFOLIO 2006-3, LLC,

 

 

Landlord,

 

 

and

 

 

PAMIDA STORES OPERATING CO., LLC,

 

 

Tenant,

 

 

Dated:  May 31, 2006

 

 

--------------------------------------------------------------------------------


 

Glossary of Defined Terms

 

Adjustment Date

 

2

Affected Party

 

60

Alteration Cap

 

18

Assigned Lease

 

20

Assignment or Sublease Officer’s Certificate

 

24

Base Rent

 

2

Building

 

1

Buildings

 

1

Capital Improvement

 

18

Casualty Event

 

26

Casualty Withholding Event

 

28

CERCLA

 

43

Claim

 

43

Code

 

22

Commencement Date

 

1

Condemnation

 

29

Condemnation Withholding Event

 

30

Confidential Information

 

58

Confidentiality Agreement

 

58

Costs

 

7

CPI

 

54

CPI Increase

 

54

Cross Default Termination Tests

 

32

Default

 

31

Default Interest

 

52

Disclosure Parties

 

58

EBITDAR

 

51

EBITDAR Event

 

51

EBITDAR Ratio

 

51

EBITDAR Rent

 

51

Effective Date

 

1

Environmental Laws

 

43

Exchange Act

 

57

Expiration Date

 

1

Extension Options

 

1

Extension Period

 

1

Extension Periods

 

1

Fee Properties

 

1

FIFRA

 

43

Flood Insurance Acts

 

10

Flood Insurance Policies

 

10

FMV Base Rent

 

61

FMV Reset

 

2

 

--------------------------------------------------------------------------------


 

Force Majeure

 

53

Ground Landlord

 

36

Ground Lease

 

36

Hazardous Materials

 

43

Holding Audited Reporting Financials

 

55

Holding Reporting Financials

 

55

Holding Unaudited Reporting Financials

 

55

Imposition

 

4

Impositions

 

4

Impositions Reserve

 

49

Indemnified Party

 

26

Insolvency Event

 

41

Installments

 

4

Insurance Deductible Letter of Credit

 

9

Insurance Reserve

 

49

Landlord

 

1, 52

Landlord Indemnified Parties

 

25

Landlord Indemnified Party

 

25

Landlord’s Notice

 

2

Laws

 

7

Lease

 

1

Lease Year

 

2

Leasehold Mortgage

 

39

Leasehold Mortgagee

 

39

Legal Requirements

 

7

Letter of Credit

 

51

Liability Insurance

 

9

Losses

 

8

MAI Appraisers

 

61

Maintenance Expenses

 

49

Maintenance Reserve

 

49

Manage

 

44

Management

 

44

Material Adverse Effect

 

8

Monthly Base Rent

 

3

Mortgage

 

36

Mortgagee

 

36

NDA

 

21

Net Condemnation Proceeds

 

29

Net Insurance Proceeds

 

27

Notice

 

45

OFAC Laws

 

41

Other Lease

 

32

Other Parties

 

58

Pamida

 

9

Parcel

 

1

 

ii

--------------------------------------------------------------------------------


 

Parcels

 

1

Person

 

41

Premises

 

1

Prime

 

52

Property Location

 

1

RCRA

 

43

REA

 

15

REA Change

 

15

REAs

 

15

Release

 

44

Released

 

44

Rent

 

3

Replacement Tenant

 

33

Required Repairs

 

17

Required Repairs Subaccount

 

17

Reserve

 

49

Reserve Event

 

51

Reserve Period

 

51

Reserve Reversal Event

 

51

Reserve Subaccount Account

 

49

Reserve Subaccounts

 

49

Reserves

 

49

Respond

 

44

Response

 

44

Restoration

 

26

Restoration Threshold

 

27

Restore

 

26

S&P

 

12

SEC

 

55

Securities

 

60

Securitization

 

60

ShopKo

 

9

Side-Letter Agreement

 

53

Spirit

 

55

Substitute Property

 

22

Tangible Net Worth

 

20

Tank Insurance

 

11

Tenant

 

1, 52

Tenant Audited Reporting Financials

 

56

Tenant Indemnified Parties

 

26

Tenant Indemnified Party

 

26

Tenant Reporting Financials

 

56

Tenant Unaudited Reporting Financials

 

56

Tenant’s Mortgagee

 

54

Tenant’s Personalty

 

14

Term

 

1

 

iii

--------------------------------------------------------------------------------


 

Terrorism Insurance

 

11

Terrorism Insurance Cap

 

11

Terrorism Insurance Required Amount

 

11

Transaction

 

22

TSCA

 

43

Warranties

 

17

 

iv

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1. GRANT AND TERM

 

1

1.01

 

Grant of Lease

 

1

1.02

 

Term of Lease

 

1

1.03

 

Extension Options

 

1

1.04

 

Base Rent Reset

 

2

1.05

 

Lease Year Defined

 

2

 

 

 

 

 

ARTICLE 2. RENT

 

2

2.01

 

Base Rent

 

2

2.02

 

Manner of Payment

 

3

2.03

 

Net Lease

 

3

 

 

 

 

 

ARTICLE 3. IMPOSITIONS

 

3

3.01

 

Tenant to Pay Impositions

 

3

3.02

 

Receipt of Payment

 

4

3.03

 

Exclusions.

 

5

3.04

 

Contest

 

5

3.05

 

Reduction of Assessed Valuation

 

5

3.06

 

Joinder of Landlord

 

5

 

 

 

 

 

ARTICLE 4. USE; COMPLIANCE

 

6

4.01

 

Use

 

6

4.02

 

Compliance

 

6

 

 

 

 

 

ARTICLE 5. UTILITIES

 

8

5.01

 

Payment for Utilities

 

8

5.02

 

Utilities

 

8

 

 

 

 

 

ARTICLE 6. INSURANCE

 

9

6.01

 

Tenant’s Insurance.

 

9

6.02

 

Blanket Policy

 

13

 

 

 

 

 

ARTICLE 7. RETURN OF PREMISES

 

13

7.01

 

Surrender of Possession

 

13

7.02

 

Trade Fixtures and Personal Property

 

14

7.03

 

Survival

 

14

 

 

 

 

 

ARTICLE 8. HOLDING OVER

 

14

 

 

 

ARTICLE 9. CONDITION AND CARE OF PREMISES

 

14

9.01

 

As-Is Condition

 

14

9.02

 

Tenant’s Obligations

 

14

9.03

 

Landlord Not Obligated

 

15

9.04

 

Compliance with REA(s)

 

15

9.05

 

Required Repairs

 

17

9.06

 

Warranties

 

17

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 10. RIGHTS RESERVED TO LANDLORD

 

18

 

 

 

ARTICLE 11. ALTERATIONS

 

18

11.01

 

Alterations

 

18

 

 

 

 

 

ARTICLE 12. ASSIGNMENT AND SUBLETTING

 

19

12.01

 

Assignment

 

19

12.02

 

Change of Control

 

20

12.03

 

Subletting and Non-Disturbance

 

21

12.04

 

Assignment by Landlord

 

22

12.05

 

Substitution

 

22

12.06

 

Concessionaires

 

24

12.07

 

Limits on Assignment, Subletting and Substitution

 

24

 

 

 

 

 

ARTICLE 13. WAIVER OF CERTAIN CLAIMS; INDEMNITY BY TENANT

 

25

13.01

 

Waiver of Certain Claims

 

25

13.02

 

Tenant Responsible for Personal Property

 

25

13.03

 

Indemnification.

 

25

 

 

 

 

 

ARTICLE 14. USE OF CASUALTY INSURANCE PROCEEDS

 

26

14.01

 

Tenant’s Obligation to Restore

 

26

14.02

 

No Abatement of Rent

 

28

14.03

 

Right to Terminate

 

28

14.04

 

Reduction of Rent

 

29

 

 

 

 

 

ARTICLE 15. EMINENT DOMAIN

 

29

15.01

 

Taking: Lease to Terminate

 

29

15.02

 

Taking: Lease to Continue

 

29

15.03

 

No Abatement of Rent

 

30

15.04

 

Tenant’s Claim for Reimbursement

 

30

 

 

 

 

 

ARTICLE 16. DEFAULT

 

31

16.01

 

Events of Default

 

31

16.02

 

Rights and Remedies of Landlord

 

32

16.03

 

Final Damages

 

34

16.04

 

Removal of Personal Property

 

35

16.05

 

Landlord’s Default

 

35

16.06

 

Attorneys’ Fees

 

35

16.07

 

Tenant Waiver

 

35

 

 

 

 

 

ARTICLE 17. SUBORDINATION; LEASEHOLD MORTGAGE

 

36

17.01

 

Subordination

 

36

17.02

 

Liability of Mortgagee; Attornment

 

36

17.03

 

Tenant Leasehold Mortgage.

 

37

 

 

 

 

 

ARTICLE 18. MORTGAGEE PROTECTION

 

40

 

 

 

ARTICLE 19. ESTOPPEL CERTIFICATE

 

40

 

 

 

ARTICLE 20. REPRESENTATIONS AND WARRANTIES OF TENANT

 

40

20.01

 

Organization, Authority and Status of Tenant

 

40

20.02

 

Enforceability

 

41

 

iii

--------------------------------------------------------------------------------


 

20.03

 

Property Condition

 

41

20.04

 

Litigation

 

41

20.05

 

Compliance With OFAC Laws

 

41

20.06

 

Ownership

 

41

20.07

 

Absence of Breaches or Defaults

 

41

20.08

 

Solvency

 

41

20.09

 

Licenses and Permits

 

42

 

 

 

 

 

ARTICLE 21. NONWAIVER

 

42

 

 

 

ARTICLE 22. Intentionally Deleted

 

42

 

 

 

ARTICLE 23. REAL ESTATE BROKERS

 

42

 

 

 

ARTICLE 24. NOTICES

 

42

 

 

 

ARTICLE 25. HAZARDOUS MATERIALS

 

43

25.01

 

Defined Terms.

 

43

25.02

 

Tenant’s Obligations with Respect to Environmental Matters

 

44

25.03

 

Copies of Notices

 

44

25.04

 

Landlord’s Right to Inspect

 

45

25.05

 

Tests and Reports

 

45

25.06

 

Tenant’s Obligation to Respond

 

45

25.07

 

Landlord’s Right to Act

 

46

25.08

 

Indemnification

 

46

 

 

 

 

 

ARTICLE 26. TITLE AND COVENANT AGAINST LIENS

 

47

26.01

 

Title and Covenant Against Liens

 

47

 

 

 

 

 

ARTICLE 27. EXCULPATORY PROVISIONS

 

48

 

 

 

ARTICLE 28. QUIET USE AND ENJOYMENT

 

48

 

 

 

ARTICLE 29. CHARACTERIZATION OF LEASE

 

48

29.01

 

Unseverable Lease

 

48

29.02

 

Waiver

 

49

 

 

 

 

 

ARTICLE 30. RESERVES

 

49

30.01

 

Reserves

 

49

30.02

 

Satisfaction of Tenant’s Obligations

 

49

30.03

 

Reserve Period; Maintenance Expenses

 

50

30.04

 

Reserve Reversal Event

 

50

30.05

 

Letter of Credit

 

50

30.06

 

Defined Terms.

 

51

 

 

 

 

 

ARTICLE 31. MISCELLANEOUS

 

52

31.01

 

Successors and Assigns

 

52

31.02

 

Modifications in Writing

 

52

31.03

 

Definition of Tenant

 

52

31.04

 

Definition of Landlord

 

52

31.05

 

Headings

 

52

31.06

 

Time of Essence

 

52

31.07

 

Default Rate of Interest

 

53

 

iv

--------------------------------------------------------------------------------


 

31.08

 

Severability

 

53

31.09

 

Entire Agreement

 

53

31.10

 

Force Majeure

 

53

31.11

 

Memorandum of Lease

 

53

31.12

 

No Construction Against Preparer

 

54

31.13

 

Waiver of Landlord’s Lien

 

54

31.14

 

Investment Tax Credits

 

54

31.15

 

Signage

 

54

31.16

 

Definition of CPI

 

54

31.17

 

Financial Statements.

 

55

31.18

 

State-Specific-Provisions

 

59

31.19

 

Counterparts

 

59

31.20

 

Mortgagee Consent

 

59

31.21

 

Waiver of Jury Trial and Certain Damages

 

59

31.22

 

Securitizations

 

60

31.23

 

No Merger

 

60

31.24

 

Fair Market Rent

 

61

 

 

 

 

 

ARTICLE 32. Intentionally Deleted

 

62

 

v

--------------------------------------------------------------------------------


 

Exhibits:

 

 

 

 

 

 

 

 

 

Exhibit A-1

 

List of Fee Properties

 

 

 

 

 

 

 

Exhibit A-2

 

Intentionally Deleted

 

 

 

 

 

 

 

Exhibit A-3

 

Legal Description of Each Parcel

 

 

 

 

 

 

 

Exhibit A-4

 

Intentionally Deleted

 

 

 

 

 

 

 

Exhibit B

 

Limited Rent Determination/Adjustment Formula

 

 

 

 

 

 

 

Exhibit C

 

Form of Estoppel Letter

 

 

 

 

 

 

 

Exhibit D

 

Form of Sublease Non-Disturbance Agreements

 

 

 

 

 

 

 

Exhibit E

 

Form of Mortgagee Non-Disturbance Agreement

 

 

 

 

 

 

 

Exhibit F

 

Form of Landlord Agreement

 

 

 

 

 

 

 

Exhibit G

 

Form of Memorandum of Lease

 

 

 

 

 

 

 

Exhibit H

 

State Specific Provisions

 

 

 

 

 

 

 

Exhibit I

 

Required Repairs

 

 

 

 

 

 

 

Exhibit J

 

Form Income and Expense Statement for Individual

 

 

Property Location

 

 

 

 

 

 

 

Schedules:

 

 

 

 

 

 

 

 

 

Schedule 6.01

 

Tenant’s Insurance Coverage Requirements

 

 

 

 

 

 

 

Schedule 12.01

 

Officer’s Certificate (Assignment)

 

 

 

 

 

 

 

Schedule 12.03

 

Officer’s Certificate (Subletting)

 

 

 

 

 

 

 

Schedule 16.01(j)

 

Other Lease

 

 

 

 

 

 

 

Schedule 31.17(g)

 

Form of Confidentiality Agreement

 

 

 

 

 

 

 

Schedule 31.17(h)

 

Officer’s Certificate (Financial Reports)

 

vi

--------------------------------------------------------------------------------


 

MASTER LEASE

 

THIS MASTER LEASE (hereinafter, this “Lease”) is made and entered into as of the
31st day of May 2006 (the “Effective Date”), by and between SPIRIT SPE PORTFOLIO
2006-3, LLC, a Delaware limited liability company (hereinafter, “Landlord”), and
PAMIDA STORES OPERATING CO., LLC, a Delaware limited liability company
(hereinafter “Tenant”).

 


ARTICLE 1.
GRANT AND TERM


 


1.01         GRANT OF LEASE. LANDLORD, FOR AND IN CONSIDERATION OF THE RENTS
RESERVED HEREIN AND OF THE COVENANTS AND AGREEMENTS CONTAINED HEREIN ON THE PART
OF TENANT TO BE PERFORMED, HEREBY LEASES TO TENANT, AND TENANT HEREBY LEASES
FROM LANDLORD, THOSE CERTAIN PARCELS OF LAND OWNED BY LANDLORD IN FEE AND LISTED
ON EXHIBIT A-1 ATTACHED HERETO AND MADE A PART HEREOF (THE “FEE PROPERTIES”),
THE FEE PROPERTIES ARE EACH, A “PARCEL” AND COLLECTIVELY, THE “PARCELS” AND
LEGALLY DESCRIBED ON EXHIBIT A-3 ATTACHED HERETO AND MADE A PART HEREOF) AND ALL
OF THE BUILDINGS LOCATED ON EACH OF THE PARCELS (EACH, A “BUILDING” AND
COLLECTIVELY THE “BUILDINGS”) AND WITH RESPECT TO EACH PARCEL, ALL OTHER
IMPROVEMENTS ERECTED OR SITUATED ON EACH SUCH PARCEL, INCLUDING, BUT NOT LIMITED
TO, TO THE EXTENT THEY EXIST, PARKING AREAS; ACCESS ROADS; ENTRANCES AND
DRIVEWAYS; LIGHTING FACILITIES; GRASS, SHRUBS, TREES AND LANDSCAPING; RETAINING
WALLS; PASSAGEWAYS, SIDEWALKS AND CURBS; CULVERTS; RETENTION BASINS AND DRAINAGE
FACILITIES; DIRECTIONAL AND SHOPPING CENTER PYLONS OR MONUMENTS; SEWER AND
SEWAGE DISPOSAL SYSTEMS; WATER SUPPLY, ELECTRIC LINES; GAS LINES AND OTHER
SERVICE AND UTILITY LINES, PIPES AND INSTALLATIONS OF EVERY KIND (EACH PARCEL,
TOGETHER WITH THE BUILDING AND THE OTHER IMPROVEMENTS LOCATED THEREON, A
“PROPERTY LOCATION” AND COLLECTIVELY, THE “PREMISES”), TOGETHER WITH ALL
EASEMENTS (INCLUDING ANY RIGHTS UNDER APPLICABLE CONSTRUCTION, OPERATING AND/OR
RECIPROCAL EASEMENTS AGREEMENTS) OVER ADJOINING REAL PROPERTY, RIGHTS OF WAY,
HEREDITAMENTS, INTERESTS IN OR TO ADJACENT STREETS OR ALLEYS OR OTHER REAL
PROPERTY AND ALL THE BENEFITS THEREUNTO BELONGING AND APPERTAINING TO ANY
PORTION OF THE PREMISES.


 


1.02         TERM OF LEASE. THE TERM HEREOF SHALL COMMENCE ON MAY 31, 2006 (THE
“COMMENCEMENT DATE”), AND SHALL EXPIRE AT 11:59 PM EST ON MAY 31, 2021 (THE
“EXPIRATION DATE”), UNLESS EARLIER TERMINATED OR EXTENDED AS PROVIDED IN THIS
LEASE (THE “TERM”).


 


1.03         EXTENSION OPTIONS. LANDLORD AGREES THAT TENANT SHALL HAVE, AND IT
IS HEREBY GRANTED, TWO (2) SUCCESSIVE OPTIONS (THE “EXTENSION OPTIONS”) TO
EXTEND THE TERM AS TO ANY PROPERTY LOCATION OR PROPERTY LOCATIONS, IN TENANT’S
SOLE DISCRETION, FOR A PERIOD OF TEN (10) YEARS EACH (INDIVIDUALLY, AN
“EXTENSION PERIOD”, AND COLLECTIVELY, THE “EXTENSION PERIODS”), EACH SUCH
EXTENSION PERIOD TO BEGIN RESPECTIVELY UPON THE EXPIRATION OF THE INITIAL TERM
OR THE PRIOR EXTENSION PERIOD, AS THE CASE MAY BE. ALL OF THE TERMS, COVENANTS
AND PROVISIONS OF THIS LEASE SHALL APPLY TO EACH EXTENSION PERIOD WITH RESPECT
TO THE PROPERTY LOCATIONS THAT TENANT ELECTS TO EXTEND, EXCEPT THAT BASE RENT
(AS DEFINED IN SECTION 2.01 BELOW) FOR EACH OF THE EXTENSION PERIODS SHALL
CONTINUE TO BE ADJUSTED PURSUANT TO THE TERMS OF SECTIONS 1.04 AND 2.01 BELOW,
PAYABLE IN EQUAL MONTHLY INSTALLMENTS AS MONTHLY BASE RENT (AS DEFINED IN
SECTION 2.01). IN ORDER TO EXERCISE THE EXTENSION OPTIONS, TENANT SHALL GIVE
LANDLORD NOTICE OF SUCH EXERCISE (WHICH NOTICE SHALL IDENTIFY THE PROPERTY
LOCATIONS THAT ARE TO BE EXTENDED) NO LATER THAN ONE HUNDRED TWENTY (120) DAYS
PRIOR TO THE END OF THE INITIAL TERM OF THIS LEASE OR THE PRIOR

 

--------------------------------------------------------------------------------


 


EXTENSION PERIOD, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT IF TENANT SHALL
FAIL TO GIVE THE NOTICE WITHIN THE AFORESAID TIME LIMIT, TENANT’S RIGHT TO
EXERCISE ITS OPTION SHALL NEVERTHELESS CONTINUE DURING SAID ONE HUNDRED TWENTY
(120) DAY PERIOD UNTIL THIRTY (30) DAYS AFTER LANDLORD SHALL HAVE GIVEN TENANT
NOTICE OF LANDLORD’S ELECTION TO TERMINATE SUCH OPTION (“LANDLORD’S NOTICE”),
AND TENANT MAY EXERCISE SUCH OPTION AT ANY TIME UNTIL THE EXPIRATION OF SAID
THIRTY (30) DAY PERIOD. IT IS THE INTENTION OF THE PARTIES TO AVOID FORFEITURE
OF TENANT’S RIGHTS TO EXTEND THE TERM UNDER ANY OF THE OPTIONS SET FORTH IN THIS
LEASE THROUGH INADVERTENT FAILURE TO GIVE THE EXTENSION NOTICE WITHIN THE TIME
LIMITS PRESCRIBED. ACCORDINGLY, IF TENANT SHALL FAIL TO GIVE AN EXTENSION NOTICE
TO LANDLORD FOR ANY OF THE EXTENSION PERIODS, AND IF LANDLORD SHALL FAIL TO GIVE
LANDLORD’S NOTICE TO TENANT, THEN UNTIL THE EXPIRATION OF THIRTY (30) DAYS
FOLLOWING LANDLORD’S NOTICE, OR UNTIL TENANT EITHER EXERCISES ITS OPTION TO
EXTEND OR NOTIFIES LANDLORD THAT IT DOES NOT INTEND TO EXERCISE SAID OPTION TO
EXTEND, THE TERM SHALL BE EXTENDED AUTOMATICALLY FROM MONTH TO MONTH UPON ALL
THE TERMS AND CONDITIONS THEN IN EFFECT, EXCEPT THAT MONTHLY BASE RENT SHALL BE
INCREASED IN ACCORDANCE WITH ARTICLE 8, AND IN NO EVENT SHALL THE TERM EXTEND
BEYOND THE LAST DATE OF THE LAST EXTENSION PERIOD. UPON THE FAILURE OF TENANT TO
EXERCISE ONE OR ANY OF THE OPTIONS HEREIN FOLLOWING LANDLORD’S NOTICE, AND, IN
ANY EVENT, UPON EXPIRATION OF THE LAST OF SUCH EXTENSION PERIODS, TENANT SHALL
HAVE NO FURTHER OR ADDITIONAL RIGHT TO RENEW OR EXTEND THIS LEASE.


 


1.04         BASE RENT RESET. NOTWITHSTANDING THE TERMS AND PROVISIONS OF
SECTION 1.03, UPON THE COMMENCEMENT OF EACH EXTENSION PERIOD OF THIS LEASE, THE
BASE RENT SHALL BE RESET AS DETERMINED IN ACCORDANCE WITH SECTION 31.24 HEREOF
(THE “FMV RESET”). THE PARTIES SHALL COMMENCE THE PROCESS FOR DETERMINING FAIR
MARKET RENT UPON TENANT’S DELIVERY TO LANDLORD OF WRITTEN NOTICE REQUESTING SUCH
DETERMINATION; PROVIDED, HOWEVER, SUCH NOTICE SHALL BE DELIVERED AT LEAST THREE
(3) MONTHS, BUT IN NO EVENT EARLIER THAN EIGHT (8) MONTHS, BEFORE THE DATE FOR
EXERCISING THE EXTENSION OPTION FOR SUCH EXTENSION PERIOD. THE FOREGOING SHALL
IN NO WAY AFFECT THE BASE RENT ADJUSTMENTS UNDER SECTION 2.01; PROVIDED,
HOWEVER, IN THE EVENT THE COMMENCEMENT OF AN EXTENSION PERIOD SHALL OCCUR ON AN
ADJUSTMENT DATE (AS DEFINED IN SECTION 2.01 BELOW), THE FMV RESET SHALL BE THE
ONLY ADJUSTMENT TO BASE RENT.


 


1.05         LEASE YEAR DEFINED. AS USED IN THIS LEASE, THE TERM “LEASE YEAR”
SHALL MEAN (A) IF THE COMMENCEMENT DATE IS THE FIRST (1ST) DAY OF A CALENDAR
MONTH, THE TWELVE (12) MONTH PERIOD COMMENCING ON THE COMMENCEMENT DATE OR (B)
IF THE COMMENCEMENT DATE IS NOT THE FIRST (1ST) DAY OF A CALENDAR MONTH, THE
PERIOD COMMENCING ON THE COMMENCEMENT DATE AND ENDING ON THE LAST DAY OF THE
TWELFTH (12TH) FULL CALENDAR MONTH OF THE TERM, AND IN EITHER CASE, EACH
SUCCEEDING TWELVE (12) MONTH PERIOD THEREAFTER WHICH FALLS IN WHOLE OR IN PART
DURING THE TERM.


 


ARTICLE 2.
RENT


 


2.01         BASE RENT. THROUGHOUT THE TERM, TENANT SHALL PAY TO LANDLORD AN
ANNUAL BASE RENT FOR THE PREMISES (THE “BASE RENT”), WITHOUT NOTICE OR DEMAND.
THE BASE RENT FOR THE FIRST LEASE YEAR SHALL BE EQUAL TO SEVEN MILLION NINE
HUNDRED FIFTY EIGHT THOUSAND SIX HUNDRED SIXTEEN AND 75/00 DOLLARS
($7,958,616.75). SUBJECT TO SECTION 1.04, ON JUNE 1, 2009 AND EVERY THIRD
ANNIVERSARY THEREAFTER DURING THE TERM (THE “ADJUSTMENT DATE”), THE BASE RENT
SHALL INCREASE BY THE LESSER OF (A) 1.25 MULTIPLIED BY THE PRODUCT OF (I) THE
BASE RENT IN EFFECT IMMEDIATELY PRIOR TO THE APPLICABLE ADJUSTMENT DATE AND (II)
THE CPI INCREASE (AS DEFINED IN

 

2

--------------------------------------------------------------------------------


 


SECTION 31.16) OR (B) 6% OF THE BASE RENT IN EFFECT IMMEDIATELY PRIOR TO THE
APPLICABLE ADJUSTMENT DATE. BASE RENT SHALL BE PAYABLE IN EQUAL MONTHLY
INSTALLMENTS (HEREINAFTER REFERRED TO AS “MONTHLY BASE RENT”), IN ADVANCE, ON
THE FIRST (1ST) DAY OF THE TERM AND ON THE FIRST (1ST) DAY OF EACH CALENDAR
MONTH THEREAFTER OF THE TERM. IF THE TERM BEGINS ON ANY DAY EXCEPT THE FIRST
(1ST) DAY OF A CALENDAR MONTH OR ENDS ON ANY DAY EXCEPT THE LAST DAY OF A
CALENDAR MONTH, THE MONTHLY BASE RENT SHALL BE PRORATED BY MULTIPLYING THE
MONTHLY BASE RENT BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS
REMAINING IN THE MONTH (INCLUDING THE EFFECTIVE DATE) AND THE DENOMINATOR OF
WHICH IS THE TOTAL NUMBER OF DAYS IN SUCH MONTH.


 


2.02         MANNER OF PAYMENT. UPON THE EFFECTIVE DATE, LANDLORD SHALL DELIVER
TO TENANT A CONFIRMATION OF LANDLORD’S ACCOUNT INFORMATION ALLOWING TENANT TO
ESTABLISH ARRANGEMENTS WHEREBY PAYMENTS OF THE BASE RENT AND ALL OTHER AMOUNTS
BECOMING DUE FROM TENANT TO LANDLORD HEREUNDER ARE TRANSFERRED BY AUTOMATED
CLEARING HOUSE DEBIT INITIATED BY TENANT FROM AN ACCOUNT ESTABLISHED BY TENANT
AT A UNITED STATES BANK OR OTHER FINANCIAL INSTITUTION TO SUCH ACCOUNT AS
LANDLORD MAY DESIGNATE. TENANT SHALL CONTINUE TO PAY ALL BASE RENT BY AUTOMATED
CLEARING HOUSE DEBIT UNLESS OTHERWISE DESIGNATED FROM TIME TO TIME BY WRITTEN
NOTICE FROM LANDLORD TO TENANT.


 


2.03         NET LEASE. IT IS THE INTENTION OF THE PARTIES HERETO THAT THE
OBLIGATIONS OF TENANT HEREUNDER SHALL BE SEPARATE AND INDEPENDENT COVENANTS AND
AGREEMENTS, THAT ANY BASE RENT, IMPOSITIONS AND ALL OTHER SUMS PAYABLE BY TENANT
HEREUNDER (HEREINAFTER COLLECTIVELY REFERRED TO AS “RENT”) SHALL CONTINUE TO BE
PAYABLE IN ALL EVENTS, AND THAT THE OBLIGATIONS OF TENANT HEREUNDER SHALL
CONTINUE UNAFFECTED, UNLESS THE REQUIREMENT TO PAY OR PERFORM THE SAME SHALL
HAVE BEEN TERMINATED OR REDUCED PURSUANT TO AN EXPRESS PROVISION OF THIS LEASE
OR BY OPERATION OF LAW. THIS IS A NET LEASE AND BASE RENT, IMPOSITIONS, AND ALL
OTHER ITEMS OF RENT AND ALL OTHER SUMS PAYABLE HEREUNDER BY TENANT SHALL BE PAID
WITHOUT NOTICE OR DEMAND, AND WITHOUT SETOFF, COUNTERCLAIM, ABATEMENT,
DEFERMENT, OR DEDUCTION, EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN OR
PROVIDED BY LAWS (AS DEFINED IN SECTION 4.02), AND TENANT SHALL ENFORCE ANY
RIGHTS AGAINST LANDLORD IN AN INDEPENDENT ACTION; PROVIDED, HOWEVER, IN NO EVENT
SHALL TENANT BE LIABLE FOR ANY INTEREST, PRINCIPAL, LATE FEES OR OTHER EXPENSES
RELATING TO ANY DEBT INCURRED BY LANDLORD OR OTHER COSTS INCURRED BY LANDLORD IN
FINANCING OR REFINANCING THE PREMISES. EXCEPT AS PROVIDED UNDER BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR OTHER PROCEEDING AFFECTING LANDLORD, TENANT AGREES
THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, IT SHALL NOT TAKE ANY
ACTION TO TERMINATE, RESCIND OR AVOID THIS LEASE NOTWITHSTANDING (A) THE
EXERCISE OF ANY REMEDY, INCLUDING FORECLOSURE, UNDER ANY MORTGAGE (AS DEFINED IN
SECTION 17.01 BELOW), (B) ANY ACTION WITH RESPECT TO THIS LEASE (INCLUDING THE
DISAFFIRMANCE HEREOF) WHICH MAY BE TAKEN BY LANDLORD UNDER THE FEDERAL
BANKRUPTCY CODE OR OTHERWISE, (C) A CONDEMNATION OF THE PREMISES OR ANY PORTION
THEREOF (EXCEPT AS EXPRESSLY PROVIDED HEREIN), (D) THE PROHIBITION OR
RESTRICTION OF TENANT’S USE OF THE PREMISES UNDER ANY LAWS (AS DEFINED IN
SECTION 4.02 BELOW), OR (E) A CASUALTY EVENT AFFECTING THE PREMISES OR ANY
PORTION THEREOF (EXCEPT AS EXPRESSLY PROVIDED HEREIN).


 


ARTICLE 3.
IMPOSITIONS


 


3.01         TENANT TO PAY IMPOSITIONS. TENANT SHALL PAY OR CAUSE TO BE PAID,
DIRECTLY TO THE APPLICABLE TAXING AUTHORITY (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN SECTION 30.01 HEREOF) IN A TIMELY MANNER AND AS HEREINAFTER PROVIDED,
ALL OF THE FOLLOWING ITEMS, IF ANY, TO THE EXTENT THAT

 

3

--------------------------------------------------------------------------------


 


SUCH ITEMS ARISE OUT OF THE USE, OWNERSHIP OR OPERATION OF EACH PROPERTY
LOCATION THAT ACCRUE DURING THE TERM (EACH, AN “IMPOSITION” AND COLLECTIVELY,
THE “IMPOSITIONS”): (A) REAL PROPERTY TAXES AND ASSESSMENTS; (B) TAXES ON
PERSONAL PROPERTY, TRADE FIXTURES AND IMPROVEMENTS LOCATED ON OR RELATING TO THE
PREMISES, WHETHER BELONGING TO LANDLORD OR TENANT; (C) OCCUPANCY AND RENT TAXES;
(D) LEVIES; (E) GROSS RECEIPTS, EXCISE OR SIMILAR TAXES (I.E., TAXES CUSTOMARILY
BASED UPON GROSS INCOME OR RECEIPTS WHICH FAIL TO TAKE INTO ACCOUNT DEDUCTIONS
RELATING TO ANY PROPERTY LOCATION) IMPOSED OR LEVIED UPON, ASSESSED AGAINST OR
MEASURED BY BASE RENT OR OTHER RENT PAYABLE HEREUNDER, BUT ONLY TO THE EXTENT
THAT SUCH TAXES WOULD BE PAYABLE IF SUCH PROPERTY LOCATION (TOGETHER WITH ANY
OTHER PROPERTY LOCATIONS OWNED BY LANDLORD AND SUBJECT TO THIS LEASE) WERE THE
ONLY PROPERTIES OF LANDLORD; (F) ALL EXCISE, FRANCHISE, PRIVILEGE, LICENSE,
SALES, VALUE ADDED, USE AND SIMILAR TAXES IMPOSED UPON THE RENT OR OTHER MONIES
OWED HEREUNDER, OR UPON THE LEASEHOLD ESTATE OF EITHER PARTY (OTHER THAN,
TRANSFERS, SALES OR SIMILAR TAXES IMPOSED IN CONNECTION WITH A DIRECT OR
INDIRECT TRANSFER OF LANDLORD’S LEASEHOLD ESTATE); (G) PAYMENTS IN LIEU OF EACH
OF THE FOREGOING, WHETHER OR NOT EXPRESSLY SO DESIGNATED; (H) FINES, PENALTIES
AND OTHER SIMILAR OR LIKE GOVERNMENTAL CHARGES APPLICABLE TO ANY OF THE
FOREGOING AND ANY INTEREST OR COSTS WITH RESPECT THERETO SOLELY ATTRIBUTABLE TO
THE ACTS OF TENANT; AND (I) ANY AND ALL OTHER FEDERAL, STATE, COUNTY AND
MUNICIPAL GOVERNMENTAL AND QUASI-GOVERNMENTAL LEVIES, ASSESSMENTS OR TAXES AND
CHARGES, GENERAL AND SPECIAL, ORDINARY AND EXTRAORDINARY, FORESEEN AND
UNFORESEEN, OF EVERY KIND AND NATURE WHATSOEVER, AND ANY INTEREST OR COSTS WITH
RESPECT THERETO, WHICH ARE DUE AND PAYABLE OR ACCRUE AT ANY TIME DURING THE
TERM. EACH SUCH IMPOSITION, OR INSTALLMENT THEREOF, DURING THE TERM SHALL BE
PAID BEFORE THE LAST DAY THE SAME MAY BE PAID WITHOUT FINE, PENALTY, INTEREST OR
ADDITIONAL COST; PROVIDED, HOWEVER, THAT IF, IN ACCORDANCE WITH LAWS, ANY
IMPOSITION MAY, AT THE OPTION OF THE TAXPAYER, BE PAID IN INSTALLMENTS (WHETHER
OR NOT INTEREST SHALL ACCRUE ON THE UNPAID BALANCE OF SUCH IMPOSITION)
(“INSTALLMENTS”), TENANT MAY EXERCISE THE OPTION TO PAY THE SAME IN SUCH
INSTALLMENTS AND SHALL BE RESPONSIBLE FOR THE PAYMENT OF SUCH INSTALLMENTS ONLY,
PROVIDED THAT ALL SUCH INSTALLMENT PAYMENTS RELATING TO PERIODS PRIOR TO THE
EXPIRATION OF THE TERM ARE REQUIRED TO BE MADE PRIOR TO THE EXPIRATION DATE OR
EARLY TERMINATION OF THIS LEASE. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
SECTION 3.01 TO THE CONTRARY, (I) ”IMPOSITIONS” SHALL INCLUDE ALL REAL PROPERTY
TAXES AND ASSESSMENTS WHICH WERE ASSESSED, LEVIED OR IMPOSED OR WHICH ACCRUED
PRIOR TO THE TERM IF PAYABLE DURING THE TERM, AND TENANT SHALL PROMPTLY PAY SUCH
ITEMS AS AND WHEN THEY BECOME DUE AND PAYABLE, AND (II) ANY REAL PROPERTY TAXES
AND ASSESSMENTS WHICH ACCRUE DURING THE TERM BUT BECOME PAYABLE AFTER THE TERM
SHALL CONTINUE TO BE TENANT’S OBLIGATION OR RESPONSIBILITY TO PAY.


 


3.02         RECEIPT OF PAYMENT. TENANT SHALL FURNISH TO LANDLORD, WITHIN THIRTY
(30) DAYS AFTER EACH IMPOSITION IS DUE, EVIDENCE REASONABLY SATISFACTORY TO
LANDLORD EVIDENCING THE PAYMENT OF AN IMPOSITION. LANDLORD AND TENANT SHALL
NOTIFY THE APPROPRIATE GOVERNMENTAL AUTHORITIES TO DELIVER BILLS OR INVOICES FOR
IMPOSITIONS DIRECTLY TO TENANT. NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE
CONTRARY, IF LANDLORD AND TENANT ARE UNABLE, AFTER HAVING MADE COMMERCIALLY
REASONABLE EFFORTS TO DO SO, TO CAUSE DIRECT BILLING OF IMPOSITIONS TO TENANT’S
ADDRESS, AND LANDLORD FAILS TO PROMPTLY (BUT IN ANY EVENT WITHIN TEN (10)
BUSINESS DAYS AFTER RECEIPT THEREOF), DELIVER TO TENANT ANY BILL OR INVOICE WITH
RESPECT TO ANY IMPOSITIONS THAT LANDLORD MAY RECEIVE AND TENANT’S PAYMENT OF
SUCH IMPOSITIONS WITHIN TWENTY (20) BUSINESS DAYS AFTER RECEIPT OF THE TAX BILL
RESULTS IN THE IMPOSITION OF INTEREST, PENALTIES AND/OR LATE FEES, THEN LANDLORD
SHALL BE RESPONSIBLE FOR SUCH INTEREST, PENALTIES AND/OR LATE FEES.

 

4

--------------------------------------------------------------------------------


 


3.03         EXCLUSIONS.


 


(A)           EXCEPT AS PROVIDED IN SECTION 3.03(B) HEREINBELOW, NOTHING
CONTAINED IN THIS ARTICLE 3 SHALL REQUIRE TENANT TO PAY FOREIGN, STATE, LOCAL OR
FEDERAL INCOME, INHERITANCE, ESTATE, SUCCESSION, CAPITAL LEVY, CAPITAL STOCK,
STAMP, TRANSFER (EXCEPT TRANSFERS OCCURRING AS A RESULT OF TENANT EXERCISING ITS
RIGHT OF SUBSTITUTION UNDER SECTION 12.05 HEREOF), EXCESS PROFIT, REVENUE, GIFT
OR SIMILAR TAXES OF LANDLORD. FOR THESE PURPOSES, INCOME TAXES SHALL INCLUDE
(I) TAXES, HOWEVER LABELED, DETERMINED BY REFERENCE TO INCOME, AND (II) ANY TAX,
HOWEVER LABELED, IMPOSED ON ONE OR MORE ALTERNATIVE BASES, WHERE ONE OR MORE OF
SUCH ALTERNATIVE BASES IS BASED ON INCOME AND THE TAX IS IN FACT IMPOSED ON THE
INCOME BASE; PROVIDED, HOWEVER, THAT THE MAXIMUM ADDITIONAL AMOUNT OF
IMPOSITIONS WITH RESPECT TO A CALENDAR YEAR THAT TENANT MAY BE RESPONSIBLE FOR
HEREUNDER AS A RESULT OF THE INCLUSION OF “AND THE TAX IS IN FACT IMPOSED ON THE
NET INCOME BASE” MAY NOT EXCEED $50,000. WHERE A TAX MAY BE IMPOSED ON ONE OR
MORE ALTERNATIVE BASES, ONE OR MORE OF WHICH IS BASED ON INCOME, AND IT IS NOT
IN FACT IMPOSED ON THE INCOME BASE, THE TAX ACTUALLY IMPOSED WILL BE TREATED AS
AN INCOME TAX HEREUNDER TO THE EXTENT OF THE AMOUNT THAT WOULD HAVE BEEN IMPOSED
HAD THE TAX BEEN IMPOSED ON AN INCOME BASE.


 


(B)           IF, AT ANY TIME DURING THE TERM, A TAX OR EXCISE ON BASE RENT OR
OTHER RENT OR THE RIGHT TO RECEIVE RENTS OR OTHER TAX, HOWEVER DESCRIBED, IS
LEVIED OR ASSESSED AGAINST LANDLORD AS A SUBSTITUTE IN WHOLE OR IN PART FOR ANY
IMPOSITIONS THERETOFORE PAYABLE BY TENANT, TENANT SHALL PAY AND DISCHARGE SUCH
TAX OR EXCISE ON BASE RENT OR OTHER RENT OR OTHER TAX BEFORE INTEREST OR
PENALTIES ACCRUE, AND THE SAME SHALL BE DEEMED TO BE AN IMPOSITION LEVIED
AGAINST THE PREMISES.


 


3.04         CONTEST. TENANT SHALL HAVE THE RIGHT TO CONTEST (IN THE CASE OF ANY
ITEM INVOLVING MORE THAN $10,000, AFTER WRITTEN NOTICE TO LANDLORD) THE AMOUNT
OR VALIDITY, IN WHOLE OR IN PART, OF ANY IMPOSITION BY APPROPRIATE LEGAL
PROCEEDINGS DILIGENTLY CONDUCTED IN GOOD FAITH, AT TENANT’S SOLE COST AND
EXPENSE, PROVIDED THAT (A) NO DEFAULT (AS DEFINED IN SECTION 16.01 BELOW) BY
TENANT HAS OCCURRED AND IS CONTINUING; (B) SUCH PROCEEDING SHALL BE PERMITTED
UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY OTHER INSTRUMENT
TO WHICH TENANT IS BOUND AS A DIRECT PARTY AND ANY REAS (AS DEFINED IN SECTION
9.04 BELOW) AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER AND SUCH PROCEEDING
SHALL BE CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE LAWS; (C) NO PROPERTY
LOCATION NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE IN DANGER OF BEING
SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST AS A RESULT OF SUCH PROCEEDINGS;
(D) SUCH PROCEEDING SHALL SUSPEND THE COLLECTION OF SUCH CONTESTED IMPOSITION
FROM THE APPLICABLE PROPERTY LOCATION; AND (E) TENANT SHALL FURNISH SUCH
SECURITY AS MAY BE REQUIRED BY THE APPROPRIATE GOVERNMENTAL AUTHORITIES IN
CONNECTION WITH THE PROCEEDING. UPON THE TERMINATION OF SUCH PROCEEDINGS, IT
SHALL BE THE OBLIGATION OF TENANT TO PAY THE AMOUNT OF SUCH IMPOSITION OR PART
THEREOF AS FINALLY DETERMINED IN SUCH PROCEEDINGS, THE PAYMENT OF WHICH MAY HAVE
BEEN DEFERRED DURING THE PROSECUTION OF SUCH PROCEEDINGS, TOGETHER WITH ANY
COSTS, FEES (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS), INTEREST, PENALTIES
OR OTHER LIABILITIES IN CONNECTION THEREWITH.


 


3.05         REDUCTION OF ASSESSED VALUATION. SUBJECT TO THE PROVISIONS OF
SECTION 3.04, TENANT SHALL HAVE THE RIGHT TO SEEK A REDUCTION IN THE ASSESSED
VALUATION OF EACH PROPERTY LOCATION FOR REAL PROPERTY TAX PURPOSES AND TO
PROSECUTE ANY ACTION OR PROCEEDING IN CONNECTION THEREWITH.


 


3.06         JOINDER OF LANDLORD. LANDLORD SHALL JOIN AND REASONABLY COOPERATE
IN ANY PROCEEDINGS REFERRED TO IN SECTIONS 3.04 AND 3.05 OR PERMIT THE SAME TO
BE BROUGHT IN ITS NAME

 

5

--------------------------------------------------------------------------------


 


BUT SHALL NOT BE LIABLE FOR THE PAYMENT OF ANY COSTS OR EXPENSES IN CONNECTION
WITH ANY SUCH PROCEEDINGS, AND TENANT SHALL REIMBURSE (AS INCURRED) AND
INDEMNIFY LANDLORD (PROMPTLY UPON DEMAND) FOR ANY AND ALL COSTS OR EXPENSES
WHICH LANDLORD MAY SUSTAIN OR INCUR IN CONNECTION WITH ANY SUCH PROCEEDINGS.


 


ARTICLE 4.
USE; COMPLIANCE


 


4.01         USE. TENANT SHALL HAVE THE RIGHT TO USE AND OCCUPY THE PREMISES FOR
ANY RETAIL PURPOSE OR FOR ANY OTHER USE OR PURPOSE PERMITTED BY THE APPLICABLE
ZONING AUTHORITY AND OTHERWISE BY LAWS AND, AS APPLICABLE, ANY REAS. TENANT
SHALL HAVE THE RIGHT TO CEASE OPERATIONS FOR BUSINESS (“GO DARK”) IN UP TO TEN
PERCENT (10%) OF THE AGGREGATE OF THE (A) RENTABLE SQUARE FOOTAGE OF THE
PREMISES COVERED BY THIS LEASE AT THE TIME OF DETERMINATION, AND (B) RENTABLE
SQUARE FOOTAGE OF THE LEASED PREMISES UNDER THE OTHER LEASE AT THE TIME OF
DETERMINATION. NOTWITHSTANDING THE FOREGOING, (I) AS TO ANY PARTICULAR PROPERTY
LOCATION, IF LESS THAN FIFTY PERCENT (50%) OF THE RENTABLE SQUARE FOOTAGE OF
SUCH PROPERTY LOCATION IS NOT OPERATING FOR BUSINESS, NO PORTION OF SUCH
PROPERTY LOCATION SHALL BE CONSIDERED “DARK”, (II) NO PORTION OF A PROPERTY
LOCATION SHALL BE CONSIDERED “DARK” UNLESS SUCH PROPERTY LOCATION IS “DARK” FOR
MORE THAN TWELVE (12) CONSECUTIVE MONTHS, (III) NO PORTION OF A PROPERTY
LOCATION SHALL BE CONSIDERED “DARK” IF TENANT CEASES BUSINESS OPERATIONS IN SUCH
PROPERTY LOCATION IN CONNECTION WITH A CASUALTY, CONDEMNATION, CAPITAL
IMPROVEMENT (AS DEFINED IN ARTICLE 11) OR FORCE MAJEURE (AS DEFINED IN SECTION
31.10), AND (IV) TENANT SHALL HAVE THE RIGHT TO “GO DARK” IN THE CORPORATE
HEADQUARTERS AND SUCH PROPERTY LOCATION SHALL NOT COUNT AGAINST THE TEN PERCENT
(10%) LIMITATION SET FORTH ABOVE. TENANT SHALL PROVIDE LANDLORD WITH WRITTEN
NOTICE OF A “GO DARK” PROPERTY LOCATION, AND AN OFFICER’S CERTIFICATE OF TENANT
(1) CERTIFYING COMPLIANCE WITH ALL OF THE SQUARE FOOTAGE REQUIREMENTS SET FORTH
IN THE FOREGOING SUBSECTIONS (A), (B) AND (I), AND THE OTHER REQUIREMENTS OR
CONDITIONS SET FORTH IN THE FOREGOING SUBSECTIONS (II), (III) AND (IV), AND (2)
ATTACHING A SCHEDULE OF SQUARE FOOTAGE CALCULATIONS IN SUPPORT THEREOF
(PROVIDED, HOWEVER, THAT TENANT’S FAILURE TO DELIVER SUCH NOTICE AND OFFICER’S
CERTIFICATE TO LANDLORD SHALL NOT CONSTITUTE A DEFAULT UNDER THIS LEASE).
NOTWITHSTANDING THE FOREGOING, THE TERMS AND PROVISIONS OF THIS LEASE AND
TENANT’S OBLIGATIONS HEREUNDER (INCLUDING WITHOUT LIMITATION, THE PAYMENT OF
BASE RENT AND OTHER RENT WITHOUT REDUCTION EXCEPT AS SET FORTH IN ARTICLES 14
AND 15, THE MAINTENANCE OF INSURANCE AS REQUIRED UNDER ARTICLE 6 AND TENANT’S
MAINTENANCE OBLIGATIONS UNDER SECTION 9.02) SHALL REMAIN IN FULL FORCE AND
EFFECT WITH RESPECT TO ANY PROPERTY LOCATION THAT HAS GONE “DARK”.


 


4.02         COMPLIANCE. TENANT’S USE AND OCCUPATION OF EACH OF THE PROPERTY
LOCATIONS, AND THE CONDITION THEREOF, SHALL, AT TENANT’S SOLE COST AND EXPENSE,
COMPLY FULLY WITH ALL LEGAL REQUIREMENTS (DEFINED BELOW), AND ALL RESTRICTIONS,
COVENANTS AND ENCUMBRANCES OF RECORD (INCLUDING ANY OWNER OBLIGATIONS UNDER SUCH
LEGAL REQUIREMENTS), WITH RESPECT TO THE PREMISES, IN EITHER EVENT, THE FAILURE
WITH WHICH TO COMPLY COULD HAVE A MATERIAL ADVERSE EFFECT (DEFINED BELOW).
WITHOUT IN ANY WAY LIMITING THE FOREGOING PROVISIONS, TENANT SHALL COMPLY WITH
ALL LEGAL REQUIREMENTS RELATING TO MONEY LAUNDERING, ANTI-TERRORISM, TRADE
EMBARGOS, ECONOMIC SANCTIONS, AND THE AMERICANS WITH DISABILITIES ACT OF 1990,
AS SUCH ACT MAY BE AMENDED FROM TIME TO TIME, AND ALL REGULATIONS PROMULGATED
THEREUNDER, AS THEY AFFECT THE PREMISES NOW OR HEREAFTER IN EFFECT. TENANT SHALL
COMPLY WITH ALL LEGAL REQUIREMENTS AND DIRECTIVES OF GOVERNMENTAL AUTHORITIES
AND, UPON RECEIPT THEREOF, SHALL PROVIDE TO LANDLORD COPIES OF ALL NOTICES,
REPORTS AND OTHER COMMUNICATIONS EXCHANGED WITH, OR RECEIVED FROM, GOVERNMENTAL

 

6

--------------------------------------------------------------------------------


 


AUTHORITIES RELATING TO ANY ACTUAL OR ALLEGED NONCOMPLIANCE EVENT, THE FAILURE
OF WHICH TO COMPLY COULD HAVE A MATERIAL ADVERSE EFFECT. TENANT SHALL ALSO
REIMBURSE LANDLORD FOR ALL COSTS (DEFINED BELOW) INCURRED BY LANDLORD IN
EVALUATING THE EFFECT OF SUCH AN EVENT ON THE PREMISES AND THIS LEASE (TO THE
EXTENT TENANT IS NOT USING REASONABLE EFFORTS TO COMPLY WITH SUCH AN EVENT AND
LANDLORD MAKES A REASONABLE AND GOOD FAITH DETERMINATION THAT SUCH EVALUATION IS
NECESSARY), IN OBTAINING ANY NECESSARY LICENSES FROM GOVERNMENTAL AUTHORITIES AS
MAY BE NECESSARY FOR LANDLORD TO ENFORCE ITS RIGHTS HEREUNDER, AND IN COMPLYING
WITH ALL LEGAL REQUIREMENTS APPLICABLE TO LANDLORD AS THE RESULT OF THE
EXISTENCE OF SUCH AN EVENT, AND FOR ANY PENALTIES OR FINES IMPOSED UPON LANDLORD
AS A RESULT THEREOF. TENANT WILL USE COMMERCIALLY REASONABLE EFFORTS TO PREVENT
ANY ACT OR CONDITION TO EXIST ON OR ABOUT THE PREMISES WHICH WILL MATERIALLY
INCREASE ANY INSURANCE RATE THEREON EXCEPT WHEN SUCH ACTS ARE REQUIRED IN THE
NORMAL COURSE OF ITS BUSINESS, AND IN ANY EVENT, TENANT SHALL PAY FOR SUCH
INCREASE; PROVIDED, HOWEVER, THE FOREGOING PROVISION SHALL NOT IN ANY WAY
PREVENT TENANT FROM HAVING THE RIGHT TO USE AND OCCUPY THE PREMISES IN
ACCORDANCE WITH SECTION 4.01 ABOVE. EXCEPT TO THE EXTENT OF LANDLORD’S WILLFUL
WRONGFUL ACTS OR GROSS NEGLIGENCE (PROVIDED THAT THE TERM “GROSS NEGLIGENCE”
USED IN THIS SECTION SHALL NOT INCLUDE GROSS NEGLIGENCE IMPUTED AS A MATTER OF
LAW TO ANY OF THE LANDLORD INDEMNIFIED PARTIES (AS DEFINED IN SECTION 13.03(A))
SOLELY BY REASON OF LANDLORD’S INTEREST IN ANY PROPERTY LOCATION OR TENANT’S
FAILURE TO ACT IN RESPECT OF MATTERS WHICH ARE OR WERE THE OBLIGATION OF TENANT
UNDER THIS LEASE), TENANT AGREES THAT IT WILL DEFEND, INDEMNIFY AND HOLD
HARMLESS THE LANDLORD INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES
(DEFINED BELOW) CAUSED BY, INCURRED OR RESULTING FROM TENANT’S FAILURE TO COMPLY
WITH ITS OBLIGATIONS UNDER THIS SECTION.


 

For purposes hereof:

 

“Costs” means all reasonable costs and expenses incurred by a Person (defined in
Section 20.05 below), including, without limitation, reasonable attorneys’ fees
and expenses, court costs, expert witness fees, costs of tests and analyses,
travel and accommodation expenses, deposition and trial transcripts, copies and
other similar costs and fees, and appraisal fees, as the circumstances require.

 

“Laws” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.

 

“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws (defined in Section 25.01(b)
below) and Laws relating to accessibility to, usability by, and discrimination
against, disabled individuals), all judicial and administrative interpretations
thereof, including any judicial order, consent, decree or judgment, and all
covenants, restrictions and conditions now or hereafter of record which may be
applicable to the Property Locations, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or restoration of any of
the Property Locations, even if compliance therewith necessitates structural
changes or improvements or results in interference with the use or enjoyment of
any of the Property Locations.

 

7

--------------------------------------------------------------------------------


 

“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, fines, penalties, interest, charges, fees, judgments,
awards, amounts paid in settlement and damages of whatever kind or nature,
inclusive of bodily injury and property damage to third parties (including,
without limitation, attorneys’ fees and other Costs of defense).

 

“Material Adverse Effect” means a material adverse effect on (a) any of the
Property Locations, including, without limitation, the operation of any of the
Property Locations and/or the value of any of the Property Locations;
(b) Tenant’s ability to perform its obligations under this Lease; or
(c) Landlord’s interests in any of the Property Locations or this Lease.

 


ARTICLE 5.
UTILITIES


 


5.01         PAYMENT FOR UTILITIES. TENANT WILL PAY, WHEN DUE, ALL SUCH CHARGES
WHICH ACCRUE DURING THE TERM OF EVERY NATURE, KIND OR DESCRIPTION FOR UTILITIES
FURNISHED TO ANY PROPERTY LOCATION OR CHARGEABLE AGAINST ANY PROPERTY LOCATION,
INCLUDING ALL CHARGES FOR WATER, SEWAGE, HEAT, GAS, LIGHT, GARBAGE, ELECTRICITY,
TELEPHONE, STEAM, POWER, OR OTHER PUBLIC OR PRIVATE UTILITY SERVICES. PRIOR TO
COMMENCEMENT OF THE TERM, TENANT SHALL PAY FOR ALL UTILITIES OR SERVICES AT ANY
PROPERTY LOCATION USED BY IT OR ITS AFFILIATES, AGENTS, EMPLOYEES OR
CONTRACTORS.


 


5.02         UTILITIES. TENANT SHALL HAVE THE RIGHT TO CHOOSE AND SHALL BE
RESPONSIBLE FOR CONTRACTING DIRECTLY WITH ALL SUPPLIERS OF UTILITY SERVICES. IN
THE EVENT THAT ANY CHARGE OR FEE IS REQUIRED BY THE STATE IN WHICH ANY PROPERTY
LOCATION IS LOCATED OR BY ANY AGENCY, SUBDIVISION OR INSTRUMENTALITY THEREOF, OR
BY ANY UTILITY COMPANY OR OTHER ENTITY FURNISHING SERVICES OR UTILITIES TO SUCH
PROPERTY LOCATION, AS A CONDITION PRECEDENT TO FURNISHING OR CONTINUING TO
FURNISH UTILITIES OR SERVICES TO SUCH PROPERTY LOCATION, SUCH CHARGE OR FEE
SHALL BE DEEMED TO BE A UTILITY CHARGE PAYABLE BY TENANT. THE PROVISIONS OF THIS
ARTICLE 5 SHALL INCLUDE, BUT SHALL NOT BE LIMITED TO, ANY CHARGES OR FEES FOR
PRESENT OR FUTURE WATER OR SEWER CAPACITY TO SERVE EACH PROPERTY LOCATION, ANY
CHARGES FOR THE UNDERGROUND INSTALLATION OF GAS OR OTHER UTILITIES OR SERVICES,
AND OTHER CHARGES RELATING TO THE EXTENSION OF OR CHANGE IN THE FACILITIES
NECESSARY TO PROVIDE EACH PROPERTY LOCATION WITH ADEQUATE UTILITY SERVICES.
TENANT MAY ELECT TO CAUSE THE SEPARATE METERING OF UTILITIES TO VARIOUS PORTIONS
OF ANY BUILDING. IF TENANT MAKES SUCH AN ELECTION, THE COSTS OF SUCH SEPARATE
METERING SHALL BE AT THE SOLE AND EXCLUSIVE COST OF TENANT. IN THE EVENT TENANT
FAILS TO PAY ANY SUCH CHARGE OR FEE CONTEMPLATED BY THIS SECTION 5.02, LANDLORD
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO PAY SUCH CHARGES OR FEES ON
TENANT’S BEHALF AND TENANT SHALL REIMBURSE LANDLORD FOR SUCH UTILITY CHARGE UPON
LANDLORD’S DEMAND THEREFOR WITH INTEREST ACCRUING AT THE RATE PROVIDED IN
SECTION 31.07. THE INABILITY OF TENANT TO OBTAIN, OR ANY STOPPAGE OF, THE
UTILITY SERVICES REFERRED TO IN THIS ARTICLE 5 RESULTING FROM ANY CAUSE (OTHER
THAN LANDLORD’S GROSS NEGLIGENCE OR WILLFUL WRONGFUL ACTS) SHALL NOT MAKE
LANDLORD LIABLE IN ANY RESPECT FOR DAMAGES OF ANY KIND TO ANY PERSON, PROPERTY
OR BUSINESS, OR ENTITLE TENANT TO ANY ABATEMENT OF RENT OR OTHER RELIEF FROM ANY
OF TENANT’S OBLIGATIONS UNDER THIS LEASE.

 

8

--------------------------------------------------------------------------------


 


ARTICLE 6.
INSURANCE


 


6.01         TENANT’S INSURANCE.


 


(A)           TENANT SHALL OBTAIN AND MAINTAIN THE FOLLOWING COVERAGES FOR ALL
PROPERTIES AT ITS SOLE COST AND EXPENSE (PROVIDED, HOWEVER, UPON THE
SATISFACTION OF THE CROSS-DEFAULT TERMINATION TESTS UNDER SECTION 16.01(J) THE
COVERAGES FOR TENANT SHALL BE AS SET FORTH ON SCHEDULE 6.01 ATTACHED HERETO):


 

(I)            “ALL RISK” OR “SPECIAL FORM” PROPERTY INSURANCE WITH A ONE
HUNDRED MILLION DOLLARS ($100,000,000) PER OCCURRENCE LIMIT, WITH NO AGGREGATE
FOR THE PERIL OF WINDSTORM, TORNADO AND HAIL, ON THE BUILDINGS AND TENANT’S
PERSONALTY (AS DEFINED IN SECTION 7.02) LOCATED ON EACH PROPERTY LOCATION,
(1) IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE FULL REPLACEMENT
COST, (2) CONTAINING AN AGREED AMOUNT ENDORSEMENT WAIVING ALL CO-INSURANCE
PROVISIONS; (3) PROVIDING FOR NO DEDUCTIBLE IN EXCESS OF (A) ONE HUNDRED
THOUSAND DOLLARS ($100,000) OR (B) IN THE EVENT THAT THE INSURANCE DEDUCTIBLE
LETTER OF CREDIT (DEFINED BELOW) IS IN FULL FORCE AND EFFECT, FIVE HUNDRED
THOUSAND DOLLARS ($500,000); AND (4) PROVIDING COVERAGE FOR CONTINGENT LIABILITY
FROM OPERATION OF BUILDING LAWS, DEMOLITION COSTS AND INCREASED COST OF
CONSTRUCTION UNDER AN “ORDINANCE OR LAW COVERAGE” OR “ENFORCEMENT” ENDORSEMENT
IF ANY OF THE IMPROVEMENTS OR THE USE OF EACH INDIVIDUAL PROPERTY LOCATION SHALL
AT ANY TIME CONSTITUTE LEGAL NON-CONFORMING STRUCTURES OR USES. THE FULL
REPLACEMENT COST SHALL BE REDETERMINED FROM TIME TO TIME (BUT NOT MORE
FREQUENTLY THAN ONCE IN ANY TWENTY-FOUR (24) CALENDAR MONTHS) AT THE REQUEST OF
LANDLORD BY AN APPRAISER OR CONTRACTOR DESIGNATED AND PAID BY TENANT AND
APPROVED BY LANDLORD, OR BY AN ENGINEER OR APPRAISER IN THE REGULAR EMPLOY OF
THE INSURER AND AT THE EXPENSE OF TENANT. AFTER THE FIRST APPRAISAL, ADDITIONAL
APPRAISALS MAY BE BASED ON CONSTRUCTION COST INDICES CUSTOMARILY EMPLOYED IN THE
TRADE. FOR PURPOSES OF THIS SECTION 6.01(A)(I), THE TERM “INSURANCE DEDUCTIBLE
LETTER OF CREDIT” SHALL MEAN A LETTER OF CREDIT, COMBINED FOR SHOPKO STORES
OPERATING CO., LLC (“SHOPKO”) AND PAMIDA STORES OPERATING CO., LLC (“PAMIDA”) SO
LONG AS THEY JOINTLY PROCURE INSURANCE, IN AN AMOUNT EQUAL TO FOUR HUNDRED
THOUSAND DOLLARS ($400,000.00), NAMING LANDLORD OR, AT LANDLORD’S OPTION, ITS
MORTGAGEE (AS DEFINED IN SECTION 17.01 BELOW) AS THE SOLE BENEFICIARY THEREOF,
WHICH LETTER OF CREDIT SHALL (A) BE A TRANSFERABLE, CLEAN, IRREVOCABLE,
UNCONDITIONAL, STANDBY LETTER OF CREDIT IN FORM, SUBSTANCE AND AMOUNT REASONABLY
SATISFACTORY TO LANDLORD IN ITS REASONABLE DISCRETION, ISSUED OR CONFIRMED BY A
COMMERCIAL BANK WITH A LONG TERM DEBT OBLIGATION RATING OF “AA” OR BETTER (OR A
COMPARABLE LONG TERM DEBT OBLIGATION RATING) AS ASSIGNED NATIONALLY-RECOGNIZED
STATISTICAL RATING AGENCY, (B) BE PAYABLE UPON PRESENTATION OF A SIGHT DRAFT
ONLY TO THE ORDER OF LANDLORD OR ITS MORTGAGEE AT A NEW YORK CITY BANK, (C) HAVE
AN INITIAL EXPIRATION DATE OF NOT LESS THAN ONE (1) YEAR AND SHALL BE
AUTOMATICALLY RENEWED FOR SUCCESSIVE TWELVE (12) MONTH PERIODS FOR THE TERM, (D)
PROVIDE FOR MULTIPLE DRAWS, AND (E) BE TRANSFERABLE BY LANDLORD OR ITS
MORTGAGEE, AND ITS SUCCESSORS AND ASSIGNS AT A NEW YORK CITY BANK.

 

(II)           COMMERCIAL GENERAL LIABILITY INSURANCE (“LIABILITY INSURANCE”)
AGAINST LIABILITY FOR BODILY INJURY AND DEATH, PROPERTY DAMAGE, PERSONAL AND
ADVERTISING INJURY, LIQUOR (TO THE EXTENT LIQUOR IS SOLD OR MANUFACTURED ON ANY
PROPERTY LOCATION), OPTOMETRIST AND DRUGGIST PROFESSIONAL LIABILITY (TO THE
EXTENT OPTOMETRIC AND PHARMACY OPERATIONS EXIST ON ANY PROPERTY LOCATION) ON
EACH PROPERTY LOCATION, SUCH LIABILITY INSURANCE (1) TO BE ON AN “OCCURRENCE”
FORM WITH A COMBINED SINGLE LIMIT OF NOT LESS THAN ONE MILLION DOLLARS
($1,000,000) PER OCCURRENCE AND TWO MILLION DOLLARS ($2,000,000) IN THE
AGGREGATE AND TO CONTINUE AT NOT LESS THAN THE AFORESAID LIMIT UNTIL REQUIRED TO
BE CHANGED BY LANDLORD IN WRITING BY REASON OF CHANGED ECONOMIC CONDITIONS
MAKING SUCH PROTECTION INADEQUATE; AND (2) TO PROVIDE COVERAGE FOR PREMISES AND
OPERATIONS, PRODUCTS AND COMPLETED OPERATIONS ON AN “IF ANY”

 

9

--------------------------------------------------------------------------------


 

BASIS, INDEPENDENT CONTRACTORS, BLANKET CONTRACTUAL LIABILITY FOR ALL WRITTEN
AND ORAL CONTRACTS AND CONTRACTUAL LIABILITY COVERING THE INDEMNITIES CONTAINED
IN THIS AGREEMENT. THE DEDUCTIBLE FOR LIABILITY INSURANCE COVERAGE SHALL NOT
EXCEED TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000).

 

(III)          WORKERS’ COMPENSATION INSURANCE PROVIDING STATUTORY BENEFITS AND
EMPLOYERS LIABILITY INSURANCE WITH A LIMIT OF AT LEAST ONE MILLION DOLLARS
($1,000,000) FOR ALL PERSONS EMPLOYED BY TENANT AT OR IN CONNECTION WITH EACH
PROPERTY LOCATION;

 

(IV)          BUSINESS INTERRUPTION/LOSS OF RENTS INSURANCE (1) COVERING ALL
RISKS REQUIRED TO BE COVERED BY THE INSURANCE PROVIDED FOR IN SECTION (I) ABOVE;
(2) IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE PROJECTED GROSS
INCOME FROM EACH INDIVIDUAL PROPERTY LOCATION (ON AN ACTUAL LOSS SUSTAINED
BASIS) FOR A PERIOD CONTINUING UNTIL THE RESTORATION OF THE INDIVIDUAL PROPERTY
LOCATION IS COMPLETED; THE AMOUNT OF SUCH BUSINESS INTERRUPTION/LOSS OF RENTS
INSURANCE SHALL BE DETERMINED PRIOR TO THE SIGNING OF THIS LEASE AND AT LEAST
ONCE EACH YEAR THEREAFTER BASED ON TENANT’S REASONABLE ESTIMATE OF THE GROSS
EARNINGS INCLUDING ONE HUNDRED PERCENT (100%) OF RENT PAYABLES FOR THE
SUCCEEDING TWENTY-FOUR (24) MONTH PERIOD, AND (3) CONTAINING AN EXTENDED PERIOD
OF INDEMNITY ENDORSEMENT WHICH PROVIDES THAT AFTER THE PHYSICAL LOSS TO THE
BUILDINGS, IMPROVEMENTS OR TENANT’S PERSONALTY HAS BEEN REPAIRED, THE CONTINUED
LOSS OR INCOME WILL BE INSURED UNTIL SUCH INCOME EITHER RETURNS TO THE SAME
LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE EXPIRATION OF SIX (6) MONTHS FROM THE
DATE THAT THE APPLICABLE INDIVIDUAL PROPERTY LOCATION IS REPAIRED OR REPLACED
AND OPERATIONS ARE RESUMED, WHICHEVER FIRST OCCURS, AND NOTWITHSTANDING THAT THE
POLICY MAY EXPIRE PRIOR TO THE END OF SUCH PERIOD;

 

(V)           COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF APPLICABLE, IN AN
AMOUNT EQUAL TO THE GREATER OF FIVE MILLION DOLLARS ($5,000,000) OR FULL
REPLACEMENT COST OF THE BUILDINGS, IMPROVEMENTS AND TENANT’S PERSONALTY ON TERMS
CONSISTENT WITH THE “ALL RISK” PROPERTY INSURANCE REQUIRED UNDER SUBSECTION (I)
ABOVE;

 

(VI)          FLOOD INSURANCE, IF ANY PORTION OF A BUILDING IS LOCATED IN AN
AREA IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT OR ANY
SUCCESSOR THERETO AS AN AREA HAVING SPECIAL FLOOD HAZARD PURSUANT TO THE
NATIONAL FLOOD INSURANCE ACT OF 1968, THE FLOOD DISASTER PROTECTION ACT OF 1973
OR THE NATIONAL FLOOD INSURANCE REFORM ACT OF 1994, AS EACH MAY BE AMENDED, OR
ANY SUCCESSOR LAW (THE “FLOOD INSURANCE ACTS”), OF THE FOLLOWING TYPES AND IN
THE FOLLOWING AMOUNTS (1) COVERAGE UNDER POLICIES ISSUED PURSUANT TO THE FLOOD
INSURANCE ACTS (THE “FLOOD INSURANCE POLICIES”) IN AN AMOUNT EQUAL TO THE
MAXIMUM LIMIT OF COVERAGE AVAILABLE FOR THE APPLICABLE INDIVIDUAL PROPERTY
LOCATION UNDER THE FLOOD INSURANCE ACTS, SUBJECT ONLY TO CUSTOMARY DEDUCTIBLES
UNDER SUCH POLICIES AND (2) EXCESS FLOOD INSURANCE IN AN AMOUNT EQUAL TO THE
GREATER OF (X) ONE HUNDRED PERCENT (100%) OF REPLACEMENT COST OF THE BUILDINGS
(INCLUDING THE IMPROVEMENTS) LOCATED IN THE APPLICABLE INDIVIDUAL PROPERTY
LOCATION, OR (Y) TEN MILLION DOLLARS ($10,000,000) FOR PROPERTY LOCATIONS
OUTSIDE FLOOD ZONE A OR V;

 

(VII)         EARTHQUAKE INSURANCE FOR LOCATIONS WITH PROBABLE MAXIMUM LOSS
PERCENTAGES OF 20 (PML 20%) OR GREATER, AND SINKHOLE AND MINE SUBSIDENCE
INSURANCE IN AMOUNTS EQUAL TO ONE TIMES (1X) THE PROBABLE MAXIMUM LOSS OF EACH
INDIVIDUAL PROPERTY LOCATION AS DETERMINED BY LANDLORD IN ITS SOLE DISCRETION
AND IN FORM AND SUBSTANCE SATISFACTORY TO LANDLORD, PROVIDED THAT WITH THE
EXCEPTIONS FOR LIMITS AND DEDUCTIBLES THE EARTHQUAKE

 

10

--------------------------------------------------------------------------------


 

INSURANCE SHALL BE ON TERMS CONSISTENT WITH THE “ALL RISK” PROPERTY INSURANCE
UNDER SUBSECTION (I) ABOVE:

 

(VIII)        UMBRELLA LIABILITY INSURANCE IN AN AMOUNT NOT LESS THAN SEVENTY
FIVE MILLION DOLLARS ($75,000,000) PER OCCURRENCE ON THE FORMS OF PRIMARY
COMMERCIAL GENERAL LIABILITY, EMPLOYERS LIABILITY, OPTOMETRIST PROFESSIONAL
LIABILITY AND DRUGGIST PROFESSIONAL LIABILITY;

 

(IX)           AT ALL TIMES DURING WHICH STRUCTURAL CONSTRUCTION, REPAIRS OR
ALTERATIONS (INCLUDING CAPITAL IMPROVEMENTS) ARE BEING MADE WITH RESPECT TO THE
BUILDINGS AND THE OTHER IMPROVEMENTS (1) OWNER’S CONTINGENT OR PROTECTIVE
LIABILITY INSURANCE COVERING CLAIMS NOT COVERED BY OR UNDER THE TERMS OR
PROVISIONS OF THE INSURANCE PROVIDED IN SECTION (II) ABOVE; AND (2) BUILDERS
RISK INSURANCE ON A COMPLETED VALUE FORM COVERING AGAINST “ALL RISKS” INSURED
AGAINST PURSUANT TO SECTION (I) ABOVE SHALL INCLUDE PERMISSION TO OCCUPY EACH
INDIVIDUAL PROPERTY LOCATION, AND SHALL CONTAIN AN AGREED AMOUNT ENDORSEMENT
WAIVING COINSURANCE PROVISIONS;

 

(X)            INSURANCE AGAINST TERRORISM, TERRORIST ACTS OR SIMILAR ACTS OF
SABOTAGE (“TERRORISM INSURANCE”) WITH COVERAGE AMOUNTS OF NOT LESS THAN SEVENTY
FIVE MILLION AND 00/100 DOLLARS ($75,000,000.00) (THE “TERRORISM INSURANCE
REQUIRED AMOUNT”). NOTWITHSTANDING THE FOREGOING SENTENCE, TENANT SHALL NOT BE
OBLIGATED TO EXPEND MORE THAN SEVENTY FIVE THOUSAND DOLLARS ($75,000), INCREASED
ANNUALLY BASED ON INCREASES IN THE CPI, IN ANY FISCAL YEAR ON INSURANCE PREMIUMS
FOR TERRORISM INSURANCE (THE “TERRORISM INSURANCE CAP”). IF THE COST OF THE
TERRORISM INSURANCE REQUIRED AMOUNT EXCEEDS THE TERRORISM INSURANCE CAP, TENANT
SHALL PURCHASE THE MAXIMUM AMOUNT OF TERRORISM INSURANCE AVAILABLE WITH FUNDS
EQUAL TO THE TERRORISM INSURANCE CAP;

 

(XI)           WITH RESPECT TO EACH PROPERTY LOCATION ON WHICH TENANT MAINTAINS
A TANK FOR THE STORAGE OF HAZARDOUS MATERIALS, STORAGE TANK LIABILITY INSURANCE
THAT PROVIDES FOR CORRECTIVE ACTION, THIRD PARTY LIABILITY COVERAGE, CLEAN-UP
COSTS AND DEFENSE COSTS AT ALL TIMES DURING THE TERM IN AN AMOUNT NOT LESS THAN
THOSE LIMITS REQUIRED TO SATISFY THE FINANCIAL RESPONSIBILITY REQUIREMENTS AS
DETERMINED BY TITLE 40 THE CODE OF FEDERAL REGULATIONS, BUT IN NO EVENT LESS
THAN TWO MILLION DOLLARS ($2,000,000) PER OCCURRENCE AND FOUR MILLION DOLLARS
($4,000,000) IN THE AGGREGATE (“TANK INSURANCE”); AND

 

(XII)          SUCH OTHER INSURANCE AND IN SUCH AMOUNTS FROM TIME TO TIME THAT
LANDLORD OR ITS MORTGAGEE MAY REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE
HAZARDS WHICH AT THE TIME ARE COMMONLY INSURED AGAINST FOR PROPERTY SIMILAR TO
EACH INDIVIDUAL PROPERTY LOCATION IN OR AROUND THE REGION IN WHICH THE EACH
INDIVIDUAL PROPERTY LOCATION IS LOCATED.

 


(B)           LANDLORD SHALL BE NAMED AS AN “ADDITIONAL INSURED” FOR LIABILITY
INSURANCE, AS AN “ADDITIONAL NAMED INSURED” AND AS A “LOSS PAYEE” FOR PROPERTY
INSURANCE, AS AN “ADDITIONAL INSURED” FOR TANK INSURANCE, AND AS A “LOSS PAYEE”
FOR RENTAL VALUE OR BUSINESS INTERRUPTION INSURANCE. IF ANY PROPERTY LOCATION
SHALL BE SUBJECT TO ANY MORTGAGE (AS DEFINED IN SECTION 17.01), THE APPLICABLE
LIABILITY INSURANCE SHALL, IF REQUIRED BY SUCH MORTGAGE, NAME THE MORTGAGEE (AS
DEFINED IN SECTION 17.01) AS AN ADDITIONAL INSURED AND THE PROPERTY, BUSINESS
INTERRUPTION/LOSS OF RENTS, BOILER AND MACHINERY, FLOOD, EARTHQUAKE AND
TERRORISM INSURANCE

 

11

--------------------------------------------------------------------------------


 


SHALL NAME THE MORTGAGEE AS A “LOSS PAYEE” UNDER A STANDARD “NONCONTRIBUTORY
MORTGAGEE” ENDORSEMENT OR ITS EQUIVALENT. IN THE CASE OF PROPERTY, BOILER AND
MACHINERY, AND FLOOD INSURANCE, EACH POLICY SHALL CONTAIN A SO-CALLED NEW YORK
STANDARD NON-CONTRIBUTING MORTGAGEE CLAUSE IN FAVOR OF ANY MORTGAGEE PROVIDING
THAT THE LOSS THEREUNDER SHALL BE PAYABLE TO LANDLORD AND MORTGAGEE, AS THEIR
INTERESTS MAY APPEAR.


 


(C)           ALL OF TENANT’S INSURANCE POLICIES REQUIRED HEREUNDER SHALL BE IN
SUCH FORM AND SHALL BE ISSUED BY SUCH RESPONSIBLE COMPANIES PERMITTED TO DO
BUSINESS IN THE STATE WHERE THE APPLICABLE PROPERTY LOCATION IS LOCATED. ALL
SUCH COMPANIES SHALL HAVE A RATING OF “A” OR BETTER FOR FINANCIAL STRENGTH
CLAIMS PAYING ABILITY ASSIGNED BY MOODY’S INVESTORS SERVICE, INC. (IF MOODY’S
INVESTORS SERVICE, INC. PROVIDES A RATING FOR THE INSURER) AND A RATING OF ”A”
OR BETTER ASSIGNED BY STANDARD & POOR’S RATING GROUP (“S&P”), PROVIDED THAT IF
ANY INSURANCE REQUIRED IS PROVIDED BY A SYNDICATE OF INSURERS, THE INSURERS WITH
RESPECT TO SUCH INSURANCE SHALL BE ACCEPTABLE IF: (1) THE FIRST LAYER OF
COVERAGE UNDER SUCH INSURANCE SHALL BE PROVIDED BY CARRIERS WITH A MINIMUM
FINANCIAL STRENGTH RATING FROM S&P OF “A” OR BETTER; (2) SIXTY PERCENT (60%)
(SEVENTY-FIVE PERCENT (75%) IF THERE ARE FOUR OR FEWER MEMBERS IN THE SYNDICATE)
OF THE AGGREGATE LIMITS UNDER SUCH POLICIES MUST BE PROVIDED BY CARRIERS WITH A
MINIMUM FINANCIAL STRENGTH RATING FROM S&P OF “A” OR BETTER; AND (3) THE
FINANCIAL STRENGTH RATING FROM S&P FOR EACH CARRIER IN THE SYNDICATE SHALL HAVE
A FINANCIAL STRENGTH RATING FROM S&P OF AT LEAST “BBB”. ALL POLICIES REFERRED TO
IN THIS LEASE SHALL BE PROCURED, OR CAUSED TO BE PROCURED, BY TENANT, AT NO
EXPENSE TO LANDLORD, AND FOR PERIODS OF NOT LESS THAN ONE (1) YEAR. EVIDENCE OF
INSURANCE (IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LANDLORD) SHALL BE
DELIVERED TO LANDLORD ON OR BEFORE THE COMMENCEMENT DATE AND RENEWAL EVIDENCE OF
INSURANCE NOT LESS THAN TEN (10) DAYS PRIOR TO THE DATE OF EXPIRATION OF THE
POLICIES. SUBJECT TO THE TERMS OF SECTION 30 BELOW, IF TENANT FAILS TO OBTAIN
AND MAINTAIN INSURANCE COVERAGES IN ACCORDANCE WITH THIS ARTICLE 6, THEN
LANDLORD, AT LANDLORD’S SOLE OPTION, UPON FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE
TO TENANT AND TENANT’S FAILURE TO CURE WITHIN SAID PERIOD, MAY, BUT SHALL NOT BE
OBLIGATED TO, PROCURE SUCH INSURANCE ON BEHALF OF, AND AT THE EXPENSE OF,
TENANT, AND IF LANDLORD EXERCISES SUCH RIGHT AND EXPENDS ANY FUNDS TO OBTAIN
SUCH INSURANCE, TENANT SHALL REIMBURSE LANDLORD FOR SUCH AMOUNTS UPON DEMAND
WITH INTEREST ACCRUING AT THE DEFAULT INTEREST RATE PROVIDED IN SECTION 31.07,
FROM THE TIME OF PAYMENT BY LANDLORD UNTIL FULLY PAID BY TENANT IMMEDIATELY UPON
WRITTEN DEMAND THEREFOR BY LANDLORD. IT IS UNDERSTOOD THAT ANY SUCH SUMS FOR
WHICH TENANT IS REQUIRED TO REIMBURSE LANDLORD SHALL CONSTITUTE RENT UNDER THIS
LEASE.


 


(D)           TENANT SHALL NOT CARRY SEPARATE INSURANCE CONCURRENT IN FORM OR
CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED BY THIS LEASE TO BE
FURNISHED BY TENANT, UNLESS LANDLORD AND EACH MORTGAGEE IS INCLUDED THEREIN AS
ADDITIONAL NAMED INSUREDS WITH ANY LOSS PAYABLE AS PROVIDED IN THIS LEASE.
TENANT SHALL PROMPTLY NOTIFY LANDLORD OF THE CARRYING OF ANY SUCH SEPARATE
INSURANCE AND SHALL CAUSE EVIDENCE OF THE SAME TO BE DELIVERED AS REQUIRED IN
THIS LEASE.


 


(E)           TENANT SHALL NOT VIOLATE OR PERMIT TO BE VIOLATED ANY OF THE
CONDITIONS OR PROVISIONS OF ANY OF TENANT’S INSURANCE POLICIES REQUIRED
HEREUNDER, AND TENANT SHALL SO PERFORM AND SATISFY OR CAUSE TO BE PERFORMED AND
SATISFIED THE REQUIREMENTS OF THE COMPANIES WRITING SUCH POLICIES SO THAT AT ALL
TIMES COMPANIES OF GOOD STANDING SHALL BE WILLING TO WRITE AND CONTINUE SUCH
INSURANCE.

 

12

--------------------------------------------------------------------------------


 


(F)            EACH OF TENANT’S INSURANCE POLICIES SHALL CONTAIN AN AGREEMENT BY
THE INSURER THAT SUCH POLICY SHALL NOT BE CANCELLED OR MODIFIED WITHOUT AT LEAST
TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO LANDLORD AND EACH MORTGAGEE, AND CONTAIN
CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT NO ACT OR NEGLIGENCE OF TENANT, OR
ANYONE ACTING FOR TENANT, OR FAILURE TO COMPLY WITH THE PROVISIONS OF ANY POLICY
WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE OF THE INSURANCE OR ANY PART
THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF THE INSURANCE
INSOFAR AS LANDLORD IS CONCERNED. THE PROPERTY INSURANCE SHALL CONTAIN A WAIVER
OF SUBROGATION BY THE INSURER OF ANY RIGHT TO RECOVER THE AMOUNT OF ANY LOSS
RESULTING FROM THE ACTS OR NEGLIGENCE OF LANDLORD OR ITS AGENTS, EMPLOYEES OR
LICENSEES.


 


(G)           EACH OF LANDLORD AND TENANT HEREBY WAIVES ANY AND EVERY CLAIM FOR
RECOVERY FROM THE OTHER FOR ANY AND ALL LOSS OR DAMAGE TO ANY PROPERTY LOCATION
OR TO THE CONTENTS THEREOF, WHETHER SUCH LOSS OR DAMAGE IS DUE TO THE NEGLIGENCE
OF LANDLORD OR TENANT OR THEIR RESPECTIVE AGENTS OR EMPLOYEES, WHICH LOSS OR
DAMAGE IS INSURED PURSUANT TO THIS LEASE; PROVIDED, HOWEVER, THAT THE FOREGOING
WAIVER SHALL NOT BE OPERATIVE IN ANY CASE WHERE THE EFFECT THEREOF IS TO
INVALIDATE ANY INSURANCE COVERAGE OF THE WAIVING PARTY OR INCREASE THE COST OF
SUCH INSURANCE COVERAGE. EACH OF LANDLORD AND TENANT HEREBY WAIVE ALL RIGHTS OF
SUBROGATION THAT THEY MAY HAVE AGAINST EACH OTHER.


 


(H)           IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT (1) IF ANY INSURANCE
REQUIRED HEREUNDER, OR ANY PART THEREOF, SHALL EXPIRE, BE WITHDRAWN, BECOME VOID
BY BREACH OF ANY CONDITION THEREOF BY TENANT, OR BECOME VOID OR IN JEOPARDY BY
REASON OF THE FAILURE OR IMPAIRMENT OF THE CAPITAL OF ANY INSURER, TENANT SHALL
IMMEDIATELY OBTAIN NEW OR ADDITIONAL INSURANCE REASONABLY SATISFACTORY TO
LANDLORD AND ITS MORTGAGEE; (2) THE MINIMUM LIMITS OF INSURANCE COVERAGE SET
FORTH IN THIS SECTION 6.01 SHALL NOT LIMIT THE LIABILITY OF TENANT FOR ITS ACTS
OR OMISSIONS AS PROVIDED IN THIS LEASE; (3) TENANT SHALL PROCURE POLICIES FOR
ALL INSURANCE FOR PERIODS OF NOT LESS THAN ONE YEAR AND SHALL PROVIDE TO
LANDLORD AND ANY SERVICER OR MORTGAGEE OF LANDLORD CERTIFICATES OF INSURANCE OR,
UPON LANDLORD’S REQUEST, DUPLICATE ORIGINALS OF INSURANCE POLICIES EVIDENCING
THAT INSURANCE SATISFYING THE REQUIREMENTS OF THIS LEASE IS IN EFFECT AT ALL
TIMES; AND (4) TENANT SHALL PAY AS THEY BECOME DUE ALL PREMIUMS FOR THE
INSURANCE REQUIRED BY THIS SECTION 6.01.


 


6.02         BLANKET POLICY. PROPERTY INSURANCE, AT THE OPTION OF TENANT, MAY BE
EFFECTED BY BLANKET POLICIES ISSUED TO TENANT COVERING THE ENTIRE PREMISES (OR
ANY PORTION THEREOF) AND OTHER PROPERTIES OWNED OR LEASED BY TENANT, PROVIDED
THAT THE POLICIES OTHERWISE COMPLY WITH THE PROVISIONS OF THIS LEASE.


 


ARTICLE 7.
RETURN OF PREMISES


 


7.01         SURRENDER OF POSSESSION. AT THE EXPIRATION OR EARLY TERMINATION OF
THIS LEASE, TENANT SHALL SURRENDER POSSESSION OF THE PREMISES TO LANDLORD AND
DELIVER ALL KEYS TO EACH OF THE BUILDINGS TO LANDLORD AND MAKE KNOWN TO LANDLORD
THE COMBINATION OF ALL LOCKS OF VAULTS THEN REMAINING IN EACH OF THE BUILDINGS,
AND, SUBJECT TO THE FOLLOWING PARAGRAPH, SHALL RETURN EACH PROPERTY LOCATION AND
ALL EQUIPMENT AND FIXTURES OF LANDLORD THEREIN TO LANDLORD IN GOOD WORKING
CONDITION (SUBJECT TO TENANT’S RIGHTS CONTAINED IN ARTICLE 11 AND SECTION 9.02),
REASONABLE WEAR AND TEAR, CASUALTY AND CONDEMNATION EXCEPTED.

 

13

--------------------------------------------------------------------------------


 


7.02         TRADE FIXTURES AND PERSONAL PROPERTY. TENANT’S MERCHANDISE,
FURNITURE, MACHINERY, TRADE FIXTURES, NON-TRADE FIXTURES, INVENTORY AND OTHER
ITEMS OF PERSONAL PROPERTY OF EVERY KIND AND DESCRIPTION (COLLECTIVELY,
“TENANT’S PERSONALTY”), SHALL BELONG TO TENANT THROUGHOUT THE TERM, AND TENANT
SHALL HAVE THE RIGHT TO REMOVE TENANT’S PERSONALTY FROM EACH PROPERTY LOCATION
AND THE OBLIGATION TO RESTORE ANY DAMAGE TO THE APPLICABLE PROPERTY LOCATION
CAUSED THEREBY, SUCH REMOVAL AND RESTORATION TO BE PERFORMED PRIOR TO THE END OF
THE TERM OR WITHIN TWENTY (20) DAYS FOLLOWING TERMINATION OF THIS LEASE OR
TENANT’S RIGHT OF POSSESSION, WHICHEVER IS EARLIER. IF TENANT FAILS TO REMOVE
SUCH ITEMS, LANDLORD MAY DO SO AND THEREUPON THE PROVISIONS OF SECTION 16.04
SHALL APPLY.


 


7.03         SURVIVAL. ALL OBLIGATIONS OF TENANT UNDER THIS ARTICLE 7 SHALL
SURVIVE THE EXPIRATION OF THE TERM OR EARLIER TERMINATION OF THIS LEASE.


 


ARTICLE 8.
HOLDING OVER


 

If Tenant remains in possession of any Property Location after the expiration of
the Term, Tenant, at Landlord’s option and within Landlord’s sole discretion,
may be deemed a tenant on a month-to-month basis and shall continue to pay Rent,
except that Tenant shall pay Landlord one hundred twenty-five percent (125%) of
the Base Rent then applicable to the final Lease Year of the Term for the period
Tenant remains in possession of such Property Location. The foregoing provisions
shall not serve as permission for Tenant to holdover, nor serve to extend the
Term (although Tenant shall remain bound to comply with all provisions of this
Lease until Tenant vacates each Property Location, and shall be subject to the
provisions of Article 7).

 


ARTICLE 9.
CONDITION AND CARE OF PREMISES


 


9.01         AS-IS CONDITION. TENANT ACKNOWLEDGES AND AGREES THAT TENANT ACCEPTS
EACH PROPERTY LOCATION IN “AS-IS, WHERE-IS” CONDITION AND AGREES THAT LANDLORD
MAKES NO REPRESENTATION OR WARRANTY AS TO THE CONDITION THEREOF. TENANT FURTHER
ACKNOWLEDGES AND AGREES THAT, PRIOR TO THE COMMENCEMENT DATE, TENANT OR AN
AFFILIATE OF TENANT HAS BEEN IN SOLE AND EXCLUSIVE POSSESSION AND CONTROL OF
EACH PROPERTY LOCATION.


 


9.02         TENANT’S OBLIGATIONS. SUBJECT TO TENANT’S RIGHTS SET FORTH IN
ARTICLE 11 BELOW AND THIS SECTION 9.02, TENANT SHALL MAINTAIN, OR CAUSE TO BE
MAINTAINED, IN GOOD WORKING ORDER EACH PROPERTY LOCATION, INCLUDING THE BUILDING
AND ANY OTHER IMPROVEMENTS LOCATED THEREON, THE EQUIPMENT SERVING THE BUILDING,
AND THE OTHER IMPROVEMENTS LOCATED THEREON, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ROOFS, FOUNDATIONS AND APPURTENANCES TO THE
BUILDING, ALL MECHANICAL, ELECTRICAL, PLUMBING, AND HEATING, AIR-CONDITIONING
AND VENTILATION SYSTEMS LOCATED IN OR OTHERWISE SERVING SUCH BUILDING, AND ALL
WATER, SEWER AND GAS CONNECTIONS, PIPES AND MAINS WHICH SERVICE SUCH BUILDING
WHICH NEITHER ANY PUBLIC UTILITY COMPANY NOR A PUBLIC AUTHORITY IS OBLIGATED TO
REPAIR AND MAINTAIN, AND SHALL PUT, KEEP AND MAINTAIN EACH BUILDING, AND THE
OTHER IMPROVEMENTS ON SUCH PARCEL IN GOOD WORKING ORDER AND MAKE ALL REPAIRS
THEREIN AND THEREON, INTERIOR AND EXTERIOR, STRUCTURAL AND NONSTRUCTURAL,
NECESSARY TO KEEP THE SAME IN GOOD WORKING ORDER AND TO COMPLY WITH ALL
APPLICABLE LAWS, HOWSOEVER THE NECESSITY OR DESIRABILITY THEREFOR MAY OCCUR.
WHEN USED IN THIS LEASE, THE TERM “REPAIRS” SHALL INCLUDE ALL ALTERATIONS,
INSTALLATIONS,

 

14

--------------------------------------------------------------------------------


 


REPLACEMENTS, REMOVALS, RENEWALS AND RESTORATIONS, AND THE PHRASE “GOOD WORKING
ORDER” OR “GOOD WORKING CONDITION” MEANS GOOD WORKING ORDER OR GOOD WORKING
CONDITION, REASONABLE WEAR AND TEAR, CASUALTY AND CONDEMNATION EXCEPTED.
NOTWITHSTANDING THE FOREGOING, (A) TENANT ALSO SHALL PERFORM COMMON AREA
MAINTENANCE AND REPAIRS AND OTHER DUTIES WITH RESPECT TO ANY PROPERTY LOCATION
OR ANY ADJOINING PROPERTY TO THE EXTENT THAT LANDLORD IS REQUIRED TO DO SO UNDER
ANY REAS (WHEREUPON TENANT SHALL BE ENTITLED TO REIMBURSEMENT FROM ANY THIRD
PARTY PURSUANT TO ANY SUCH REAS), AND (B) SO LONG AS NO DEFAULT HAS OCCURRED AND
IS CONTINUING AND SUBJECT TO TENANT’S OBLIGATION TO MAINTAIN EACH PROPERTY
LOCATION IN GOOD WORKING ORDER AS SET FORTH ABOVE, TENANT SHALL NOT BE REQUIRED
TO MAKE ANY STRUCTURAL OR CAPITAL REPAIRS OR IMPROVEMENTS TO THE PREMISES DURING
THE LAST TWO (2) YEARS OF THE TERM. FOR PURPOSES OF THIS SECTION 9.02, “THE LAST
TWO (2) YEARS OF THE TERM” REFERS TO THE FINAL YEARS OF THE TERM, AS EXTENDED,
AND TENANT’S OBLIGATIONS TO REPAIR AND MAINTAIN THE PREMISES WILL CONTINUE
DURING THE LAST TWO (2) YEARS OF THE INITIAL TERM OR ANY EXTENSION PERIOD FOR
WHICH TENANT HAS EXERCISED ITS EXTENSION OPTION.


 


9.03         LANDLORD NOT OBLIGATED. LANDLORD SHALL NOT BE REQUIRED TO FURNISH
ANY SERVICES, UTILITIES OR FACILITIES WHATSOEVER TO THE PREMISES, NOR SHALL
LANDLORD HAVE ANY DUTY OR OBLIGATION TO MAKE ANY ALTERATION, CHANGE,
IMPROVEMENT, REPLACEMENT, RESTORATION OR REPAIR TO, OR TO DEMOLISH, THE
BUILDINGS OR ANY OTHER IMPROVEMENTS PRESENTLY OR HEREAFTER LOCATED ON THE
PARCELS. TENANT ASSUMES THE FULL AND SOLE RESPONSIBILITY FOR THE CONDITION,
OPERATION, REPAIR, ALTERATION, IMPROVEMENT, REPLACEMENT, MAINTENANCE AND
MANAGEMENT OF THE PREMISES, INCLUDING ANY BUILDING OR ANY OTHER IMPROVEMENTS.


 


9.04         COMPLIANCE WITH REA(S). NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IT IS EXPRESSLY UNDERSTOOD AND AGREED BY AND BETWEEN LANDLORD
AND TENANT THAT THE PROPERTY LOCATIONS MAY BE SUBJECT TO CONSTRUCTION,
OPERATING, DEVELOPMENT, CROSS EASEMENT AND RECIPROCAL EASEMENT AGREEMENTS OR
OTHER DECLARATIONS, COVENANTS, RESTRICTIONS OR EASEMENT AGREEMENTS IN EFFECT AS
OF THE EFFECTIVE DATE, OR SUBSEQUENTLY ENTERED INTO AS PROVIDED IN THIS SECTION
9.04 OR ARTICLE 26, IN FAVOR OF AN OWNER OF ADJOINING PROPERTY OR TO WHICH
LANDLORD IS A PARTY OR WHICH IS BINDING ON LANDLORD OR THE PREMISES OR WHICH IS
A MATTER OF PUBLIC RECORD AFFECTING SUCH PROPERTY LOCATION OR ANY PORTIONS
THEREOF, OR ANY SIMILAR AGREEMENTS, AS MAY BE AMENDED FROM TIME TO TIME
(HEREINAFTER EACH REFERRED INDIVIDUALLY AS AN “REA” AND COLLECTIVELY AS THE
“REAS”), AND TENANT, FOR ITSELF AND ANY PERMITTED ASSIGNEE OR SUBTENANT, HEREBY
COVENANTS AND AGREES TO COMPLY WITH, PERFORM ALL OBLIGATIONS (WHETHER THOSE OF
TENANT OR LANDLORD) UNDER AND NOT VIOLATE ANY PROVISION OF THE REAS. TENANT
SHALL PAY OR CAUSE TO BE PAID, IN A TIMELY MANNER, ALL CHARGES, COSTS AND OTHER
OBLIGATIONS IMPOSED ON OR WITH RESPECT TO THE PREMISES OR LANDLORD PURSUANT TO
ANY REAS. NEITHER LANDLORD NOR TENANT SHALL GRANT OR AGREE TO ANY NEW REA
AFFECTING A PROPERTY LOCATION OR TO ANY CONSENTS, APPROVALS, WAIVERS,
MODIFICATIONS, AMENDMENTS OR TERMINATIONS OF ANY REA IN EXISTENCE AS OF THE
EFFECTIVE DATE (COLLECTIVELY, AN “REA CHANGE”) WITHOUT THE PRIOR WRITTEN CONSENT
OF THE OTHER PARTY IN EACH INSTANCE, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, DELAYED OR CONDITIONED; PROVIDED, HOWEVER, WITH RESPECT TO THE
DEVELOPMENT OF PREVIOUSLY SUBDIVIDED OUTLOTS OWNED BY TENANT THAT ARE NOT PART
OF THE PREMISES, TENANT SHALL HAVE THE RIGHT TO CONSENT TO SUCH OUTLOT
DEVELOPMENT ON BEHALF OF LANDLORD UNDER ANY REA (OR LANDLORD SHALL EXECUTE A
CONSENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LANDLORD, UPON THE
REASONABLE REQUEST OF TENANT) SO LONG AS TENANT REPRESENTS TO LANDLORD THAT SUCH
DEVELOPMENT DOES NOT MATERIALLY AND ADVERSELY AFFECT THE USE OR OPERATION OF OR
ACCESS TO OR FROM THE APPLICABLE PROPERTY LOCATION AND THE DEVELOPMENT WILL NOT
(A) CAUSE ANY PORTION OF SUCH PROPERTY LOCATION TO BE IN VIOLATION OF ANY LEGAL
REQUIREMENTS, (B) CREATE ANY

 

15

--------------------------------------------------------------------------------


 


LIENS ON SUCH PROPERTY LOCATION, OR (C) VIOLATE THE TERMS OF ANY DOCUMENT OR
INSTRUMENT OF RECORD ENCUMBERING SUCH PROPERTY LOCATION, INCLUDING WITHOUT
LIMITATION, ANY REA. IN ANY INSTANCE IN WHICH A PARTY REQUESTS THE CONSENT OF
THE OTHER PARTY TO AN REA CHANGE, THE OTHER PARTY SHALL RESPOND TO SUCH REQUEST
WITHIN TWENTY (20) DAYS; PROVIDED, THAT IF THERE IS NO RESPONSE WITHIN SAID
TWENTY (20) DAY PERIOD, CONSENT SHALL BE DEEMED TO HAVE BEEN GIVEN UPON THE
EXPIRATION OF SAID TWENTY (20) DAY PERIOD. LANDLORD AGREES THAT TENANT SHALL
ENJOY THE ACCESS, PARKING, EASEMENT AND RIGHT TO RECEIVE SERVICES AND BENEFITS
THAT INURE TO LANDLORD UNDER ALL REAS, CONCERNING SUCH ACCESS, PARKING, EASEMENT
RIGHTS OR THE RIGHT TO RECEIVE SERVICES THEREUNDER. LANDLORD HEREBY GRANTS UNTO
TENANT THE RIGHTS OF ENFORCEMENT AND AUDIT WITH RESPECT TO ALL OF THE REAS ON
LANDLORD’S BEHALF, AT TENANT’S SOLE COST AND EXPENSE. IF TENANT CURES A DEFAULT
OR ENFORCES PERFORMANCE BY THE OTHER OWNER OR OTHER PARTY TO AN REA IN
ACCORDANCE WITH AN REA AND IN DOING SO SPENDS MONEY, OR IF AT THE TIME IN
QUESTION TENANT IS PERFORMING THE COMMON AREA MAINTENANCE UNDER THAT REA AND THE
ADJACENT OWNER OR OTHER PARTY FAILS TO PAY ITS SHARE OF EXPENSES, LANDLORD
GRANTS TENANT, TO THE EXTENT GRANTED UNDER THE REA, THE RIGHT TO COLLECT
REIMBURSEMENT FROM THE ADJACENT OWNER OR THE OTHER PARTY TO SAID REA, PROVIDED
THAT LANDLORD SHALL HAVE NO LIABILITY TO TENANT WITH RESPECT TO ANY AMOUNTS PAID
OR COSTS INCURRED BY TENANT. LANDLORD AGREES THAT, UPON TENANT’S REQUEST AND AT
TENANT’S SOLE COST AND EXPENSE, LANDLORD WILL ENFORCE THE TERMS OF ANY REAS FOR
THE BENEFIT OF TENANT. EXCEPT TO THE EXTENT OF LANDLORD’S WILLFUL WRONGFUL ACTS
OR GROSS NEGLIGENCE (PROVIDED THAT THE TERM “GROSS NEGLIGENCE” USED IN THIS
SECTION SHALL NOT INCLUDE GROSS NEGLIGENCE IMPUTED AS A MATTER OF LAW TO ANY OF
THE LANDLORD INDEMNIFIED PARTIES SOLELY BY REASON OF LANDLORD’S INTEREST IN ANY
PROPERTY LOCATION OR TENANT’S FAILURE TO ACT IN RESPECT OF MATTERS WHICH ARE OR
WERE THE OBLIGATION OF TENANT UNDER THIS LEASE), TENANT AGREES THAT IT WILL
DEFEND, INDEMNIFY AND HOLD HARMLESS THE LANDLORD INDEMNIFIED PARTIES FROM AND
AGAINST ANY AND ALL LOSSES ARISING FROM OR RELATED TO A DEFAULT BY TENANT UNDER
THE REAS, THAT CONTINUES BEYOND APPLICABLE NOTICE AND CURE PERIODS, AND ANY
ENFORCEMENT ACTIONS DESCRIBED IN THIS SECTION. PROMPTLY AFTER THE REQUEST OF
TENANT, LANDLORD SHALL EXECUTE SUCH DOCUMENTS AS MAY BE REASONABLY REQUESTED BY
TENANT IN CONNECTION WITH ANY REA SO THAT TO THE EXTENT PERMITTED BY SUCH REA,
(I) TENANT IS ENTITLED TO DIRECTLY RECEIVE ANY NOTICES UNDER THE REA (WITH A
REQUIRED COPY TO LANDLORD), (II) TENANT, TOGETHER WITH LANDLORD, IS NAMED AS A
CO-INSURED UNDER ANY INSURANCE POLICIES REQUIRED TO BE MAINTAINED BY ANY OTHER
PARTY UNDER THE REA, (III) TENANT, TOGETHER WITH LANDLORD, IS AFFORDED THE
BENEFIT OF ALL RIGHTS, EASEMENTS, LICENSES AND BENEFITS AFFORDED TO THE PROPERTY
LOCATION UNDER THE REA, AND (IV) TENANT IS ABLE TO DIRECTLY ENFORCE AND AUDIT
THE REA AND TO DIRECTLY EXERCISE ALL RIGHTS AND REMEDIES IN CONNECTION WITH ANY
BREACH OF THE REA BY ANY OTHER PARTY.

 

16

--------------------------------------------------------------------------------


 


9.05         REQUIRED REPAIRS. ON THE COMMENCEMENT DATE, TENANT SHALL DEPOSIT
WITH LANDLORD THE SUM OF FOUR HUNDRED FIFTY NINE THOUSAND NINE HUNDRED THREE AND
NO/00 DOLLARS ($459,903.00) (OR DELIVER A LETTER OF CREDIT AS DEFINED IN SECTION
30.06(D) IN SUCH AMOUNT, WHICH LETTER OF CREDIT SHALL BE HELD AND DISBURSED IN
THE SAME MANNER AS DESCRIBED IN SECTION 30.05 HEREOF WITH RESPECT TO THE LETTER
OF CREDIT FOR THE REQUIRED REPAIRS), TO COMPLETE EACH ITEM OF THE REPAIRS
RELATING TO THE PROPERTY LOCATIONS DESCRIBED ON EXHIBIT I (THE “REQUIRED
REPAIRS”) AND LANDLORD SHALL HOLD OR CAUSE THE MORTGAGEE TO HOLD SUCH AMOUNT FOR
TENANT’S BENEFIT IN AN INTEREST-BEARING ACCOUNT (WHICH MAY BE A BOOK ENTRY
SUBACCOUNT) (THE “REQUIRED REPAIRS SUBACCOUNT”); ALL INTEREST THEREON SHALL
ACCRUE FOR THE BENEFIT OF TENANT. TENANT SHALL COMPLETE THE REQUIRED REPAIRS AT
THE APPLICABLE PROPERTY LOCATION ON OR BEFORE THE DEADLINE FOR SUCH REQUIRED
REPAIRS AS SET FORTH IN EXHIBIT I. LANDLORD SHALL DISBURSE OR CAUSE THE
MORTGAGEE TO DISBURSE THE FUNDS HELD IN THE REQUIRED REPAIRS SUBACCOUNT TO
TENANT, WITHIN FIFTEEN (15) DAYS AFTER THE DELIVERY BY TENANT TO LANDLORD OF A
REQUEST THEREFOR, IN AN AMOUNT GREATER THAN TWENTY-FIVE THOUSAND DOLLARS
($25,000) (OR A LESSER AMOUNT IF THE TOTAL AMOUNT IN THE REQUIRED REPAIR
SUBACCOUNT IS LESS THAN TWENTY-FIVE THOUSAND DOLLARS ($25,000), IN WHICH CASE
ONLY ONE DISBURSEMENT OF THE AMOUNT REMAINING IN THE ACCOUNT SHALL BE MADE),
ACCOMPANIED BY THE FOLLOWING ITEMS: (A) A CERTIFICATE SIGNED BY AN OFFICER OF
TENANT: (I) STATING THAT THE REQUIRED REPAIR WHICH IS THE SUBJECT OF THE
REQUESTED DISBURSEMENT HAS BEEN COMPLETED, (II) IDENTIFYING EACH PERSON THAT
SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH SUCH REQUIRED REPAIRS OR ANY
PORTION THEREOF, AND (III) STATING THAT EACH SUCH PERSON SUPPLYING MATERIALS OR
LABOR HAS BEEN OR, UPON RECEIPT OF THE REQUESTED DISBURSEMENT, WILL BE PAID IN
FULL WITH RESPECT TO THE PORTION OF THE REQUIRED REPAIRS WHICH IS THE SUBJECT OF
THE REQUESTED DISBURSEMENT; (B) COPIES OF APPROPRIATE LIEN WAIVERS, TO THE
EXTENT APPLICABLE, OR OTHER EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO
LANDLORD; AND (C) IF REQUESTED BY LANDLORD’S MORTGAGEE, A TITLE SEARCH FOR SUCH
PROPERTY LOCATION INDICATING THAT SUCH PROPERTY LOCATION IS FREE FROM ALL LIENS,
CLAIMS AND OTHER ENCUMBRANCES NOT PREVIOUSLY APPROVED BY LANDLORD. LANDLORD
SHALL BE OBLIGATED TO MAKE (OR CAUSE MORTGAGEE TO MAKE) DISBURSEMENTS FROM THE
REQUIRED REPAIR SUBACCOUNT WITH RESPECT TO A PROPERTY LOCATION IN THE AMOUNT
ALLOCATED FOR SUCH PROPERTY LOCATION SET FORTH IN EXHIBIT I (EVEN IF THE COST TO
COMPLETE SUCH WORK IS LESS THAN THE AMOUNT SET FORTH IN EXHIBIT I) BUT LANDLORD
SHALL NOT BE OBLIGATED TO MAKE (OR CAUSE MORTGAGEE TO MAKE) DISBURSEMENTS IN
EXCESS OF THE AMOUNT ALLOCATED FOR PROPERTY LOCATION AS SET FORTH IN EXHIBIT I.
IF TENANT DOES NOT COMPLETE THE REQUIRED REPAIRS AT THE APPLICABLE PROPERTY
LOCATION BY THE REQUIRED DEADLINE FOR SUCH REQUIRED REPAIRS, THEN LANDLORD MAY
APPLY SUCH FUNDS TO COMPLETION OF SUCH REQUIRED REPAIRS. UPON TENANT’S
COMPLETION OF ALL REQUIRED REPAIRS IN ACCORDANCE WITH THIS SECTION, LANDLORD
SHALL RELEASE OR CAUSE MORTGAGEE TO RELEASE ANY FUNDS REMAINING IN THE REQUIRED
REPAIRS SUBACCOUNT, IF ANY, TO TENANT.


 


9.06         WARRANTIES. LANDLORD HEREBY ASSIGNS, WITHOUT RECOURSE OR WARRANTY
WHATSOEVER, TO TENANT (TO THE EXTENT ASSIGNABLE), (A) ALL CLAIMS AGAINST THIRD
PARTIES FOR DAMAGES TO THE PREMISES TO THE EXTENT THAT SUCH DAMAGES ARE TENANT’S
RESPONSIBILITY TO REPAIR PURSUANT TO THE PROVISIONS OF THIS LEASE, AND (B) ALL
WARRANTIES, GUARANTIES AND INDEMNITIES, EXPRESS OR IMPLIED, AND SIMILAR RIGHTS
WHICH LANDLORD MAY HAVE AGAINST ANY MANUFACTURER, SELLER, ENGINEER, CONTRACTOR
OR BUILDER IN RESPECT OF ANY OF THE PROPERTY LOCATIONS, INCLUDING, BUT NOT
LIMITED TO, ANY RIGHTS AND REMEDIES EXISTING UNDER CONTRACT OR PURSUANT TO THE
UNIFORM COMMERCIAL CODE (COLLECTIVELY, THE “WARRANTIES”). TENANT SHALL TAKE ALL
COMMERCIALLY REASONABLE ACTION NECESSARY TO PRESERVE THE RIGHTS UNDER THE
WARRANTIES ASSIGNED HEREUNDER. UPON THE OCCURRENCE OF A DEFAULT AND THE
LANDLORD’S EXERCISE OF ITS REMEDIES UNDER SECTION 16.02 HEREOF OR THE EXPIRATION

 

17

--------------------------------------------------------------------------------


 


OR SOONER TERMINATION OF THIS LEASE, THE WARRANTIES SHALL AUTOMATICALLY REVERT
TO LANDLORD. THE FOREGOING PROVISION OF REVERSION SHALL BE SELF-OPERATIVE AND NO
FURTHER INSTRUMENT OF REASSIGNMENT SHALL BE REQUIRED.


 


ARTICLE 10.
RIGHTS RESERVED TO LANDLORD


 

Landlord reserves the right, exercisable without notice and without liability to
Tenant for damage or injury to property, Person or business and without
effecting an eviction or disturbance of Tenant’s use or possession or giving
rise to any claim for setoff or abatement of rent or affecting any of Tenant’s
obligations under this Lease, (a) at any time during the one hundred twenty
(120) days prior to the expiration of the Term, to exhibit each Property
Location at reasonable hours upon prior notice to Tenant and giving Tenant the
opportunity to have its representative accompany the group performing such
exhibition, and (b) to decorate, remodel, repair, alter or otherwise prepare
each Property Location for re-occupancy at any time after a Default by Tenant
under this Lease and Tenant surrenders the Premises to Landlord.

 


ARTICLE 11.
ALTERATIONS


 


11.01       ALTERATIONS. TENANT SHALL HAVE THE SOLE AND COMPLETE RIGHT AND
AUTHORITY, WITHOUT LANDLORD’S CONSENT OR APPROVAL BUT SUBJECT TO THE PROVISIONS
CONTAINED IN ANY REAS RELATING TO ALTERATIONS, TO ALTER OR CHANGE EACH PROPERTY
LOCATION IN ANY WAY, INCLUDING, WITHOUT LIMITATION, DIVIDING EACH PROPERTY
LOCATION (EXCLUDING ANY SUBDIVISION OF ANY LAND) AND ADDING ADDITIONAL SIGNAGE;
PROVIDED THAT (I) TENANT GIVES LANDLORD PRIOR WRITTEN NOTICE OF ANY MATERIAL
ALTERATIONS, AND (II) AT ANY ONE TIME TENANT MAY NOT MAKE ANY PROPOSED
STRUCTURAL ALTERATIONS TO ANY PROPERTY LOCATION IN EXCESS OF SEVEN HUNDRED FIFTY
THOUSAND DOLLARS ($750,000) PER LEASE YEAR, INCREASED ANNUALLY BASED ON
INCREASES IN THE CPI (AS DEFINED IN SECTION 31.16) (THE “ALTERATION CAP”),
WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY, WITHHELD, CONDITIONED OR DELAYED, IT BEING UNDERSTOOD, HOWEVER,
THAT THE REFUSAL OR FAILURE OF LANDLORD’S MORTGAGEE TO GRANT CONSENT (TO THE
EXTENT REQUIRED AND APPLICABLE) TO THE ALTERATIONS SHALL BE A REASONABLE BASIS
FOR LANDLORD TO WITHHOLD ITS CONSENT. FOR THE PURPOSES OF THIS LEASE, THE TERM
“STRUCTURAL” SHALL MEAN THE ROOF, FOUNDATION OR LOAD-BEARING WALLS OF ANY
BUILDING. IN ADDITION, TENANT SHALL NOT DEMOLISH, REPLACE OR MATERIALLY ALTER
ANY STRUCTURAL OR NON-STRUCTURAL PORTIONS OF ANY BUILDING OR ANY OTHER
IMPROVEMENTS LOCATED ON A PROPERTY LOCATION, OR ANY PART THEREOF, OR MAKE ANY
ADDITION THERETO, WHETHER VOLUNTARY OR IN CONNECTION WITH A REPAIR OR
RESTORATION (AS DEFINED IN SECTION 14.01) REQUIRED BY THIS LEASE (COLLECTIVELY,
THE “CAPITAL IMPROVEMENT”), UNLESS TENANT SHALL COMPLY WITH THE FOLLOWING
REQUIREMENTS:


 


(A)           EACH CAPITAL IMPROVEMENT, WHEN COMPLETED, SHALL BE OF SUCH A
CHARACTER AS NOT TO MATERIALLY REDUCE THE VALUE OF THE APPLICABLE PROPERTY
LOCATION BELOW ITS VALUE IMMEDIATELY BEFORE CONSTRUCTION OF SUCH CAPITAL
IMPROVEMENT WAS COMMENCED;


 


(B)           EACH CAPITAL IMPROVEMENT SHALL BE MADE WITH REASONABLE DILIGENCE
(SUBJECT TO FORCE MAJEURE) AND IN A GOOD AND WORKMANLIKE MANNER AND IN
COMPLIANCE WITH ALL APPLICABLE PERMITS AND AUTHORIZATIONS AND, AS APPLICABLE,
ANY OF THE REAS. NO CAPITAL IMPROVEMENT SHALL IMPAIR THE SAFETY OR STRUCTURAL
INTEGRITY OF THE APPLICABLE BUILDING;

 

18

--------------------------------------------------------------------------------


 


(C)           IN CONNECTION WITH THE CONSTRUCTION OF ANY CAPITAL IMPROVEMENT,
THE APPLICABLE PROPERTY LOCATION AND THE ASSETS OF LANDLORD SHALL (SUBJECT TO
THE PROVISIONS OF ARTICLE 26) AT ALL TIMES BE FREE OF LIENS FOR WORK, SERVICES,
LABOR AND MATERIALS SUPPLIED OR CLAIMED TO HAVE BEEN SUPPLIED TO THE APPLICABLE
PROPERTY LOCATION;


 


(D)           NO STRUCTURAL CAPITAL IMPROVEMENT SHALL BE UNDERTAKEN WITHOUT
OBTAINING THE INSURANCE REQUIRED BY SECTION 6.01 HEREOF, AND “ALL RISK”
BUILDER’S RISK PROPERTY INSURANCE FOR THE FULL REPLACEMENT COST OF THE SUBJECT
CAPITAL IMPROVEMENT ON A COMPLETED VALUE BASIS;


 


(E)           NO CAPITAL IMPROVEMENT SHALL BE UNDERTAKEN UNTIL TENANT SHALL HAVE
PROCURED AND PAID FOR, INSOFAR AS THE SAME MAY BE REQUIRED FROM TIME TO TIME,
ALL PERMITS AND AUTHORIZATIONS OF ALL GOVERNMENTAL AUTHORITIES FOR SUCH CAPITAL
IMPROVEMENT. LANDLORD SHALL JOIN IN THE APPLICATION FOR SUCH PERMIT OR
AUTHORIZATION AND COOPERATE WITH TENANT AND EXECUTE ANY ADDITIONAL DOCUMENTS AS
MAY BE NECESSARY TO ALLOW TENANT TO COMPLETE THE ALTERATIONS AND CHANGES,
PROVIDED IT IS MADE WITHOUT COST, LIABILITY, OBLIGATION OR EXPENSE TO LANDLORD.
TENANT AGREES THAT IT WILL DEFEND, INDEMNIFY AND HOLD HARMLESS THE LANDLORD
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES ARISING FROM OR RELATED
TO CONSTRUCTION OF ANY CAPITAL IMPROVEMENTS AND ANY FAILURE TO COMPLY WITH THE
REQUIREMENTS IN CONNECTION WITH A CAPITAL IMPROVEMENT AS DESCRIBED IN THIS
SECTION;


 


(F)            ALL CAPITAL IMPROVEMENTS SHALL BE DEEMED A PART OF THE PREMISES
AND, EXCEPT AS SET FORTH IN SECTION 7.02, BELONG TO LANDLORD AT THE EXPIRATION
OR EARLY TERMINATION OF THE TERM, AND TENANT SHALL EXECUTE AND DELIVER TO
LANDLORD SUCH INSTRUMENTS AS LANDLORD MAY REQUIRE TO EVIDENCE THE OWNERSHIP BY
LANDLORD OF SUCH CAPITAL IMPROVEMENTS; AND


 


(G)           EXCLUDING CAPITAL IMPROVEMENTS REQUIRED AS A RESULT OF ANY
CONDEMNATION OR CASUALTY OR REQUIRED TO COMPLY WITH LEGAL REQUIREMENTS, THE
MAXIMUM COSTS OF CAPITAL IMPROVEMENTS THAT ARE NOT SUBSTANTIALLY COMPLETE OR NOT
FULLY PAID FOR BY TENANT, AT ANY ONE TIME, SHALL NOT EXCEED SEVEN MILLION FIVE
HUNDRED THOUSAND DOLLARS ($7,500,000), INCREASED ANNUALLY BASED ON INCREASES IN
THE CPI.


 

Upon completion of the Capital Improvements, Tenant shall promptly provide
Landlord with (1) an architect’s certificate certifying that the Capital
Improvements have been completed in conformity with the plans and specifications
therefor (if the alterations are of such a nature as would customarily require
the issuance of such certificate from an architect), (2) a certificate of
occupancy (if the alterations are of such a nature as would require the issuance
of a certificate of occupancy under applicable Laws), and (3) any other
documents or information reasonably requested by Landlord.

 


ARTICLE 12.
ASSIGNMENT AND SUBLETTING


 


12.01       ASSIGNMENT. (A) SUBJECT TO SECTION 12.07 BELOW, TENANT SHALL HAVE
THE RIGHT TO ASSIGN OR TRANSFER THIS LEASE, EITHER WHOLLY OR IN PART, OR ANY
INTEREST HEREUNDER, WITHOUT LANDLORD’S CONSENT OR APPROVAL, SO LONG AS TENANT
SHALL REMAIN LIABLE UNDER THIS LEASE. UPON THE OCCURRENCE OF ANY ASSIGNMENT:
(I) TENANT SHALL PROVIDE TO LANDLORD NOTICE THEREOF, ALONG WITH A COPY OF SUCH
ASSIGNMENT AND AN OFFICER’S CERTIFICATE OF TENANT, IN THE FORM ATTACHED HERETO
AS

 

19

--------------------------------------------------------------------------------


 


SCHEDULE 12.01, CERTIFYING, IF APPLICABLE, THAT THE CONDITIONS SET FORTH IN
SECTION 12.01(B) BELOW HAVE BEEN SATISFIED; (II) LANDLORD SHALL ENTER INTO A
SEPARATE LEASE WITH ASSIGNEE AS TO THAT PORTION OF THE PREMISES ASSIGNED UPON
SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS THIS LEASE (EXCEPT FOR SUCH
PROVISIONS WHICH BY THEIR TERMS ARE NOT APPLICABLE TO SUCH PREMISES ASSIGNED),
INCLUDING, WITHOUT LIMITATION, (1) THE BASE MINIMUM RENT PER SQUARE FOOT OF THE
PORTION OF THE PREMISES ASSIGNED IS EQUAL TO OR GREATER THAN THE RENT AS
DETERMINED IN ACCORDANCE WITH EXHIBIT B ATTACHED HERETO AND MADE A PART HEREOF,
(2) THE LEASE TERM FOR SUCH ASSIGNMENT IS AT LEAST EQUAL TO THE THEN REMAINING
TERM, AND (3) THE USE OF THE ASSIGNED PORTION OF THE PREMISES WILL NOT VIOLATE
ANY LAWS OR REAS; (III) (1) THE CROSS-DEFAULT PROVISIONS OF SECTION 16.01(J) OF
THIS LEASE SHALL NO LONGER APPLY AS BETWEEN THIS LEASE AND ANY LEASE OF ALL OR
ANY PORTION OF THE PREMISES WHICH HAS BEEN ASSIGNED TO A THIRD PARTY BY TENANT
IN ACCORDANCE WITH AND PURSUANT TO THE REQUIREMENTS OF THE PROVISIONS OF THIS
SECTION 12.01 (AN “ASSIGNED LEASE”) AND (2) NO DEFAULT UNDER AN ASSIGNED LEASE
SHALL CONSTITUTE A DEFAULT UNDER THIS LEASE AND NO DEFAULT UNDER THIS LEASE
SHALL CONSTITUTE A DEFAULT UNDER AN ASSIGNED LEASE, AND (IV) THIS LEASE SHALL BE
AMENDED TO RELEASE SUCH PROPERTY LOCATION FROM THIS LEASE AND TO REDUCE THE BASE
RENT BY THE AMOUNT OF THE RENT PAID BY THE ASSIGNEE, WITH ALL OTHER TERMS AND
CONDITIONS OF THIS LEASE REMAINING IN FULL FORCE AND EFFECT.


 


(B)           NOTWITHSTANDING ANY PROVISION CONTAINED IN SECTION 12.01(A), BUT
SUBJECT TO THE CONTINUING LIMITATIONS SET FORTH IN SECTION 12.07 BELOW, AS TO
THAT PORTION OF THE PREMISES ASSIGNED, TENANT’S OBLIGATIONS UNDER THIS LEASE
SHALL TERMINATE ENTIRELY AND, EXCEPT FOR ANY LIABILITIES OF TENANT WHICH ACCRUED
PRIOR TO THE DATE OF ASSIGNMENT, TENANT SHALL BE RELEASED OF ANY LIABILITY UNDER
THIS LEASE SO LONG AS THE FOLLOWING CONDITIONS ARE MET: (I) THE ASSIGNEE HAS AN
INVESTMENT RATING OF “BBB” OR BETTER FROM STANDARD AND POOR’S (OR AN EQUIVALENT
RATING OR SHADOW RATING FROM ANOTHER NATIONALLY RECOGNIZED STATISTICAL RATING
SERVICE), OR (II) AT THE TIME OF THE PROPOSED ASSIGNMENT, THE ASSIGNEE (1) HAS A
TANGIBLE NET WORTH AS DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED (“TANGIBLE NET WORTH”) OF AT LEAST
TWENTY FIVE MILLION DOLLARS ($25,000,000), AND (2) MEETS OR EXCEEDS AN EBITDAR
RATIO (CALCULATED ON A TRAILING TWELVE (12) MONTH BASIS AT THE TIME OF SUCH
TEST) (AS DEFINED IN SECTION 30.06(C)) OF 1.60 TO 1, AND (3) HAS AN ANNUAL
REVENUE OF AT LEAST ONE HUNDRED MILLION DOLLARS ($100,000,000), OR (III) THE
ASSIGNEE HAS A TANGIBLE NET WORTH OF AT LEAST TWO HUNDRED FIFTY MILLION DOLLARS
($250,000,000); PROVIDED, HOWEVER, THAT TENANT MAY SATISFY ANY ONE OF THE
FOREGOING CONDITIONS OF ASSIGNEE BY PROVIDING, OR CAUSING TO BE PROVIDED, A
GUARANTY AGREEMENT, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO AND APPROVED
BY LANDLORD, IN WRITING, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR
DELAYED, WHICH GUARANTY SHALL BE FROM AN ENTITY THAT MEETS THE REQUIREMENTS OF
(I), (II) OR (III) SET FORTH ABOVE IN THIS SECTION 12.01(B).


 


12.02       CHANGE OF CONTROL. THE FOLLOWING TRANSACTIONS, TRANSFERS OR CHANGES
IN CONTROL OR OWNERSHIP OF TENANT SHALL NOT CONSTITUTE AN ASSIGNMENT UNDER THE
TERMS OF THIS LEASE: (A) A TRANSFER OF TENANT’S ENTIRE INTEREST IN THIS LEASE TO
ANY ENTITY IN CONNECTION WITH INTERCOMPANY CORPORATE TRANSFERS WHOSE OWNERSHIP
IS CONTROLLED BY TENANT OR TENANT’S PARENT OR ULTIMATE PARENT; OR (B) A TRANSFER
OF TENANT’S ENTIRE INTEREST IN THIS LEASE TO ANY ENTITY WHICH HAS THE POWER TO
DIRECT TENANT’S MANAGEMENT AND OPERATION, OR ANY ENTITY WHOSE MANAGEMENT AND
OPERATION IS CONTROLLED BY TENANT OR TENANT’S PARENT OR ULTIMATE PARENT OR IS
UNDER COMMON CONTROL WITH TENANT OR TENANT’S PARENT OR ULTIMATE PARENT; OR (C) A
TRANSFER OF TENANT’S ENTIRE INTEREST IN THIS LEASE TO ANY ENTITY, A MAJORITY OF
WHOSE VOTING RIGHTS ARE OWNED BY TENANT OR TENANT’S PARENT OR ULTIMATE PARENT;
(D) A TRANSFER TO ANY ENTITY INTO WHICH OR WITH WHICH TENANT, ITS SUCCESSORS OR
ASSIGNS, IS MERGED OR CONSOLIDATED, IN ACCORDANCE WITH APPLICABLE STATUTORY
PROVISIONS OF MERGER

 

20

--------------------------------------------------------------------------------


 


OR CONSOLIDATION OF ENTITIES, SO LONG AS THE LIABILITIES OF THE ENTITIES
PARTICIPATING IN SUCH MERGER OR CONSOLIDATION ARE ASSUMED BY THE ENTITY
SURVIVING SUCH MERGER OR CREATED BY SUCH CONSOLIDATION; OR (E) A SALE OF
SUBSTANTIALLY ALL OF THE STOCK OF TENANT; OR (F) A SALE OF SUBSTANTIALLY ALL OF
THE ASSETS OF TENANT TO A SINGLE ENTITY THAT EXPRESSLY ASSUMES THIS LEASE; OR
(G) A SIMILAR INTERCOMPANY TRANSACTION TO THOSE DESCRIBED IN (A), (B) OR (C)
ABOVE; OR (H) A SIMILAR CORPORATE TRANSACTION TO THOSE DESCRIBED IN (D), (E) AND
(F) ABOVE. WITH RESPECT TO EACH OF THE TRANSACTIONS DESCRIBED IN ITEMS (A), (B),
(C) AND (G) ABOVE OF THIS SECTION, TENANT SHALL REMAIN LIABLE UNDER THIS LEASE.
WITH RESPECT TO EACH OF THE TRANSACTIONS DESCRIBED IN ITEMS (D), (E), (F) AND
(H) ABOVE OF THIS SECTION, TENANT’S OBLIGATIONS UNDER THIS LEASE SHALL TERMINATE
ENTIRELY AND TENANT SHALL BE RELEASED OF ANY LIABILITY UNDER THIS LEASE, EXCEPT
FOR ANY LIABILITIES OF TENANT WHICH ACCRUED PRIOR TO THE DATE OF SUCH
TRANSACTION.


 


12.03       SUBLETTING AND NON-DISTURBANCE. SUBJECT TO SECTION 12.07 BELOW,
TENANT SHALL HAVE THE RIGHT TO SUBLET ANY PORTION OF THE PREMISES, WITHOUT
LANDLORD’S CONSENT OR APPROVAL, SO LONG AS TENANT SHALL REMAIN LIABLE UNDER THIS
LEASE AND TENANT DELIVERS NOTICE THEREOF TO LANDLORD ALONG WITH A COPY OF ANY
SUCH SUBLEASE. UPON THE REQUEST OF TENANT FROM TIME TO TIME, IF (A) THE TERMS OF
A SUBLEASE WERE NEGOTIATED ON AN ARM’S LENGTH BASIS WITH A THIRD PARTY NOT
AFFILIATED WITH TENANT; (B) THE BASE MINIMUM RENT PER SQUARE FOOT OF THE PORTION
OF THE PREMISES SUBLET FOR THE TERM OF SUCH SUBLEASE IS EQUAL TO OR GREATER THAN
THE AMOUNT AS DETERMINED IN ACCORDANCE WITH EXHIBIT B; (C) THE TERMS OF THE
SUBLEASE SHALL HAVE SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS THIS LEASE,
INCLUDING, WITHOUT LIMITATION, THE SAME LEASE TERM, RENT ESCALATIONS, COVENANTS,
ESCROWS AND RESERVES AND FINANCIAL REPORTING REQUIREMENTS (EXCEPT FOR SUCH
PROVISIONS WHICH BY THEIR TERMS ARE NOT APPLICABLE TO SUCH PREMISES SUBLET);
(D)  THE TENANT UNDER THE SUBLEASE AT THE TIME OF THE SUBLEASE (I) HAS AN
INVESTMENT RATING OF “BBB” OR BETTER FROM STANDARD AND POOR’S (OR AN EQUIVALENT
RATING OR SHADOW RATING FROM ANOTHER NATIONALLY RECOGNIZED STATISTICAL RATING
SERVICE) OR (II) AT THE TIME OF THE PROPOSED SUBLEASE, IS A REPUTABLE,
CREDITWORTHY TENANT; OR (III) AT THE TIME OF THE PROPOSED SUBLEASE, HAS A
TANGIBLE NET WORTH OF AT LEAST FIFTEEN MILLION DOLLARS ($15,000,000), (PROVIDED,
HOWEVER, THAT TENANT MAY SATISFY ANY ONE OF THE FOREGOING CONDITIONS OF TENANT
UNDER THE SUBLEASE SET FORTH IN (D)(I), (II) OR (III) ABOVE BY PROVIDING, OR
CAUSING TO BE PROVIDED, A GUARANTY (IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE
TO AND APPROVED BY LANDLORD IN WRITING, SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) FROM AN ENTITY THAT MEETS ANY OF THE FOREGOING
REQUIREMENTS), (E) THE SUBLEASE CONTAINS NO OTHER MATERIAL PROVISIONS THAT
(I) BENEFIT THE SUBTENANT AND ARE UNUSUAL FOR A “MARKET” SUBLEASE OF THE TYPE IN
QUESTION AND (II) ARE MATERIALLY ADVERSE TO A LANDLORD, AND (F) TENANT PROVIDES
LANDLORD WITH AN OFFICER’S CERTIFICATE OF TENANT CERTIFYING COMPLIANCE WITH THE
CRITERIA IN SUBSECTIONS (A) THROUGH (E), AND ATTACHING A SCHEDULE OF RENT
CALCULATIONS AND OTHER DETAILS SUPPORTING THE CERTIFICATIONS, IN THE FORM
ATTACHED HERETO AS SCHEDULE 12.03, THEN LANDLORD SHALL EXECUTE AND DELIVER TO
SUCH SUBTENANT A WRITTEN AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT D (AN “NDA”), TO THE EFFECT THAT, NOTWITHSTANDING THE TERMINATION OF
THIS LEASE OR TENANT’S POSSESSORY AND OTHER RIGHTS AND OBLIGATIONS UNDER THIS
LEASE BY LANDLORD, SO LONG AS SUCH SUBTENANT SHALL CONTINUE TO OBSERVE AND
PERFORM ALL OF ITS OBLIGATIONS UNDER A SUBLEASE, SUCH SUBTENANT AND THE RIGHTS
OF SUBTENANT UNDER ANY SUBLEASE SHALL NOT BE DISTURBED BY LANDLORD BUT SHALL
CONTINUE IN FULL FORCE AND EFFECT, LANDLORD SHALL ASSUME THE OBLIGATIONS OF THE
LANDLORD UNDER THE SUBLEASE AND THE PROVISIONS OF SECTION 16.01(J) OR ANY OTHER
DEFAULT UNDER THIS LEASE SHALL NOT APPLY TO ANY SUCH SUBLEASE. FOR AVOIDANCE OF
DOUBT, THE PAYMENT BY TENANT TO A SUBTENANT OF A TENANT ALLOWANCE AT THE
EXECUTION OF THE SUBLEASE SHALL NOT BE CONSIDERED UNUSUAL. IN THE EVENT OF A
TERMINATION OF THIS LEASE, ANY SUBLEASE FOR WHICH A NDA HAS BEEN EXECUTED AND

 

21

--------------------------------------------------------------------------------


 


DELIVERED BY LANDLORD SHALL CONTINUE IN FULL FORCE AND EFFECT AS A DIRECT LEASE
BETWEEN LANDLORD AND SUBTENANT. LANDLORD AGREES TO EXECUTE, AND TO USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE ITS MORTGAGEE TO EXECUTE, SUCH
DOCUMENTATION AS MAY BE REASONABLY REQUIRED TO EFFECTUATE THE NON-DISTURBANCE
CONTEMPLATED HEREIN, INCLUDING, WITHOUT LIMITATION, ESTOPPEL LETTERS,
RECOGNITION AGREEMENTS AND A NON-DISTURBANCE AGREEMENT, SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT D.


 


12.04       ASSIGNMENT BY LANDLORD. AS A MATERIAL INDUCEMENT TO LANDLORD’S
WILLINGNESS TO COMPLETE THE TRANSACTIONS CONTEMPLATED BY THIS LEASE (THE
“TRANSACTION”), TENANT HEREBY AGREES THAT LANDLORD MAY, FROM TIME TO TIME AND AT
ANY TIME AND WITHOUT THE CONSENT OF TENANT, ENGAGE IN ALL OR ANY COMBINATION OF
THE FOLLOWING, OR ENTER INTO AGREEMENTS IN CONNECTION WITH ANY OF THE FOLLOWING
OR IN ACCORDANCE WITH REQUIREMENTS THAT MAY BE IMPOSED BY APPLICABLE SECURITIES,
TAX OR OTHER LAWS: (A) THE SALE, ASSIGNMENT, GRANT, CONVEYANCE, TRANSFER,
FINANCING, RE-FINANCING, PURCHASE OR RE-ACQUISITION IN WHOLE, BUT NOT PART, OF
THE PREMISES OR THIS LEASE, LANDLORD’S RIGHT, TITLE AND INTEREST IN THIS LEASE,
THE SERVICING RIGHTS WITH RESPECT TO ANY OF THE FOREGOING, OR PARTICIPATIONS IN
ANY OF THE FOREGOING, PROVIDED, HOWEVER, IN NO EVENT MAY LANDLORD DISCLOSE OR
PERMIT THE DISCLOSURE OF THE FINANCIAL INFORMATION DESCRIBED IN SECTION 31.17(G)
(EXCEPT AS OTHERWISE PROVIDED THEREIN) TO ANY POTENTIAL PURCHASER, ASSIGNEE,
TRANSFEREE OR LENDER THAT OWNS OR CAN DIRECT THE MANAGEMENT, DIRECTLY OR
INDIRECTLY, OF FIVE (5) OR MORE COMMONLY MANAGED RETAIL LOCATIONS; OR (B) A
SECURITIZATION (DEFINED IN SECTION 31.22 BELOW) AND RELATED TRANSACTIONS.
WITHOUT IN ANY WAY LIMITING THE FOREGOING, THE PARTIES ACKNOWLEDGE AND AGREE
THAT LANDLORD, IN ITS SOLE DISCRETION, MAY ASSIGN THIS LEASE OR ANY INTEREST
HEREIN TO ANOTHER PERSON (INCLUDING WITHOUT LIMITATION, A TAXABLE REIT
SUBSIDIARY) IN ORDER TO MAINTAIN LANDLORD’S OR ANY OF ITS AFFILIATES’ STATUS AS
A REIT. IN THE EVENT OF ANY SUCH SALE OR ASSIGNMENT OTHER THAN A SECURITY
ASSIGNMENT, TENANT SHALL ATTORN TO SUCH PURCHASER OR ASSIGNEE (SO LONG AS
LANDLORD AND SUCH PURCHASER OR ASSIGNEE NOTIFY TENANT IN WRITING OF SUCH
TRANSFER AND SUCH PURCHASER OR ASSIGNEE EXPRESSLY ASSUMES IN WRITING THE
OBLIGATIONS OF LANDLORD HEREUNDER). AT THE REQUEST OF LANDLORD, TENANT WILL
EXECUTE SUCH DOCUMENTS CONFIRMING THE SALE, ASSIGNMENT OR OTHER TRANSFER AND
SUCH OTHER AGREEMENTS AS LANDLORD MAY REASONABLY REQUEST, PROVIDED THAT THE SAME
DO NOT INCREASE THE LIABILITIES AND OBLIGATIONS, OR DECREASE THE RIGHTS, OF
TENANT HEREUNDER IN ANY MANNER WHATSOEVER, AND LANDLORD SHALL REIMBURSE THE
REASONABLE COSTS AND EXPENSES INCURRED BY TENANT RELATED TO THE EXECUTION AND
DELIVERY OF SUCH DOCUMENTS, PROVIDED THAT SUCH COSTS AND EXPENSES ARE IN EXCESS
OF THE COSTS AND EXPENSES TENANT MAY INCUR IN CONNECTION WITH THE PERFORMANCE OF
ITS OBLIGATIONS UNDER THIS LEASE. LANDLORD SHALL BE RELIEVED, FROM AND AFTER THE
DATE OF SUCH TRANSFER OR CONVEYANCE, OF LIABILITY FOR THE PERFORMANCE OF ANY
OBLIGATION OF LANDLORD CONTAINED HEREIN, EXCEPT FOR ANY OBLIGATIONS OR
LIABILITIES ACCRUED PRIOR TO THE DATE OF SUCH ASSIGNMENT OR SALE.


 


12.05       SUBSTITUTION. SUBJECT TO SECTION 12.07 BELOW, TENANT SHALL HAVE THE
RIGHT TO SUBSTITUTE LIKE-KIND ASSETS FOR THE PROPERTY LOCATIONS; PROVIDED,
HOWEVER, THAT (1) TENANT SHALL NOT HAVE ANY SUCH SUBSTITUTION RIGHT IF THE
SUBSTITUTION OF ANY PROPERTY LOCATION WOULD CAUSE LANDLORD TO RECOGNIZE INCOME
OR GAIN FROM A “PROHIBITED TRANSACTION” AS DEFINED UNDER SECTION 857(B)(6) OF
THE INTERNAL REVENUE CODE OF 1986, AS THE SAME MAY BE AMENDED FROM TIME TO TIME
(THE “CODE”) OR SUCH SUBSTITUTED LIKE-KIND ASSET IS NOT “REAL PROPERTY” UNDER
SECTION 856 OF THE CODE, AND (2) LANDLORD MAY IRREVOCABLY ELECT TO RETAIN THE
PROPERTY LOCATIONS THAT TENANT REQUESTS FOR SUBSTITUTION. IF TENANT ELECTS TO
CONDUCT A SUBSTITUTION SUCH THAT ANOTHER

 

22

--------------------------------------------------------------------------------


 


UNENCUMBERED PROPERTY LOCATION OR LOCATIONS (THE “SUBSTITUTE PROPERTY”) IS
SUBSTITUTED FOR A PROPERTY LOCATION BEING RELEASED:


 


(A)           TENANT SHALL REIMBURSE LANDLORD FOR SUBSTITUTION FEES, COSTS AND
EXPENSES (INCLUDING WITHOUT LIMITATION, FEES AND EXPENSES RELATED TO LEGAL
OPINIONS) CHARGED BY LANDLORD’S MORTGAGEE AND OTHER OUT-OF-POCKET FEES AND COSTS
REASONABLY AND ACTUALLY INCURRED BY LANDLORD IN CONNECTION WITH SUCH
SUBSTITUTION;


 


(B)           SUBJECT TO THE REQUIREMENTS SET FORTH IN THIS SECTION 12.05,
LANDLORD COVENANTS THAT IT SHALL PROVIDE TENANT WITH SUCH COOPERATION AS TENANT
MAY REASONABLY REQUEST TO QUALIFY ANY EXERCISE BY TENANT OF A SUBSTITUTION RIGHT
UNDER THIS SECTION 12.05 AS A TRANSACTION QUALIFYING UNDER SECTION 1031 OF THE
CODE;, PROVIDED, HOWEVER, THAT (I) LANDLORD SHALL NOT BE OBLIGATED TO PAY,
SUFFER OR INCUR ANY ADDITIONAL EXPENSES OR LIABILITIES AS A RESULT OF
COOPERATING IN TENANT’S EXCHANGE AND LANDLORD SHALL NOT BE OBLIGATED TO ACQUIRE
ANY OTHER REAL PROPERTY IN CONNECTION WITH TENANT’S EXCHANGE; (II) LANDLORD
SHALL NOT HAVE ANY LIABILITY TO TENANT FOR FAILURE OF THE EXCHANGE TO QUALIFY
UNDER THE CODE; (III) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE, ANY
ASSIGNMENT(S) MADE BY TENANT IN CONNECTION WITH SUCH EXCHANGE SHALL NOT RELIEVE
TENANT OF ITS OBLIGATIONS UNDER THIS LEASE; AND (IV) THE COMPLETION OF ONE OR
MORE TAX-DEFERRED EXCHANGES IS NOT A CONDITION TO THE PERFORMANCE BY TENANT OF
THE OBLIGATIONS OF TENANT SET FORTH IN THIS LEASE; AND


 


(C)           THE SUBSTITUTION SHALL COMPLY WITH THE SUBSTITUTION REQUIREMENTS,
IF ANY, OF LANDLORD’S MORTGAGEE RELATED TO SUBSTITUTION, AS WELL AS THE
FOLLOWING:


 

(I)            THE SUBSTITUTE PROPERTY SHALL BE MADE SUBJECT TO THIS LEASE WITH
NO DECLINE IN BASE RENT OR ANY OTHER RENT DUE HEREUNDER;

 

(II)           THE APPRAISED VALUE OF THE SUBSTITUTE PROPERTY SHALL BE EQUAL TO
OR GREATER THAN THE APPRAISED VALUE OF THE PROPERTY LOCATION BEING RELEASED
(EACH SUCH APPRAISAL HAVING BEEN PREPARED WITHIN ONE HUNDRED EIGHTY (180) DAYS
PRIOR TO THE RELEASE AND SUBSTITUTION DATE);

 

(III)          THE SUBSTITUTE PROPERTY SHALL HAVE A STORE LEVEL PROFITABILITY
EQUAL TO OR GREATER THAN THE STORE LEVEL PROFITABILITY OF THE PROPERTY LOCATION
BEING RELEASED;

 

(IV)          TO THE EXTENT REQUIRED BY ITS MORTGAGEE, LANDLORD SHALL HAVE
OBTAINED (A) THE WRITTEN CONSENT OF ITS MORTGAGEE TO SUCH SUBSTITUTION, AND (B)
CONFIRMATION FROM EACH STATISTICAL RATING AGENCY THAT HAS ASSIGNED A RATING TO
SECURITIES SOLD IN ANY SECURITIZATION IN WHICH ANY LOAN RELATED TO A MORTGAGE
HAS BEEN INCLUDED THAT SUCH SUBSTITUTE PROPERTY SHALL NOT RESULT IN THE
DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF ANY SECURITIES BACKED BY SUCH
RESPECTIVE LOAN;

 

(V)           NO DEFAULT UNDER THIS LEASE HAS OCCURRED AND IS CONTINUING;

 

(VI)          THE PROPERTY LOCATION BEING SUBSTITUTED SHALL BE RELEASED FROM
THIS LEASE;

 

23

--------------------------------------------------------------------------------


 

(VII)         WITH RESPECT TO THE SUBSTITUTE PROPERTY, LANDLORD AND ITS
MORTGAGEE SHALL HAVE RECEIVED AN ENGINEERING REPORT AND AN ENVIRONMENTAL REPORT,
DATED NOT MORE THAN ONE HUNDRED EIGHTY (180) DAYS PRIOR TO THE PROPOSED DATE OF
SUBSTITUTION, ACCEPTABLE TO LANDLORD AND ITS MORTGAGEE; AND

 

(VIII)        LANDLORD SHALL HAVE RECEIVED AN OFFICER’S CERTIFICATE OF TENANT
CERTIFYING THAT THE SQUARE FOOTAGE OF THE SUBSTITUTE PROPERTY COMPLIES WITH THE
PROVISIONS IN SECTION 12.07 HEREOF, ALONG WITH SQUARE FOOTAGE CALCULATIONS IN
SUPPORT THEREOF.

 


12.06       CONCESSIONAIRES. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
TENANT SHALL HAVE THE RIGHT, WITHOUT LANDLORD’S CONSENT OR APPROVAL, TO SUBLEASE
OR LICENSE UP TO TEN PERCENT (10%) OF THE RENTABLE SQUARE FOOTAGE OF EACH
PROPERTY LOCATION TO CONCESSIONAIRES CONSISTENT WITH TENANT’S TYPICAL STORE
OPERATIONS, INCLUDING WITHOUT LIMITATION, THE EXISTING LICENSE AGREEMENT BETWEEN
TENANT AND PAYLESS DATED JULY 23, 1999, AS AMENDED; PROVIDED THAT (A) THE TERM
OF SUCH SUBLEASE OR LICENSE SHALL NOT EXTEND BEYOND THE PERIOD THAT ENDS ONE DAY
BEFORE THE EXPIRATION OF THE TERM; AND (B) TENANT (I) GIVES LANDLORD WRITTEN
NOTICE THEREOF, (II) MAKES COMMERCIALLY REASONABLE EFFORTS TO PROVIDE TO
LANDLORD COPIES OF ANY SUCH SUBLEASES OR LICENSES (PROVIDED THAT THE FAILURE TO
DELIVER THE SAME SHALL NOT CONSTITUTE A DEFAULT BY TENANT UNDER THIS LEASE), AND
(III) PROVIDES LANDLORD WITH AN OFFICER’S CERTIFICATE OF TENANT CERTIFYING THAT
THE FOREGOING SQUARE FOOTAGE RESTRICTIONS HAVE NOT BEEN BREACHED, ALONG WITH A
SCHEDULE OF SQUARE FOOTAGE CALCULATIONS IN SUPPORT THEREOF ATTACHED THERETO. ANY
SUBLEASE (EXCLUDING THE SUBLEASE RELATED TO STORE NO. 3852 IN BETHANY, MISSOURI)
OR LICENSES TO CONCESSIONAIRES SHALL NOT COUNT TOWARDS THE LIMITS AGAINST
SUBLETTING SET FORTH IN SECTION 12.07 BELOW.


 


12.07       LIMITS ON ASSIGNMENT, SUBLETTING AND SUBSTITUTION. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE AND WITHOUT IN ANY WAY
ELIMINATING OR DIMINISHING TENANT’S OBLIGATION TO COMPLY WITH ALL LEGAL
REQUIREMENTS OR ITS OBLIGATIONS HEREUNDER, (A) THE MAXIMUM AMOUNT OF RENTABLE
SQUARE FOOTAGE IN THIS LEASE THAT CAN BE ASSIGNED, SUBLET OR SUBSTITUTED IN ANY
ONE (1) YEAR IS LIMITED TO TWENTY PERCENT (20%) OF THE AGGREGATE RENTABLE SQUARE
FOOTAGE OF THE BUILDINGS AND THE MAXIMUM AMOUNT OF RENTABLE SQUARE FOOTAGE IN
THIS LEASE THAT CAN BE ASSIGNED, SUBLET OR SUBSTITUTED OVER THE TERM IS LIMITED
TO THIRTY PERCENT (30%) OF THE AGGREGATE RENTABLE SQUARE FOOTAGE OF THE
BUILDINGS; PROVIDED, HOWEVER THAT THE LIMITS SET FORTH IN THIS SECTION 12.07
SHALL NOT APPLY TO SUBLEASES OR ASSIGNMENTS WITH RESPECT TO (I) ANY PROPERTY
LOCATIONS FOR WHICH THE TENANT IS PERMITTED TO “GO DARK” PURSUANT TO SECTION
4.01, OR (II) ANY CONCESSIONAIRE AS DESCRIBED IN SECTION 12.06, OR (III) EXCEPT
WITH RESPECT TO STORE NO. 3852 IN BETHANY, MISSOURI, ANY SUBLEASES EXISTING AS
OF THE EFFECTIVE DATE; AND (B) ANY ATTEMPTED ASSIGNMENT, SUBLETTING OR
SUBSTITUTION IN VIOLATION OF THIS SECTION 12.07 SHALL BE DEEMED NULL AND VOID,
AND OF NO FORCE OR EFFECT. FURTHERMORE, TENANT SHALL NOT HAVE THE RIGHT TO
ASSIGN OR SUBLET ALL OR ANY PORTION OF THE BUILDINGS UNLESS TENANT SHALL HAVE
PROVIDED TO LANDLORD, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH ASSIGNMENT
OR SUBLEASE, AN OFFICER’S CERTIFICATE (THE “ASSIGNMENT OR SUBLEASE OFFICER’S
CERTIFICATE”) SIGNED BY AN OFFICER OF THE ASSIGNEE OR SUBLESSEE CERTIFYING THAT
NONE OF THE PARTIES IDENTIFIED BY LANDLORD AS A TEN PERCENT (10%) SHAREHOLDER OF
LANDLORD (ON A WRITTEN LIST CERTIFIED BY LANDLORD AND TO BE PROVIDED TO TENANT
FOLLOWING THE REQUEST OF TENANT IN CONNECTION WITH ANY PROPOSED ASSIGNMENT OR
SUBLEASE) OWNS, DIRECTLY OR, TO THE ASSIGNEE’S OR SUBLESSEE’S ACTUAL KNOWLEDGE
AFTER SUCH ASSIGNEE OR SUBLESSEE HAS MADE INQUIRY OF ITS OFFICER OR SIMILAR
PERSON THAT IS RESPONSIBLE FOR MAINTAINING RECORDS REGARDING THE DIRECT
OWNERSHIP OF SUCH ASSIGNEE OR SUBLESSEE, INDIRECTLY, (1) TEN PERCENT

 

24

--------------------------------------------------------------------------------


 


(10%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF VOTING
CAPITAL STOCK OF THE ASSIGNEE OR SUBLESSEE, AS THE CASE MAY BE, OR (2) TEN
PERCENT (10%) OR MORE OF THE TOTAL VALUE OF ALL CLASSES OF CAPITAL STOCK OF THE
ASSIGNEE OR SUBLESSEE, AS THE CASE MAY BE. LANDLORD SHALL PROVIDE THE WRITTEN
LIST DESCRIBED IN THE PRECEDING SENTENCE WITHIN FIVE (5) BUSINESS DAYS OF
WRITTEN REQUEST THEREFORE BY TENANT AND, IN THE ABSENCE OF TIMELY PROVISION OF
SUCH LIST, SUCH OFFICER’S CERTIFICATE SHALL BE BASED ON THE LATEST WRITTEN LIST
DELIVERED BY LANDLORD TO TENANT.


 


ARTICLE 13.
WAIVER OF CERTAIN CLAIMS; INDEMNITY BY TENANT


 


13.01       WAIVER OF CERTAIN CLAIMS. EXCEPT AS OTHERWISE REQUIRED UNDER
APPLICABLE LAW OR TO THE EXTENT OF LANDLORD’S WILLFUL WRONGFUL ACTS OR GROSS
NEGLIGENCE (PROVIDED THAT THE TERM “GROSS NEGLIGENCE” USED THROUGHOUT THIS
ARTICLE 13 SHALL NOT INCLUDE GROSS NEGLIGENCE IMPUTED AS A MATTER OF LAW TO ANY
OF THE LANDLORD INDEMNIFIED PARTIES SOLELY BY REASON OF LANDLORD’S INTEREST IN
ANY PROPERTY LOCATION OR TENANT’S FAILURE TO ACT IN RESPECT OF MATTERS WHICH ARE
OR WERE THE OBLIGATION OF TENANT UNDER THIS LEASE), BUT IN ALL EVENTS, SUBJECT
TO THE WAIVER OF CLAIMS AND SUBROGATION SET FORTH IN THIS LEASE, THE LANDLORD
INDEMNIFIED PARTIES SHALL NOT IN ANY EVENT WHATSOEVER (A) BE LIABLE FOR ANY
INJURY OR DAMAGE TO TENANT OR ANY THIRD PARTY HAPPENING IN, ON OR ABOUT THE
PREMISES, NOR FOR ANY INJURY OR DAMAGE TO THE PREMISES OR TO ANY PROPERTY
BELONGING TO TENANT (INCLUDING TENANT’S PERSONALTY) OR ANY THIRD PARTY WHICH MAY
BE CAUSED BY ANY FIRE, BREAKAGE OR OTHER CASUALTY EVENT, OR BY ANY OTHER CAUSE
WHATSOEVER OR BY THE USE, MISUSE OR ABUSE OF ANY OF THE BUILDINGS OR ANY OTHER
IMPROVEMENTS AT A PROPERTY LOCATION OR WHICH MAY ARISE FROM ANY OTHER CAUSE
WHATSOEVER; NOR (B) BE LIABLE TO TENANT OR ANY THIRD PARTY FOR ANY FAILURE OF
WATER SUPPLY, GAS, TELEPHONE OR ELECTRIC CURRENT, NOR FOR ANY INJURY OR DAMAGE
TO ANY PROPERTY OF TENANT (INCLUDING TENANT’S PERSONALTY) OR TO THE PREMISES
CAUSED BY OR RESULTING FROM GASOLINE, OIL, STEAM, GAS OR ELECTRICITY OR
HURRICANE, TORNADO, FLOOD, WIND OR SIMILAR STORMS OR DISTURBANCES, OR WATER,
RAIN, SLEET, ICE OR SNOW WHICH MAY LEAK OR FLOW FROM THE STREET, SEWER, GAS
MAINS OR SUBSURFACE AREA OR FROM ANY PART OF THE PREMISES, OR LEAKAGE OF
GASOLINE OR OIL FROM PIPES, STORAGE TANKS, APPLIANCES, SEWERS OR PLUMBING WORKS
THEREIN, OR FROM ANY OTHER PLACE OR FROM ANY OTHER CAUSE, NOR FOR INTERFERENCE
WITH LIGHT OR OTHER INCORPOREAL HEREDITAMENTS BY ANYBODY, OR CAUSED BY ANY
PUBLIC OR QUASI-PUBLIC WORK.


 


13.02       TENANT RESPONSIBLE FOR PERSONAL PROPERTY. ALL TENANT’S PERSONALTY
AND OTHER PERSONAL PROPERTY BELONGING TO ANY OCCUPANT OF ANY PROPERTY LOCATION
THAT IS IN THE APPLICABLE BUILDING OR THE REMAINDER OF SUCH PROPERTY LOCATION
SHALL BE THERE AT THE RISK OF TENANT OR OTHER PERSON ONLY, AND LANDLORD SHALL
NOT BE LIABLE FOR DAMAGE THERETO OR THEFT OR MISAPPROPRIATION THEREOF.


 


13.03       INDEMNIFICATION.


 


(A)           TENANT AGREES TO USE AND OCCUPY THE PREMISES AT ITS OWN RISK AND
HEREBY RELEASES THE LANDLORD INDEMNIFIED PARTIES FROM ALL CLAIMS FOR ANY DAMAGE
OR INJURY TO THE FULL EXTENT PERMITTED BY LAW. EXCEPT TO THE EXTENT OF
LANDLORD’S WILLFUL WRONGFUL ACTS OR GROSS NEGLIGENCE AND WITHOUT IN ANY WAY
LIMITING TENANT’S OTHER INDEMNIFICATION OBLIGATIONS UNDER THIS LEASE (INCLUDING
WITHOUT LIMITATION, THOSE SET FORTH IN SECTIONS 9.04, 11.01(E), 25.08  AND
32.01), TENANT SHALL (PROMPTLY AS INCURRED OR UPON DEMAND BY ANY LANDLORD
INDEMNIFIED PARTY) INDEMNIFY, SAVE, PROTECT, DEFEND AND HOLD HARMLESS LANDLORD
AND ANY AGENT, BENEFICIARY,

 

25

--------------------------------------------------------------------------------


 


REPRESENTATIVE, CONTRACTOR, MANAGER, MEMBER, DIRECTOR, EMPLOYEE, MORTGAGEE,
OFFICER, DIRECTOR, PARENT, PARTNER, SHAREHOLDER, TRUSTEE, AFFILIATE, SUBSIDIARY,
PARTICIPANT, SUCCESSORS AND ASSIGNS OF LANDLORD (COLLECTIVELY, WITH LANDLORD,
THE “LANDLORD INDEMNIFIED PARTIES”, AND EACH, A “LANDLORD INDEMNIFIED PARTY”)
FROM AND AGAINST ANY AND ALL LIABILITIES, SUITS, OBLIGATIONS, FINES, DAMAGES,
PENALTIES, CLAIMS, COSTS, CHARGES AND EXPENSES, INCLUDING, WITHOUT LIMITATION,
REASONABLE ENGINEERS’, ARCHITECTS’ AND ATTORNEYS’ FEES, COURT COSTS AND
DISBURSEMENTS, WHICH MAY BE IMPOSED UPON OR INCURRED BY ANY LANDLORD INDEMNIFIED
PARTY DURING OR AFTER (BUT ATTRIBUTABLE TO A PERIOD OF TIME FALLING WITHIN) THE
TERM CAUSED BY, INCURRED OR RESULTING FROM TENANT’S OPERATIONS OR BY TENANT’S
USE AND OCCUPANCY OF THE PREMISES, WHETHER RELATING TO ITS ORIGINAL DESIGN OR
CONSTRUCTION, LATENT DEFECTS, ALTERATION, MAINTENANCE, USE BY TENANT OR ANY
PERSON THEREON.


 


(B)           LANDLORD SHALL INDEMNIFY, SAVE, PROTECT, DEFEND AND HOLD HARMLESS
TENANT AND ANY AGENT, BENEFICIARY, REPRESENTATIVE, CONTRACTOR, MANAGER, MEMBER,
DIRECTOR, EMPLOYEE, LEASEHOLD MORTGAGEE, OFFICER, DIRECTOR, PARENT, PARTNER,
SHAREHOLDER, TRUSTEE, AFFILIATE, SUBSIDIARY, PARTICIPANT, SUCCESSORS AND ASSIGNS
OF TENANT (COLLECTIVELY THE “TENANT INDEMNIFIED PARTIES” AND EACH, A “TENANT
INDEMNIFIED PARTY”; THE TENANT INDEMNIFIED PARTY AND THE LANDLORD INDEMNIFIED
PARTY SHALL BE COLLECTIVELY CALLED THE “INDEMNIFIED PARTY”) HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITIES, SUITS, OBLIGATIONS, FINES, DAMAGES, PENALTIES,
CLAIMS, COSTS, CHARGES AND EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE
ENGINEERS’, ARCHITECTS’ AND ATTORNEYS’ FEES, COURT COSTS AND DISBURSEMENTS,
WHICH MAY BE IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY TENANT
INDEMNIFIED PARTY BY REASON OF ANY WILLFUL WRONGFUL ACT OR GROSS NEGLIGENCE BY
LANDLORD PURSUANT TO OR IN CONNECTION WITH THIS LEASE OR LANDLORD’S REPOSSESSION
OF THE PREMISES.


 


(C)           THE OBLIGATIONS OF TENANT AND LANDLORD UNDER THIS ARTICLE 13 SHALL
NOT BE AFFECTED IN ANY WAY BY THE ABSENCE IN ANY CASE OF COVERING INSURANCE OR
BY THE FAILURE OR REFUSAL OF ANY INSURANCE CARRIER TO PERFORM ANY OBLIGATION ON
ITS PART UNDER INSURANCE POLICIES AFFECTING THE PREMISES OR ANY PART THEREOF.


 


(D)           IF ANY CLAIM, ACTION OR PROCEEDING IS MADE OR BROUGHT AGAINST ANY
INDEMNIFIED PARTY AGAINST WHICH IT IS INDEMNIFIED PURSUANT TO THIS
SECTION 13.03, THEN, UPON DEMAND BY ANY INDEMNIFIED PARTY, THE OTHER PARTY SHALL
RESIST OR DEFEND SUCH CLAIM, ACTION OR PROCEEDINGS IN THE INDEMNIFIED PARTY’S
NAME, IF NECESSARY, BY THE ATTORNEYS FOR THE INSURANCE CARRIER (IF SUCH CLAIM,
ACTION OR PROCEEDING IS COVERED BY INSURANCE), OTHERWISE BY SUCH ATTORNEYS AS
THE INDEMNIFIED PARTY SHALL APPROVE, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.


 


(E)           THE PROVISIONS OF THIS SECTION 13.03 SHALL SURVIVE FOR A PERIOD OF
FIVE (5) YEARS AFTER THE EXPIRATION DATE OR EARLIER TERMINATION OF THIS LEASE.


 


ARTICLE 14.
USE OF CASUALTY INSURANCE PROCEEDS


 


14.01       TENANT’S OBLIGATION TO RESTORE. IF ALL OR ANY PART OF THE
IMPROVEMENTS ON ANY PROPERTY LOCATION SHALL BE DESTROYED OR DAMAGED IN WHOLE OR
IN PART BY FIRE OR OTHER CASUALTY (WHETHER OR NOT INSURED) OF ANY KIND OR
NATURE, ORDINARY OR EXTRAORDINARY, FORESEEN OR UNFORESEEN (A “CASUALTY EVENT”),
TENANT SHALL GIVE LANDLORD PROMPT WRITTEN NOTICE THEREOF, AND TENANT, WITH

 

26

--------------------------------------------------------------------------------


 


REASONABLE DILIGENCE (SUBJECT TO FORCE MAJEURE AND SECTION 14.03 BELOW), SHALL
REPAIR, ALTER, RESTORE, REPLACE AND REBUILD (COLLECTIVELY, “RESTORE” OR
“RESTORATION”) THE SAME, AS NEARLY AS PRACTICABLE TO THE CHARACTER OF THE
IMPROVEMENTS ON SUCH PROPERTY LOCATION EXISTING IMMEDIATELY PRIOR TO SUCH
CASUALTY EVENT, AND IN NO EVENT SHALL LANDLORD BE CALLED UPON TO RESTORE THE
IMPROVEMENTS ON SUCH PROPERTY LOCATION, AS NOW OR HEREAFTER EXISTING, OR ANY
PORTION THEREOF OR TO PAY ANY OF THE COSTS OR EXPENSES THEREOF. IF TENANT IS
REQUIRED TO BUT SHALL FAIL OR NEGLECT TO RESTORE WITH REASONABLE DILIGENCE
(SUBJECT TO FORCE MAJEURE AND SECTION 14.03 BELOW) THE IMPROVEMENTS ON SUCH
PROPERTY LOCATION OR THE PORTION THEREOF DAMAGED OR DESTROYED, OR, HAVING SO
COMMENCED SUCH RESTORATION, SHALL FAIL TO COMPLETE THE SAME WITH REASONABLE
DILIGENCE (SUBJECT TO FORCE MAJEURE) IN ACCORDANCE WITH THE TERMS OF THIS LEASE,
LANDLORD MAY (BUT SHALL NOT BE OBLIGATED TO), AFTER THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE TO TENANT AND TENANT’S FAILURE TO COMMENCE OR RE-COMMENCE SUCH
RESTORATION, COMPLETE SUCH RESTORATION AT TENANT’S EXPENSE, THE COSTS FOR WHICH
TENANT SHALL BE OBLIGATED TO REIMBURSE LANDLORD AND UNTIL PAID SHALL ACCRUE
DEFAULT INTEREST.


 

In the event the insurance proceeds after deduction of any reasonable costs and
expenses, if any, incurred by Tenant, Landlord or a Mortgagee in collecting the
same (collectively, “Net Insurance Proceeds”) of any Casualty Event are less
than Three Hundred Seventy-Five Thousand Dollars ($375,000.00), increased
annually based on increases in the CPI (the “Restoration Threshold”), Landlord
shall disburse, or cause to be disbursed, to Tenant such Net Insurance Proceeds.
In the event the Net Insurance Proceeds are greater than the Restoration
Threshold, Landlord shall use commercially reasonable efforts to disburse or
cause Mortgagee to disburse such Net Insurance Proceeds within ten (10) days
upon Landlord being furnished with (a) evidence reasonably satisfactory to
Landlord of the estimated cost of completion of the Restoration, (b) such
architect’s certificates, waivers of lien, contractor’s sworn statements,
mortgagee’s title insurance endorsements, bonds, plats of survey, permits,
approvals, licenses and such other documents and items as Landlord may
reasonably require and approve in Landlord’s reasonable discretion, and (c) all
plans and specifications for such Restoration, such plans and specifications to
be approved by Landlord prior to commencement of any work, which approval shall
not be unreasonably withheld, conditioned or delayed; provided, that, in any
event, Landlord shall use commercially reasonable efforts to diligently provide
or cause Mortgagee to diligently provide its written approval or disapproval 
(with reasons of sufficient specificity to allow Tenant to correct the
reasonable objection) following Landlord’s receipt of such plans and
specifications. Landlord may, at Tenant’s reasonable expense, retain a
consultant to review and approve all requests for disbursements, which approval
shall also be a condition precedent to any disbursement, which approval shall
not be unreasonably withheld, conditioned or delayed; provided, that, in any
event, Landlord shall use commercially reasonable efforts to cause the
consultant to diligently provide its written approval or disapproval  (with
reasons of sufficient specificity to allow Tenant to correct the reasonable
objection) following such consultant’s and/or Landlord’s receipt of Tenant’s
request for disbursement. No payment made prior to the final completion of the
Restoration shall exceed ninety percent (90%) of the value of the work
performed; funds other than the Net Insurance Proceeds shall be disbursed prior
to disbursement of such Net Insurance Proceeds; and at all times, the
undisbursed balance of such Net Insurance Proceeds then held by Landlord,
together with funds deposited for that purpose or irrevocably committed to the
reasonable satisfaction of Landlord by or on behalf of Tenant for that purpose,
shall be at least sufficient in the reasonable judgment of Landlord to pay for
the cost of completion of the Restoration, free and clear of all liens or claims
for a lien. Prior to the

 

27

--------------------------------------------------------------------------------


 

disbursement of any portion of the Net Insurance Proceeds, Tenant shall provide
evidence reasonably satisfactory to Landlord of the payment of Restoration
expenses by Tenant up to the amount of the insurance deductible applicable to
such Casualty Event. Landlord shall be entitled to keep any portion of the Net
Insurance Proceeds which may be in excess of the cost of Restoration, and Tenant
shall bear all additional costs and expense of such Restoration in excess of the
Net Insurance Proceeds. Notwithstanding anything in this Section 14.01 to the
contrary, if, at the time of a Casualty Event, Tenant fails to meet an EBITDAR
Ratio (as defined in Section 30.06(c)) of 1.15 to 1 calculated on a trailing
twelve (12) month basis at the time of such test, then Landlord shall have the
right after the Casualty Event to withhold the applicable insurance proceeds for
the Restoration if, at Mortgagee’s election, Mortgagee desires to apply the
insurance proceeds relating to such Casualty Event to the payment of Landlord’s
Mortgage (a “Casualty Withholding Event”). Promptly upon Landlord’s receipt of
notice from Mortgagee of a Casualty Withholding Event (provided that Landlord
shall use commercially reasonable efforts to cause Mortgagee to notify it as
soon as possible of a decision), Landlord shall provide written notice thereof
to Tenant.

 


14.02       NO ABATEMENT OF RENT. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 14.03
AND 14.04 BELOW, THIS LEASE SHALL NOT TERMINATE, BE FORFEITED OR BE AFFECTED IN
ANY MANNER, NOR SHALL THERE BE ANY REDUCTION OR ABATEMENT OF THE RENT PAYABLE
HEREUNDER, BY REASON OF DAMAGE TO OR TOTAL, SUBSTANTIAL OR PARTIAL DESTRUCTION
OF ANY BUILDING OR ANY PART THEREOF OR THE IMPROVEMENTS ON ANY PROPERTY LOCATION
OR ANY PART THEREOF, OR BY REASON OF THE UNTENANTABILITY OF THE SAME OR ANY PART
THEREOF, FOR OR DUE TO ANY REASON OR CAUSE WHATSOEVER, AND TENANT,
NOTWITHSTANDING ANY LAW OR STATUTE PRESENT OR FUTURE, WAIVES ANY AND ALL RIGHTS
TO QUIT OR SURRENDER ANY PROPERTY LOCATION OR ANY PART THEREOF; AND TENANT’S
OBLIGATIONS HEREUNDER, INCLUDING WITHOUT LIMITATION, THE PAYMENT OF RENT
HEREUNDER, SHALL CONTINUE AS THOUGH THE IMPROVEMENTS ON SUCH PROPERTY LOCATION
HAD NOT BEEN DAMAGED OR DESTROYED AND WITHOUT ABATEMENT, SUSPENSION, DIMINUTION
OR REDUCTION OF ANY KIND.


 


14.03       RIGHT TO TERMINATE. NOTWITHSTANDING ANY OTHER PROVISION TO THE
CONTRARY CONTAINED IN THIS ARTICLE 14, IN THE EVENT THAT, AS A RESULT OF SUCH A
CASUALTY EVENT, (A) TENANT SHALL REASONABLY ESTIMATE IN THE EXERCISE OF GOOD
FAITH BUSINESS JUDGMENT THAT (I) THE APPLICABLE PROPERTY LOCATION CANNOT BE USED
FOR THE SAME PURPOSE AND SUBSTANTIALLY WITH THE SAME UTILITY AS BEFORE SUCH
CASUALTY EVENT, OR (II) IT WILL BE UNABLE TO USE SUCH DAMAGED PROPERTY LOCATION
FOR THE CUSTOMARY OPERATION OF TENANT’S BUSINESS FOR MORE THAN (1) ONE (1) YEAR,
OR (2) ONE HUNDRED TWENTY (120) DAYS IF SUCH CASUALTY EVENT HAS OCCURRED IN THE
LAST TWO (2) YEARS OF THE TERM OR ANY EXTENSION OF THE TERM, OR (B) LANDLORD
ELECTS NOT TO PROVIDE THE INSURANCE PROCEEDS FROM ANY CASUALTY EVENT TO TENANT
IN ACCORDANCE WITH A CASUALTY WITHHOLDING EVENT UNDER SECTION 14.01, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TENANT SHALL HAVE THE
RIGHT, EXERCISABLE BY WRITTEN NOTICE GIVEN TO LANDLORD NO LATER THAN THIRTY (30)
DAYS FOLLOWING SUCH CASUALTY EVENT, TO CAUSE LANDLORD TO MODIFY THIS LEASE TO
REMOVE THE DAMAGED PROPERTY LOCATION (AND REDUCE THE RENT PURSUANT TO THE TERMS
OF SECTION 14.04 BELOW) AND, FOLLOWING SUCH REMOVAL, TENANT SHALL HAVE NO
FURTHER RESPONSIBILITY TO LANDLORD WITH RESPECT TO SUCH DAMAGED PROPERTY
LOCATION, EXCEPT FOR SUCH INDEMNITY OR OTHER PROVISIONS OF THIS LEASE WHICH MAY
RELATE TO SUCH DAMAGED PROPERTY LOCATION. SUCH MODIFICATION SHALL NOT BE
EFFECTIVE, AND TENANT’S OBLIGATION TO PAY RENT HEREUNDER SHALL CONTINUE, UNTIL
AND UNLESS (A) TENANT HAS COMPLIED WITH ALL OBLIGATIONS PURSUANT TO ARTICLE 6
HEREOF, (B) TENANT HAS PAID TO LANDLORD ALL RENT AND OTHER AMOUNTS PAYABLE WITH
RESPECT TO THE DAMAGED PROPERTY LOCATION THROUGH THE DATE OF THE CASUALTY

 

28

--------------------------------------------------------------------------------


 


EVENT, AND (C) TENANT HAS PAID OR HAS CAUSED TO BE PAID TO LANDLORD AS ITS
INTERESTS MAY APPEAR ALL INSURANCE DEDUCTIBLES, AND ALL INSURANCE PROCEEDS WHICH
SHALL HAVE BEEN PAID TO TENANT WITH RESPECT TO THE DESTRUCTION OR DAMAGE OF SUCH
PROPERTY LOCATION AND NOT UTILIZED TOWARDS THE RESTORATION; PROVIDED, HOWEVER,
THAT TENANT SHALL RETAIN THOSE INSURANCE PROCEEDS IN WHICH LANDLORD DOES NOT
HAVE AN INTEREST INCLUDING, BUT NOT LIMITED TO, TENANT’S PERSONALTY, AND
ORDINARY PAYROLL INSURANCE PROCEEDS.


 


14.04       REDUCTION OF RENT. UPON REMOVAL OF A PROPERTY LOCATION PURSUANT TO
SECTION 14.03 ABOVE, THE BASE RENT SHALL BE REDUCED BY THE AMOUNT AS DETERMINED
IN ACCORDANCE WITH EXHIBIT B.


 


ARTICLE 15.
EMINENT DOMAIN


 


15.01       TAKING: LEASE TO TERMINATE. IF A SUBSTANTIAL PORTION OF A BUILDING
OR A PARCEL SHALL BE LAWFULLY TAKEN AS A RESULT OF THE EXERCISE OF THE POWER OF
EMINENT DOMAIN OR CONDEMNED FOR A PUBLIC OR QUASI-PUBLIC USE OR PURPOSE BY ANY
COMPETENT AUTHORITY OR SOLD TO THE CONDEMNING AUTHORITY UNDER THREAT OF
CONDEMNATION (COLLECTIVELY, A “CONDEMNATION”), AND (A) TENANT REASONABLY
ESTIMATES IN THE EXERCISE OF GOOD FAITH BUSINESS JUDGMENT THAT, AS A RESULT
THEREOF, THE APPLICABLE PROPERTY LOCATION CANNOT BE USED FOR THE SAME PURPOSE
AND SUBSTANTIALLY WITH THE SAME UTILITY AS BEFORE SUCH TAKING OR CONVEYANCE OR
(B) LANDLORD ELECTS NOT TO PROVIDE THE CONDEMNATION PROCEEDS FROM ANY
CONDEMNATION TO TENANT IN ACCORDANCE WITH A CONDEMNATION WITHHOLDING EVENT UNDER
SECTION 15.02 BELOW, TENANT SHALL HAVE THE RIGHT TO CAUSE LANDLORD TO MODIFY
THIS LEASE TO REMOVE THE TAKEN PROPERTY LOCATION, WHEREUPON SUCH REMOVAL OF A
PROPERTY LOCATION THE BASE RENT SHALL BE REDUCED BY THE AMOUNT AS DETERMINED IN
ACCORDANCE WITH EXHIBIT B. IF THIS LEASE IS SO MODIFIED PURSUANT TO THIS SECTION
15.01, THEN, UPON THE DATE OF SUCH TAKING OF POSSESSION, TENANT SHALL HAVE NO
FURTHER RESPONSIBILITY TO LANDLORD WITH RESPECT TO SUCH PROPERTY LOCATION EXCEPT
FOR SUCH INDEMNITY OR OTHER PROVISIONS OF THIS LEASE WHICH BY THEIR NATURE MAY
RELATE TO SUCH PROPERTY LOCATION. LANDLORD SHALL BE ENTITLED TO RECEIVE THE
ENTIRE CONDEMNATION AWARD RELATING TO THE LAND AND IMPROVEMENTS WITH RESPECT TO
SUCH TAKING.


 


15.02       TAKING: LEASE TO CONTINUE. IN THE EVENT THAT ONLY A PART OF A
PROPERTY LOCATION SHALL BE TAKEN AS A RESULT OF A CONDEMNATION, AND TENANT
REASONABLY ESTIMATES IN THE EXERCISE OF GOOD FAITH BUSINESS JUDGMENT THAT, AS A
RESULT THEREOF, THE REMAINDER OF SUCH PROPERTY LOCATION CAN BE USED FOR THE SAME
PURPOSE AND WITH SUBSTANTIALLY THE SAME UTILITY AS BEFORE SUCH CONDEMNATION,
THIS LEASE SHALL NOT BE MODIFIED AND TENANT SHALL PROMPTLY REPAIR AND RESTORE
THE REMAINDER OF SUCH PROPERTY LOCATION, SUBJECT TO FORCE MAJEURE. IN THE EVENT
THE PROCEEDS OF THE CONDEMNATION AFTER DEDUCTION OF ANY REASONABLE COSTS AND
EXPENSES, IF ANY, INCURRED BY TENANT, LANDLORD OR A MORTGAGEE IN COLLECTING THE
SAME (COLLECTIVELY, “NET CONDEMNATION PROCEEDS”) ARE LESS THAN THE RESTORATION
THRESHOLD, LANDLORD SHALL DISBURSE, OR CAUSE TO BE DISBURSED, THE NET
CONDEMNATION PROCEEDS TO TENANT. IN THE EVENT THE NET CONDEMNATION PROCEEDS ARE
GREATER THAN THE RESTORATION THRESHOLD, LANDLORD SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO DISBURSE AND/OR CAUSE MORTGAGEE TO EXPEDITIOUSLY DISBURSE
SUCH NET CONDEMNATION PROCEEDS UPON LANDLORD BEING FURNISHED WITH (A) EVIDENCE
SATISFACTORY TO LANDLORD OF THE ESTIMATED COST OF COMPLETION OF THE REPAIR OR
RESTORATION, (B) SUCH ARCHITECT’S CERTIFICATES, WAIVERS OF LIEN, CONTRACTOR’S
SWORN STATEMENTS, MORTGAGEE’S TITLE INSURANCE ENDORSEMENTS, BONDS, PLATS OF
SURVEY, PERMITS, APPROVALS, LICENSES AND SUCH OTHER DOCUMENTS AND ITEMS AS
LANDLORD MAY REASONABLY REQUIRE AND APPROVE IN

 

29

--------------------------------------------------------------------------------


 


LANDLORD’S REASONABLE DISCRETION, AND (C) ALL PLANS AND SPECIFICATIONS FOR SUCH
REPAIR OR RESTORATION, SUCH PLANS AND SPECIFICATIONS TO BE APPROVED BY LANDLORD
PRIOR TO COMMENCEMENT OF ANY WORK, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED; PROVIDED, THAT, IN ANY EVENT, LANDLORD SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO DILIGENTLY PROVIDE OR CAUSE MORTGAGEE TO
DILIGENTLY PROVIDE ITS WRITTEN APPROVAL OR DISAPPROVAL  (WITH REASONS OF
SUFFICIENT SPECIFICITY TO ALLOW TENANT TO CORRECT THE REASONABLE OBJECTION)
FOLLOWING LANDLORD’S RECEIPT OF SUCH PLANS AND SPECIFICATIONS. LANDLORD MAY, AT
TENANT’S REASONABLE EXPENSE, RETAIN A CONSULTANT TO REVIEW AND APPROVE ALL
REQUESTS FOR DISBURSEMENTS, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED; PROVIDED, THAT, IN ANY EVENT, LANDLORD SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE CONSULTANT TO DILIGENTLY PROVIDE
ITS WRITTEN APPROVAL OR DISAPPROVAL  (WITH REASONS OF SUFFICIENT SPECIFICITY TO
ALLOW TENANT TO CORRECT THE REASONABLE OBJECTION) FOLLOWING SUCH CONSULTANT’S
AND/OR LANDLORD’S RECEIPT OF TENANT’S REQUEST FOR DISBURSEMENT. NO PAYMENT MADE
PRIOR TO THE FINAL COMPLETION OF THE REPAIR OR RESTORATION SHALL EXCEED NINETY
PERCENT (90%) OF THE VALUE OF THE WORK PERFORMED; FUNDS OTHER THAN THE NET
CONDEMNATION PROCEEDS SHALL BE DISBURSED PRIOR TO DISBURSEMENT OF SUCH NET
CONDEMNATION PROCEEDS; AND AT ALL TIMES, THE UNDISBURSED BALANCE OF SUCH NET
CONDEMNATION PROCEEDS THEN HELD BY LANDLORD, TOGETHER WITH FUNDS DEPOSITED FOR
THAT PURPOSE OR IRREVOCABLY COMMITTED TO THE REASONABLE SATISFACTION OF LANDLORD
BY OR ON BEHALF OF TENANT FOR THAT PURPOSE, SHALL BE AT LEAST SUFFICIENT IN THE
REASONABLE JUDGMENT OF LANDLORD TO PAY FOR THE COST OF COMPLETION OF THE REPAIR
OR RESTORATION, FREE AND CLEAR OF ALL LIENS OR CLAIMS FOR A LIEN. LANDLORD SHALL
BE ENTITLED TO KEEP ANY PORTION OF THE NET PROCEEDS FROM CONDEMNATION WHICH MAY
BE IN EXCESS OF THE COST OF THE REPAIR OR RESTORATION, AND TENANT SHALL BEAR ALL
ADDITIONAL COSTS AND EXPENSE OF SUCH REPAIR OR RESTORATION IN EXCESS OF THE NET
PROCEEDS FROM CONDEMNATION. NOTWITHSTANDING ANYTHING IN THIS SECTION 15.02 TO
THE CONTRARY, IF, AT THE TIME OF A CONDEMNATION, TENANT FAILS TO MEET AN EBITDAR
RATIO OF 1.15 TO 1 CALCULATED ON A TRAILING TWELVE (12) MONTH BASIS AT THE TIME
OF SUCH TEST, THEN LANDLORD SHALL HAVE THE RIGHT AFTER THE CONDEMNATION TO
WITHHOLD THE NET CONDEMNATION PROCEEDS FOR THE RESTORATION AND REPAIR IF, AT
MORTGAGEE’S ELECTION, MORTGAGEE DESIRES TO APPLY THE NET CONDEMNATION PROCEEDS
RELATING TO SUCH CONDEMNATION TO THE PAYMENT OF LANDLORD’S MORTGAGE (A
“CONDEMNATION WITHHOLDING EVENT”). PROMPTLY UPON LANDLORD’S RECEIPT OF NOTICE
FROM MORTGAGEE OF A CONDEMNATION WITHHOLDING EVENT (BUT NOT LATER THAN THIRTY
(30) DAYS AFTER THE CONDEMNATION), LANDLORD SHALL PROVIDE WRITTEN NOTICE THEREOF
TO TENANT.


 


15.03       NO ABATEMENT OF RENT. EXCEPT AS OTHERWISE PROVIDED IN SECTION 15.01,
THIS LEASE SHALL NOT TERMINATE, BE FORFEITED OR BE AFFECTED IN ANY MANNER, NOR
SHALL THERE BE ANY REDUCTION OR ABATEMENT OF THE RENT PAYABLE HEREUNDER, BY
REASON OF ANY CONDEMNATION OF ANY PROPERTY LOCATION OR ANY PART THEREOF, OR BY
REASON OF THE UNTENANTABILITY OF THE SAME OR ANY PART THEREOF, FOR OR DUE TO ANY
REASON OR CAUSE WHATSOEVER.


 


15.04       TENANT’S CLAIM FOR REIMBURSEMENT. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS ARTICLE 15, TO THE EXTENT PERMITTED BY LAW, (A) TENANT SHALL BE
ALLOWED, AT ITS SOLE COST AND EXPENSE, TO PURSUE A CLAIM AGAINST THE CONDEMNING
AUTHORITY THAT SHALL BE INDEPENDENT OF AND WHOLLY SEPARATE FROM ANY ACTION, SUIT
OR PROCEEDING RELATING TO ANY AWARD TO LANDLORD FOR REIMBURSEMENT OF TENANT’S
LEASEHOLD INTEREST, RELOCATION EXPENSES OR FOR TENANT’S PERSONALTY; AND
(B) TENANT AND ANY TENANT MORTGAGEE SHALL HAVE THE RIGHT TO PARTICIPATE, AT
THEIR SOLE COST AND EXPENSE, IN ANY CONDEMNATION PROCEEDING AFFECTING A PROPERTY
LOCATION OR ANY BUILDINGS THEREON; PROVIDED THAT SUCH CLAIM, AWARD OR
PARTICIPATION DOES NOT ADVERSELY AFFECT OR INTERFERE

 

30

--------------------------------------------------------------------------------


 


WITH THE PROSECUTION OF LANDLORD’S CLAIM FOR THE CONDEMNATION OR OTHERWISE
REDUCE THE AMOUNT RECOVERABLE BY LANDLORD FOR THE CONDEMNATION.


 


ARTICLE 16.
DEFAULT


 


16.01       EVENTS OF DEFAULT. THE OCCURRENCE OF ANY ONE OR MORE OF THE
FOLLOWING MATTERS CONSTITUTES A DEFAULT (EACH, A “DEFAULT”) BY TENANT UNDER THIS
LEASE:


 


(A)           FAILURE BY TENANT TO PAY ANY RENT WITHIN TWO (2) BUSINESS DAYS
AFTER WRITTEN NOTICE OF FAILURE TO PAY THE SAME ON THE DUE DATE; PROVIDED,
HOWEVER, THAT LANDLORD SHALL ONLY BE OBLIGATED TO PROVIDE SUCH WRITTEN NOTICE
AND THE TWO (2) BUSINESS DAY CURE PERIOD SHALL ONLY BE AVAILABLE TWICE EVERY
TWELVE (12) MONTH PERIOD;


 


(B)           FAILURE BY TENANT TO PAY, WITHIN 5 (FIVE) BUSINESS DAYS AFTER
WRITTEN NOTICE OF (I) DEMAND BY LANDLORD THEREFOR TO THE EXTENT SUCH MONIES ARE
DUE AND PAYABLE, OR (II) TENANT’S FAILURE TO PAY THE SAME ON THE DUE DATE, OF
ANY OTHER MONIES REQUIRED TO BE PAID BY TENANT UNDER THIS LEASE, INCLUDING
WITHOUT LIMITATION, THE FAILURE BY TENANT TO PAY, PRIOR TO DELINQUENCY, ANY
IMPOSITIONS, THE FAILURE OF WHICH TO PAY COULD RESULT IN THE IMPOSITION OF A
LIEN AGAINST ANY PROPERTY LOCATION;


 


(C)           FAILURE BY TENANT TO OBSERVE OR TO PERFORM ANY OTHER MATERIAL
COVENANT, AGREEMENT, CONDITION OR PROVISION OF THIS LEASE, IF SUCH FAILURE
CONTINUES FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF FROM LANDLORD TO
TENANT OR SUCH LONGER TIME AS MAY BE REASONABLY REQUIRED TO CURE BECAUSE OF THE
NATURE OF THE DEFAULT (PROVIDED TENANT SHALL HAVE UNDERTAKEN PROCEDURES TO CURE
THE DEFAULT WITHIN SUCH THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY PURSUE
SUCH EFFORT TO COMPLETION) PROVIDED, HOWEVER, THAT THE FOREGOING NOTICE
OBLIGATION AND CURE PERIOD SHALL NOT BE APPLICABLE WHERE TENANT’S FAILURE TO
OBSERVE OR TO PERFORM ANY OTHER MATERIAL COVENANT AGREEMENT, CONDITION OR
PROVISION OF THIS LEASE RELATES TO (I) TENANT’S PAYMENT OF RENT OR ANY OTHER
MONETARY OBLIGATION HEREUNDER, OR (II) A CONDITION THAT WOULD PLACE THE PREMISES
IN IMMEDIATE PHYSICAL JEOPARDY OR IN IMMEDIATE JEOPARDY OF BEING FORFEITED OR
LOST;


 


(D)           INTENTIONALLY DELETED;


 


(E)           THE LEVY UPON, UNDER WRIT OF EXECUTION OR THE ATTACHMENT BY LEGAL
PROCESS OF, THE LEASEHOLD INTEREST OF TENANT OR ANY PROPERTY LOCATION, OR THE
FILING OR CREATION OF A LIEN WITH RESPECT TO SUCH LEASEHOLD INTEREST OR ANY
PROPERTY LOCATION, WHICH LIEN SHALL NOT BE RELEASED OR DISCHARGED WITHIN NINETY
(90) DAYS FROM THE DATE OF LANDLORD’S WRITTEN REQUEST TO RELEASE OR DISCHARGE
SUCH FILING;


 


(F)            THE INSOLVENCY OF TENANT OR TENANT’S ADMISSION IN WRITING OF ITS
INABILITY TO PAY ITS DEBTS AS THEY MATURE, OR TENANT’S MAKING AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, OR APPLYING FOR OR CONSENTING TO THE APPOINTMENT OF A
TRUSTEE OR RECEIVER FOR TENANT OR FOR THE MAJOR PART OF ITS PROPERTY;


 


(G)           THE APPOINTMENT OF A TRUSTEE OR RECEIVER FOR TENANT OR FOR THE
MAJOR PART OF ITS PROPERTY WHICH IS NOT DISCHARGED WITHIN ONE HUNDRED FIFTY
(150) DAYS AFTER SUCH APPOINTMENT;

 

31

--------------------------------------------------------------------------------


 


(H)           THE INSTITUTION OF ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR OTHER PROCEEDINGS FOR RELIEF UNDER ANY
BANKRUPTCY LAW, OR SIMILAR LAW FOR THE RELIEF OF DEBTORS (I) BY TENANT OR (II)
AGAINST TENANT AND WHICH ARE ALLOWED AGAINST IT OR ARE CONSENTED TO BY IT OR ARE
NOT DISMISSED WITHIN ONE HUNDRED FIFTY (150) DAYS AFTER SUCH INSTITUTION;


 


(I)            A FINAL, NONAPPEALABLE JUDGMENT IS RENDERED BY A COURT AGAINST
TENANT WHICH WOULD RENDER TENANT INSOLVENT AND IS NOT DISCHARGED OR PROVISION
MADE FOR SUCH DISCHARGE BY THE EARLIER OF (I) ONE HUNDRED TWENTY (120) DAYS FROM
THE DATE OF ENTRY THEREOF, OR (II) EXECUTION OR LEVY THEREON;


 


(J)            A MONETARY “DEFAULT” OR MONETARY EVENT OF DEFAULT BY THE TENANT
UNDER THE LEASE DATED OF EVEN DATE HEREWITH LISTED ON SCHEDULE 16.01(J) ATTACHED
HERETO (THE “OTHER LEASE”) THAT IS NOT CURED WITHIN THE APPLICABLE NOTICE AND
GRACE PERIODS SET FORTH IN THE OTHER LEASE; PROVIDED HOWEVER, THIS SECTION
16.01(J) SHALL BE TERMINATED AND NULL AND VOID AND SHALL NO LONGER APPLY AS A
POTENTIAL DEFAULT UNDER THIS LEASE IF (I) THE EBITDAR RATIO CALCULATED ON A
TRAILING TWELVE (12) MONTH BASIS AT THE TIME OF SUCH TEST, IS AT LEAST 1.50 TO 1
FOR PAMIDA STORES OPERATING CO., LLC AND 1.30 TO 1 FOR SHOPKO STORES OPERATING
CO., LLC, EACH ON A STAND ALONE BASIS, AND (II) THE EBITDAR RATIO OF THE
CONSOLIDATED COMBINED PAMIDA AND SHOPKO ENTITIES CALCULATED ON A TRAILING TWELVE
(12) MONTH BASIS AT THE TIME OF SUCH TEST IS AT LEAST 1.50 TO 1 (COLLECTIVELY,
THE “CROSS DEFAULT TERMINATION TESTS”). TENANT SHALL HAVE THE RIGHT TO PERFORM
THE CROSS DEFAULT TERMINATION TESTS AT ANY TIME AND UPON SATISFACTION OF THE
CROSS DEFAULT TERMINATION TESTS, LANDLORD SHALL CONFIRM IN WRITING THAT SUCH
TESTS HAVE BEEN SATISFIED AND THIS SECTION 16.01(J) SHALL BE TERMINATED AND NULL
AND VOID AND NO LONGER A POTENTIAL DEFAULT UNDER THIS LEASE;


 


(K)           INTENTIONALLY DELETED; OR


 


(L)            THE FAILURE BY TENANT TO OBSERVE OR TO PERFORM ANY OBLIGATION SET
FORTH IN SECTION 31.17 AFTER THE EXPIRATION OF ANY APPLICABLE CURE PERIODS SET
FORTH IN SUCH SECTION.


 


16.02       RIGHTS AND REMEDIES OF LANDLORD. IF A DEFAULT OCCURS, LANDLORD SHALL
HAVE THE RIGHTS AND REMEDIES HEREINAFTER SET FORTH, WHICH SHALL BE DISTINCT,
SEPARATE AND CUMULATIVE AND WHICH SHALL NOT OPERATE TO EXCLUDE OR DEPRIVE
LANDLORD OF ANY OTHER RIGHT OR REMEDY ALLOWED IT BY LAW OR EQUITY:


 


(A)           LANDLORD, UPON TEN (10) DAYS ADDITIONAL PRIOR NOTICE TO TENANT
(DURING WHICH TIME TENANT MAY CURE THE DEFAULT) WITH RESPECT TO ANY DEFAULT SET
FORTH IN SECTIONS 16.01(B) THROUGH (K) (EXPRESSLY EXCLUDING SECTIONS 16.01(A)
AND (L) FOR WHICH NO ADDITIONAL NOTICE SHALL BE REQUIRED), MAY TERMINATE THIS
LEASE WITH RESPECT TO EACH AND EVERY PROPERTY LOCATION BY GIVING TO TENANT
NOTICE OF LANDLORD’S ELECTION TO DO SO, IN WHICH EVENT THE TERM SHALL END, AND
ALL RIGHTS, TITLE AND INTEREST OF TENANT HEREUNDER SHALL EXPIRE, ON THE DATE
STATED IN SUCH NOTICE; PROVIDED, HOWEVER, THAT LANDLORD SHALL ONLY BE OBLIGATED
TO PROVIDE SUCH ADDITIONAL WRITTEN NOTICE AND THE TEN (10) DAY CURE PERIOD SHALL
BE AVAILABLE ONLY TWICE EVERY TWELVE (12) MONTHS;


 


(B)           LANDLORD, UPON TEN (10) DAYS ADDITIONAL PRIOR NOTICE TO TENANT
(DURING WHICH TIME TENANT MAY CURE THE DEFAULT) WITH RESPECT TO ANY DEFAULT SET
FORTH IN SECTIONS

 

32

--------------------------------------------------------------------------------


 


16.01(B) THROUGH (K) (EXPRESSLY EXCLUDING SECTIONS 16.01(A) AND (L) FOR WHICH NO
ADDITIONAL NOTICE SHALL BE REQUIRED), MAY TERMINATE THE RIGHT OF TENANT TO
POSSESSION WITH RESPECT TO EACH AND EVERY PROPERTY LOCATION WITHOUT TERMINATING
THIS LEASE BY GIVING NOTICE TO TENANT THAT TENANT’S RIGHT OF POSSESSION SHALL
END ON THE DATE STATED IN SUCH NOTICE, WHEREUPON THE RIGHT OF TENANT TO
POSSESSION OF THE APPLICABLE PROPERTY LOCATION OR ANY PART THEREOF SHALL CEASE
ON THE DATE STATED IN SUCH NOTICE; PROVIDED, HOWEVER THAT LANDLORD SHALL ONLY BE
OBLIGATED TO PROVIDE SUCH ADDITIONAL WRITTEN NOTICE AND THE TEN (10) DAY CURE
PERIOD SHALL BE AVAILABLE ONLY TWICE EVERY TWELVE (12) MONTHS;


 


(C)           LANDLORD MAY, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAWS AND
SUBJECT TO SECTION 31.13, (I) RE-ENTER AND TAKE POSSESSION OF THE PREMISES (OR
ANY PART THEREOF), ANY OR ALL OF TENANT’S PERSONALTY UPON THE PREMISES AND, TO
THE EXTENT PERMISSIBLE, ALL PERMITS AND OTHER RIGHTS OR PRIVILEGES OF TENANT
PERTAINING TO THE GENERAL USE AND OPERATION OF THE PREMISES, BUT EXCLUDING ANY
PERMITS OR OTHER RIGHTS AND PRIVILEGES THAT ARE SPECIFIC TO THE USE AND
OPERATION OF TENANT’S BUSINESS UPON THE PREMISES, AND (II) EXPEL TENANT AND
THOSE CLAIMING UNDER OR THROUGH TENANT, WITHOUT BEING DEEMED GUILTY IN ANY
MANNER OF TRESPASS OR BECOMING LIABLE FOR ANY LOSS OR DAMAGE RESULTING
THEREFROM, WITHOUT RESORT TO LEGAL OR JUDICIAL PROCESS, PROCEDURE OR ACTION. NO
NOTICE FROM LANDLORD HEREUNDER OR UNDER A FORCIBLE ENTRY AND DETAINER STATUTE OR
SIMILAR LAW SHALL CONSTITUTE AN ELECTION BY LANDLORD TO TERMINATE THIS LEASE
UNLESS SUCH NOTICE SPECIFICALLY SO STATES. IF TENANT SHALL, AFTER DEFAULT,
VOLUNTARILY GIVE UP POSSESSION OF THE PREMISES TO LANDLORD, DELIVER TO LANDLORD
OR ITS AGENTS THE KEYS TO THE PREMISES, OR BOTH, SUCH ACTIONS SHALL BE DEEMED TO
BE IN COMPLIANCE WITH LANDLORD’S RIGHTS AND THE ACCEPTANCE THEREOF BY LANDLORD
OR ITS AGENTS, AND SHALL NOT BE DEEMED TO CONSTITUTE A TERMINATION OF THIS
LEASE. LANDLORD RESERVES THE RIGHT FOLLOWING ANY RE-ENTRY AND/OR RELETTING TO
EXERCISE ITS RIGHT TO TERMINATE THIS LEASE BY GIVING TENANT WRITTEN NOTICE
THEREOF, IN WHICH EVENT THIS LEASE WILL TERMINATE;


 


(D)           EXCEPT FOR A DEFAULT PURSUANT TO SECTION 16.01(L), LANDLORD MAY
BRING AN ACTION AGAINST TENANT FOR ANY DAMAGES SUSTAINED BY LANDLORD OR ANY
EQUITABLE RELIEF AVAILABLE TO LANDLORD IN CONNECTION WITH ENFORCING ITS RIGHTS
UNDER THIS ARTICLE 16;


 


(E)           LANDLORD MAY RELET THE PREMISES OR ANY PART THEREOF FOR SUCH TERM
OR TERMS (INCLUDING A TERM WHICH EXTENDS BEYOND THE ORIGINAL LEASE TERM), AT
SUCH RENTALS AND UPON SUCH OTHER TERMS AS LANDLORD, IN ITS REASONABLE
DISCRETION, MAY DETERMINE, WITH ALL PROCEEDS RECEIVED FROM SUCH RELETTING BEING
APPLIED TO THE RENT DUE FROM TENANT IN SUCH ORDER AS LANDLORD MAY, IN IT SOLE
DISCRETION, DETERMINE, WHICH MAY INCLUDE, WITHOUT LIMITATION, ALL REPOSSESSION
COSTS, BROKERAGE COMMISSIONS, ATTORNEYS’ FEES AND EXPENSES, ALTERATION,
REMODELING AND REPAIR COSTS AND EXPENSES OF PREPARING FOR SUCH RELETTING, ALL OF
WHICH COSTS SHALL BE REASONABLE AND CUSTOMARY. LANDLORD RESERVES THE RIGHT
FOLLOWING ANY RE-ENTRY AND/OR RELETTING TO EXERCISE ITS RIGHT TO TERMINATE THIS
LEASE BY GIVING TENANT WRITTEN NOTICE THEREOF, IN WHICH EVENT THIS LEASE WILL
TERMINATE AS SPECIFIED IN SAID NOTICE. LANDLORD AGREES TO USE COMMERCIALLY
REASONABLE EFFORTS TO MITIGATE ANY DAMAGES RESULTING FROM A DEFAULT OF TENANT;
PROVIDED, HOWEVER, THAT LANDLORD’S OBLIGATION TO SO MITIGATE SHALL BE SATISFIED
IN FULL AND DEEMED REASONABLE IF LANDLORD UNDERTAKES TO LEASE EACH PROPERTY
LOCATION TO ANOTHER TENANT (A “REPLACEMENT TENANT”) IN ACCORDANCE WITH THE
FOLLOWING CRITERIA:


 

(I)            LANDLORD SHALL NOT BE OBLIGATED TO LEASE A PROPERTY LOCATION TO A
REPLACEMENT TENANT UNDER TERMS OR CONDITIONS THAT ARE UNACCEPTABLE TO LANDLORD
UNDER

 

33

--------------------------------------------------------------------------------


 

LANDLORD’S THEN CURRENT LEASING POLICIES FOR COMPARABLE SPACE IN THE SAME MARKET
AREA AS THE APPLICABLE PROPERTY LOCATION, IF ANY;

 

(II)           LANDLORD SHALL NOT BE OBLIGATED TO ENTER INTO A LEASE WITH ANY
PROPOSED REPLACEMENT TENANT WHICH DOES NOT HAVE, IN LANDLORD’S REASONABLE
OPINION, SUFFICIENT FINANCIAL RESOURCES OR OPERATING EXPERIENCE TO OPERATE THE
PREMISES; AND

 

(III)          LANDLORD SHALL NOT BE REQUIRED TO EXPEND ANY AMOUNT OF MONEY TO
ALTER, REMODEL OR OTHERWISE MAKE THE PREMISES SUITABLE FOR USE BY A PROPOSED
SUBSTITUTE TENANT UNLESS: (1) TENANT PAYS ANY SUCH SUM TO LANDLORD IN ADVANCE OF
LANDLORD’S EXECUTION OF A SUBSTITUTE LEASE WITH SUCH TENANT (WHICH PAYMENT SHALL
NOT BE IN LIEU OF RENT OR ANY DAMAGES OR OTHER SUMS TO WHICH LANDLORD MAY BE
ENTITLED AS A RESULT OF TENANT’S DEFAULT UNDER THIS LEASE); AND (2) LANDLORD, IN
LANDLORD’S SOLE DISCRETION, DETERMINES THAT ANY SUCH EXPENDITURE IS FINANCIALLY
JUSTIFIED IN CONNECTION WITH ENTERING INTO ANY SUCH SUBSTITUTE LEASE.

 


(F)            EXCEPT FOR A DEFAULT PURSUANT TO SECTION 16.01(L), LANDLORD MAY
RECOVER FROM TENANT ALL REASONABLE ACTUAL OUT-OF-POCKET COSTS AND EXPENSES PAID
OR INCURRED BY LANDLORD AS A RESULT OF SUCH DEFAULT, REGARDLESS OF WHETHER OR
NOT LEGAL PROCEEDINGS ARE ACTUALLY COMMENCED;


 


(G)           EXCEPT FOR A DEFAULT PURSUANT TO SECTION 16.01(L), LANDLORD MAY
IMMEDIATELY OR AT ANY TIME THEREAFTER, UPON WRITTEN NOTICE TO TENANT (EXCEPT IN
THE EVENT OF AN EMERGENCY, IN WHICH EVENT NO NOTICE SHALL BE NECESSARY), AT
LANDLORD’S SOLE OPTION BUT WITHOUT ANY OBLIGATION TO DO SO, CORRECT SUCH DEFAULT
AND CHARGE TENANT ALL REASONABLE COSTS AND EXPENSES INCURRED BY LANDLORD
THEREIN. ANY SUM OR SUMS SO PAID BY LANDLORD, TOGETHER WITH ANY ACCRUED DEFAULT
INTEREST, SHALL BE DEEMED TO BE RENT HEREUNDER AND SHALL BE IMMEDIATELY DUE FROM
TENANT TO LANDLORD. ANY SUCH ACTS BY LANDLORD IN CORRECTING TENANT’S DEFAULTS
HEREUNDER SHALL NOT BE DEEMED TO CURE SAID DEFAULTS OR CONSTITUTE ANY WAIVER OF
LANDLORD’S RIGHT TO EXERCISE ANY OR ALL REMEDIES SET FORTH HEREIN;


 


(H)           LANDLORD MAY IMMEDIATELY OR AT ANY TIME THEREAFTER, AND WITH OR
WITHOUT NOTICE, EXCEPT AS REQUIRED HEREIN, SET OFF ANY MONEY OF TENANT HELD BY
LANDLORD UNDER THIS LEASE OR OTHER LEASE AGAINST ANY SUM OWING BY TENANT
HEREUNDER OR OWED UNDER THE OTHER LEASE; PROVIDED THAT, SUBJECT TO A MORTGAGEE’S
RIGHT TO CREDIT THE BALANCE OF ANY RESERVES HELD BY THE MORTGAGEE AGAINST FUTURE
PAYMENTS ON THE APPLICABLE DEBT, ANY IMPOSITIONS RESERVE OR INSURANCE RESERVE
(AS SUCH TERMS ARE DEFINED IN SECTION 30.01) HELD BY LANDLORD SHALL BE APPLIED
AND DISBURSED IN ACCORDANCE WITH ARTICLE 30; AND/OR


 


(I)            LANDLORD MAY SEEK ANY EQUITABLE RELIEF AVAILABLE TO LANDLORD,
INCLUDING, WITHOUT LIMITATION, THE RIGHT OF SPECIFIC PERFORMANCE.


 


16.03       FINAL DAMAGES. IF THIS LEASE IS TERMINATED BY LANDLORD AS PROVIDED
IN SECTION 16.02(A), IN ADDITION TO LANDLORD’S RIGHTS SET FORTH IN
SECTION 16.02, LANDLORD SHALL BE ENTITLED TO RECOVER FROM TENANT ALL RENT
ACCRUED AND UNPAID FOR THE PERIOD UP TO AND INCLUDING SUCH TERMINATION DATE, AS
WELL AS ALL OTHER ADDITIONAL SUMS PAYABLE BY TENANT, OR FOR WHICH TENANT IS
LIABLE OR IN RESPECT OF WHICH TENANT HAS AGREED TO INDEMNIFY LANDLORD UNDER ANY
OF THE PROVISIONS OF THIS LEASE, WHICH MAY BE THEN OWING AND UNPAID, AND ALL
COSTS AND EXPENSES,

 

34

--------------------------------------------------------------------------------


 


INCLUDING COURT COSTS AND REASONABLE ATTORNEYS’ FEES INCURRED BY LANDLORD IN THE
ENFORCEMENT OF ITS RIGHTS AND REMEDIES HEREUNDER.


 


16.04       REMOVAL OF PERSONAL PROPERTY. ALL OF TENANT’S PERSONALTY REMOVED
FROM ANY PROPERTY LOCATION BY LANDLORD PURSUANT TO ANY PROVISIONS OF THIS LEASE
OR ANY LAWS MAY BE HANDLED, REMOVED OR STORED BY LANDLORD AT THE SOLE COST AND
EXPENSE OF TENANT, AND LANDLORD, IN NO EVENT, SHALL BE RESPONSIBLE FOR THE
VALUE, PRESERVATION OR SAFEKEEPING THEREOF. TENANT SHALL PAY LANDLORD FOR ALL
EXPENSES INCURRED BY LANDLORD IN SUCH REMOVAL AND STORAGE CHARGES AGAINST SUCH
PROPERTY AS LONG AS THE SAME IS IN LANDLORD’S POSSESSION OR UNDER LANDLORD’S
CONTROL. SUBJECT TO SECTION 31.13, ALL OF TENANT’S PERSONALTY NOT REMOVED FROM
ANY PROPERTY LOCATION OR RETAKEN FROM STORAGE BY TENANT WITHIN TWENTY (20) DAYS
AFTER THE END OF THE TERM, HOWEVER TERMINATED, AT LANDLORD’S OPTION, SHALL BE
CONCLUSIVELY DEEMED TO HAVE BEEN CONVEYED BY TENANT TO LANDLORD AS BY BILL OF
SALE WITHOUT FURTHER PAYMENT OR CREDIT BY LANDLORD TO TENANT.


 


16.05       LANDLORD’S DEFAULT. IF LANDLORD SHALL VIOLATE, NEGLECT OR FAIL TO
PERFORM OR OBSERVE ANY OF THE REPRESENTATIONS, COVENANTS, PROVISIONS, OR
CONDITIONS CONTAINED IN THIS LEASE ON ITS PART TO BE PERFORMED OR OBSERVED,
WHICH DEFAULT CONTINUES FOR A PERIOD OF MORE THAN THIRTY (30) DAYS AFTER RECEIPT
OF WRITTEN NOTICE FROM TENANT SPECIFYING SUCH DEFAULT (PROVIDED, HOWEVER, SUCH
PERIOD SHALL BE LIMITED TO TWO (2) BUSINESS DAYS WITH RESPECT TO A DEFAULT UNDER
SECTION 31.17(G)), OR IF SUCH DEFAULT IS OF A NATURE TO REQUIRE MORE THAN THIRTY
(30) DAYS FOR REMEDY AND CONTINUES BEYOND THE TIME REASONABLY NECESSARY TO CURE
(PROVIDED LANDLORD MUST HAVE UNDERTAKEN PROCEDURES TO CURE THE DEFAULT WITHIN
SUCH THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY PURSUES SUCH EFFORTS TO
CURE TO COMPLETION, PROVIDED, THAT LANDLORD SHALL NOT HAVE SUCH ADDITIONAL
PERIOD TO CURE WITH RESPECT TO A DEFAULT UNDER SECTION 31.17(G)), TENANT, AT ITS
OPTION (IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED TENANT AT LAW, IN
EQUITY OR HEREUNDER), UPON FURTHER WRITTEN NOTICE TO LANDLORD OF TENANT’S
INTENTION TO EXERCISE ANY REMEDY HEREUNDER, WHICH SHALL PROVIDE LANDLORD WITH AN
ADDITIONAL TEN (10) DAYS CURE PERIOD THEREAFTER (PROVIDED THAT LANDLORD SHALL
NOT HAVE SUCH ADDITIONAL PERIOD TO CURE WITH RESPECT TO A DEFAULT UNDER SECTION
31.17(G)), MAY EITHER TERMINATE THIS LEASE UPON WRITTEN NOTICE THEREOF GIVEN TO
LANDLORD, OR INCUR ANY REASONABLE EXPENSE NECESSARY TO PERFORM THE OBLIGATION OF
LANDLORD SPECIFIED IN SUCH NOTICE AND BILL LANDLORD FOR THE COSTS THEREOF. IF
LANDLORD FAILS TO REIMBURSE TENANT FOR SUCH REASONABLE COSTS WITHIN THIRTY (30)
DAYS AFTER LANDLORD’S RECEIPT OF SUCH BILL, TENANT MAY DEDUCT SUCH COSTS FROM
THE NEXT DUE INSTALLMENTS OF MONTHLY BASE RENT, UNTIL SUCH COSTS ARE RECOUPED BY
TENANT.


 


16.06       ATTORNEYS’ FEES. THE DEFAULTING PARTY SHALL PAY ALL OF THE
NON-DEFAULTING PARTY’S COSTS, CHARGES AND EXPENSES, INCLUDING COURT COSTS AND
REASONABLE ATTORNEYS’ FEES, INCURRED IN ENFORCING THE DEFAULTING PARTY’S
OBLIGATIONS UNDER THIS LEASE, INCURRED BY THE NON-DEFAULTING PARTY IN ANY ACTION
BROUGHT BY A PARTY IN WHICH THE OTHER PARTY IS THE PREVAILING PARTY, OR INCURRED
BY A PREVAILING PARTY IN ANY LITIGATION, NEGOTIATION OR TRANSACTION IN WHICH THE
OTHER PARTY CAUSES SUCH PREVAILING PARTY, WITHOUT SUCH PREVAILING PARTY’S FAULT,
TO BECOME INVOLVED OR CONCERNED.


 


16.07       TENANT WAIVER. TENANT HEREBY EXPRESSLY WAIVES, FOR ITSELF AND ALL
PERSONS CLAIMING BY, THROUGH AND UNDER TENANT, INCLUDING CREDITORS OF ALL KINDS,
(A) ANY RIGHT AND PRIVILEGE WHICH TENANT HAS UNDER ANY PRESENT OR FUTURE LEGAL
REQUIREMENTS TO REDEEM THE PREMISES, OR ANY PART THEREOF, OR TO HAVE A
CONTINUANCE OF THIS LEASE FOR THE TERM AFTER TERMINATION OF TENANT’S RIGHT OF
OCCUPANCY BY ORDER OR JUDGMENT OF ANY COURT OR BY ANY LEGAL PROCESS OR WRIT, OR
UNDER THE TERMS OF THIS LEASE; (B) THE BENEFITS OF ANY PRESENT OR FUTURE LEGAL

 

35

--------------------------------------------------------------------------------


 


REQUIREMENTS THAT EXEMPT PROPERTY FROM LIABILITY FOR DEBT OR FOR DISTRESS FOR
RENT; (C) ANY PRESENT OR FUTURE LEGAL REQUIREMENTS RELATING TO NOTICE OR DELAY
IN LEVY OF EXECUTION IN CASE OF EVICTION OF A TENANT FOR NONPAYMENT OF RENT; AND
(D) ANY BENEFITS AND LIEN RIGHTS WHICH MAY ARISE PURSUANT TO ANY PRESENT OR
FUTURE LEGAL REQUIREMENTS.


 


ARTICLE 17.
SUBORDINATION; LEASEHOLD MORTGAGE


 


17.01       SUBORDINATION. LANDLORD HAS EXECUTED AND DELIVERED AND MAY EXECUTE
AND DELIVER HEREAFTER FROM TIME TO TIME A MORTGAGE OR TRUST DEED IN THE NATURE
OF A MORTGAGE, BOTH BEING HEREINAFTER REFERRED TO AS A “MORTGAGE,” AGAINST ANY
PARCEL AND IMPROVEMENTS THEREON OR ANY INTEREST THEREIN. LANDLORD ALSO MAY,
SUBJECT TO THE APPROVAL OF ANY MORTGAGEE (WHICH APPROVAL MORTGAGEE, IN ITS SOLE
DISCRETION, MAY WITHHOLD), HEREAFTER SELL AND LEASE BACK ANY PROPERTY LOCATION,
OR ANY PART THEREOF, SUCH LEASE OF THE UNDERLYING LAND HEREIN CALLED A “GROUND
LEASE,” AND THE LANDLORD UNDER ANY SUCH LEASE IS HEREIN CALLED A “GROUND
LANDLORD.”  IF REQUESTED BY THE MORTGAGEE OR TRUSTEE UNDER ANY MORTGAGE (BOTH
BEING HEREINAFTER REFERRED TO AS A “MORTGAGEE”) OR BY ANY GROUND LANDLORD,
TENANT WILL EITHER (A) SUBORDINATE ITS INTEREST IN THIS LEASE TO SAID MORTGAGE
OR SAID GROUND LEASE, AS THE CASE MAY BE, AND TO ANY AND ALL ADVANCES MADE
THEREUNDER AND TO THE INTEREST THEREON, AND TO ALL RENEWALS, REPLACEMENTS,
SUPPLEMENTS, AMENDMENTS, MODIFICATIONS AND EXTENSIONS THEREOF, OR (B) MAKE
CERTAIN OF TENANT’S RIGHTS AND INTERESTS IN THIS LEASE SUPERIOR THERETO; AND
TENANT WILL EXECUTE AND DELIVER SUCH AGREEMENT OR AGREEMENTS PROMPTLY, AS MAY BE
REASONABLY APPROVED BY TENANT, LANDLORD OR SUCH MORTGAGEE, OR SUCH GROUND
LANDLORD, AS THE CASE MAY BE. ANY MORTGAGE TO WHICH THIS LEASE IS NOW OR
HEREAFTER SUBORDINATE SHALL PROVIDE, IN EFFECT, THAT DURING THE TIME THIS LEASE
IS IN FORCE ALL INSURANCE PROCEEDS AND CONDEMNATION AWARDS SHALL BE PERMITTED TO
BE USED FOR RESTORATION IN ACCORDANCE WITH THE PROVISIONS OF THIS LEASE.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, AS A CONDITION TO SUBORDINATING
ITS RIGHTS AND INTERESTS UNDER THIS LEASE TO ANY SUCH MORTGAGEE OR SUCH GROUND
LANDLORD, AS THE CASE MAY BE, SO LONG AS NO DEFAULT HAS OCCURRED AND IS
CONTINUING, TENANT’S RIGHTS AND INTERESTS UNDER THIS LEASE SHALL REMAIN
ENFORCEABLE AND UNDISTURBED AND MORTGAGEE OR SUCH GROUND LANDLORD, AS THE CASE
MAY BE, SHALL ENTER INTO A SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT WITH TENANT, WHICH AGREEMENT SHALL BE SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT E, OR IN SUCH OTHER FORM AS MAY BE REASONABLY
APPROVED BY TENANT, LANDLORD, SUCH MORTGAGEE OR SUCH GROUND LANDLORD.


 


17.02       LIABILITY OF MORTGAGEE; ATTORNMENT. IT IS FURTHER AGREED THAT (A) IF
ANY MORTGAGE SHALL BE FORECLOSED, OR IF ANY GROUND LEASE SHALL BE TERMINATED,
(I) THE MORTGAGEE (OR ITS GRANTEES) OR PURCHASER AT ANY FORECLOSURE SALE (OR
GRANTEE IN A DEED IN LIEU OF FORECLOSURE), OR GROUND LANDLORD, AS THE CASE MAY
BE, OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS SHALL NOT BE (1) LIABLE FOR ANY
ACT OR OMISSION OF ANY PRIOR LANDLORD (INCLUDING LANDLORD), SUBJECT TO ANY
DEFENSES, OFFSETS OR COUNTERCLAIMS WHICH TENANT MAY HAVE AGAINST A PRIOR
LANDLORD (INCLUDING LANDLORD) AS LONG AS THE SAME ARE NOT CONTINUING, (2) BOUND
BY ANY OBLIGATION TO PERFORM ANY WORK OR TO MAKE IMPROVEMENTS TO THE APPLICABLE
PROPERTY LOCATION, OR ANY PORTION THEREOF, OR (3) BOUND BY ANY PREPAYMENT OF
BASE RENT OR OTHER RENT WHICH TENANT MAY HAVE MADE IN EXCESS OF THE AMOUNTS THEN
DUE FOR THE NEXT SUCCEEDING MONTH (OTHER THAN ANY RESERVES PAID UNDER THIS
LEASE), (II) THE LIABILITY OF THE MORTGAGEE HEREUNDER OR PURCHASER AT SUCH
FORECLOSURE SALE OR THE LIABILITY OF A SUBSEQUENT OWNER DESIGNATED AS LANDLORD
UNDER THIS LEASE SHALL EXIST ONLY SO LONG AS SUCH MORTGAGEE, GROUND LANDLORD,
PURCHASER OR OWNER, AS APPLICABLE, IS THE OWNER OF THE APPLICABLE

 

36

--------------------------------------------------------------------------------


 


BUILDING OR PARCEL AND SUCH LIABILITY SHALL NOT CONTINUE OR SURVIVE AFTER
FURTHER TRANSFER OF OWNERSHIP; AND (III) UPON REQUEST OF THE MORTGAGEE IF THE
MORTGAGE IS FORECLOSED, OR OF THE GROUND LANDLORD IF THE GROUND LEASE IS
TERMINATED, AND PROVIDED THAT TENANT’S RIGHTS AND INTERESTS UNDER THIS LEASE
SHALL REMAIN ENFORCEABLE AND UNDISTURBED, TENANT WILL ATTORN, AS TENANT UNDER
THIS LEASE, TO THE PURCHASER AT ANY FORECLOSURE SALE UNDER ANY MORTGAGE, AND
TENANT WILL ATTORN AS THE TENANT UNDER THIS LEASE TO THE GROUND LANDLORD, AND
TENANT WILL EXECUTE SUCH INSTRUMENTS AS MAY BE REASONABLY NECESSARY OR
APPROPRIATE TO EVIDENCE SUCH ATTORNMENT; AND (B) THIS LEASE MAY NOT BE MODIFIED
OR AMENDED SO AS TO REDUCE RENT OR SHORTEN THE TERM PROVIDED HEREUNDER, OR SO AS
TO AFFECT ADVERSELY IN ANY OTHER RESPECT OR TO ANY MATERIAL EXTENT THE RIGHTS OF
LANDLORD, AND THIS LEASE SHALL NOT BE CANCELLED OR SURRENDERED, WITHOUT THE
PRIOR WRITTEN CONSENT, IN EACH INSTANCE, OF THE MORTGAGEE OR OF THE GROUND
LANDLORD, AS THE CASE MAY BE, OTHER THAN AS EXPRESSLY PERMITTED PURSUANT TO THE
TERMS OF THIS LEASE.


 


17.03       TENANT LEASEHOLD MORTGAGE.


 


(A)           PROVIDED THAT, AT THE TIME TENANT PROPOSES TO GRANT ANY LEASEHOLD
MORTGAGE (AS DEFINED IN SECTION 17.03(C)(I)), NO DEFAULT EXISTS, TENANT SHALL
HAVE THE RIGHT TO GRANT A LEASEHOLD MORTGAGE ON TENANT’S LEASEHOLD INTEREST IN
THE PREMISES WITH RESPECT TO ALL BUT NOT LESS THAN ALL OF THE ENTIRE PREMISES.
ANY TENANT’S MORTGAGEE (AS DEFINED IN SECTION 31.13) OR PERMITTED LEASEHOLD
MORTGAGEE (AS DEFINED IN SECTION 17.03(C)(II)) SHALL BE DEEMED TO BE A THIRD
PARTY BENEFICIARY OF ANY SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
GRANTED TO TENANT HEREUNDER, BUT (I) ANY SUCH LEASEHOLD MORTGAGE OTHERWISE SHALL
BE IN ALL RESPECTS SUBJECT AND SUBORDINATE TO LANDLORD’S INTEREST IN THIS LEASE
AND TO ANY MORTGAGE OR GROUND LEASE GRANTED BY LANDLORD, AND TO ANY RENEWALS,
MODIFICATIONS, CONSOLIDATIONS, REPLACEMENTS AND EXTENSIONS OF ANY SUCH MORTGAGE
OR GROUND LEASE, WHETHER SUCH MORTGAGE OR GROUND LEASE, OR ANY RENEWAL,
MODIFICATION, CONSOLIDATION, REPLACEMENT OR EXTENSION THEREOF, IS GRANTED BY
LANDLORD PRIOR OR SUBSEQUENT TO ANY LEASEHOLD MORTGAGE GRANTED BY TENANT; AND
(II) THE LEASEHOLD MORTGAGE SHALL ATTACH TO AND BE A LIEN ON TENANT’S LEASEHOLD
INTEREST IN THE PREMISES ONLY, SHALL CONVEY NO INTEREST OR RIGHTS IN AND TO
LANDLORD’S INTEREST IN THE LEASE OR THE PREMISES WHICH ARE GREATER THAN TENANT’S
INTEREST OR RIGHTS IN THE LEASE OR THE PREMISES, AND SHALL BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LANDLORD AND TENANT.


 


(B)           IF TENANT SHALL GRANT A LEASEHOLD MORTGAGE IN COMPLIANCE WITH THE
PROVISIONS OF THIS SECTION 17.03, AND IF TENANT OR THE LEASEHOLD MORTGAGEE
SHALL, WITHIN THIRTY (30) DAYS AFTER THE EXECUTION OF SUCH LEASEHOLD MORTGAGE,
SEND TO LANDLORD A TRUE COPY THEREOF, TOGETHER WITH WRITTEN NOTICE SPECIFYING
THE NAME AND ADDRESS OF THE LEASEHOLD MORTGAGEE THEREUNDER AND THE PERTINENT
RECORDING DATA WITH RESPECT TO SUCH LEASEHOLD MORTGAGE, THEN, SO LONG AS SUCH
LEASEHOLD MORTGAGE SHALL REMAIN UNSATISFIED OF RECORD, THE FOLLOWING PROVISIONS
SHALL APPLY:


 

(I)            LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS TO GIVE THE
LEASEHOLD MORTGAGEE, AT THE ADDRESS FOR THE LEASEHOLD MORTGAGEE GIVEN TO
LANDLORD AS PROVIDED ABOVE, A COPY OF ANY NOTICE OF DEFAULT HEREUNDER THAT
RELATES TO THE PORTIONS OF THE PREMISES APPLICABLE TO THE LEASEHOLD MORTGAGE AT
THE APPROXIMATE TIME AND IN A SIMILAR MANNER OF GIVING SUCH NOTICE OR
COMMUNICATION TO TENANT; PROVIDED, HOWEVER, THAT THE FAILURE TO DELIVER SUCH
NOTICE SHALL NOT CONSTITUTE A DEFAULT BY LANDLORD HEREUNDER. LANDLORD WILL NOT
EXERCISE ANY RIGHT, POWER OR REMEDY WITH RESPECT TO ANY DEFAULT HEREUNDER THAT
RELATES TO THE PORTIONS OF THE

 

37

--------------------------------------------------------------------------------


 

PREMISES APPLICABLE TO THE LEASEHOLD MORTGAGE, AND NO NOTICE TO TENANT OF ANY
SUCH DEFAULT SHALL BE EFFECTIVE, UNTIL LANDLORD SHALL HAVE SO GIVEN TO THE
LEASEHOLD MORTGAGEE WRITTEN NOTICE OR A COPY OF ITS NOTICE TO TENANT OF SUCH
DEFAULT. LANDLORD ACKNOWLEDGES THAT THE LEASEHOLD MORTGAGEE SHALL HAVE THE RIGHT
TO APPROVE ANY AMENDMENT THAT CHANGES THE PERMITTED USE, TERM, RENT OR ANY OTHER
PAYMENT OBLIGATION SET FORTH HEREIN, OR THAT OTHERWISE MATERIALLY INCREASES
TENANT’S OBLIGATIONS OR DECREASES TENANT’S RIGHTS UNDER THIS LEASE.

 

(II)           ANY LEASEHOLD MORTGAGEE, IN CASE TENANT SHALL BE IN DEFAULT
HEREUNDER, SHALL, WITHIN THE PERIOD HEREIN PROVIDED, HAVE THE RIGHT TO REMEDY
SUCH DEFAULT, OR CAUSE THE SAME TO BE REMEDIED, AND LANDLORD SHALL ACCEPT SUCH
PERFORMANCE BY OR AT THE INSTANCE OF SUCH LEASEHOLD MORTGAGEE AS IF THE SAME HAD
BEEN MADE BY TENANT, PROVIDED SUCH REMEDY HAS BEEN PERFORMED IN THE TIME FRAME
AND IN THE SAME MANNER AS PERMITTED BY TENANT UNDER THIS LEASE. IF A RECEIVER
CURES ANY DEFAULT, LANDLORD SHALL ACCEPT SUCH CURE AS THOUGH PERFORMED BY THE
LEASEHOLD MORTGAGEE.

 

(III)          IT IS UNDERSTOOD AND AGREED THAT ANY LEASEHOLD MORTGAGEE, OR ITS
DESIGNEE, OR ANY PURCHASER IN FORECLOSURE PROCEEDINGS, ANY GRANTEE PURSUANT TO
AN ASSIGNMENT IN LIEU OF FORECLOSURE, OR ANY OTHER PARTY TAKING BY, THROUGH OR
UNDER A LEASEHOLD MORTGAGE OR ITS DESIGNEE, MAY BECOME THE LEGAL TENANT UNDER
THIS LEASE WITH RESPECT TO THE ENTIRE PREMISES THROUGH FORECLOSURE PROCEEDINGS,
BY ASSIGNMENT OF THIS LEASE IN LIEU OF FORECLOSURE OR OTHERWISE; PROVIDED,
HOWEVER, THAT ANY SUCH DESIGNEE, PURCHASER IN FORECLOSURE, GRANTEE PURSUANT TO
AN ASSIGNMENT IN LIEU OF FORECLOSURE OR OTHER PARTY SHALL, IN ALL EVENTS, TAKE
SUBJECT TO THE TERMS OF THIS LEASE.

 

(IV)          UPON ANY REJECTION OF THIS LEASE BY ANY TRUSTEE OF THE TENANT IN
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT OR SIMILAR PROCEEDING WHICH WOULD,
IF IT WERE NOT FOR THIS ARTICLE 17, CAUSE THIS LEASE TO TERMINATE, WITHOUT ANY
ACTION OR CONSENT BY LANDLORD, TENANT OR ANY LEASEHOLD MORTGAGEE, THE TRANSFER
OF TENANT’S INTEREST HEREUNDER TO SUCH LEASEHOLD MORTGAGEE SHALL AUTOMATICALLY
OCCUR. SUCH LEASEHOLD MORTGAGEE MAY TERMINATE THIS LEASE UPON ANY SUCH TRANSFER
BY GIVING NOTICE THEREOF TO LANDLORD NO LATER THAN THIRTY (30) DAYS AFTER NOTICE
OF SUCH TRANSFER. UPON ANY SUCH TERMINATION, SUCH LEASEHOLD MORTGAGEE SHALL HAVE
NO FURTHER OBLIGATIONS HEREUNDER, INCLUDING ANY OBLIGATIONS WHICH MAY HAVE
ACCRUED PRIOR TO SUCH TERMINATION, EXCEPT FOR ANY OBLIGATIONS PREVIOUSLY
UNDERTAKEN BY THE LEASEHOLD MORTGAGEE PURSUANT TO SECTION 17.03(B)(III) OR
CAUSED BY LEASEHOLD MORTGAGEE’S ACTS WHILE IN PHYSICAL POSSESSION OF THE
PREMISES OR BY A COURT APPOINTED RECEIVER ACTING AS AGENT FOR LEASEHOLD
MORTGAGEE.

 

(V)           LANDLORD AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO GIVE THE
LEASEHOLD MORTGAGEE NOTICE OF ANY CONDEMNATION PROCEEDINGS AFFECTING THE
APPLICABLE PROPERTY LOCATION (THE FAILURE OF WHICH SHALL NOT CONSTITUTE A
DEFAULT BY LANDLORD HEREUNDER), AND SUCH LEASEHOLD MORTGAGEE SHALL HAVE THE
RIGHT TO INTERVENE AND BE MADE A PARTY TO ANY SUCH CONDEMNATION PROCEEDINGS TO
THE EXTENT OF TENANT’S RIGHT TO DO SO UNDER THIS LEASE.

 

(VI)          IF A LEASEHOLD MORTGAGEE SHALL ACQUIRE TITLE TO TENANT’S INTEREST
IN THE PREMISES, BY FORECLOSURE OF A LEASEHOLD MORTGAGE THEREON, BY ASSIGNMENT
IN LIEU OF FORECLOSURE, BY AN ASSIGNMENT FOR A NOMINEE OR WHOLLY-OWNED
SUBSIDIARY OF SUCH LEASEHOLD MORTGAGEE, OR OTHERWISE, SUCH LEASEHOLD MORTGAGEE
MAY ASSIGN THIS LEASE OR SUBLET OR UNDERLET

 

38

--------------------------------------------------------------------------------


 

THE PREMISES ONLY IN COMPLIANCE WITH ARTICLE 12. UPON ANY ASSIGNMENT MADE IN
COMPLIANCE WITH ARTICLE 12 OF THIS LEASE IN FAVOR OF ANY OWNER OF THE LEASEHOLD
ESTATE PURSUANT TO THIS LEASE WHOSE INTEREST SHALL HAVE BEEN ACQUIRED BY,
THROUGH OR UNDER ANY LEASEHOLD MORTGAGEE OR FROM ANY OTHER HOLDER THEREOF, THE
ASSIGNOR SHALL BE RELIEVED OF ANY FURTHER LIABILITY WHICH MAY ACCRUE UNDER THIS
LEASE FROM AND AFTER THE DATE OF SUCH ASSIGNMENT, PROVIDED THAT THE ASSIGNEE
SHALL EXECUTE AND DELIVER TO LANDLORD A RECORDABLE INSTRUMENT OF ASSUMPTION
WHEREIN SUCH ASSIGNEE SHALL ASSUME AND AGREE TO PERFORM AND OBSERVE THE
COVENANTS AND CONDITIONS IN THIS LEASE CONTAINED ON TENANT’S PART TO BE
PERFORMED AND OBSERVED, IT BEING THE INTENTION THAT ONCE THE LEASEHOLD MORTGAGEE
SHALL SUCCEED TO TENANT’S INTEREST UNDER THIS LEASE, ANY AND ALL SUBSEQUENT
ASSIGNMENTS (WHETHER BY SUCH LEASEHOLD MORTGAGEE, ANY PURCHASER AT A FORECLOSURE
SALE OR ANY OTHER TRANSFEREE OR ASSIGNEE) SHALL, SUBJECT TO THE PROVISIONS OF
ARTICLE 12, EFFECT A RELEASE OF THE ASSIGNOR’S LIABILITY UNDER THIS LEASE FROM
AND AFTER SUCH ASSIGNMENT.

 

(VII)         THERE SHALL BE NO MERGER OF THIS LEASE NOR OF THE LEASEHOLD ESTATE
CREATED BY THIS LEASE WITH THE FEE ESTATE IN THE PREMISES OR ANY PART THEREOF BY
REASON OF THE FACT THAT THE SAME PERSON, FIRM, CORPORATION OR OTHER ENTITY MAY
ACQUIRE OR OWN OR HOLD, DIRECTLY OR INDIRECTLY, (1) THIS LEASE OR THE LEASEHOLD
ESTATE CREATED BY THIS LEASE OR ANY INTEREST IN THIS LEASE OR IN ANY SUCH
LEASEHOLD ESTATE, AND (2) THE FEE ESTATE IN THE PREMISES OR ANY PART THEREOF OR
ANY INTEREST IN SUCH FEE ESTATE, AND NO SUCH MERGER SHALL OCCUR UNLESS AND UNTIL
ALL CORPORATIONS, FIRMS AND OTHER ENTITIES, INCLUDING ANY LEASEHOLD MORTGAGEE,
HAVING ANY INTEREST IN (A) THIS LEASE OR THE LEASEHOLD ESTATE CREATED BY THIS
LEASE AND (B) THE FEE ESTATE IN THE PREMISES OR ANY PART THEREOF OR ANY INTEREST
IN SUCH FEE ESTATE SHALL JOIN IN A WRITTEN INSTRUMENT EFFECTING SUCH MERGER AND
SHALL DULY RECORD THE SAME.

 

(VIII)        NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE PROVISIONS OF
THIS ARTICLE 17 SHALL INURE ONLY TO THE BENEFIT OF THE LEASEHOLD MORTGAGE WHICH
IS A FIRST LIEN ON TENANT’S INTEREST IN THE PREMISES. LANDLORD SHALL, UPON
REQUEST, EXECUTE, ACKNOWLEDGE AND DELIVER TO SUCH LEASEHOLD MORTGAGEE AFTER ITS
REQUEST AN AGREEMENT PREPARED AT THE SOLE COST AND EXPENSE OF TENANT, IN FORM
REASONABLY SATISFACTORY TO SUCH LEASEHOLD MORTGAGEE AND LANDLORD, AMONG
LANDLORD, TENANT AND SUCH LEASEHOLD MORTGAGEE, AGREEING TO ALL OF THE PROVISIONS
OF THIS SECTION 17.03.

 


(C)           DEFINITION OF TERMS.


 

(I)            FOR PURPOSES OF THIS LEASE, “LEASEHOLD MORTGAGE” SHALL MEAN A
MORTGAGE UPON TENANT’S LEASEHOLD ESTATE AND OTHER RIGHTS OF TENANT CREATED
PURSUANT TO THIS LEASE, AND TENANT’S RIGHTS UNDER ANY SUBLEASES.

 

(II)           FOR PURPOSES OF THIS LEASE, “LEASEHOLD MORTGAGEE” SHALL MEAN ANY
MORTGAGEE, TRUSTEE, OR SECURED PARTY UNDER A LEASEHOLD MORTGAGE. THE LEASEHOLD
MORTGAGEE SHALL BE AN INSURANCE COMPANY, SAVINGS BANK, COMMERCIAL BANK (ACTING
AS A TRUSTEE, AGENT OR OTHERWISE), OR OTHER INSTITUTIONAL LENDING SOURCE HAVING
A CAPITAL AND SURPLUS OR NET ASSETS OF AT LEAST TWO HUNDRED FIFTY MILLION
DOLLARS ($250,000,000).

 

39

--------------------------------------------------------------------------------


 


ARTICLE 18.
MORTGAGEE PROTECTION


 

Tenant agrees to give the Mortgagee or Ground Landlord, as the case may be, by
overnight courier service or by registered or certified mail, a copy of any
notice or claim of default served upon Landlord by Tenant, provided that prior
to such notice, Tenant has been notified in writing, by way of service on Tenant
of a copy of an assignment of Landlord’s interests in leases, or otherwise, of
the address of such Mortgagee or Ground Landlord, as the case may be. Tenant
further agrees that such Mortgagee or Ground Landlord, as the case may be, shall
have the right to cure such default within the time period provided for
hereunder for Landlord to cure any Landlord Default.

 


ARTICLE 19.
ESTOPPEL CERTIFICATE


 

Tenant and Landlord agree, from time to time and upon not less than ten (10)
days’ prior request by either of them to the other, to deliver to the requesting
party a statement in the form attached hereto as Exhibit C certifying to any
mortgagee, purchaser or assignee, as the case may be, of such party (or proposed
mortgagee, purchaser or assignee, as the case may be, of such party’s interest)
(a) that this Lease is unmodified and in full force and effect (or if there have
been modifications, that this Lease, as modified, is in full force and effect
and identifying the modifications); (b) the date upon which Tenant began paying
Rent and the dates to which Rent and other charges have been paid; (c) that the
requesting party is not in default under any provision of this Lease, or, if in
default, the nature thereof in detail; (d) that the Tenant is in occupancy of
each Property Location and paying Rent on a current basis with no rental offsets
or claims; (e) that there has been no prepayment of Rent other than that
provided for in this Lease; (f) that there are no actions, whether voluntary or
otherwise, pending against the other party under the bankruptcy laws of the
United States or any state thereof; and (g) such other matters as may be
reasonably requested to the knowledge of the party providing the estoppel.

 


ARTICLE 20.
REPRESENTATIONS AND WARRANTIES OF TENANT


 

The representations and warranties of Tenant contained in this Article 20 are
being made as of the Effective Date to induce Landlord to enter into this Lease
and Landlord has relied upon such representations and warranties. Tenant
represents and warrants to Landlord as of the Effective Date as follows:

 


20.01       ORGANIZATION, AUTHORITY AND STATUS OF TENANT. TENANT HAS BEEN DULY
ORGANIZED OR FORMED, IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
ITS STATE OF FORMATION AND IS QUALIFIED AS A LIMITED LIABILITY COMPANY TO DO
BUSINESS IN ANY JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED EXCEPT WHERE
THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT. ALL
NECESSARY COMPANY ACTION HAS BEEN TAKEN TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE BY TENANT OF THIS LEASE AND OF THE OTHER DOCUMENTS, INSTRUMENTS AND
AGREEMENTS PROVIDED FOR HEREIN. TENANT IS NOT A “FOREIGN LIMITED LIABILITY
COMPANY,” “FOREIGN CORPORATION,” “FOREIGN PARTNERSHIP,” “FOREIGN TRUST” OR
“FOREIGN ESTATE,” AS THOSE TERMS ARE DEFINED IN THE CODE AND THE REGULATIONS
PROMULGATED THEREUNDER. THE INDIVIDUAL WHO HAS EXECUTED THIS LEASE ON BEHALF OF
TENANT IS DULY AUTHORIZED TO DO SO.

 

40

--------------------------------------------------------------------------------


 


20.02       ENFORCEABILITY. ASSUMING THE DUE AUTHORIZATION, EXECUTION AND
DELIVERY HEREOF BY LANDLORD, THIS LEASE CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF TENANT, ENFORCEABLE AGAINST TENANT IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND THE AVAILABILITY OF INJUNCTIVE RELIEF AND OTHER EQUITABLE
REMEDIES.


 


20.03       PROPERTY CONDITION. TENANT HAS PHYSICALLY INSPECTED ALL OF THE
PREMISES AND HAS EXAMINED TITLE TO THE PREMISES, AND HAS FOUND ALL OF THE SAME
SATISFACTORY IN ALL RESPECTS FOR ALL OF TENANT’S PURPOSES.


 


20.04       LITIGATION. THERE ARE NO SUITS, ACTIONS, PROCEEDINGS OR
INVESTIGATIONS PENDING, OR TO THE BEST OF ITS KNOWLEDGE, THREATENED AGAINST OR
INVOLVING TENANT OR THE PREMISES BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY
WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT IN THE
OPERATIONS OF TENANT OR THE PREMISES.


 


20.05       COMPLIANCE WITH OFAC LAWS. NEITHER TENANT NOR ANY DIRECT MEMBER OF
TENANT IS AN INDIVIDUAL OR ENTITY WHOSE PROPERTY OR INTERESTS ARE SUBJECT TO
BEING BLOCKED UNDER EXECUTIVE ORDER 13224 ISSUED BY THE PRESIDENT OF THE UNITED
STATES AND ALL REGULATIONS PROMULGATED THEREUNDER (THE “OFAC LAWS”) OR IS
OTHERWISE IN VIOLATION OF ANY OF THE OFAC LAWS; PROVIDED, HOWEVER, THAT THE
REPRESENTATION CONTAINED IN THIS SENTENCE SHALL NOT APPLY TO ANY INDIVIDUAL,
PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, TRUST, OR OTHER FORM OF
ENTITY (“PERSON”) TO THE EXTENT SUCH PERSON’S INTEREST IS IN OR THROUGH AN
ENTITY WHOSE SECURITIES ARE LISTED ON A NATIONAL SECURITIES EXCHANGE OR QUOTED
ON AN AUTOMATED QUOTATION SYSTEM IN THE UNITED STATES OR A WHOLLY-OWNED
SUBSIDIARY OF SUCH ENTITY.


 


20.06       OWNERSHIP. THE INTERESTS IN SKO GROUP HOLDINGS, LLC, A DELAWARE
LIMITED LIABILITY COMPANY THAT INDIRECTLY OWNS ALL OF THE SHARES OF TENANT, ARE
DIRECTLY OWNED BY THE PERSONS IDENTIFIED ON THE LETTER FROM TENANT TO LANDLORD
OF EVEN DATE HEREWITH.


 


20.07       ABSENCE OF BREACHES OR DEFAULTS. TENANT IS NOT IN DEFAULT UNDER ANY
DOCUMENT, INSTRUMENT OR AGREEMENT TO WHICH TENANT IS A PARTY OR BY WHICH TENANT
OR THE PREMISES IS SUBJECT OR BOUND, WHICH HAS HAD, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT AGAINST TENANT OR THE PREMISES.
THE AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS LEASE AND THE
DOCUMENTS, INSTRUMENTS AND AGREEMENTS PROVIDED FOR HEREIN WILL NOT RESULT IN ANY
BREACH OF OR DEFAULT UNDER ANY DOCUMENT, INSTRUMENT OR AGREEMENT TO WHICH TENANT
IS A PARTY OR BY WHICH TENANT OR THE PREMISES IS SUBJECT OR BOUND, WHICH HAS
HAD, OR COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT
AGAINST TENANT OR THE PREMISES.


 


20.08       SOLVENCY. THERE IS NO CONTEMPLATED, PENDING OR THREATENED INSOLVENCY
EVENT OR SIMILAR PROCEEDINGS, WHETHER VOLUNTARY OR INVOLUNTARY, AGAINST TENANT.
THE TERM “INSOLVENCY EVENT” SHALL MEAN (A) A FAILURE TO GENERALLY PAY DEBTS AS
SUCH DEBTS BECOME DUE, ADMITTING IN WRITING AN INABILITY TO PAY DEBTS GENERALLY
OR MAKING A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; (B) ANY PROCEEDING
BEING INSTITUTED BY OR AGAINST TENANT (I) SEEKING TO ADJUDICATE IT BANKRUPT OR
INSOLVENT; (II) SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW
RELATING TO BANKRUPTCY, INSOLVENCY, OR REORGANIZATION OR RELIEF OF DEBTORS; OR
(III) SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER,
TRUSTEE, OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ANY

 

41

--------------------------------------------------------------------------------


 


SUBSTANTIAL PART OF ITS PROPERTY, AND IN THE CASE OF ANY SUCH PROCEEDING
INSTITUTED AGAINST, EITHER SUCH PROCEEDING SHALL REMAIN UNDISMISSED FOR A PERIOD
OF ONE HUNDRED TWENTY (120) DAYS OR ANY OF THE ACTIONS SOUGHT IN SUCH PROCEEDING
SHALL OCCUR; OR (C) THE TAKING OF ANY CORPORATE OR COMPANY ACTION TO AUTHORIZE
ANY OF THE ACTIONS SET FORTH ABOVE IN THIS DEFINITION.


 


20.09       LICENSES AND PERMITS. TENANT HAS OBTAINED OR HAS THE USE OF ALL
REQUIRED LICENSES AND PERMITS, BOTH GOVERNMENTAL AND PRIVATE, TO USE AND OPERATE
THE PREMISES AS CURRENTLY USED EXCEPT WHERE THE FAILURE TO HAVE SUCH LICENSES
AND PERMITS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


ARTICLE 21.
NONWAIVER


 

No waiver of any condition expressed in this Lease shall be implied by any
neglect of Landlord or Tenant to enforce any remedy on account of the violation
of such condition whether or not such violation is continued or repeated
subsequently, and no express waiver shall affect any condition other than the
one specified in such waiver and that one only for the time and in the manner
specifically stated. Without limiting any of Landlord’s rights under this Lease,
it is agreed that no receipt of monies by Landlord from Tenant after the
expiration or early termination in any way of the Term or of Tenant’s right of
possession hereunder or after the giving of any notice shall reinstate, continue
or extend the Term or affect any notice given to Tenant prior to the receipt of
such monies. It is also agreed that after the service of notice or the
commencement of a suit or after final judgment for possession of the Premises,
Landlord may receive and collect any monies due, and the payment of said monies
shall not waive or affect said notice, suit or judgment.

 


ARTICLE 22.
INTENTIONALLY DELETED


 


ARTICLE 23.
REAL ESTATE BROKERS


 

Each party represents to the other that it has not dealt with any broker, agent,
or finder in connection with this Lease and agrees to indemnify and hold the
other harmless from all damages, liability and expense, including reasonable
attorneys’ fees, arising from any claims or demands of any broker, agent or
finder for any commission alleged to be due such broker, agent or finder in
connection with its having introduced that party to the Premises or having
participated in the negotiation of the sale and lease-back of the Premises.

 


ARTICLE 24.
NOTICES


 

All notices and demands required or desired to be given by either party to the
other with respect to this Lease or the Premises shall be in writing and shall
be delivered personally, sent by overnight courier service, prepaid, or sent by
United States registered or certified mail, return receipt requested, postage
prepaid, and addressed as herein provided. Notices to or demands upon Tenant
shall be addressed to Tenant at 700 Pilgrim Way, Green Bay, Wisconsin 54304,
Attention:  Chief Financial Officer and General Counsel, with a copy to each of
C. Deryl Couch

 

42

--------------------------------------------------------------------------------


 

and Scott King at Sun Capital Partners, Inc., 5200 Town Center Circle, Suite
470, Boca Raton, Florida 33486, and with a copy to Klehr, Harrison, Harvey,
Branzburg & Ellers LLP, 260 South Broad Street, 4th Floor, Philadelphia,
Pennsylvania 19102, Attention: Bradley A. Krouse, Esq. Notices to or demands
upon Landlord shall be addressed to Landlord at 14631 N. Scottsdale Road, Suite
200, Scottsdale, Arizona 85254 2711, Attention:  Michael T. Bennett, SVP,
Operations, with a copy to Kutak Rock LLP, 1801 California Street, Suite 3100,
Denver, Colorado 80202, Attention: Peggy A. Richter, Esq. Notices and demands
shall be deemed given and served (a) upon receipt or refusal, if delivered
personally, (b) one (1) business day after deposit with an overnight courier
service or (c) upon three (3) business days after deposit in the United States
mails, if mailed. Either party may change its address for receipt of notices by
giving notice of such change to the other party in accordance herewith.

 


ARTICLE 25.
HAZARDOUS MATERIALS


 


25.01       DEFINED TERMS.


 


(A)           “CLAIM” SHALL MEAN AND INCLUDE ANY DEMAND, CAUSE OF ACTION,
PROCEEDING, OR SUIT FOR ANY ONE OR MORE OF THE FOLLOWING: (I) ACTUAL OR PUNITIVE
DAMAGES, LOSSES, INJURIES TO PERSON OR PROPERTY, DAMAGES TO NATURAL RESOURCES,
FINES, PENALTIES, INTEREST, CONTRIBUTION OR SETTLEMENT, (II) SEEKING A RESPONSE
(AS DEFINED IN SECTION 25.01(F)), (III) THE COSTS AND EXPENSES OF SITE
INVESTIGATIONS, FEASIBILITY STUDIES, INFORMATION REQUESTS, HEALTH OR RISK
ASSESSMENTS, OR RESPONSE ACTIONS, AND (IV) THE COSTS AND EXPENSES OF ENFORCING
INSURANCE, CONTRIBUTION OR INDEMNIFICATION AGREEMENTS.


 


(B)           “ENVIRONMENTAL LAWS” SHALL MEAN AND INCLUDE ALL FEDERAL, STATE AND
LOCAL STATUTES, ORDINANCES, REGULATIONS AND RULES IN EFFECT AND AS AMENDED FROM
TIME TO TIME RELATING TO ENVIRONMENTAL QUALITY, HEALTH, SAFETY, CONTAMINATION
AND CLEANUP, INCLUDING, WITHOUT LIMITATION, THE CLEAN AIR ACT, 42 U.S.C. SECTION
7401 ET SEQ.; THE CLEAN WATER ACT, 33 U.S.C. SECTION 1251 ET SEQ., AND THE WATER
QUALITY ACT OF 1987; THE FEDERAL INSECTICIDE, FUNGICIDE, AND RODENTICIDE ACT
(“FIFRA”), 7 U.S.C. SECTION 136 ET SEQ.; THE MARINE PROTECTION, RESEARCH, AND
SANCTUARIES ACT, 33 U.S.C. SECTION 1401 ET SEQ.; THE NATIONAL ENVIRONMENTAL
POLICY ACT, 42 U.S.C. SECTION 4321 ET SEQ.; THE NOISE CONTROL ACT, 42 U.S.C.
SECTION 4901 ET SEQ.; THE OCCUPATIONAL SAFETY AND HEALTH ACT, 29 U.S.C. SECTION
651 ET SEQ.; THE RESOURCE CONSERVATION AND RECOVERY ACT (“RCRA”), 42 U.S.C.
SECTION 6901 ET SEQ., AS AMENDED BY THE HAZARDOUS AND SOLID WASTE AMENDMENTS OF
1984; THE SAFE DRINKING WATER ACT, 42 U.S.C. SECTION 300F ET SEQ.; THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT (“CERCLA”),
42 U.S.C. SECTION 9601 ET SEQ., AS AMENDED BY THE SUPERFUND AMENDMENTS AND
REAUTHORIZATION ACT, THE EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT, AND
THE RADON GAS AND INDOOR AIR QUALITY RESEARCH ACT; THE TOXIC SUBSTANCES CONTROL
ACT (“TSCA”), 15 U.S.C. SECTION 2601 ET SEQ.; THE ATOMIC ENERGY ACT, 42 U.S.C.
SECTION 2011 ET SEQ., AND THE NUCLEAR WASTE POLICY ACT OF 1982, 42 U.S.C.
SECTION 10101 ET SEQ., AND STATE AND LOCAL SUPERLIEN AND ENVIRONMENTAL STATUTES
AND ORDINANCES, WITH IMPLEMENTING REGULATIONS, RULES AND GUIDELINES, AS ANY OF
THE FOREGOING MAY BE AMENDED FROM TIME TO TIME. ENVIRONMENTAL LAWS SHALL ALSO
INCLUDE ALL STATE, REGIONAL, COUNTY, MUNICIPAL, AND OTHER LOCAL LAWS,
REGULATIONS, AND ORDINANCES INSOFAR AS THEY ARE EQUIVALENT OR SIMILAR TO THE
FEDERAL LAWS RECITED ABOVE OR PURPORT TO REGULATE HAZARDOUS MATERIALS (AS
DEFINED IN SECTION 25.01(C)).

 

43

--------------------------------------------------------------------------------


 


(C)           “HAZARDOUS MATERIALS” SHALL MEAN AND INCLUDE THE FOLLOWING,
INCLUDING MIXTURES THEREOF: ANY HAZARDOUS SUBSTANCE, MOLD, POLLUTANT,
CONTAMINANT, WASTE, BY-PRODUCT OR CONSTITUENT REGULATED UNDER CERCLA; OIL AND
PETROLEUM PRODUCTS AND NATURAL GAS, NATURAL GAS LIQUIDS, LIQUEFIED NATURAL GAS
AND SYNTHETIC GAS USABLE FOR FUEL; PESTICIDES REGULATED UNDER FIFRA; ASBESTOS
AND ASBESTOS-CONTAINING MATERIALS, PCBS, AND OTHER SUBSTANCES REGULATED UNDER
TSCA; SOURCE MATERIAL, SPECIAL NUCLEAR MATERIAL, BY-PRODUCT MATERIAL AND ANY
OTHER RADIOACTIVE MATERIALS OR RADIOACTIVE WASTES, HOWEVER PRODUCED, REGULATED
UNDER THE ATOMIC ENERGY ACT OR THE NUCLEAR WASTE POLICY ACT; CHEMICALS SUBJECT
TO THE OSHA HAZARD COMMUNICATION STANDARD, 29 C.F.R. § 1910.1200 ET SEQ.; AND
INDUSTRIAL PROCESS AND POLLUTION CONTROL WASTES WHETHER OR NOT HAZARDOUS WITHIN
THE MEANING OF RCRA, AND ANY OTHER HAZARDOUS SUBSTANCE, POLLUTANT OR CONTAMINANT
REGULATED UNDER ANY OTHER ENVIRONMENTAL LAW.


 


(D)           “MANAGE” OR “MANAGEMENT” MEANS TO GENERATE, MANUFACTURE, PROCESS,
TREAT, STORE, USE, RE-USE, REFINE, RECYCLE, RECLAIM, BLEND OR BURN FOR ENERGY
RECOVERY, INCINERATE, ACCUMULATE SPECULATIVELY, TRANSPORT, TRANSFER, DISPOSE OF
OR ABANDON HAZARDOUS MATERIALS.


 


(E)           “RELEASE” OR “RELEASED” SHALL MEAN ANY ACTUAL OR THREATENED
SPILLING, LEAKING, PUMPING, POURING, EMITTING, EMPTYING, DISCHARGING, INJECTING,
ESCAPING, LEACHING, DUMPING OR DISPOSING OF HAZARDOUS MATERIALS INTO THE
ENVIRONMENT, AS “ENVIRONMENT” IS DEFINED IN CERCLA.


 


(F)            “RESPONSE” OR “RESPOND” SHALL MEAN ACTION TAKEN TO CORRECT,
REMOVE, REMEDIATE, CLEAN UP, PREVENT, MITIGATE, MONITOR, EVALUATE, INVESTIGATE,
ASSESS OR ABATE THE RELEASE OF A HAZARDOUS MATERIAL.


 


25.02       TENANT’S OBLIGATIONS WITH RESPECT TO ENVIRONMENTAL MATTERS. DURING
THE TERM, (A) TENANT SHALL COMPLY, AT ITS SOLE COST AND EXPENSE, WITH ALL
ENVIRONMENTAL LAWS; (B) TENANT SHALL NOT, EXCEPT AS UTILIZED IN THE ORDINARY
COURSE OF BUSINESS AND NOT IN VIOLATION OF ANY ENVIRONMENTAL LAWS, MANAGE OR
AUTHORIZE THE MANAGEMENT OF, ANY HAZARDOUS MATERIALS ON ANY PROPERTY LOCATION,
INCLUDING INSTALLATION OF ANY UNDERGROUND STORAGE TANKS, WITHOUT PRIOR WRITTEN
DISCLOSURE TO AND PRIOR WRITTEN REASONABLE APPROVAL BY LANDLORD, EXCEPT IN
ACCORDANCE WITH APPLICABLE ENVIRONMENTAL LAWS; (C) TENANT SHALL NOT TAKE ANY
ACTION THAT WOULD SUBJECT ANY PROPERTY LOCATION TO THE PERMIT REQUIREMENTS UNDER
RCRA OR ANY ANALOGOUS STATE LAW, FOR STORAGE, TREATMENT OR DISPOSAL OF HAZARDOUS
MATERIALS; AND (D) TENANT SHALL ARRANGE AT ITS SOLE COST AND EXPENSE, FOR THE
LAWFUL TRANSPORTATION AND OFF-SITE DISPOSAL AT PERMITTED LANDFILLS OR OTHER
PERMITTED DISPOSAL FACILITIES AND OTHERWISE IN ACCORDANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, OF ALL HAZARDOUS MATERIALS THAT IT GENERATES.


 


25.03       COPIES OF NOTICES. DURING THE TERM, TENANT SHALL PROVIDE LANDLORD
PROMPTLY WITH COPIES OF ALL SUMMONS, CITATIONS, DIRECTIVES, INFORMATION
INQUIRIES OR REQUESTS, NOTICES OF POTENTIAL RESPONSIBILITY, NOTICES OF VIOLATION
OR DEFICIENCY, ORDERS OR DECREES, CLAIMS, COMPLAINTS, INVESTIGATIONS, JUDGMENTS,
LETTERS, NOTICES OF ENVIRONMENTAL LIENS OR RESPONSE ACTIONS IN PROGRESS, AND
OTHER COMMUNICATIONS, WRITTEN OR ORAL, ACTUAL OR THREATENED, FROM THE UNITED
STATES ENVIRONMENTAL PROTECTION AGENCY, OCCUPATIONAL SAFETY AND HEALTH
ADMINISTRATION, THE ENVIRONMENTAL PROTECTION AGENCY FOR THE STATE IN WHICH THE
PREMISES ARE LOCATED, OR OTHER FEDERAL, STATE, OR LOCAL AGENCY OR AUTHORITY, OR
ANY OTHER ENTITY OR INDIVIDUAL, CONCERNING (A) ANY ACTUAL OR ALLEGED RELEASE OF
A HAZARDOUS MATERIALS ON, TO OR FROM ANY PROPERTY LOCATION; (B) THE

 

44

--------------------------------------------------------------------------------


 


IMPOSITION OF ANY LIEN ON ANY PROPERTY LOCATION; (C) ANY ACTUAL OR ALLEGED
VIOLATION OF, OR RESPONSIBILITY UNDER, ANY ENVIRONMENTAL LAWS; OR (D) ANY ACTUAL
OR ALLEGED LIABILITY UNDER ANY THEORY OF COMMON LAW TORT OR TOXIC TORT,
INCLUDING WITHOUT LIMITATION, NEGLIGENCE, TRESPASS, NUISANCE, STRICT LIABILITY,
OR ULTRAHAZARDOUS ACTIVITY (EACH A “NOTICE”).


 


25.04       LANDLORD’S RIGHT TO INSPECT. UPON THE RECEIPT OF A NOTICE, OR IN THE
EVENT THAT LANDLORD MAKES A GOOD FAITH DETERMINATION THAT SUCH INSPECTION IS
NECESSARY, LANDLORD AND LANDLORD’S EMPLOYEES, AGENTS AND REPRESENTATIVES SHALL
HAVE THE RIGHT TO ENTER THE APPLICABLE PROPERTY LOCATION AND, AT TENANT’S SOLE
COST AND EXPENSE, CONDUCT APPROPRIATE INSPECTIONS OR TESTS FOR THE PURPOSE OF
DETERMINING TENANT’S COMPLIANCE WITH ENVIRONMENTAL LAWS, AND DETERMINE THE TYPE,
KIND AND QUANTITY OF ALL PRODUCTS, MATERIALS AND SUBSTANCES BROUGHT ONTO THE
PREMISES, OR MADE OR PRODUCED THEREON. LANDLORD AND ITS AGENTS AND
REPRESENTATIVES SHALL HAVE THE RIGHT TO TAKE SAMPLES IN QUANTITIES SUFFICIENT
FOR ANALYSIS OF ALL PRODUCTS, MATERIALS AND SUBSTANCES PRESENT ON THE APPLICABLE
PROPERTY LOCATION INCLUDING, BUT NOT LIMITED TO, SAMPLES, PRODUCTS, MATERIALS OR
SUBSTANCES BROUGHT ONTO OR MADE OR PRODUCED ON THE APPLICABLE PROPERTY LOCATION
BY TENANT OR ITS AGENTS, EMPLOYEES, CONTRACTORS OR INVITEES. TENANT AGREES TO
COOPERATE WITH SUCH INVESTIGATIONS BY PROVIDING ANY RELEVANT INFORMATION
REASONABLY REQUESTED BY LANDLORD. TENANT MAY NOT PERFORM ANY SAMPLING, TESTING,
OR DRILLING TO LOCATE HAZARDOUS MATERIALS IN THE APPLICABLE PROPERTY LOCATION
WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT.


 


25.05       TESTS AND REPORTS. WITH RESPECT TO ANY APPLICABLE PROPERTY LOCATION
AND UPON THE RECEIPT OF A NOTICE (OR IN THE EVENT THAT LANDLORD MAKES A GOOD
FAITH DETERMINATION THAT THE SAME IS NECESSARY), TENANT SHALL, AT ITS SOLE COST
AND EXPENSE, PERFORM ANY ENVIRONMENTAL SITE ASSESSMENT OR OTHER INVESTIGATION OF
ENVIRONMENTAL CONDITIONS IN CONNECTION WITH THE PREMISES AS MAY BE REASONABLY
REQUESTED BY LANDLORD (INCLUDING BUT NOT LIMITED TO SAMPLING, TESTING AND
ANALYSIS OF SOIL, WATER, AIR, BUILDING MATERIALS AND OTHER MATERIALS AND
SUBSTANCES WHETHER SOLID, LIQUID OR GAS). TENANT SHALL PROVIDE LANDLORD WITH (A)
COPIES OF ALL ENVIRONMENTAL REPORTS AND TESTS OBTAINED BY TENANT; (B) COPIES OF
TRANSPORTATION AND DISPOSAL CONTRACTS (AND RELATED MANIFESTS, SCHEDULES,
REPORTS, AND OTHER INFORMATION) ENTERED INTO OR OBTAINED BY TENANT WITH RESPECT
TO ANY HAZARDOUS MATERIALS; (C) COPIES OF ANY PERMITS ISSUED TO TENANT UNDER
ENVIRONMENTAL LAWS WITH RESPECT TO THE APPLICABLE PROPERTY LOCATION; (D) COPIES
OF ANY AND ALL REPORTS, NOTIFICATIONS, AND OTHER FILINGS MADE BY TENANT TO ANY
FEDERAL, STATE, OR LOCAL ENVIRONMENTAL AUTHORITIES OR AGENCIES; AND (E) ANY
OTHER APPLICABLE DOCUMENTS AND INFORMATION WITH RESPECT TO ENVIRONMENTAL MATTERS
RELATING TO THE APPLICABLE PROPERTY LOCATION. TENANT SHALL PROVIDE LANDLORD WITH
THE RESULTS OF APPROPRIATE REPORTS AND TESTS, WITH TRANSPORTATION AND DISPOSAL
CONTRACTS FOR HAZARDOUS MATERIALS, WITH ANY PERMITS ISSUED UNDER ENVIRONMENTAL
LAWS, AND WITH ANY OTHER DOCUMENTS NECESSARY TO DEMONSTRATE THAT TENANT COMPLIES
WITH ALL ENVIRONMENTAL LAWS RELATING TO THE APPLICABLE PROPERTY LOCATION,
INCLUDING, WITHOUT LIMITATION, PAYMENT OF PENALTIES OR INTEREST RELATED THERETO.


 


25.06       TENANT’S OBLIGATION TO RESPOND. IF TENANT’S MANAGEMENT OF HAZARDOUS
MATERIALS AT ANY PROPERTY LOCATION (A) GIVES RISE TO LIABILITY OR TO A CLAIM
UNDER ANY ENVIRONMENTAL LAW, OR ANY COMMON LAW THEORY OF TORT OR OTHERWISE; (B)
CAUSES A THREAT TO, OR ENDANGERS, THE PUBLIC HEALTH; OR (C) CREATES A NUISANCE
OR TRESPASS, TENANT SHALL, AT ITS SOLE COST AND EXPENSE, PROMPTLY TAKE ALL
NECESSARY ACTION IN RESPONSE SO AS TO COMPLY WITH ALL APPLICABLE ENVIRONMENTAL
LAWS AND ELIMINATE OR AVOID ANY LIABILITY CLAIM WITH RESPECT THERETO.
ADDITIONALLY, TENANT SHALL, AT ITS SOLE COST AND EXPENSE, AND WITHOUT LIMITING
ANY OTHER PROVISION

 

45

--------------------------------------------------------------------------------


 


OF THIS LEASE, EFFECTUATE ANY RESPONSE REQUIRED BY ANY GOVERNMENTAL AUTHORITY OF
ANY CONDITION (INCLUDING, BUT NOT LIMITED TO, A RELEASE) IN, ON, UNDER OR FROM
THE PREMISES AND TAKE ANY OTHER REASONABLE ACTION DEEMED NECESSARY BY ANY
GOVERNMENTAL AUTHORITY FOR PROTECTION OF HUMAN HEALTH OR THE ENVIRONMENT.
NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, TENANT SHALL HAVE THE
RIGHT TO CHALLENGE AND NOT COMPLY WITH ANY REQUIREMENT OF A GOVERNMENTAL
AUTHORITY WITHOUT BEING IN BREACH OF THIS LEASE SO LONG AS TENANT (I) PURSUES
SUCH CHALLENGE DILIGENTLY AND IN GOOD FAITH AND (II) COMPLIES WITH ANY
REQUIREMENT THAT RESULTS UPON COMPLETION OF SUCH CHALLENGE.


 


25.07       LANDLORD’S RIGHT TO ACT. IN THE EVENT THAT TENANT SHALL FAIL TO
COMPLY WITH ANY OF ITS OBLIGATIONS UNDER THIS ARTICLE 25 AS AND WHEN REQUIRED
HEREUNDER, AFTER THIRTY (30) DAYS WRITTEN NOTICE TO TENANT AND TENANT’S FAILURE
TO COMMENCE TO CURE SUCH FAILURE (UNLESS ANY PROPERTY LOCATION OR ANY PERSON IS
IN IMMINENT DANGER OF HARM, IN WHICH CASE NOTICE THAT IS FEASIBLE UNDER THE
CIRCUMSTANCES SHALL BE GIVEN TO TENANT), LANDLORD SHALL HAVE THE RIGHT (BUT NOT
THE OBLIGATION) TO TAKE SUCH ACTION AS IS REQUIRED TO BE TAKEN BY TENANT
HEREUNDER AND IN SUCH EVENT, TENANT SHALL BE LIABLE AND RESPONSIBLE TO LANDLORD
FOR ALL COSTS, EXPENSES, LIABILITIES, CLAIMS AND OTHER OBLIGATIONS PAID,
SUFFERED, OR INCURRED BY LANDLORD IN CONNECTION WITH SUCH MATTERS. TENANT SHALL
REIMBURSE LANDLORD IMMEDIATELY UPON DEMAND FOR ALL SUCH AMOUNTS FOR WHICH TENANT
IS LIABLE WITH INTEREST ACCRUING AT THE DEFAULT INTEREST RATE.


 


25.08       INDEMNIFICATION. EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAWS
OR TO THE EXTENT OF LANDLORD’S WILLFUL WRONGFUL ACTS OR GROSS NEGLIGENCE
(PROVIDED THAT THE TERM “GROSS NEGLIGENCE” SHALL NOT INCLUDE GROSS NEGLIGENCE
IMPUTED AS A MATTER OF LAW TO ANY OF THE LANDLORD INDEMNIFIED PARTIES SOLELY BY
REASON OF LANDLORD’S INTEREST IN ANY PROPERTY LOCATION OR TENANT’S FAILURE TO
ACT IN RESPECT OF MATTERS WHICH ARE OR WERE THE OBLIGATION OF TENANT UNDER THIS
LEASE), TENANT SHALL, IMMEDIATELY UPON DEMAND BY LANDLORD, INDEMNIFY, SAVE,
PROTECT, DEFEND AND HOLD HARMLESS THE LANDLORD INDEMNIFIED PARTIES FROM AND
AGAINST ANY AND ALL CLAIMS, RESPONSE COSTS, LIABILITIES, SUITS, OBLIGATIONS,
FINES, DAMAGES, PENALTIES, CLAIMS, COSTS, LOSSES, CHARGES AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, LOSS OF RENTAL INCOME, LOSS DUE TO BUSINESS
INTERRUPTION, AND REASONABLE ATTORNEYS’ FEES AND COSTS, WHICH MAY BE IMPOSED
UPON OR INCURRED DURING OR AFTER (BUT ATTRIBUTABLE TO A PERIOD OF TIME FALLING
WITHIN) THE TERM ARISING OUT OF OR IN ANY WAY CONNECTED WITH ANY OR ALL OF THE
FOLLOWING OCCURRING:


 


(A)           ANY HAZARDOUS MATERIALS WHICH ARE, OR HAVE BEEN AT ANY TIME,
MANAGED, RELEASED OR OTHERWISE LOCATED ON OR AT ANY PROPERTY LOCATION DURING THE
TERM (REGARDLESS OF THE LOCATION AT WHICH SUCH HAZARDOUS MATERIALS MAY IN THE
FUTURE BE LOCATED OR DISPOSED OF), INCLUDING BUT NOT LIMITED TO, ANY AND ALL (I)
LIABILITIES UNDER ANY COMMON LAW THEORY OF TORT, NUISANCE, STRICT LIABILITY,
ULTRAHAZARDOUS ACTIVITY, NEGLIGENCE OR OTHERWISE BASED UPON, RESULTING FROM OR
IN CONNECTION WITH ANY SUCH HAZARDOUS MATERIALS; AND (II) OBLIGATIONS TO TAKE
RESPONSE, CLEANUP OR CORRECTIVE ACTION PURSUANT TO ANY INVESTIGATION OR
REMEDIATION IN CONNECTION WITH THE DECONTAMINATION, REMOVAL, TRANSPORTATION,
INCINERATION, OR DISPOSAL OF ANY OF THE FOREGOING;


 


(B)           ANY ACTUAL OR ALLEGED ILLNESS, DISABILITY, INJURY, OR DEATH OF ANY
INDIVIDUAL IN ANY MANNER ARISING OUT OF OR ALLEGEDLY ARISING OUT OF EXPOSURE TO
HAZARDOUS MATERIALS OR OTHER SUBSTANCES OR CONDITIONS INTRODUCED TO ANY PROPERTY
LOCATION DURING THE TERM;

 

46

--------------------------------------------------------------------------------


 


(C)           ANY ACTUAL OR ALLEGED FAILURE OF TENANT OR PRIOR OCCUPANT OR OWNER
TO COMPLY WITH ALL APPLICABLE ENVIRONMENTAL LAWS DURING THE TERM; AND


 


(D)           ANY FAILURE BY TENANT TO COMPLY WITH ITS OBLIGATIONS UNDER THIS
ARTICLE 25.


 

In the event any Claims or other assertion of liability shall be made against
Landlord for which Landlord is entitled to indemnity hereunder, Landlord shall
notify Tenant of such Claim or assertion of liability and thereupon Tenant
shall, at its sole cost and expense, assume the defense of such Claim or
assertion of liability (with counsel reasonably acceptable to Landlord) and
continue such defense at all times thereafter until completion. The obligations
of Tenant under this Article 25 shall survive for a period of five (5) years
from the termination or expiration of this Lease.

 


ARTICLE 26.
TITLE AND COVENANT AGAINST LIENS


 


26.01       TITLE AND COVENANT AGAINST LIENS. LANDLORD’S TITLE IN THE PREMISES
IS AND ALWAYS SHALL BE PARAMOUNT TO THE TITLE OF TENANT AND NOTHING CONTAINED IN
THIS LEASE SHALL EMPOWER TENANT TO DO ANY ACT WHICH CAN, SHALL OR MAY ENCUMBER
THE TITLE OF LANDLORD. TENANT COVENANTS AND AGREES NOT TO SUFFER OR PERMIT ANY
LIEN OF MECHANICS OR MATERIALMEN TO BE PLACED UPON OR AGAINST THE PREMISES, THE
BUILDINGS OR THE PARCELS AND, IN CASE OF ANY SUCH LIEN ATTACHING, TO PAY AND
REMOVE OR INSURE OVER SAME PROMPTLY. EXCEPT AS PROVIDED IN THIS SECTION 26.01
BELOW AND SECTION 9.04 ABOVE, TENANT HAS NO AUTHORITY OR POWER TO CAUSE OR
PERMIT ANY LIEN OR ENCUMBRANCE OF ANY KIND WHATSOEVER, WHETHER CREATED BY ACT OF
TENANT, OPERATION OF LAW OR OTHERWISE, TO ATTACH TO OR TO BE PLACED UPON THE
PREMISES, THE BUILDINGS OR THE PARCELS, AND ANY AND ALL LIENS AND ENCUMBRANCES
CREATED BY TENANT SHALL ATTACH ONLY TO TENANT’S INTEREST IN THE PREMISES. IF ANY
SUCH LIENS SO ATTACH AND TENANT FAILS TO PAY AND REMOVE OR BOND THE SAME WITHIN
THIRTY (30) DAYS, LANDLORD, AT ITS ELECTION, MAY PAY AND SATISFY THE SAME, AND
IN SUCH EVENT, THE SUMS SO PAID BY LANDLORD, WITH INTEREST ACCRUING FROM THE
DATE OF LANDLORD’S PAYMENT AT THE DEFAULT INTEREST RATE SHALL BE DEEMED TO BE
RENT DUE AND PAYABLE BY TENANT AT ONCE WITHOUT NOTICE OR DEMAND. EXCEPT AS
PERMITTED PURSUANT TO SECTION 9.04 AND ARTICLE 17 OF THIS LEASE, LANDLORD
COVENANTS AND AGREES NOT TO SUFFER OR PERMIT ANY COVENANTS, RESTRICTIONS,
RESERVATIONS, ENCUMBRANCES, LIENS, CONDITIONS, ENCROACHMENTS, EASEMENTS AND
OTHER MATTERS OF TITLE THAT WOULD AFFECT ONE OR MORE OF THE PROPERTY LOCATIONS
WITHOUT TENANT’S PRIOR WRITTEN CONSENT.


 

Landlord hereby grants a limited power of attorney to Tenant to acknowledge,
deliver and execute on Landlord’s behalf any proposed agreement affecting the
Property Location(s) if such agreement is in the nature of an easement and (a)
is specifically stated to encumber the Property Location(s) only while Tenant is
in possession of the Property Location(s) or (b) shall, by the terms of the
agreement, end with the termination of this Lease. Upon the execution of any
such agreement, Tenant shall deliver, within twenty (20) days thereof, a copy of
such agreement to Landlord.

 

47

--------------------------------------------------------------------------------


 


ARTICLE 27.
EXCULPATORY PROVISIONS


 

It is understood and agreed expressly by and between the parties hereto,
anything herein to the contrary notwithstanding, that each and all of the
representations, warranties, covenants, undertakings and agreements made herein
on the part of Landlord, while in form purporting to be the representations,
warranties, covenants, undertakings and agreements of Landlord, are nevertheless
each and every one of them made and intended, not as personal representations,
warranties, covenants, undertakings and agreements by Landlord or for the
purpose or with the intention of binding Landlord personally, but are made and
intended for the purpose only of subjecting Landlord’s interest in each Property
Location to the terms of this Lease and for no other purpose whatsoever, and in
case of default hereunder by Landlord, Tenant shall look solely to the interests
of Landlord in each Property Location; that Landlord shall have no personal
liability to pay any indebtedness accruing hereunder or to perform any covenant,
either express or implied, contained herein; and that no personal liability or
personal responsibility of any sort is assumed by, nor at any time shall be
asserted or enforceable against, said Landlord, individually.

 


ARTICLE 28.
QUIET USE AND ENJOYMENT


 

If and as long as Tenant shall faithfully perform the agreements, terms,
covenants and conditions hereof, Tenant shall and may (subject, however, to the
provisions, reservations, terms and conditions of this Lease, including without
limitation, Sections 17.01 and 17.02) peaceably and quietly have, hold and enjoy
the Premises for the Term hereby granted, including extensions, without
molestation or disturbance by or from Landlord or any Person or entity claiming
by, through or under Landlord and free of any encumbrance created or suffered by
Landlord, except from encumbrances created, suffered or consented to by Tenant.
This covenant shall be construed as running with the land to and against
subsequent owners and successors in interest and is not, nor shall it operate or
be construed as, a personal covenant of Landlord, except to the extent of
Landlord’s interest in the Premises and only so long as such interest shall
continue, and thereafter this covenant shall be binding upon such subsequent
owners and successors in interest of Landlord’s interest under this Lease, to
the extent of their respective interests, as and when they shall acquire the
same, and only so long as they shall retain such interest.

 


ARTICLE 29.
CHARACTERIZATION OF LEASE


 

The following expressions of intent, representations, warranties, covenants,
agreements, stipulations and waivers are a material inducement to Landlord and
Tenant entering into this lease:

 


29.01       UNSEVERABLE LEASE. LANDLORD AND TENANT INTEND THAT (A) THIS LEASE
CONSTITUTES AN UNSEVERABLE AND SINGLE LEASE OF ALL, BUT NOT LESS THAN ALL, OF
THE PROPERTY LOCATIONS, AND, IF AT ANY TIME THIS LEASE COVERS OTHER REAL
PROPERTY IN ADDITION TO THE PROPERTY LOCATIONS, NEITHER THIS LEASE, NOR
LANDLORD’S OBLIGATIONS OR RIGHTS HEREUNDER MAY BE ALLOCATED OR OTHERWISE DIVIDED
AMONG SUCH PROPERTIES BY TENANT; (B) EXCEPT WITH RESPECT TO STORE NUMBER 3096 IN
ELY, MINNESOTA AND STORE NUMBER 3223 IN PLENTYWOOD, MONTANA, THIS LEASE IS A
“TRUE LEASE” FOR FEDERAL AND STATE INCOME TAX PURPOSES, IS NOT A FINANCING
LEASE, CAPITAL LEASE, MORTGAGE, EQUITABLE MORTGAGE, DEED OF TRUST, TRUST
AGREEMENT, SECURITY AGREEMENT OR OTHER FINANCING OR TRUST

 

48

--------------------------------------------------------------------------------


 


ARRANGEMENT, AND THE ECONOMIC REALITIES OF THIS LEASE ARE THOSE OF A TRUE LEASE;
AND (C) THE BUSINESS RELATIONSHIP CREATED BY THIS LEASE AND ANY RELATED
DOCUMENTS IS SOLELY THAT OF A LONG-TERM COMMERCIAL LEASE BETWEEN LANDLORD AND
TENANT, THE LEASE HAS BEEN ENTERED INTO BY BOTH PARTIES IN RELIANCE UPON THE
ECONOMIC AND LEGAL BARGAINS CONTAINED HEREIN, AND NONE OF THE AGREEMENTS
CONTAINED HEREIN IS INTENDED, NOR SHALL THE SAME BE DEEMED OR CONSTRUED, TO
CREATE A PARTNERSHIP (DE FACTOR OR DE JURE) BETWEEN LANDLORD AND TENANT, TO MAKE
THEM JOINT VENTURERS, TO MAKE TENANT AN AGENT, LEGAL REPRESENTATIVE, PARTNER,
SUBSIDIARY OR EMPLOYEE OF LANDLORD, NOR TO MAKE LANDLORD IN ANY WAY RESPONSIBLE
FOR THE DEBTS, OBLIGATIONS OR LOSSES OF TENANT.


 


29.02       WAIVER. TENANT AND LANDLORD EACH WAIVE ANY CLAIM OR DEFENSE BASED
UPON THE CHARACTERIZATION OF THIS LEASE AS ANYTHING OTHER THAN AS A “TRUE LEASE”
AND A MASTER LEASE OF ALL OF THE PROPERTY LOCATIONS. TENANT AND LANDLORD EACH
STIPULATE AND AGREE (A) NOT TO CHALLENGE THE VALIDITY, ENFORCEABILITY OR
CHARACTERIZATION OF THE LEASE OF THE PROPERTY LOCATIONS AS A SINGLE, UNSEVERABLE
INSTRUMENT PERTAINING TO THE LEASE OF ALL, BUT NOT LESS THAN ALL, OF THE
PROPERTY LOCATIONS, (B) EXCEPT AS MAY BE REQUIRED BY LAWS OR A GOVERNMENTAL
AUTHORITY (IT BEING UNDERSTOOD THAT TENANT AND LANDLORD EACH AGREE THAT, EXCEPT
AS INDICATED IN SECTION 29.01(B), UNDER CURRENT U.S. FEDERAL INCOME TAX LAW,
THIS LEASE IS A “TRUE LEASE”), NOT TO ASSERT OR TAKE, OR OMIT TO TAKE, ANY
ACTION IF SUCH OMISSION WOULD BE INCONSISTENT WITH THE AGREEMENTS AND
UNDERSTANDINGS SET FORTH IN THIS ARTICLE 29, AND (C) THAT, IN THE EVENT THAT ITS
SEPARATE EXISTENCE FROM ANOTHER PERSON IS DISREGARDED FOR U.S. FEDERAL INCOME
TAX PURPOSES, IT SHALL NOT PERMIT SUCH PERSON TO ASSERT OR TAKE ANY ACTION, OR
OMIT TO TAKE ANY ACTION IF SUCH OMISSION WOULD BE, INCONSISTENT WITH THE
AGREEMENTS AND UNDERSTANDINGS SET FORTH IN THIS ARTICLE 29 (DETERMINED AS THOUGH
SUCH PERSON HAD BEEN A PARTY HERETO).


 


ARTICLE 30.
RESERVES


 


30.01       RESERVES. UPON THE OCCURRENCE OF A RESERVE EVENT (AS DEFINED BELOW),
LANDLORD MAY REQUIRE TENANT TO PAY TO LANDLORD ON THE DAY THAT MONTHLY BASE RENT
IS NEXT DUE DURING THE TERM AN AMOUNT EQUAL TO THE IMPOSITIONS (THE “IMPOSITIONS
RESERVE”), PREMIUMS FOR INSURANCE REQUIRED UNDER ARTICLE 6 (THE “INSURANCE
RESERVE”) AND/OR MAINTENANCE EXPENSES (“MAINTENANCE EXPENSES”) FOR THE PREMISES
(IN AN AMOUNT EQUAL TO $0.20 PER NET RENTABLE SQUARE FOOT OF THE PREMISES) (THE
“MAINTENANCE RESERVE”; THE IMPOSITIONS RESERVE, THE INSURANCE RESERVE AND/OR THE
MAINTENANCE RESERVE ARE EACH A “RESERVE” AND COLLECTIVELY, THE “RESERVES”) THAT
LANDLORD REASONABLY ESTIMATES WILL BE NECESSARY IN ORDER TO ACCUMULATE WITH
LANDLORD SUFFICIENT FUNDS TO PAY SUCH IMPOSITIONS, INSURANCE PREMIUMS AND
MAINTENANCE EXPENSES AS APPLICABLE FOR THE EARLIER OF (A) THE ENSUING TWELVE
(12) MONTHS, OR (B) AT LEAST THIRTY (30) DAYS PRIOR TO THEIR RESPECTIVE DUE
DATES. LANDLORD SHALL HOLD OR CAUSE THE MORTGAGEE TO HOLD THE AMOUNT FOR EACH
RESERVE REQUIRED HEREUNDER IN AN INTEREST-BEARING ACCOUNT WHICH INTEREST THEREON
SHALL ACCRUE FOR THE BENEFIT OF TENANT (WHICH MAY BE A BOOK ENTRY SUBACCOUNT)
(EACH, A “RESERVE SUBACCOUNT ACCOUNT”, AND COLLECTIVELY, THE “RESERVE
SUBACCOUNTS”). LANDLORD SHALL HAVE THE RIGHT TO COLLECT RESERVES ON AN ANNUAL
BASIS UNTIL THE OCCURRENCE OF A RESERVE REVERSAL EVENT (DEFINED IN SECTION 30.06
(G) BELOW).


 


30.02       SATISFACTION OF TENANT’S OBLIGATIONS. ANY RESERVE PAYMENTS MADE
BY TENANT PURSUANT TO SECTION 30.01 FOR IMPOSITIONS, MAINTENANCE EXPENSES AND
INSURANCE PREMIUMS SHALL SATISFY TENANT’S OBLIGATIONS TO PAY IMPOSITIONS AND
MAINTENANCE EXPENSES AND TO PAY FOR AND

 

49

--------------------------------------------------------------------------------


 


MAINTAIN INSURANCE UNDER THIS LEASE FOR THE APPLICABLE TWELVE (12) MONTH PERIOD.
LANDLORD SHALL TIMELY PAY OR CAUSE TO BE PAID SUCH IMPOSITIONS AND INSURANCE
PREMIUMS OR MAKE SUCH RESERVES AVAILABLE TO TENANT TO TIMELY PAY SUCH
IMPOSITIONS AND INSURANCE PREMIUMS.


 


30.03       RESERVE PERIOD; MAINTENANCE EXPENSES. DURING A RESERVE PERIOD (AS
DEFINED BELOW), LANDLORD SHALL DISBURSE OR CAUSE THE MORTGAGEE TO DISBURSE FUNDS
HELD IN THE RESERVE SUBACCOUNT FOR MAINTENANCE EXPENSES TO TENANT WITHIN FIFTEEN
(15) DAYS AFTER THE DELIVERY BY TENANT TO LANDLORD OF A REQUEST THEREFOR, IN AN
AMOUNT GREATER THAN TWENTY FIVE THOUSAND DOLLARS ($25,000) (OR A LESSER AMOUNT
IF THE TOTAL AMOUNT IN THE MAINTENANCE RESERVE IS LESS THAN TWENTY FIVE THOUSAND
DOLLARS ($25,000), IN WHICH CASE ONLY ONE SUCH DISBURSEMENT AS TO THAT
PARTICULAR MAINTENANCE EXPENSE SHALL BE MADE), PROVIDED THAT THE REQUEST FOR
DISBURSEMENT IS ACCOMPANIED BY: (A) A CERTIFICATE SIGNED BY AN OFFICER OF
TENANT: (I) STATING THAT THE MAINTENANCE WHICH IS THE SUBJECT OF THE REQUESTED
DISBURSEMENT HAS BEEN COMPLETED, (II) IDENTIFYING EACH PERSON THAT SUPPLIED
MATERIALS OR LABOR IN CONNECTION WITH SUCH MAINTENANCE OR ANY PORTION THEREOF,
AND (III) STATING THAT EACH SUCH PERSON SUPPLYING MATERIALS OR LABOR HAS BEEN
OR, UPON RECEIPT OF THE REQUESTED DISBURSEMENT, WILL BE PAID IN FULL WITH
RESPECT TO THE PORTION OF THE MAINTENANCE WHICH IS THE SUBJECT OF THE REQUESTED
DISBURSEMENT; (B) COPIES OF APPROPRIATE LIEN WAIVERS, TO THE EXTENT APPLICABLE,
OR OTHER EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO LANDLORD; AND (C) IF
REQUESTED BY LANDLORD’S MORTGAGEE, A TITLE SEARCH FOR SUCH PROPERTY LOCATION
INDICATING THAT SUCH PROPERTY LOCATION IS FREE FROM ALL LIENS, CLAIMS AND OTHER
ENCUMBRANCES NOT PREVIOUSLY APPROVED BY LANDLORD.


 


30.04       RESERVE REVERSAL EVENT. UPON A RESERVE REVERSAL EVENT, NO FURTHER
RESERVES SHALL BE REQUIRED AND ANY RESERVES AND/OR LETTER OF CREDIT (AS DEFINED
IN SECTION 30.06(D) BELOW) HELD BY LANDLORD OR MORTGAGEE SHALL BE IMMEDIATELY
RELEASED AND/OR RETURNED, AS THE CASE MAY BE, TO TENANT.


 


30.05       LETTER OF CREDIT. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS ARTICLE 30 OR SECTION 9.05, AT TENANT’S OPTION, IN LIEU OF THE
REQUIREMENTS SET FORTH HEREIN WITH RESPECT TO TENANT’S OBLIGATION TO MAKE
DEPOSITS INTO ONE OR MORE RESERVE SUBACCOUNTS, TENANT MAY DELIVER A LETTER OF
CREDIT OR LETTERS OF CREDIT TO LANDLORD IN AN AMOUNT OR AMOUNTS EQUAL TO THE
AGGREGATE AMOUNT WHICH TENANT WOULD OTHERWISE BE REQUIRED TO DEPOSIT FOR
IMPOSITIONS, INSURANCE PREMIUMS AND/OR MAINTENANCE EXPENSES, OVER THE ENSUING
TWELVE (12) MONTH PERIOD, AND/OR REQUIRED REPAIRS WHEREUPON LANDLORD SHALL REMIT
OR CAUSE MORTGAGEE TO REMIT THE RESERVES THEN ON DEPOSIT, IF ANY, IN THE
APPLICABLE RESERVE SUBACCOUNT TO TENANT. IN THE EVENT THAT TENANT DELIVERS A
LETTER OF CREDIT OR LETTERS OF CREDIT FOR IMPOSITIONS, INSURANCE PREMIUMS,
MAINTENANCE EXPENSES AND/OR REQUIRED REPAIRS, TENANT SHALL BE RESPONSIBLE FOR
THE PAYMENT OF SUCH ITEM AND LANDLORD SHALL NOT BE RESPONSIBLE THEREFOR. TENANT
SHALL PROVIDE LANDLORD WITH NOTICE OF ANY INCREASES (OR DECREASES) IN THE
AGGREGATE PAYMENTS OVER THE ENSUING TWELVE (12) MONTH PERIOD FOR IMPOSITIONS,
INSURANCE PREMIUMS AND/OR MAINTENANCE EXPENSES, AS THE CASE MAY BE, NOT LESS
THAN FORTY-FIVE (45) DAYS PRIOR TO THE DATE ANY SUCH INCREASE (OR DECREASE) IS
FIRST DUE AND PAYABLE, AND THE APPLICABLE LETTER OF CREDIT SHALL BE INCREASED
(OR DECREASED) BY AN AMOUNT EQUAL TO SUCH INCREASED (OR DECREASED) AMOUNT AT
LEAST THIRTY (30) DAYS PRIOR TO THE DATE SUCH INCREASE (OR DECREASE) IS FIRST
DUE AND PAYABLE. LANDLORD SHALL ALLOW A REDUCTION IN THE LETTER OF CREDIT OR
LETTERS OF CREDIT RELATING TO THE RESERVE SUBACCOUNT FOR MAINTENANCE EXPENSES OR
REQUIRED REPAIRS UPON SATISFACTION OF THE CONDITIONS PRECEDENT FOR DISBURSEMENT
SET FORTH IN SECTION 30.03 OR SECTION 9.05, AS APPLICABLE, WHICH REDUCTION SHALL
BE IN AN AMOUNT EQUAL

 

50

--------------------------------------------------------------------------------


 


TO THE AMOUNT THAT WOULD HAVE BEEN DISBURSED TO TENANT HAD THE RESERVE ACCOUNT
FOR MAINTENANCE EXPENSES OR THE REQUIRED REPAIRS SUBACCOUNT, CONTAINED CASH.
UPON ANY NON-PAYMENT OF IMPOSITIONS, INSURANCE PREMIUMS, MAINTENANCE EXPENSES OR
REQUIRED REPAIRS, TENANT AGREES THAT LANDLORD SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO DRAW ON SUCH  APPLICABLE LETTER OF CREDIT AND TO APPLY ALL OR ANY
PART THEREOF TO THE PAYMENT OF THE ITEM FOR WHICH SUCH LETTER OF CREDIT WAS
ESTABLISHED.


 


30.06       DEFINED TERMS.


 


(A)           “EBITDAR” SHALL MEAN, WITH RESPECT TO ANY PERSON, FOR ANY PERIOD,
AN AMOUNT EQUAL TO (WITHOUT DUPLICATION):  (I) THE CONSOLIDATED NET INCOME OF
SUCH PERSON FOR SUCH PERIOD, PLUS (II) DEPRECIATION, AMORTIZATION AND OTHER
NON-CASH CHARGES (INCLUDING, BUT NOT LIMITED TO, IMPUTED INTEREST, DEFERRED
COMPENSATION AND CHARGES ASSOCIATED WITH IMPAIRMENT OF GOODWILL PURSUANT TO FASB
142) FOR SUCH PERIOD (TO THE EXTENT DEDUCTED IN THE COMPUTATION OF CONSOLIDATED
NET INCOME OF SUCH PERSON), ALL IN ACCORDANCE WITH GAAP, PLUS (III) INTEREST
EXPENSE FOR SUCH PERIOD (TO THE EXTENT DEDUCTED IN THE COMPUTATION OF
CONSOLIDATED NET INCOME OF SUCH PERSON), PLUS (IV) THE PROVISION FOR TAXES FOR
SUCH PERIOD (TO THE EXTENT DEDUCTED IN THE COMPUTATION OF CONSOLIDATED NET
INCOME OF SUCH PERSON), PLUS (V) ANY RENTAL AMOUNTS (EXCLUDING REIMBURSABLE
EXPENSES INCLUDING BUT NOT LIMITED TO TAXES, MAINTENANCE AND INSURANCE) PAYABLE
BY SUCH PERSON UNDER ANY LEASES THEN IN EFFECT TO WHICH THE PERSON IS A PARTY,
UTILIZING THE RENTAL AMOUNTS (EXCLUDING REIMBURSABLE EXPENSES INCLUDING BUT NOT
LIMITED TO TAXES, MAINTENANCE AND INSURANCE) IN EFFECT AT THE TIME OF THE
EBITDAR CALCULATION (COLLECTIVELY, “EBITDAR RENT”) (TO THE EXTENT SUCH EBITDAR
RENT WAS DEDUCTED IN THE COMPUTATION OF CONSOLIDATED NET INCOME OF SUCH PERSON),
PLUS (VI) NON-RECURRING ITEMS AND UNUSUAL ITEMS. IN CALCULATING THE EBITDAR
RATIO FOR THE COMBINED, CONSOLIDATED SHOPKO/PAMIDA ENTITY WITH RESPECT TO
PERIODS PRIOR TO DECEMBER 28, 2005, TENANT MAY USE PRO FORMA ADJUSTED FINANCIAL
STATEMENTS WITH CUSTOMARY ADJUSTMENTS MADE TO REFLECT THE ACQUISITION OF SHOPKO
STORES INC. BY SKO GROUP HOLDING, LLC AND A PRO FORMA CAPITAL STRUCTURE.
FOLLOWING THE SEPARATION OF THE SHOPKO AND PAMIDA ENTITIES, CUSTOMARY PRO FORMA
ADJUSTMENTS ALSO MAY BE MADE TO ACCURATELY REFLECT THE HISTORIC OPERATIONS OF
SHOPKO, ON THE ONE HAND, AND PAMIDA, ON THE OTHER.


 


(B)           “EBITDAR EVENT” SHALL MEAN TENANT’S FAILURE TO MAINTAIN AN EBITDAR
RATIO (AS DEFINED BELOW) OF 1.15 TO 1 OR HIGHER (TESTED QUARTERLY ON A TWELVE
(12) MONTH TRAILING BASIS).


 


(C)           “EBITDAR RATIO” SHALL BE THE RATIO OF EBITDAR TO INTEREST AND
OPERATING LEASE EXPENSES.


 


(D)           “LETTER OF CREDIT” MEANS AN EVERGREEN, IRREVOCABLE, UNCONDITIONAL,
TRANSFERABLE, CLEAN SIGHT DRAFT LETTER OF CREDIT, IN FORM AND SUBSTANCE
ACCEPTABLE TO LANDLORD IN ITS REASONABLE DISCRETION, IN FAVOR OF LANDLORD AND
ISSUED BY A BANK OR FINANCIAL INSTITUTION REASONABLY ACCEPTABLE TO LANDLORD.


 


(E)           “RESERVE EVENT” SHALL MEAN THE OCCURRENCE OF (I) A MONETARY
DEFAULT OR (II) AN EBITDAR EVENT.

 

51

--------------------------------------------------------------------------------


 


(F)            “RESERVE PERIOD” SHALL MEAN THE PERIOD TIME COMMENCING ON THE
DATE THAT
(I) A MONETARY DEFAULT SHALL HAVE OCCURRED OR (II) AN EBIDTAR EVENT SHALL HAVE
OCCURRED AND, WITH RESPECT TO CLAUSE (A) OR (B), ENDING UPON THE OCCURRENCE OF A
RESERVE REVERSAL EVENT.


 


(G)           “RESERVE REVERSAL EVENT” SHALL MEAN TENANT (I) REMAINING FREE FROM
MONETARY DEFAULT AND (II) MAINTAINING AN EBITDAR RATIO OF 1.15 TO 1 OR HIGHER
(ON A TWELVE (12) MONTH TRAILING BASIS) FOR A PERIOD OF NOT LESS THAN FOUR (4)
CONSECUTIVE QUARTERS.


 


ARTICLE 31.
MISCELLANEOUS


 


31.01       SUCCESSORS AND ASSIGNS. EACH PROVISION OF THIS LEASE SHALL EXTEND TO
AND SHALL BIND AND INURE TO THE BENEFIT NOT ONLY OF LANDLORD AND TENANT, BUT
ALSO OF THEIR RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS,
BUT THIS PROVISION SHALL NOT OPERATE TO PERMIT ANY TRANSFER, ASSIGNMENT,
MORTGAGE, ENCUMBRANCE, LIEN, CHARGE OR SUBLETTING CONTRARY TO THE PROVISIONS OF
THIS LEASE.


 


31.02       MODIFICATIONS IN WRITING. NO MODIFICATION, WAIVER OR AMENDMENT OF
THIS LEASE OR OF ANY OF ITS CONDITIONS OR PROVISIONS SHALL BE BINDING UPON
EITHER PARTY UNLESS IN WRITING AND SIGNED BY LANDLORD AND TENANT.


 


31.03       DEFINITION OF TENANT. THE WORD “TENANT” WHENEVER USED HEREIN SHALL
BE CONSTRUED TO MEAN TENANT OR ANY ONE OR MORE OF THEM IN ALL CASES WHERE THERE
IS MORE THAN ONE TENANT; AND THE NECESSARY GRAMMATICAL CHANGES REQUIRED TO MAKE
THE PROVISIONS HEREOF APPLY EITHER TO CORPORATIONS, LIMITED LIABILITY COMPANIES
OR OTHER ORGANIZATIONS, PARTNERSHIPS OR OTHER ENTITIES, OR INDIVIDUALS, SHALL BE
ASSUMED IN ALL CASES AS THOUGH FULLY EXPRESSED IN EACH CASE. IN ALL CASES WHERE
THERE IS MORE THAN ONE TENANT, THE LIABILITY OF EACH SHALL BE JOINT AND SEVERAL.
LANDLORD SHALL HAVE THE RIGHT, AT ITS DISCRETION, TO ENFORCE LANDLORD’S RIGHTS
UNDER THIS LEASE AGAINST EACH ENTITY SIGNING THIS LEASE AS TENANT, INDIVIDUALLY,
OR AGAINST ALL OF SUCH PERSONS COLLECTIVELY, SO THAT ANY ONE OF THE ENTITIES
SIGNING THIS LEASE AS TENANT SHALL BE BOUND TO THE PROVISIONS OF THIS LEASE AND
SHALL BE REQUIRED TO PAY ALL OF THE RENT AND OTHER AMOUNTS FROM TIME TO TIME
OWED BY TENANT UNDER THIS LEASE.


 


31.04       DEFINITION OF LANDLORD. THE TERM “LANDLORD” AS USED IN THIS LEASE
MEANS ONLY THE OWNER OR OWNERS AT THE TIME BEING OF EACH PROPERTY LOCATION SO
THAT IN THE EVENT OF ANY ASSIGNMENT, CONVEYANCE OR SALE, ONCE OR SUCCESSIVELY,
OF SAID PROPERTY LOCATION, OR ANY ASSIGNMENT OF THIS LEASE BY LANDLORD, SAID
LANDLORD MAKING SUCH SALE, CONVEYANCE OR ASSIGNMENT SHALL BE AND HEREBY IS
ENTIRELY FREED AND RELIEVED OF ALL COVENANTS AND OBLIGATIONS OF LANDLORD
HEREUNDER, IF ANY, ACCRUING AFTER SUCH SALE, CONVEYANCE OR ASSIGNMENT, AND
TENANT AGREES TO LOOK SOLELY TO SUCH PURCHASER, GRANTEE OR ASSIGNEE WITH RESPECT
THERETO. THIS LEASE SHALL NOT BE AFFECTED BY ANY SUCH ASSIGNMENT, CONVEYANCE OR
SALE, AND TENANT AGREES TO ATTORN TO THE PURCHASER, GRANTEE OR ASSIGNEE.


 


31.05       HEADINGS. THE HEADINGS OF ARTICLES AND SECTIONS ARE FOR CONVENIENCE
ONLY AND DO NOT LIMIT, EXPAND OR CONSTRUE THE CONTENTS OF THE ARTICLES OR
SECTIONS.


 


31.06       TIME OF ESSENCE. TIME IS OF THE ESSENCE OF THIS LEASE AND OF ALL
PROVISIONS HEREOF.

 

52

--------------------------------------------------------------------------------



 


31.07       DEFAULT RATE OF INTEREST. ALL AMOUNTS, INCLUDING, WITHOUT
LIMITATION, BASE RENT AND RENT, OWED BY TENANT TO LANDLORD PURSUANT TO ANY
PROVISION OF THIS LEASE SHALL BEAR INTEREST FROM THE DATE DUE UNTIL PAID AT THE
LESSER OF: (A) THE GREATER OF (I) FIVE PERCENT (5%) IN EXCESS OF THE RATE OF
INTEREST ANNOUNCED FROM TIME TO TIME BY WACHOVIA BANK, NATIONAL ASSOCIATION (OR
ITS SUCCESSORS AND ASSIGNS), AS ITS PRIME, REFERENCE OR CORPORATE BASE RATE
(“PRIME”), CHANGING AS AND WHEN SAID PRIME RATE CHANGES, OR (II) TEN PERCENT
(10%) PER ANNUM; OR (B) THE MAXIMUM RATE PERMISSIBLE BY LAW (“DEFAULT
INTEREST”).


 


31.08       SEVERABILITY. THE INVALIDITY OF ANY PROVISION OF THIS LEASE SHALL
NOT IMPAIR OR AFFECT IN ANY MANNER THE VALIDITY, ENFORCEABILITY OR EFFECT OF THE
REST OF THIS LEASE.


 


31.09       ENTIRE AGREEMENT. ALL UNDERSTANDINGS AND AGREEMENTS, ORAL OR
WRITTEN, HERETOFORE MADE BETWEEN THE PARTIES HERETO ARE MERGED IN THIS LEASE,
WHICH, TOGETHER WITH THAT CERTAIN SIDE-LETTER AGREEMENT BETWEEN LANDLORD AND
TENANT DATED AS OF THE EFFECTIVE DATE (THE “SIDE-LETTER AGREEMENT”), FULLY AND
COMPLETELY EXPRESS THE AGREEMENT BETWEEN LANDLORD (AND ITS BENEFICIARIES, IF
ANY, AND THEIR AGENTS) AND TENANT. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO
THE CONTRARY, UPON THE EXECUTION AND DELIVERY OF THIS LEASE AND THE SIDE-LETTER
AGREEMENT BY LANDLORD AND TENANT, (A) THIS LEASE AND THE SIDE-LETTER AGREEMENT
SHALL SUPERSEDE ANY PREVIOUS DISCUSSIONS, AGREEMENTS AND/OR TERM OR COMMITMENT
LETTERS RELATING TO THIS LEASE AND THE SIDE-LETTER AGREEMENT OR THE TRANSACTION,
INCLUDING WITHOUT LIMITATION, THAT CERTAIN LETTER OF INTENT DATED MARCH 31,
2006, BETWEEN SKO GROUP HOLDING CORP., ON BEHALF OF TENANT, AND SPIRIT FINANCE
CORPORATION, ON BEHALF OF LANDLORD, (B) THE TERMS AND CONDITIONS OF THIS LEASE
AND THE SIDE-LETTER AGREEMENT SHALL CONTROL NOTWITHSTANDING THAT SUCH TERMS ARE
INCONSISTENT WITH OR VARY FROM THOSE SET FORTH IN ANY OF THE FOREGOING
AGREEMENTS, AND (C) THIS LEASE AND THE SIDE-LETTER AGREEMENT MAY ONLY BE AMENDED
BY A WRITTEN AGREEMENT EXECUTED BY LANDLORD AND TENANT. THE PROVISIONS OF THIS
SECTION SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.


 


31.10       FORCE MAJEURE. IF EITHER PARTY FAILS TO PERFORM TIMELY ANY OF THE
TERMS, COVENANTS AND CONDITIONS OF THIS LEASE ON SUCH PARTY’S PART TO BE
PERFORMED AND SUCH FAILURE IS DUE IN WHOLE OR IN PART TO ANY STRIKE, LOCKOUT,
CIVIL DISORDER, INABILITY TO PROCURE MATERIALS AT COMMERCIALLY REASONABLE RATES,
PROLONGED FAILURE OF POWER, RIOTS, INSURRECTIONS, WAR, FUEL SHORTAGES,
ACCIDENTS, CASUALTIES, ACTS OF GOD, ACTS CAUSED DIRECTLY OR INDIRECTLY BY THE
OTHER PARTY (OR SUCH OTHER PARTY’S AGENTS, EMPLOYEES, CONTRACTORS, LICENSEES OR
INVITEES) OR ANY OTHER CAUSE BEYOND THE REASONABLE CONTROL OF SUCH PARTY
(EXPRESSLY EXCLUDING, HOWEVER, THE OBLIGATIONS IMPOSED UPON TENANT WITH RESPECT
TO BASE RENT AND ANY OTHER RENT TO BE PAID HEREUNDER) (“FORCE MAJEURE”), THEN
SUCH PARTY SHALL NOT BE DEEMED IN DEFAULT UNDER THIS LEASE AS A RESULT OF SUCH
FAILURE AND ANY TIME FOR PERFORMANCE BY SUCH PARTY PROVIDED FOR HEREIN SHALL BE
EXTENDED BY THE PERIOD OF DELAY RESULTING FROM SUCH CAUSE.


 


31.11       MEMORANDUM OF LEASE. THIS LEASE SHALL NOT BE RECORDED. HOWEVER, A
MEMORANDUM OF THIS LEASE IN THE FORM ATTACHED HERETO AS EXHIBIT G SHALL BE
EXECUTED, IN RECORDABLE FORM, BY BOTH PARTIES CONCURRENTLY HEREWITH AND MAY BE
RECORDED BY TENANT, AT TENANT’S EXPENSE, WITH THE OFFICIAL CHARGED WITH
RECORDATION DUTIES FOR ANY OF THE COUNTIES IN WHICH A PROPERTY LOCATION IS
LOCATED, WITH DIRECTIONS THAT IT BE RETURNED TO TENANT. IF, AND WHEN, AN
ORIGINAL MEMORANDUM OF LEASE IS RETURNED TO TENANT FOLLOWING RECORDING, TENANT
SHALL FURNISH A COPY OF SAME TO LANDLORD.

 

53

--------------------------------------------------------------------------------


 


31.12       NO CONSTRUCTION AGAINST PREPARER. THIS LEASE HAS BEEN PREPARED BY
TENANT AND ITS PROFESSIONAL ADVISORS AND REVIEWED BY LANDLORD AND ITS
PROFESSIONAL ADVISORS. LANDLORD, TENANT AND THEIR SEPARATE ADVISORS BELIEVE THAT
THIS LEASE IS THE PRODUCT OF THEIR JOINT EFFORTS, THAT IT EXPRESSES THEIR
AGREEMENT, AND THAT IT SHOULD NOT BE INTERPRETED IN FAVOR OF EITHER LANDLORD OR
TENANT OR AGAINST EITHER LANDLORD OR TENANT MERELY BECAUSE OF THEIR EFFORTS IN
ITS PREPARATION.


 


31.13       WAIVER OF LANDLORD’S LIEN. NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, LANDLORD HEREBY WAIVES ANY STATUTORY LIENS AND ANY RIGHTS OF
DISTRESS WITH RESPECT TO TENANT’S PERSONALTY. THIS LEASE DOES NOT GRANT A
CONTRACTUAL LIEN OR ANY OTHER SECURITY INTEREST TO LANDLORD OR IN FAVOR OF
LANDLORD WITH RESPECT TO TENANT’S PERSONALTY. RESPECTING ANY MORTGAGEE OR OTHER
LENDER OF TENANT HAVING A SECURITY INTEREST IN TENANT’S PERSONALTY (“TENANT’S
MORTGAGEE”), LANDLORD AGREES AS FOLLOWS: (A) TO PROVIDE TENANT’S MORTGAGEE, UPON
WRITTEN REQUEST OF TENANT (ACCOMPANIED BY THE NAME AND ADDRESS OF TENANT’S
MORTGAGEE), WITH A COPY OF ANY DEFAULT NOTICE(S) GIVEN TO TENANT UNDER THIS
LEASE; PROVIDED, HOWEVER, THAT (I) LANDLORD ACKNOWLEDGES AND AGREES THAT WITH
RESPECT TO WACHOVIA BANK, NATIONAL ASSOCIATION, AS AGENT, AS TENANT’S MORTGAGEE,
SUCH TENANT REQUEST SHALL BE DEEMED TO HAVE BEEN MADE AS OF THE EFFECTIVE DATE,
AND (II) THE FAILURE TO DELIVER SUCH NOTICE SHALL NOT CONSTITUTE A DEFAULT BY
LANDLORD HEREUNDER, AND (B) TO ALLOW TENANT’S MORTGAGEE, PRIOR TO ANY
TERMINATION OF THIS LEASE OR REPOSSESSION OF THE APPLICABLE PROPERTY LOCATION BY
LANDLORD, THE SAME NOTICE RIGHTS AND PERIOD OF TIME TO CURE SUCH DEFAULT AS IS
ALLOWED TENANT UNDER THIS LEASE, AND (C) TO PERMIT TENANT’S MORTGAGEE TO GO UPON
THE APPLICABLE PROPERTY LOCATION FOR THE PURPOSE OF REMOVING TENANT’S PERSONALTY
ANY TIME WITHIN NINETY (90) DAYS AFTER THE EFFECTIVE DATE OF ANY TERMINATION OF
THIS LEASE OR ANY REPOSSESSION OF THE PREMISES OR ANY PART THEREOF BY LANDLORD.
LANDLORD FURTHER AGREES TO EXECUTE AND DELIVER THE FORM OF WRITTEN WAIVER
REASONABLY REQUESTED BY TENANT’S MORTGAGEE FROM TIME TO TIME TO EVIDENCE OR
EFFECT THE AFORESAID WAIVER AND AGREEMENTS OF LANDLORD OR SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT F.


 


31.14       INVESTMENT TAX CREDITS. LANDLORD EXPRESSLY WAIVES AND RELINQUISHES
IN FAVOR OF TENANT ANY RIGHTS TO CLAIM THE BENEFIT OF OR TO USE ANY FEDERAL OR
STATE INVESTMENT TAX CREDITS THAT ARE CURRENTLY, OR MAY BECOME, AVAILABLE DURING
THE TERM AS A RESULT OF ANY INSTALLATION OF ANY EQUIPMENT, FURNITURE OR FIXTURES
INSTALLED BY TENANT IN OR ON THE PREMISES WHETHER OR NOT SUCH ITEMS BECOME A
PART OF THE REALTY AND AGREES, WITHOUT COST OR LIABILITY TO LANDLORD, TO EXECUTE
AND DELIVER TO TENANT ANY ELECTION FORM REASONABLY REQUIRED TO EVIDENCE TENANT’S
RIGHT TO CLAIM INVESTMENT TAX CREDITS.


 


31.15       SIGNAGE. TENANT SHALL BE ENTITLED TO PLACE SIGNS UPON EACH PROPERTY
LOCATION SUBJECT TO ANY APPLICABLE LAWS OR ANY APPLICABLE REAS.


 


31.16       DEFINITION OF CPI. “CPI” MEANS THE CONSUMER PRICE INDEX WHICH IS
DESIGNATED FOR THE APPLICABLE MONTH OF DETERMINATION AS THE UNITED STATES CITY
AVERAGE FOR ALL URBAN CONSUMERS, ALL ITEMS, NOT SEASONALLY ADJUSTED, WITH A
BASED PERIOD EQUALING 100 IN 1982 – 1984, AS PUBLISHED BY THE UNITED STATES
DEPARTMENT OF LABOR’S BUREAU OF LABOR STATISTICS OR ANY SUCCESSOR AGENCY. IN THE
EVENT THAT THE CONSUMER PRICE INDEX CEASES TO BE PUBLISHED, ITS SUCCESSOR INDEX
AS PUBLISHED BY THE SAME GOVERNMENTAL AUTHORITY WHICH PUBLISHED THE CONSUMER
PRICE INDEX SHALL BE SUBSTITUTED AND ANY NECESSARY REASONABLE ADJUSTMENTS SHALL
BE MADE BY LANDLORD AND TENANT IN ORDER TO CARRY OUT THE INTENT OF THIS LEASE.
IN THE EVENT THERE IS NO SUCCESSOR INDEX, LANDLORD SHALL REASONABLY SELECT AN
ALTERNATIVE PRICE INDEX THAT WILL CONSTITUTE A

 

54

--------------------------------------------------------------------------------


 


REASONABLE SUBSTITUTE FOR THE CONSUMER PRICE INDEX. “CPI INCREASE” SHALL MEAN
THE PERCENTAGE CHANGE IN THE CPI FOR THE MONTH WHICH IS TWO MONTHS PRIOR TO THE
DATE OF THIS LEASE OR THE CPI USED FOR THE IMMEDIATELY PRECEDING ADJUSTMENT
DATE, AS APPLICABLE, AND THE CPI FOR THE MONTH WHICH IS TWO MONTHS PRIOR TO THE
APPLICABLE ADJUSTMENT DATE.


 


31.17       FINANCIAL STATEMENTS.


 


(A)           SO LONG AS (1) THE PROVISIONS OF SECTION 16.01(J) SHALL BE IN
EFFECT AND (2) THE PURCHASE PRICE PAID BY SPIRIT FINANCE CORPORATION OR AN
AFFILIATE (“SPIRIT”) IN RESPECT OF THE PROPERTY LOCATIONS LEASED TO TENANT
HEREUNDER ON ANY MEASUREMENT DATE AND THE PROPERTY LOCATIONS UNDER THE OTHER
LEASE ON SUCH MEASUREMENT DATE, ON AN AGGREGATE BASIS, CONTINUES TO EXCEED
TWENTY PERCENT (20%) OF SPIRIT’S TOTAL ASSETS AS OF THE DATE OF ITS MOST RECENT
AUDITED BALANCE SHEET (INCLUDING ANY ASSETS ACQUIRED SUBSEQUENT TO THE DATE OF
THAT BALANCE SHEET IF THE ACQUISITIONS OF THOSE ASSETS WERE REPORTED IN A REPORT
ON FORM 8-K) THEN, TENANT SHALL DELIVER TO LANDLORD THE FOLLOWING FINANCIAL
STATEMENTS:


 

(I)            WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER
OF TENANT (PROVIDED, HOWEVER, THAT TENANT SHALL NOT BE IN DEFAULT UNDER THIS
LEASE FOR FAILURE TO DELIVER THE HOLDING UNAUDITED FINANCIAL REPORTS (DEFINED
BELOW) UNLESS SUCH FAILURE TO DELIVER THE HOLDING UNAUDITED FINANCIAL REPORTS
CONTINUES AND IS NOT CURED WITHIN AN ADDITIONAL FIFTEEN (15) DAYS AFTER THE
AFORESAID FORTY-FIVE (45) DAY PERIOD), THE INTERIM UNAUDITED (A) CONSOLIDATED
BALANCE SHEET, STATEMENT OF OPERATIONS, STATEMENT OF STOCKHOLDERS’ EQUITY AND
STATEMENT OF CASH FLOWS AND ALL OTHER RELATED SCHEDULES FOR THE FISCAL PERIOD
THEN ENDED OF SKO GROUP HOLDING CORP. AND ITS CONSOLIDATED SUBSIDIARIES (THE
“HOLDING UNAUDITED REPORTING FINANCIALS”), WHICH TENANT ACKNOWLEDGES SHALL BE
FILED AS PART OF SPIRIT’S SECURITIES AND EXCHANGE COMMISSION (“SEC”) REPORTING
OBLIGATIONS; (B) SUCH OTHER FINANCIAL INFORMATION REASONABLY REQUESTED BY
LANDLORD TO THE EXTENT REQUIRED FOR LANDLORD TO SATISFY ITS FILING OBLIGATIONS
UNDER THE RULES AND REGULATIONS OF THE SEC; AND (C) INCOME AND EXPENSE
STATEMENTS FOR THE BUSINESS AT EACH PROPERTY LOCATION, IN THE FORM ATTACHED
HERETO AS EXHIBIT J (SUCH INFORMATION TO BE SUBJECT TO THE CONFIDENTIALITY AND
NON-DISCLOSURE PROVISIONS SET FORTH IN SECTION 31.17(G)).

 

(II)           WITHIN SEVENTY-FIVE (75) DAYS AFTER THE END OF EACH FISCAL YEAR
OF TENANT (PROVIDED, HOWEVER, THAT SO LONG AS TENANT DELIVERS TO LANDLORD
“DRAFT” STATEMENTS WITHIN THE AFORESAID SEVENTY-FIVE (75) DAY PERIOD, TENANT
SHALL NOT BE IN DEFAULT UNDER THIS LEASE FOR FAILURE TO DELIVER THE HOLDING
AUDITED FINANCIAL REPORTS (DEFINED BELOW) UNLESS SUCH FAILURE TO DELIVER THE
HOLDING AUDITED FINANCIAL REPORTS CONTINUES AND IS NOT CURED WITHIN AN
ADDITIONAL TEN (10) DAYS AFTER THE AFORESAID SEVENTY-FIVE (75) DAY PERIOD), THE
AUDITED (A) CONSOLIDATED BALANCE SHEET, STATEMENT OF OPERATIONS, STATEMENT OF
STOCKHOLDERS’ EQUITY AND STATEMENT OF CASH FLOWS AND ALL OTHER RELATED SCHEDULES
FOR THE FISCAL PERIOD THEN ENDED OF SKO GROUP HOLDING CORP. AND ITS CONSOLIDATED
SUBSIDIARIES (THE “HOLDING AUDITED REPORTING FINANCIALS”), AND TOGETHER WITH THE
HOLDING UNAUDITED REPORTING FINANCIALS, (THE “HOLDING REPORTING FINANCIALS”),
WHICH TENANT ACKNOWLEDGES SHALL BE FILED AS PART OF SPIRIT’S SEC REPORTING
OBLIGATIONS; (B) SUCH OTHER FINANCIAL INFORMATION REASONABLY REQUESTED BY
LANDLORD TO THE EXTENT REQUIRED FOR LANDLORD TO SATISFY ITS FILING OBLIGATIONS
UNDER THE RULES AND REGULATIONS OF THE SEC; AND (C) INCOME AND EXPENSE
STATEMENTS FOR THE BUSINESS AT EACH PROPERTY LOCATION (SUCH INFORMATION TO BE
SUBJECT TO THE CONFIDENTIALITY AND NON-DISCLOSURE PROVISIONS SET FORTH IN
SECTION 31.17(G)).

 

55

--------------------------------------------------------------------------------


 


(B)           AT SUCH TIME AS (1) THE PROVISIONS OF SECTION 16.01(J) ARE NO
LONGER IN EFFECT AND (2) THE PURCHASE PRICE PAID BY SPIRIT IN RESPECT OF THE
PROPERTY LOCATIONS LEASED TO TENANT HEREUNDER ON ANY MEASUREMENT DATE, ON AN
AGGREGATE BASIS, CONTINUES TO EXCEED TWENTY PERCENT (20%) OF SPIRIT’S TOTAL
ASSETS AS OF THE DATE OF ITS MOST RECENT AUDITED BALANCE SHEET (INCLUDING ANY
ASSETS ACQUIRED SUBSEQUENT TO THE DATE OF THAT BALANCE SHEET IF THE ACQUISITIONS
OF THOSE ASSETS WERE REPORTED IN A REPORT ON FORM 8-K) THEN, TENANT SHALL
DELIVER TO LANDLORD THE FOLLOWING FINANCIAL STATEMENTS:


 

(I)            WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER
OF TENANT (PROVIDED, HOWEVER, THAT TENANT SHALL NOT BE IN DEFAULT UNDER THIS
LEASE FOR FAILURE TO DELIVER THE TENANT UNAUDITED FINANCIAL REPORTS (DEFINED
BELOW) UNLESS SUCH FAILURE TO DELIVER THE TENANT UNAUDITED FINANCIAL REPORTS
CONTINUES AND IS NOT CURED WITHIN AN ADDITIONAL FIFTEEN (15) DAYS AFTER THE
AFORESAID FORTY-FIVE (45) DAY PERIOD), THE INTERIM UNAUDITED (A) CONSOLIDATED
BALANCE SHEET, STATEMENT OF OPERATIONS, STATEMENT OF STOCKHOLDERS’ EQUITY AND
STATEMENT OF CASH FLOWS AND ALL OTHER RELATED SCHEDULES FOR THE FISCAL PERIOD
THEN ENDED OF TENANT AND ITS CONSOLIDATED SUBSIDIARIES (THE “TENANT UNAUDITED
REPORTING FINANCIALS”); (B) SUCH OTHER FINANCIAL INFORMATION REASONABLY
REQUESTED BY LANDLORD TO THE EXTENT REQUIRED FOR SPIRIT TO SATISFY ITS FILING
OBLIGATIONS UNDER THE RULES AND REGULATIONS OF THE SEC; AND (C) INCOME AND
EXPENSE STATEMENTS FOR THE BUSINESS AT EACH PROPERTY LOCATION (SUCH INFORMATION
TO BE SUBJECT TO THE CONFIDENTIALITY AND NON-DISCLOSURE PROVISIONS SET FORTH IN
SECTION 31.17(G)).

 

(II)           WITHIN SEVENTY-FIVE (75) DAYS AFTER THE END OF EACH FISCAL YEAR
OF TENANT (PROVIDED, HOWEVER, THAT SO LONG AS TENANT DELIVERS TO LANDLORD
“DRAFT” STATEMENTS WITHIN THE AFORESAID SEVENTY-FIVE (75) DAY PERIOD, TENANT
SHALL NOT BE IN DEFAULT UNDER THIS LEASE FOR FAILURE TO DELIVER THE TENANT
AUDITED REPORTING FINANCIALS AND TENANT REPORTING FINANCIALS (EACH DEFINED
BELOW) UNLESS SUCH FAILURE TO DELIVER THE TENANT AUDITED REPORTING FINANCIALS
AND TENANT REPORTING FINANCIALS CONTINUES AND IS NOT CURED WITHIN AN ADDITIONAL
TEN (10) DAYS AFTER THE AFORESAID SEVENTY-FIVE (75) DAY PERIOD), THE AUDITED
(A) CONSOLIDATED BALANCE SHEET, STATEMENT OF OPERATIONS, STATEMENT OF
STOCKHOLDERS’ EQUITY AND STATEMENT OF CASH FLOWS AND ALL OTHER RELATED SCHEDULES
FOR THE FISCAL PERIOD THEN ENDED OF TENANT AND ITS CONSOLIDATED SUBSIDIARIES
(THE “TENANT AUDITED REPORTING FINANCIALS” AND TOGETHER WITH THE TENANT
UNAUDITED REPORTING FINANCIALS, THE “TENANT REPORTING FINANCIALS”), (B)  SUCH
OTHER FINANCIAL INFORMATION REASONABLY REQUESTED BY LANDLORD TO THE EXTENT
REQUIRED FOR SPIRIT TO SATISFY ITS FILING OBLIGATIONS UNDER THE RULES AND
REGULATIONS OF THE SEC; AND (C) INCOME AND EXPENSE STATEMENTS FOR THE BUSINESS
AT EACH PROPERTY LOCATION (SUCH INFORMATION TO BE SUBJECT TO THE CONFIDENTIALITY
AND NON-DISCLOSURE PROVISIONS SET FORTH IN SECTION 31.17(G)).

 


(C)           SO LONG AS (1) THE PROVISIONS OF SECTION 16.01(J) SHALL BE IN
EFFECT AND (2) THE PURCHASE PRICE PAID BY SPIRIT IN RESPECT OF THE PROPERTY
LOCATIONS LEASED TO TENANT HEREUNDER ON ANY MEASUREMENT DATE AND THE PROPERTY
LOCATIONS UNDER THE OTHER LEASE ON SUCH MEASUREMENT DATE, ON AN AGGREGATE BASIS,
CONTINUES TO EXCEED TEN PERCENT (10%) BUT IS LESS THAN TWENTY PERCENT (20%) OF
SPIRIT’S TOTAL ASSETS AS OF THE DATE OF ITS MOST RECENT AUDITED BALANCE SHEET
(INCLUDING ANY ASSETS ACQUIRED SUBSEQUENT TO THE DATE OF THAT BALANCE SHEET IF
THE ACQUISITIONS OF THOSE ASSETS WERE REPORTED IN A REPORT ON FORM 8-K) THEN,
TENANT SHALL DELIVER TO LANDLORD SUCH FINANCIAL STATEMENTS AND INFORMATION
REQUIRED FOR SPIRIT TO COMPLY WITH ALL REPORTING REQUIREMENTS OF THE SEC.

 

56

--------------------------------------------------------------------------------


 


(D)           AT SUCH TIME AS THE PROVISIONS OF SECTION 16.01(J) ARE NO LONGER
IN EFFECT, AND AT ALL TIMES THEREAFTER DURING THE TERM OF THIS LEASE, TENANT
SHALL DELIVER TO LANDLORD THE FOLLOWING FINANCIAL STATEMENTS:


 

(I)            WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER
OF TENANT (PROVIDED, HOWEVER, THAT TENANT SHALL NOT BE IN DEFAULT UNDER THIS
LEASE FOR FAILURE TO DELIVER THE FOLLOWING ITEMS UNLESS SUCH FAILURE TO DELIVER
SAME CONTINUES AND IS NOT CURED WITHIN AN ADDITIONAL FIFTEEN (15) DAYS AFTER THE
AFORESAID FORTY-FIVE (45) DAY PERIOD), THE (A) TENANT UNAUDITED REPORTING
FINANCIALS; (B) SUCH OTHER FINANCIAL INFORMATION REASONABLY REQUESTED BY
LANDLORD TO THE EXTENT REQUIRED FOR LANDLORD TO SATISFY ITS FILING OBLIGATIONS
UNDER THE RULES AND REGULATIONS OF THE SEC; AND (C) INCOME AND EXPENSE
STATEMENTS FOR THE BUSINESS AT EACH OF THE PROPERTY LOCATIONS (SUCH INFORMATION
TO BE SUBJECT TO THE CONFIDENTIALITY AND NON-DISCLOSURE PROVISIONS SET FORTH IN
SECTION 31.17(G)); AND

 

(II)           WITHIN SEVENTY-FIVE (75) DAYS AFTER THE END OF EACH FISCAL YEAR
OF TENANT (PROVIDED, HOWEVER, THAT SO LONG AS TENANT DELIVERS TO LANDLORD
“DRAFT” STATEMENTS WITHIN THE AFORESAID SEVENTY-FIVE (75) DAY PERIOD, TENANT
SHALL NOT BE IN DEFAULT UNDER THIS LEASE FOR FAILURE TO DELIVER THE FOLLOWING
ITEMS UNLESS SUCH FAILURE TO DELIVER SAME CONTINUES AND IS NOT CURED WITHIN AN
ADDITIONAL TEN (10) DAYS AFTER THE AFORESAID SEVENTY-FIVE (75) DAY PERIOD), THE
(A) TENANT AUDITED REPORTING FINANCIALS; (B) SUCH OTHER FINANCIAL INFORMATION
REASONABLY REQUESTED BY LANDLORD TO THE EXTENT REQUIRED FOR LANDLORD TO SATISFY
ITS FILING OBLIGATIONS UNDER THE RULES AND REGULATIONS OF THE SEC; AND
(C) INCOME AND EXPENSE STATEMENTS FOR THE BUSINESS AT EACH OF THE PROPERTY
LOCATIONS (SUCH INFORMATION TO BE SUBJECT TO THE CONFIDENTIALITY AND
NON-DISCLOSURE PROVISIONS SET FORTH IN SECTION 31.17(G)).

 


(E)           ALL FINANCIAL STATEMENTS TO BE PROVIDED HEREUNDER SHALL BE
PREPARED IN ACCORDANCE WITH GAAP, AND THE HOLDING REPORTING FINANCIALS AND THE
TENANT REPORTING FINANCIALS WILL BE PREPARED IN ACCORDANCE WITH REGULATION S-X
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”); PROVIDED THAT ANY UNAUDITED REPORTING FINANCIALS WILL NOT BE REVIEWED BY
INDEPENDENT PUBLIC ACCOUNTANTS. IN THE EVENT OF CHANGES AFTER THE EFFECTIVE DATE
IN THE RULES AND REGULATIONS OF THE SEC APPLICABLE TO TENANT’S OBLIGATIONS
HEREUNDER, LANDLORD WILL REASONABLY COOPERATE WITH TENANT TO THE EXTENT TENANT
WISHES TO APPEAL OR OTHERWISE SEEK EXEMPTIVE RELIEF FROM SUCH REQUIREMENTS FROM
THE SEC, SUBJECT TO LANDLORD’S OBLIGATION TO TIMELY FILE THE APPLICABLE
FINANCIAL INFORMATION. TO THE EXTENT SUCH CHANGES ARE THE SOLE CAUSE OF AN
INCREASE IN THE COST OF COMPLIANCE HEREUNDER AND UNDER SECTION 31.17(E) OF THE
OTHER LEASE OF MORE THAN TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000), IN THE
AGGREGATE ON AN ANNUAL BASIS, SUCH ADDITIONAL REPORTING COSTS IN EXCESS OF TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000) ON AN ANNUAL BASIS (ADJUSTED ANNUALLY
FOR THE INCREASE IN THE CPI) SHALL BE PAID BY LANDLORD.


 


(F)            AT SUCH TIME AS (1) THE PROVISIONS OF SECTION 16.01(J) SHALL BE
IN EFFECT AND (2) THE PURCHASE PRICE PAID BY SPIRIT IN RESPECT OF THE PROPERTY
LOCATIONS LEASED TO TENANT HEREUNDER ON ANY MEASUREMENT DATE AND THE PROPERTY
LOCATIONS UNDER THE OTHER LEASE ON SUCH MEASUREMENT DATE, ON AN AGGREGATE BASIS,
NO LONGER EXCEEDS TWENTY PERCENT (20%) OF SPIRIT’S TOTAL ASSETS AS OF THE DATE
OF ITS MOST RECENT AUDITED BALANCE SHEET (INCLUDING ANY ASSETS ACQUIRED
SUBSEQUENT TO THE DATE OF THAT BALANCE SHEET IF THE ACQUISITIONS OF THOSE ASSETS
WERE REPORTED IN A REPORT ON FORM 8-K) THEN, THE HOLDING REPORTING FINANCIALS
SHALL NO LONGER BE REQUIRED TO

 

57

--------------------------------------------------------------------------------


 


COMPLY WITH REGULATION S-X AND SPIRIT SHALL NO LONGER INCLUDE SUCH REPORTING
FINANCIALS AS PART OF ITS SEC FILINGS. AT SUCH TIME AS (I) THE PROVISIONS OF
SECTION 16.01(J) ARE NO LONGER IN EFFECT AND (II) THE PURCHASE PRICE PAID BY
SPIRIT IN RESPECT OF THE PROPERTY LOCATIONS LEASED TO TENANT HEREUNDER ON ANY
MEASUREMENT DATE, ON AN AGGREGATE BASIS, NO LONGER EXCEEDS TWENTY PERCENT (20%)
OF SPIRIT’S TOTAL ASSETS AS OF THE DATE OF ITS MOST RECENT AUDITED BALANCE SHEET
(INCLUDING ANY ASSETS ACQUIRED SUBSEQUENT TO THE DATE OF THAT BALANCE SHEET IF
THE ACQUISITIONS OF THOSE ASSETS WERE REPORTED IN A REPORT ON FORM 8-K) THEN,
THE TENANT REPORTING FINANCIALS SHALL NO LONGER BE REQUIRED TO COMPLY WITH
REGULATION S-X AND SPIRIT SHALL NO LONGER INCLUDE SUCH REPORTING FINANCIALS AS
PART OF ITS SEC FILINGS.


 


(G)           LANDLORD AGREES TO TREAT AS CONFIDENTIAL, AND TO NOT DISCLOSE
WITHOUT TENANT’S WRITTEN CONSENT, ALL INCOME AND EXPENSE STATEMENTS FOR THE
BUSINESS AT EACH PROPERTY LOCATION AND ANY OTHER INFORMATION SPECIFIC TO A
PROPERTY LOCATION INCLUDING, BUT NOT LIMITED TO, THE REPORTS GENERATED BY TENANT
UNDER SECTION 31.17(J) (COLLECTIVELY, THE “CONFIDENTIAL INFORMATION”); PROVIDED,
HOWEVER, THAT CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION WHICH (I) IS
ALREADY KNOWN TO LANDLORD PRIOR TO RECEIPT AS EVIDENCED BY PRIOR DOCUMENTATION
THEREOF OR HAS BEEN INDEPENDENTLY DEVELOPED BY LANDLORD ON A NON-CONFIDENTIAL
BASIS; (II) IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A
RESULT OF AN IMPROPER DISCLOSURE BY LANDLORD OR ITS REPRESENTATIVES;
(III) BECOMES AVAILABLE TO LANDLORD ON A NON-CONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN TENANT OR ANY OF ITS REPRESENTATIVES, PROVIDED THAT SUCH SOURCE IS
NOT, TO LANDLORD’S KNOWLEDGE, BOUND BY A CONFIDENTIALITY AGREEMENT WITH OR OTHER
CONTRACTUAL, LEGAL OR FIDUCIARY OBLIGATION OF CONFIDENTIALITY TO TENANT WITH
RESPECT TO SUCH INFORMATION; OR (IV) IS DISCLOSED PURSUANT TO A REQUIREMENT OF A
COURT, ADMINISTRATIVE AGENCY OR OTHER REGULATORY OR GOVERNMENTAL BODY OR IS
DISCLOSED PURSUANT TO APPLICABLE LAW, RULE OR REGULATION. NOTWITHSTANDING THE
FOREGOING, LANDLORD MAY, WITHOUT THE WRITTEN CONSENT OF TENANT, DISCLOSE ANY
CONFIDENTIAL INFORMATION SOLELY TO A MORTGAGEE OR TRUSTEE IN CONNECTION WITH A
SECURITIZATION OR A RATING AGENCY INVOLVED WITH RESPECT TO SUCH SECURITIZATION
(COLLECTIVELY, THE “DISCLOSURE PARTIES”) AND THE DISCLOSURE PARTIES MAY FURTHER
DISCLOSE THE CONFIDENTIAL INFORMATION SOLELY TO B-PIECE BUYERS IN CONNECTION
WITH THE SECURITIZATION OR AN INSTITUTIONAL INVESTOR THAT TYPICALLY INVESTS IN
SECURITIZATIONS OF THIS TYPE AND SIZE (“OTHER PARTIES”) TO THE EXTENT THE
DISCLOSURE PARTIES CUSTOMARILY DISCLOSE THE SAME TO THE OTHER PARTIES IN
CONNECTION WITH THE SECURITIZATION AND TO THE EXTENT REQUESTED BY THE OTHER
PARTIES; PROVIDED THAT (A) THE DISCLOSURE PARTIES AND THE OTHER PARTIES ARE
ADVISED THAT THE CONFIDENTIAL INFORMATION IS CONFIDENTIAL, (B) THE CONFIDENTIAL
INFORMATION MAY NOT BE PLACED IN ANY PROSPECTUS, OR OTHER SECURITIES OFFERING
MATERIAL OR OTHER WRITTEN MATERIALS BY LANDLORD, OR ANY MORTGAGEE, TRUSTEE OR
RATING AGENCY OR ANY AFFILIATED PARTY, AND (C) THE DISCLOSURE PARTIES AND THE
OTHER PARTIES (OTHER THAN THE RATING AGENCIES WHICH ARE NOT REQUIRED TO EXECUTE
A CONFIDENTIALITY AGREEMENT BUT MAY ONLY DISCLOSE INFORMATION TO PARTIES THAT
HAVE EXECUTED A CONFIDENTIALITY AGREEMENT), EXECUTE A CONFIDENTIALITY AGREEMENT
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS SCHEDULE 31.17(G), OR SUCH OTHER
FORM AS REASONABLY AGREED UPON BY TENANT, LANDLORD, THE DISCLOSURE PARTIES
AND/OR THE OTHER PARTIES (THE “CONFIDENTIALITY AGREEMENT”). NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION, (A) IN NO EVENT SHALL ANY
CONFIDENTIAL INFORMATION BE DISCLOSED TO ANY RETAILERS, AND (B) LANDLORD AND
TENANT UNDERSTAND AND AGREE THAT THE DISCLOSURE PARTIES MAY DISCLOSE AGGREGATE,
PORTFOLIO LEVEL FINANCIAL INFORMATION REGARDING TENANT AND THE PROPERTIES AS A
WHOLE.


 


(H)           ALL FINANCIAL STATEMENTS TO BE PROVIDED HEREUNDER SHALL BE
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OR ADMINISTRATIVE MEMBER OF TENANT,
WHICH CERTIFICATION SHALL BE IN THE

 

58

--------------------------------------------------------------------------------


 


FORM OF SCHEDULE 31.17(H) ATTACHED HERETO AND SHALL STATE THAT SUCH FINANCIAL
STATEMENTS (I) ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS,
(II) FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE FINANCIAL CONDITION OF TENANT
AS OF THE DATE OF SUCH REPORTS, AND (III) SATISFY THE REQUIREMENTS SET FORTH IN
SECTION 31.17. IF TENANT DISCOVERS THAT ITS FINANCIAL STATEMENTS CONTAIN A
MISSTATEMENT OR AN OMISSION IN ANY MATERIAL RESPECT, IT SHALL PROMPTLY NOTIFY
LANDLORD OF SAME AND TAKE SUCH ACTIONS AS ARE REASONABLY NECESSARY TO CORRECT
SUCH FINANCIAL STATEMENTS; PROVIDED, HOWEVER, IN NO EVENT SHALL TENANT WILLFULLY
AND INTENTIONALLY MISSTATE ITS FINANCIAL STATEMENTS. IN NO EVENT SHALL TENANT
HAVE ANY LIABILITY TO LANDLORD OR ITS AFFILIATES IN RESPECT OF ANY BREACH OF THE
FOREGOING CERTIFICATION CAUSED BY TENANT’S NEGLIGENCE OR GROSS NEGLIGENCE OR,
EXCEPT AS SET FORTH IN SECTION 16.01 AND SECTION 16.02, FOR FAILURE TO
PERFORM ITS OBLIGATIONS UNDER THIS SECTION 31.17. LANDLORD’S SOLE RIGHTS AND
REMEDIES FOR A BREACH OF THIS SECTION 31.17 SHALL BE LIMITED TO THOSE REMEDIES
THAT ARE AVAILABLE TO LANDLORD AS SET FORTH IN SECTION 16.02 OF THIS LEASE.


 


(I)            TENANT AGREES THAT THE HOLDING AUDITED REPORTING FINANCIALS AND
THE TENANT AUDITED REPORTING FINANCIALS SHALL BE AUDITED BY, AND THE HOLDING
UNAUDITED REPORTING FINANCIALS AND THE TENANT UNAUDITED REPORTING FINANCIALS
SHALL BE REVIEWED BY, A NATIONALLY RECOGNIZED ACCOUNTING FIRM. FURTHERMORE,
TENANT SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ITS ACCOUNTANTS TO
DELIVER THEIR CONSENT IN A TIMELY MANNER TO THE INCLUSION OF THEIR AUDIT OPINION
IN ANY REGULATORY REPORTS FILED AS PART OF SPIRIT’S SEC REPORTING OBLIGATION;
PROVIDED, HOWEVER, THAT SUCH ACCOUNTANTS’ FAILURE OR REFUSAL TO CONSENT SHALL
NOT BE A DEFAULT UNDER THIS LEASE.


 


(J)            TENANT AGREES, AS AN ACCOMMODATION TO LANDLORD AND FOR STRICTLY
INFORMATIONAL PURPOSES, TO PREPARE AND DELIVER TO LANDLORD A REPORT OF EACH
PROPERTY LOCATION DETAILING THE (I) SALES PER SQUARE FOOT AT EACH INDIVIDUAL
PROPERTY LOCATION, (II) OCCUPANCY COSTS OF EACH PROPERTY LOCATION, AND
(III) CAPITAL EXPENDITURES OF EACH PROPERTY LOCATION, WITHIN FORTY-FIVE (45)
DAYS AFTER THE END OF EACH FISCAL QUARTER AND NINETY (90) DAYS AFTER THE CLOSE
OF EACH FISCAL YEAR OF TENANT, AS APPLICABLE (SUCH INFORMATION TO BE SUBJECT TO
THE CONFIDENTIALITY AND NON-DISCLOSURE PROVISIONS SET FORTH IN
SECTION 31.17(G)); PROVIDED, HOWEVER, THAT (1) THE INACCURACY OF ANY REPORTS,
(2) TENANT’S FAILURE TO TIMELY DELIVER SUCH REPORTS, AND/OR (3) ANY DEFICIENCY
IN SUCH REPORTS OR ANY OTHER FAILURE TO COMPLY WITH THIS SECTION, SHALL NOT
CONSTITUTE A DEFAULT UNDER THIS LEASE.


 


31.18       STATE-SPECIFIC-PROVISIONS. THE PROVISIONS AND/OR REMEDIES WHICH ARE
SET FORTH ON THE ATTACHED EXHIBIT H SHALL BE DEEMED A PART OF AND INCLUDED
WITHIN THE TERMS AND CONDITIONS OF THIS LEASE.


 


31.19       COUNTERPARTS. THIS LEASE MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL.


 


31.20       MORTGAGEE CONSENT. WITH RESPECT TO ANY AND ALL PROVISIONS OF THIS
LEASE REQUIRING LANDLORD’S CONSENT, THE REFUSAL OR FAILURE OF LANDLORD’S
MORTGAGEE TO GRANT CONSENT (TO THE EXTENT REQUIRED AND APPLICABLE) SHALL BE A
REASONABLE BASIS FOR LANDLORD TO WITHHOLD ITS CONSENT.


 


31.21       WAIVER OF JURY TRIAL AND CERTAIN DAMAGES. LANDLORD AND TENANT HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY WITH

 

59

--------------------------------------------------------------------------------


 


RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR ITS
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.
FURTHERMORE, TENANT AND LANDLORD HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT EACH MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES FROM THE OTHER OR ANY OF ITS SUCCESSORS AND ASSIGNS WITH
RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION
WITH THIS LEASE OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE
WAIVER BY TENANT AND LANDLORD OF ANY RIGHT EACH MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES
HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.


 


31.22       SECURITIZATIONS. AS A MATERIAL INDUCEMENT TO LANDLORD’S WILLINGNESS
TO ENTER INTO THIS LEASE, TENANT HEREBY ACKNOWLEDGES AND AGREES THAT LANDLORD
MAY, IN CONNECTION WITH A SECURITIZATION FROM TIME TO TIME AND AT ANY TIME
(A) SUBJECT TO SECTION 31.17(G), ADVERTISE, ISSUE PRESS RELEASES, SEND DIRECT
MAIL OR OTHERWISE DISCLOSE INFORMATION IN THIS LEASE FOR MARKETING PURPOSES; AND
(B) (I) ACT OR PERMIT ANOTHER PERSON TO ACT AS SPONSOR, SETTLER, TRANSFEROR OR
DEPOSITOR OF, OR A HOLDER OF INTERESTS IN, ONE OR MORE PERSONS OR OTHER
ARRANGEMENTS FORMED PURSUANT TO A TRUST AGREEMENT, INDENTURE, POOLING AGREEMENT,
PARTICIPATION AGREEMENT, SALE AND SERVICING AGREEMENT, LIMITED LIABILITY COMPANY
AGREEMENT, PARTNERSHIP AGREEMENT, ARTICLES OF INCORPORATION OR SIMILAR AGREEMENT
OR DOCUMENT; AND (II) PERMIT ONE OR MORE OF SUCH PERSONS OR ARRANGEMENTS TO
OFFER AND SELL STOCK, CERTIFICATES, BONDS, NOTES, OTHER EVIDENCES OF
INDEBTEDNESS OR SECURITIES THAT ARE DIRECTLY OR INDIRECTLY SECURED,
COLLATERALIZED OR OTHERWISE BACKED BY OR REPRESENT A DIRECT OR INDIRECT INTEREST
IN WHOLE OR IN PART IN ANY OF THE ASSETS, RIGHTS OR PROPERTIES DESCRIBED IN
SECTION 12.04 OF THIS LEASE, IN ONE OR MORE PERSONS OR ARRANGEMENTS HOLDING SUCH
ASSETS, RIGHTS OR PROPERTIES, OR ANY OF THEM (COLLECTIVELY, THE “SECURITIES”),
WHETHER ANY SUCH SECURITIES ARE PRIVATELY OR PUBLICLY OFFERED AND SOLD, OR RATED
OR UNRATED (ANY COMBINATION OF WHICH ACTIONS AND TRANSACTIONS DESCRIBED IN BOTH
CLAUSES (I) AND (II) IN THIS PARAGRAPH, WHETHER PROPOSED OR COMPLETED, ARE
REFERRED TO IN THIS LEASE AS A “SECURITIZATION”). TENANT SHALL COOPERATE FULLY
WITH LANDLORD AND ANY AFFECTED PARTY (DEFINED BELOW) WITH RESPECT TO ALL
REASONABLE REQUESTS AND DUE DILIGENCE PROCEDURES AND TO USE REASONABLE EFFORTS
TO FACILITATE SUCH SECURITIZATION, INCLUDING, WITHOUT LIMITATION, BUT SUBJECT TO
SECTION 31.17(G), PROVIDING FOR INCLUSION IN ANY PROSPECTUS OR OTHER SECURITIES
OFFERING MATERIAL SUCH DOCUMENTS, FINANCIAL AND OTHER DATA, AND OTHER
INFORMATION AND MATERIALS WHICH WOULD CUSTOMARILY BE REQUIRED WITH RESPECT TO
TENANT BY A PURCHASER, TRANSFEREE, ASSIGNEE, SERVICER, PARTICIPANT, INVESTOR OR
RATING AGENCY INVOLVED WITH RESPECT TO SUCH SECURITIZATION. FOR PURPOSES OF THIS
SECTION 31.22, (1) “AFFECTED PARTY” MEANS EACH DIRECT OR INDIRECT PARTICIPANT OR
INVESTOR IN A PROPOSED OR COMPLETED SECURITIZATION, INCLUDING, WITHOUT
LIMITATION, ANY PROSPECTIVE OWNER, ANY RATING AGENCY OR ANY PARTY TO ANY
AGREEMENT EXECUTED IN CONNECTION WITH THE SECURITIZATION, AND (2) LANDLORD SHALL
REIMBURSE THE REASONABLE COSTS AND EXPENSES INCURRED BY TENANT IN CONNECTION
WITH ITS OBLIGATIONS UNDER THIS SECTION 31.22, PROVIDED THAT SUCH COSTS AND
EXPENSES ARE IN EXCESS OF THE COSTS AND EXPENSES TENANT MAY INCUR IN CONNECTION
WITH THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS LEASE.


 


31.23       NO MERGER. THERE SHALL BE NO MERGER OF THIS LEASE NOR OF THE
LEASEHOLD ESTATE CREATED BY THIS LEASE WITH THE FEE ESTATE IN OR OWNERSHIP OF
ANY OF THE PREMISES BY REASON OF THE

 

60

--------------------------------------------------------------------------------


 


FACT THAT THE SAME PERSON, CORPORATION, FIRM OR OTHER ENTITY MAY ACQUIRE OR HOLD
OR OWN, DIRECTLY OR INDIRECTLY, (A) THIS LEASE OR THE LEASEHOLD ESTATE CREATED
BY THIS LEASE OR ANY INTEREST IN THIS LEASE OR IN SUCH LEASEHOLD ESTATE, AND
(B) THE FEE ESTATE OR OWNERSHIP OF ANY OF THE PREMISES OR ANY INTEREST IN SUCH
FEE ESTATE OR OWNERSHIP. NO SUCH MERGER SHALL OCCUR UNLESS AND UNTIL ALL
PERSONS, CORPORATIONS, FIRMS AND OTHER ENTITIES HAVING ANY INTEREST IN (I) THIS
LEASE OR THE LEASEHOLD ESTATE CREATED BY THIS LEASE, AND (II) THE FEE ESTATE IN
OR OWNERSHIP OF THE PREMISES OR ANY PART THEREOF SOUGHT TO BE MERGED SHALL JOIN
IN A WRITTEN INSTRUMENT EFFECTING SUCH MERGER AND SHALL DULY RECORD THE SAME.


 


31.24       FAIR MARKET RENT. WITH RESPECT TO THE DETERMINATION OF THE INITIAL
BASE RENT FOR AN EXTENSION PERIOD, IF THE PARTIES ARE UNABLE TO AGREE UPON AN
INITIAL BASE RENT THAT, TAKING INTO ACCOUNT THE LENGTH OF THE EXTENSION PERIOD
AND THE ADJUSTMENTS TO THE BASE RENT DURING THE EXTENSION PERIOD ANTICIPATED
UNDER SECTION 2.01, RESULTS IN FAIR MARKET RENT FOR THE EXTENSION PERIOD (SUCH
INITIAL BASE RENT, THE “FMV BASE RENT”), THEN AN INDEPENDENT MAI APPRAISER
(DEFINED BELOW) SELECTED BY AGREEMENT OF THE PARTIES WITHIN TEN (10) DAYS OF
SAID REQUEST SHALL PREPARE A DETERMINATION OF THE FMV BASE RENT. IN MAKING SUCH
DETERMINATION, THE APPRAISER SHALL CONSIDER RENTALS RECEIVED IN THE GENERAL
MARKET AREA IN WHICH THE PROPERTY LOCATION IS LOCATED FOR SIMILAR BUILDINGS OF
COMPARABLE CHARACTERISTICS, INCLUDING, BUT NOT LIMITED TO, COMPARABLE LEASE
TERMS, AGE, CONDITION AND CLASSIFICATION. IF WITHIN TEN (10) BUSINESS DAYS AFTER
BEING NOTIFIED OF THE RESULTS OF SUCH APPRAISAL, LANDLORD AND/OR TENANT ELECTS
TO REJECT THAT DETERMINATION, THEN EACH OF THE PARTIES SHALL NAME AN ADDITIONAL
INDEPENDENT MAI APPRAISER WITHIN TEN (10) DAYS AFTER SUCH REJECTION. IN THE
EVENT THE APPRAISERS SO NAMED TOGETHER WITH THE ORIGINALLY NAMED APPRAISER ARE
UNABLE TO AGREE ON AN FMV BASE RENT THEN THE DETERMINATION SHALL BE THE AMOUNT
AGREED UPON BY THE MAJORITY OF SAID APPRAISERS AND REPORTED TO THE PARTIES
WITHIN TEN (10) DAYS THEREAFTER. IN THE EVENT THE PARTIES ARE UNABLE TO SELECT
THE APPRAISER IN THE FIRST INSTANCE, EACH SHALL SELECT ONE APPRAISER WITHIN TEN
(10) DAYS AFTER THE PERIOD FOR HAVING AGREED, AND THOSE TWO APPRAISERS SHALL
SELECT A THIRD APPRAISER (IN ABSENCE OF AGREEMENT AS TO THE SELECTION OF SAID
THIRD INDEPENDENT APPRAISER, SUCH SELECTION SHALL BE MADE BY A MEDIATION PROCESS
REASONABLY AGREED UPON BY THE PARTIES OR IN ABSENCE OF THE SAME, BY A COURT OF
COMPETENT JURISDICTION). THE COSTS AND EXPENSES OF SUCH APPRAISAL, INCLUDING THE
FEES OF THE APPRAISER OR APPRAISERS, SHALL BE DIVIDED EQUALLY BETWEEN TENANT AND
LANDLORD. THE DETERMINATION OF THE MAJORITY OF THE APPRAISERS AS TO THE FMV BASE
RENT SHALL BE CONCLUSIVE UPON THE PARTIES AND JUDGMENT UPON THE SAME MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. FOR PURPOSES OF THIS
SECTION 31.24, “MAI APPRAISERS” SHALL MEAN FIRMS OR INDIVIDUALS, EACH OF WHOM
SHALL HAVE NOT LESS THAN TEN (10) YEARS EXPERIENCE IN APPRAISING RETAIL
COMMERCIAL REAL ESTATE, PREFERABLY IN AREAS WHERE A MAJORITY OF THE PROPERTY
LOCATIONS ARE SITUATED. THE DETERMINATION OF THE FMV BASE RENT HEREUNDER SHALL
BE MADE ON A PROPERTY LOCATION-BY-PROPERTY LOCATION BASIS, AND THE INITIAL BASE
RENT FOR SUCH EXTENSION PERIOD SHALL REFLECT THE FMV BASE RENTS AS DETERMINED
HEREUNDER FOR THE PROPERTY LOCATIONS WITH RESPECT TO WHICH THE RELATED EXTENSION
OPTION WAS EXERCISED. FOR PURPOSES OF THIS SECTION 31.24, “INITIAL BASE RENT”
SHALL MEAN THE ANNUAL BASE RENT IN EFFECT DURING THE EXTENSION PERIOD UNTIL THE
FIRST ADJUSTMENT DATE DURING SUCH EXTENSION PERIOD.

 

61

--------------------------------------------------------------------------------


 


ARTICLE 32.
INTENTIONALLY DELETED


 

[SIGNATURES CONTAINED ON FOLLOWING PAGE]

 

62

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS LEASE TO BE EXECUTED AS
OF THE DATE FIRST WRITTEN ABOVE.


 

 

LANDLORD:

TENANT:

 

 

SPIRIT SPE PORTFOLIO 2006-3, LLC, a
Delaware limited liability company

PAMIDA STORES OPERATING CO., LLC,
a Delaware limited liability company

 

 

 

 

By:

/s/ Michael T. Bennett

 

By:

/s/ Peter G. Vandenhouten

 

Name: Michael T. Bennett

Name:

Peter G. Vandenhouten

 

Its: Senior Vice President

Its:

Secretary

 

 

63

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

LIST OF FEE PROPERTIES

 

Store #

 

Concept

 

Address

 

City

 

ST

 

Zip

3007

 

Pamida

 

1520 West 9th St

 

Mt Carmel

 

IL

 

62863

3008

 

Pamida

 

226 E. Lincoln Ave

 

Fergus Falls

 

MN

 

56537

3015

 

Pamida

 

825 Valley St

 

Minerva

 

OH

 

44657

3017

 

Pamida

 

750 South Congress Blvd

 

Smithville

 

TN

 

37166

3022

 

Pamida

 

671 Wolford Ave

 

Liberty

 

KY

 

42539

3023

 

Pamida

 

815 East Lakeshore Dr

 

Manistique

 

MI

 

49854

3028

 

Pamida

 

1001 East Laural Ave

 

Havana

 

IL

 

62644

3033

 

Pamida

 

378 Lewisville Rd

 

Woodsfield

 

OH

 

43793

3035

 

Pamida

 

140 Bull Run Rd

 

Munfordville

 

KY

 

42765

3037

 

Pamida

 

2702 Central Ave

 

Estherville

 

IA

 

51334

3041

 

Pamida

 

540 Jenner Dr

 

Allegan

 

MI

 

49010

3046

 

Pamida

 

802 N. Main St

 

Kewaunee

 

WI

 

54216

3056

 

Pamida

 

800 S. Washington Ave

 

Madison

 

SD

 

57042

3057

 

Pamida

 

1678 Cooke Highway

 

Livingston

 

TN

 

38570

3061

 

Pamida

 

91 West Pine Lake Dr

 

Newaygo

 

MI

 

49337

3074

 

Pamida

 

11250 North Mission Rd

 

Clare

 

MI

 

48617

3089

 

Pamida

 

1701 East Washington St

 

Washington

 

IA

 

52353

3096

 

Pamida

 

115 East Chapman

 

Ely

 

MN

 

55731

3101

 

Pamida

 

126 Charles St

 

Oconto

 

WI

 

54153

 

A-1-1

--------------------------------------------------------------------------------


 

Store #

 

Concept

 

Address

 

City

 

ST

 

Zip

3106

 

Pamida

 

314 Sturgis Rd

 

Marion

 

KY

 

42064

3107

 

Pamida

 

50 Jernigan Dr

 

Somerville

 

TN

 

38068

3116

 

Pamida

 

4502 North State Road 61

 

Petersburg

 

IN

 

47567

3117

 

Pamida

 

23l South Highway 50

 

Loogootee

 

IN

 

47553

3120

 

Pamida

 

Highway 231, RR 6

 

Bloomfield

 

IN

 

47424

3122

 

Pamida

 

605 Highway 10 East

 

Detroit Lakes

 

MN

 

56501

3126

 

Pamida

 

2100 East Cedar

 

Rawlins

 

WY

 

82301

3129

 

Pamida

 

1202 4th Ave South

 

Wahpeton

 

ND

 

58075

3135

 

Pamida

 

56419 Pokagon St

 

Dowagiac

 

MI

 

49047

3137

 

Pamida

 

2278 North Comfort Dr

 

Hart

 

MI

 

49420

3146

 

Pamida

 

805 Teke Burton Drive

 

Mitchell

 

IN

 

47446

3151

 

Pamida

 

1768 Highway 100

 

Centerville

 

TN

 

37033

3153

 

Pamida

 

710 Country Road 21 South

 

Glenwood

 

MN

 

56334

3158

 

Pamida

 

2015 South Defiance St

 

Archbold

 

OH

 

43502

3160

 

Pamida

 

1201 12th Ave SE

 

Dyersville

 

IA

 

52040

3168

 

Pamida

 

1625 E. Main St

 

Montpelier

 

OH

 

43543

3169

 

Pamida

 

1625 E. Blaschko Ave

 

Arcadia

 

WI

 

54612

3178

 

Pamida

 

1255 West Main St

 

Lander

 

WY

 

82520

3185

 

Pamida

 

819 11th Ave SW

 

Waukon

 

IA

 

52172

3189

 

Pamida

 

1305 141st St

 

Perry

 

IA

 

50220

3190

 

Pamida

 

804 Highway 2 West

 

Glasgow

 

MT

 

59230

3194

 

Pamida

 

1800 Lakeshore Drive East

 

Ashland

 

WI

 

54806

3195

 

Pamida

 

1625 US Highway 61

 

Lancaster

 

WI

 

53813

 

A-1-2

--------------------------------------------------------------------------------


 

Store #

 

Concept

 

Address

 

City

 

ST

 

Zip

3215

 

Pamida

 

657 West Main Connector

 

Hodgenville

 

KY

 

42748

3219

 

Pamida

 

102 Parkway Lane

 

Morgantown

 

KY

 

42261

3220

 

Pamida

 

291 S. Main St

 

Clintonville

 

WI

 

54929

3223

 

Pamida

 

117 1st Ave West

 

Plentywood

 

MT

 

59257

3224

 

Pamida

 

1138 Old Gallatin Rd

 

Scottsville

 

KY

 

42164

3226

 

Pamida

 

1225 South Hamilton St

 

Sullivan

 

IL

 

61951

3227

 

Pamida

 

1215 East Main St

 

Attica

 

IN

 

47918

3229

 

Pamida

 

200 West Burnside Rd

 

Monticello

 

IL

 

61856

3230

 

Pamida

 

840 North US Highway 41/RR 3

 

Rockville

 

IN

 

47872

3241

 

Pamida

 

509 W. Cherry & Princeton Streets

 

Vermillion

 

SD

 

57069

3248

 

Pamida

 

2105 Lazelle St

 

Sturgis

 

SD

 

57785

3252

 

Pamida

 

1005 US Highway 14A

 

Powell

 

WY

 

82435

3255

 

Pamida

 

1300 Jefferson St

 

Greenfield

 

OH

 

45123

3256

 

Pamida

 

700 Progress Blvd

 

Tuscola

 

IL

 

61953

3295

 

Pamida

 

1012 Jeffreys Dr

 

Osceola

 

IA

 

50213

3298

 

Pamida

 

1103 First Street East

 

Park Rapids

 

MN

 

56470

3851

 

Pamida

 

101 South 25th St

 

Albany

 

MO

 

64402

3852

 

Pamida

 

1110 South Polk Street

 

Bethany

 

MO

 

64424

3856

 

Pamida

 

212 N Main St

 

Gallatin

 

MO

 

64640

3860

 

Pamida

 

Highway 136 East

 

Memphis

 

MO

 

63555

3873

 

Pamida

 

300 Cross St

 

Burlington

 

KS

 

66839

3880

 

Pamida

 

1003 Central Ave West

 

Clarion

 

IA

 

50525

3889

 

Pamida

 

201 North Fillmore St

 

Mount Ayr

 

IA

 

50854

 

A-1-3

--------------------------------------------------------------------------------


 

Store #

 

Concept

 

Address

 

City

 

ST

 

Zip

HQ

 

Pamida HQ

 

8800 F St

 

Omaha

 

NE

 

68127

66

 

 

 

Pamida Properties

 

 

 

 

 

 

 

A-1-4

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

INTENTIONALLY DELETED

 

A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

LEGAL DESCRIPTION OF EACH PARCEL

 

 

A-3-1

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

A part of the Southeast Quarter of Section 19, Township 1 South, Range 12 West
of the Second P.M., described as follows:

 

From the intersection of the Northerly right of way line of S.B.I. Route 15,
with the East line of Section 19, measure South 67° 57’ 12” West along said
right of way line a distance of 1104.6’ to an iron pin being the point of
beginning; thence North 22° 02’ 48” West a distance of 88.17 feet to an iron
pin; thence N 8° 54’ 12”“ West a distance of 73.94 feet to an iron pin; thence
North 81° 05’ 48” East a distance of 133.73 feet to an iron pin; thence North 0°
00”‘ East a distance of 562.49 feet to an iron pin; thence North 0° 00” East a
distance of 32 feet to the center of a drainage ditch; thence in a Westerly
direction along the center of said ditch a distance of 400 feet, more or less,
to a point; thence South 8° 54’ 12” East a distance of 50 feet to an iron pin;
thence South 8° 54’ 12” East a distance of 615 feet to an iron pin; thence North
81° 05’ 48” East a distance of 100 feet to an iron pin; thence South 8° 54’ 12”
East a distance of 82 feet to an iron pin; thence South 22° 02’ 48” East a
distance of 96.23 feet to an iron pin; thence North 67° 57’ 12” East a distance
of 70 feet to the point of beginning, all in Wabash County, Illinois;

 

EXCEPT THEREFROM that portion of the above described tract conveyed to the State
of Illinois for highway purposes on August 9, 1971 by virtue of Deed Record 97,
page 47 in the office if the Recorder of Wabash County, Illinois.

 

Together with a non-exclusive easement for the discharge of surface water
created by Grant of Easement and Restriction Agreement dated November 1, 1998
between Dayton Hudson Corporation and Lyle Weber, recorded February 16, 1998 in
miscellaneous record 115 at page 843 in the recorder’s office of Wabash County,
Illinois.

 

Tax Parcel Number: 05-111-19-400-029

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lots 1, 2, 3, 4 and 5, in Reserve 65, Original Plat to the City of Fergus Falls,
Minnesota, together with the following described tract of land, to-wit:
Commencing at the southwest corner of said Lot 5, Reserve 65, Original Plat,
thence due South, parallel with the westerly right-of-way line of vacated
Whitford Street, a distance of 144.32 feet; thence South 58 degrees 06 minutes
East, a distance of 34.93 feet; thence due East a distance of 95 feet more or
less to the westerly right-of-way line of vacated Whitford Street; thence due
North along the westerly right-of-way line of vacated Whitford Street, a
distance of 165.23 feet more or less to the southeast corner of said Lot 1,
Reserve 65, Original Plat; thence due West along the south line of said Lots 1
through 5, Reserve 65, Original Plat, a distance of 125 feet to the point of
beginning and there terminating.

 

That part of dedicated and vacated right-of-way known as Whitford Street from
the north line of Reserve 65, Original Plat, extended to a point 250 feet south
of said north line and being 75 feet in width.

 

Lots 18 and 19, Reserve 64, Original Plat to the City of Fergus Falls,
Minnesota.

 

Lots 1, 2, 3, 4, 5, 6, 7 and 8, Block 19, Original Plat to the City of Fergus
Falls, Minnesota, excepting existing street right-of-way over and across that
portion of Lot 1, Block 19, Original Plat to the City of Fergus Falls,
Minnesota.

 

Tax I.D # (R7 1002990210900)

Tax I.D # (R7 1002990225000)

Tax I.D # (R7 1002990225001)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Tract 4 as depicted on the survey filed on September 15, 2005 in File No. 1,
Pocket 13, Folder 2 as Instrument No. 05-4871, and being more particularly
described as follows:

 

Situated in the State of Ohio, County of Carroll, City of Minerva, Township of
Brown, and being a part of the Northeast corner of Section 11, Township 16,
Range 6, and being more particularly described as follows:

 

COMMENCING, at an iron rebar found marking the Northeast corner of the Northeast
Quarter of Section 11, N 85° 38’ 00” W, 135.42 feet to an iron rebar found.
Thence, from said iron rebar, and continuing with said section line, N 85° 38’
00” W, 695.04 feet to an iron rebar found. Thence, from said iron rebar found S
47° 35’ 00” W, 488.80 feet to an iron rebar found. Thence, from said iron rebar,
S 83° 58’ 34” W, 68.80 feet to an iron rebar found. Thence, from said iron rebar
found, S 20° 59’ 26” E, 92.19 feet to an iron rebar found, said iron rebar also
marks the TRUE PLACE OF BEGINNING, for the parcel herein described.

 

Thence, from said iron rebar, N 47° 35’ 00” E, 105.00 feet to an iron rebar
found.

 

Thence, from said iron rebar, N 42° 25’ 00” E, 35.00 feet to an iron rebar
found.

 

Thence, from said iron rebar, N 47° 34’ 57” E, 138.30 feet to an iron rebar
found.

 

Thence, from said iron rebar, S 11° 39’ 25” E, 110.10 feet to a mag-nail set.

 

Thence, from said mag-nail set, S 11° 39’ 25” E, 110.01 feet to a mag-nail set.

 

Thence, from said mag-nail set, N 78° 14’ 55” W, 151.41 feet to a mag-nail set.

 

Thence from said mag-nail set, S 12° 20’ 14” E, passing over the Northeast
corner of block building at 154.13 and at 334.11 feet, going a total distance of
393.89 feet to an iron rebar set.

 

Thence, from said iron rebar, S 77° 39’ 45” W, 298.44 feet to an iron rebar
found.

 

Thence, from said iron rebar, N 20° 59’ 26” W, 529.92 feet to the TRUE PLACE OF
BEGINNING.

 

Being a survey of a portion of a parcel conveyed to Pamida, Inc., as described
and recorded in Volume 292, Page 129, as found in the Office of the Recorder,
Carroll County, Ohio.

 

Together with non-exclusive easement rights created by Declarations of
Cross-Easements and Covenants and Restrictions Affecting Land between
Pamida, Inc. and The Village of Minerva, dated November 16, 1999, filed for
record December 16, 1999 and recorded in Volume 292, Page 131 of Carroll County
Records.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 6, 2006 as Inst. No. 200600000562 in Book 25,
Page 2122.

 

TAX I.D.:  PART OF 08-01036.000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

LAND LYING IN DEKALB COUNTY, TENNESSEE, BEING LOT 1 ON THE FINAL PLAT FOR PAMIDA
DIVISION OF RECORD IN BOOK 1, PAGE 292, REGISTER’S OFFICE FOR DEKALB COUNTY,
TENNESSEE.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 2, 2006 as Document No. 133053 in Book 237,
page 610.

 

TAX I.D.:  073-D-H-07.12

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the County of Casey, State of Kentucky, is
described as follows:

Being all of Tract One (Lots 10, 11, 12, 15, 16 and a part of Lots 13 and 14 of
previous plat) of the Pamida Inc. Property Division, to the City of Liberty,
Casey County, Kentucky, as described by plat of Survey Map thereof recorded in
Plat Cabinet 1, Slide 626, in the Office of the Casey County Court Clerk.

Being a part of the property conveyed by Liberty Economic Development
Corporation, a Kentucky Corporation to Pamida Inc., by Deed dated the 14th day
of February, 2000, of record in Deed Book 196, page 535, in the Office of the
Casey County Court Clerk.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 7, 2006 in Deed Book 239, page 660.

 

Tax Item No. Part of OL3-02-05D

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The following property is located in County of Schoolcraft, City of Manistique,
State of Michigan and is described as follows:

 

That part of Government Lot Two (2), Section Eighteen (18), Township Forty-one
(41) North, Range Fifteen (15) West, more particularly described as follows:
Commencing at the Northwest corner of said Section 18; thence North 89 degrees
58 minutes 08 minutes East, 1319.73 feet to the West One-sixteenth corner of
said Section 18; thence South 00 degrees 01 minutes 51 seconds West, along the
West one-sixteenth line of said Section 18, 1650.61 feet to the point of
beginning of the parcel hereby described; thence South 89 degrees 58 minutes 36
seconds East, along a line that is parallel with the North line of Government
Lot Two, 360.00 feet; thence South 00 degrees 03 minutes 02 seconds East, along
a line that is parallel with the West line of said Government Lot Two 475.00
feet; thence North 89 degrees 58 minutes 36 seconds West, along a line that is
parallel with the North line of said Government Lot Two, 360.00 feet to a point
on the West line of said Government Lot Two; thence North 00 degrees 03 minutes
02 seconds West, along said West line, a distance of 475.00 feet to said point
of beginning (hereinafter below referred to as “Parcel A”).

 

Together with non-exclusive easement rights created by Sanitary Sewer Easement
as disclosed by an instrument recorded in Liber 153, page 253.

 

Together with non-exclusive easement rights created by Easement Agreement and
Use Restrictions as disclosed by instrument recorded in Liber 153, page 258.
First Amendment to Easement Agreement and Use Restrictions recorded in Liber
154, page 203.

 

Tax I.D.:  77-051-600-040-50

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

LOT 3 OF HAVANA BUSINESS PARK ACCORDING TO PLAT FILED FOR RECORD IN THE
RECORDER’S OFFICE OF MASON COUNTY, ILLINOIS ON JUNE 19, 2000 AND RECORDED IN
BOOK 9 OF PLATS ON PAGE 158; SITUATED IN THE COUNTY OF MASON, IN THE STATE OF
ILLINOIS.

 

TAX PARCEL NUMBER:  005-366002

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

SITUATED IN THE STATE OF OHIO, COUNTY OF MONROE, TOWNSHIP OF CENTER AND BEING
PART OF OUTLOT 177 AND PART OF OUTLOT 178 OF THE VILLAGE OF WOODSFIELD, AS SHOWN
ON TAX MAP SEC. “X”, IN SECTION 36, RANGE 5 WEST, TOWNSHIP 4 NORTH OF “THE OLD
SEVEN RANGES SURVEY” AND BEING PART OF PARCELS NOW OR FORMERLY OWNED BY GARY AND
NANCY RUBLE AS RECORDED IN OFFICIAL RECORD VOLUME 1, PAGE 161 AND VOLUME 8,
PAGE 157 OF THE MONROE COUNTY RECORDS OF DEEDS AND BEING FURTHER DESCRIBED AS
FOLLOWS:

 

COMMENCING FOR REFERENCE AT A 1/2” BAR FOUND AT THE NORTHEAST CORNER OF SAID OUT
LOT 177 WHICH IS THE NORTHWEST CORNER OF LOT 12 OF REISBECK’S ADDITION (PLAT
BOOK 3, PAGE R-2); THENCE S 00º 54’ 46” W (BASIS OF BEARINGS FROM SAID RUBLE
DEED, VOLUME 8, PAGE 157) ALONG THE EAST LINE OF SAID OUTLOT 177 WHICH IS THE
WEST LINE OF SAID REISBECK’S ADDITION, A DISTANCE OF 259.90 FEET TO A 1/2” BAR
FOUND AT THE TRUE PLACE OF BEGINNING OF THE PARCEL HEREIN DESCRIBED):

 

1. THENCE S 00º 56’ 44” W ALONG THE EAST LINE OF SAIDOUT LOT 178 WHICH IS THE
WEST LINE OF SAID REISBECK’S ADDITION, A DISTANCE OF 171.74 FEET TO A 5/8” BAR
FOUND;

 

2. THENCE S 12º 13’ 21” W ALONG THE WEST LINE OF A PARCEL NOW OR FORMERLY OWNED
BY REISBECK’S FOOD MARKET (DEED VOLUME 167, PAGE 1002) A DISTANCE OF 35.08 FEET
TO A 5/8” REBAR SET;

 

3. THENCE N 87º 32’ 57” W ALONG THE NORTH LINE OF A PARCEL NOW OR FORMERLY OWNED
BY ATLANTIC FINANCIAL GROUP, LTD (O.R. VOLUME 52, PAGE 695) AND ITS EASTERLY
PROJECTION, A DISTANCE OF 353.40 FEET TO A 5/8” BAR FOUND;

 

4. THENCE S 02º 28’ 47” W ALONG THE WEST LINE OF SAID ATLANTIC FINANCIAL GROUP
LTD PARCEL, A DISTANCE OF 210.110 FEET TO A 5/8” BAR FOUND;

 

5. THENCE N 89º 16’ 52” W ALONG THE SOUTH LINE OF SAID RUBLE PARCEL (O.R. VOLUME
8, PAGE 157), A DISTANCE OF 72.08 FEET TO A 5/8” REBAR SET;

 

6. THENCE S 11º 45’ 42” W ALONG THE EAST LINE OF SAID RUBLE PARCEL (O.R. VOLUME
8, PAGE 157), A DISTANCE OF 93.59 FEET TO A 1/2” BAR FOUND;

 

7. THENCE S 85º 24’ 42” W ALONG THE SOUTH LINE OF SAID RUBLE PARCEL (O.R. VOLUME
8, PAGE 157), A DISTANCE OF 56.94 FEET;

 

8. THENCE N 66º 36’ 14” W ALONG THE SOUTH LINE OF SAID RUBLE PARCEL (O.R. VOLUME
8, PAGE 157), A DISTANCE OF 74.95 FEET TO A 1/2” BAR FOUND;

 

9. THENCE N 06º 32’ 09” E ALONG THE WEST LINE OF SAID RUBLE PARCEL (O.R.VOLUME
8, PAGE 157), A DISTANCE OF 123.49 FEET TO A 1/2” BAR FOUND;

 

10. THENCE N 83º 29’ 38” W ALONG THE SOUTH LINE OF SAID RUBLE PARCEL (O.R.
VOLUME 8, PAGE 157), A DISTANCE OF 801.88 FEET TO A 1/2” BAR FOUND;

 

11. THENCE N 00º 49’ 50” E ALONG THE WEST LINE OF SAID RUBLE PARCEL (O.R. VOLUME
8,

 

--------------------------------------------------------------------------------


 

PAGE 157), A DISTANCE OF 173.88 FEET TO A 1/2” BAR FOUND;

 

12. THENCE N 77º 30’ 03” E ALONG THE NORTHERLY LINE OF SAID RUBLE PARCEL (O.R.
VOLUME 8, PAGE 157), A DISTANCE OF 198.77 FEET TO A 5/8” REBAR SET;

 

13. THENCE N 15º 16’ 54” E ALONG THE WESTERLY LINE OF SAID RUBLE PARCEL (O.R.
VOLUME 8, PAGE 157), A DISTANCE OF 392.11 FEET TO A 1/2” BAR FOUND;

 

14. THENCE S 69º 08’ 28” E ALONG THE NORTHERLY LINE OF SAID RUBLE PARCEL (O.R.
VOLUME 8, PAGE 157), A DISTANCE OF 270.21 FEET TO A 5/8” REBAR SET;

 

15. THENCE S 14º 36’ 52” W ALONG THE EASTERLY LINE OF SAID RUBLE PARCEL (O.R.
VOLUME 8, PAGE 157), A DISTANCE OF 163.69 FEET TO A 1/2” BAR FOUND;

 

16. THENCE S 87º 30’ 25” E ALONG THE NORTH LINE OF SAID RUBLE PARCEL (O.R.
VOLUME 1, PAGE 161) WHICH IS THE NORTH LINE OF OUT LOT 178, A DISTANCE OF 144.45
FEET TO THE TRUE PLACE OF BEGINNING AND CONTAINING 5.163 ACRES AS SURVEYED BY
RONALD C. HINTON, S-6270 IN MARCH, 2000.

 

SUBJECT TO THE RIGHT OF WAY OF STATE ROUTE 78.

 

LESS AND EXCEPT:

 

COMMENCING FOR REFERENCE AT A ½” BAR FOUND AT THE NORTHEAST CORNER OF SAID OUT
LOT 177 WHICH IS THE NORTHWEST CORNER OF LOT 12 OF REISBECK’S ADDITION (PLAT
BOOK 3, PAGE R-2); THENCE ALONG THE NORTH LINE OF SAID OUTLOT 177, N 89º 49’ 33”
W, A DISTANCE OF 359.63 FEET TO A BAR FOUND MARKING A CORNER OF SAID
PAMIDA, INC., (DEED VOLUME 63, PAGE 166); THENCE ALONG A WESTERLY LINE OF SAID
PAMIDA, INC. PARCEL S 15º 18’ 45” W, A DISTANCE OF 392.11 FEET TO A BAR FOUND;
THENCE ALONG A NORTHERLY LINE OF SAID PAMIDA, INC. PARCEL, S 77º 30’ 25” W, A
DISTANCE OF 33.64 FEET TO A 1/2” REBAR SET MARKING THE PRINCIPAL POINT OF
BEGINNING OF THE TRACT TO BE HEREIN DESCRIBED;

 

THENCE ALONG A NEW DIVISION LINE, S 02º 42’ 49” W, A DISTANCE OF 227.24 FEET TO
A

½” REBAR SET ON A SOUTHERNLY LINE OF SAID PAMIDA, INC. PARCEL;

 

THENCE ALONG A SOUTHERNLY LINE OF SAID PAMIDA, INC. PARCEL, N 83º 30’ 21” W, A
DISTANCE OF 153.96 FEET TO A BAR FOUND SET ON THE WEST LINE OF SAID
PAMIDA, INC., (DEED VOLUME 63, PAGE 166) AND PASSING A BAR FOUND AT 73.00 FEET;

 

THENCE ALONG THE WEST LINE OF SAID PAMIDA, INC. PARCEL, N 00º 49’ 43” E, A
DISTANCE OF 173.87 FEET TO A ½” BAR FOUND;

 

THENCE ALONG THE NORTHERLY LINE OF SAID PAMIDA, INC. PARCEL, N 77º 30’ 25” E, A
DISTANCE OF 165.13 FEET TO THE PRINCIPAL POINT OF BEGINNING AND CONTAINING
0.7214 ACRES OF LAND, MORE OR LESS, SUBJECT TO ANY PRIOR EASEMENTS OF RECORD.

 

TAX I.D.:  5-050100-9000; 5-050100-9200

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Beginning at an existing railroad spike corner monument, at the Western most
boundary line corner of a tract of the lands of Pizza Hut of America (Deed Book
185, page 16), at the intersection of the Eastern right of way line of National
Turnpike and the Southern right of way line of Stock Pen Road in the Northern
section of the City of Munfordville, Hart County, Kentucky, about 1.23 miles
North-Northeast of the Courthouse in Munfordville, Hart County, Kentucky, said
point of beginning being located Eastwardly 25.00 feet from and at right angles
to the centerline of said National Turnpike and Southwardly 30.00 feet from and
at right angles to the centerline of said Stock Pen Road; thence along the
Northern boundary line of said Pizza Hut of America and the Southern right of
way line and parallel with the centerline of said Stock Pen Road, North 30
degrees 58 minutes 16 seconds East, 199.81 feet to an existing iron pin corner
monument at the Northern most boundary line corner of said Pizza Hut of America
at a Northwestern boundary line corner of a tract of the lands of Hart County
Lodging, Inc., (Deed Book 219, page 59); thence with two (2) lines along the
Northern boundary line of Hart County Lodging, Inc., and continuing along the
Southern right of way line and parallel with the centerline of said Stock Pen
Road, North 21 degrees 10 minutes 02 seconds East, 50.51 feet to an existing
iron pin corner monument; thence North 16 degrees 08 minutes 05 seconds East,
60.05 feet to an existing iron pin monument at the Northern most boundary line
corner of said Hart County Lodging, Inc., and the true point of beginning;
thence continuing along the Southern right of way line and parallel with the
centerline of said Stock Pen Road, North 16 degrees 08 minutes 05 seconds East,
184.76 feet to a set iron pin corner monument with a one inch yellow plastic cap
stamped DDS PLS 2062; thence continuing along the Southern right of way line and
parallel with the centerline of said Stock Pen Road, North 62 degrees 58 minutes
16 seconds East, 344.92 feet to a set iron pin corner monument with a one inch
yellow plastic cap stamped DDS PLS 2062 on a corner common to the subject tract
and at a Southwestern boundary line corner of a tract of the lands of T & L
Investments (Deed Book 200, page 726); thence along the Southern boundary line
of said T & L Investments, North 85 degrees 17 minutes 07 seconds East, 427.70
feet to an existing iron pin corner monument on a corner common to the subject
tract and at a Southwestern boundary line corner of said T & L Investments, on
the Northwestern boundary line of a tract of the lands of Richard and Peggy
Rucker (Deed Book 132, page 145); thence along the Northwestern boundary line of
said Rucker, South 05 degrees 08 minutes 19 seconds West, 434.78 feet to an
existing iron pipe corner monument on a corner common to the subject tract and
at a Southwestern boundary line corner of said Rucker at a Northern boundary
line corner of a tract of the lands of Herman and Fanny Singleton (Deed Book
120, page 177), and a Northeastern boundary line corner of a tract of the lands
of Klell and Alma Sturgen (Deed Book 210, page 688); thence along the
Northwestern boundary line of said Sturgen, South 52 degrees 31 minutes 06
seconds West, 255.98 feet to an existing iron pipe corner monument on a corner
common to the subject tract and at a Southeastern boundary line corner of said
Hart County Lodging, Inc., (Deed Book 219, page 59), on the Northern boundary
line of said tract of the lands of said Sturgen; thence with three (3) lines
along the Eastern, Northern and Eastern boundary lines of said Hart County
Lodging, Inc., North 36 degrees 36 minutes 44 seconds West, 415.00 feet to an
existing iron pin corner monument; thence South 53 degrees 21 minutes 50 seconds
West, 220.02 feet to an existing iron pin corner monument; thence North 81
degrees 34 minutes 36 seconds West, 120.02 feet to the point of beginning.

 

A non-exclusive easement onto the above-described property for drainage into the
existing drainage basin near Stock Pen Road currently accepting storm water from
Grantors’ other nearby property and provided, further, that Grantee shall not
undertake any affirmative action that would unreasonably prevent the natural
drainage of water into such existing drainage basin.

 

Being the same property conveyed to Pamida, Inc., by deed dated the 1st day of
June, 2000, of record in Deed Book 243, page 410, in the Office of the Hart
County Court Clerk.

 

Tax Parcel # (204-00-02-027-00)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 2 in Block 1 of Estherville Industrial Park, an Addition to the City of
Estherville, Emmet County, Iowa, EXCEPT Part of Lot 2, Block 1 of the Plat of
Estherville Industrial Park No. 1, Estherville, Emmet County, Iowa, described as
follows: Beginning at the Southeast Corner of said Lot 2; thence North 0 degrees
01 minutes 50 seconds East along the East line of said Lot 2 a distance of
353.10 feet; thence North 89 degrees 36 minutes 50 seconds West along a
Northerly line of said Lot 2 a distance of 250.50 feet; thence South 0 degrees
36 minutes 50 seconds East a distance of 354.84 feet to the South line of said
Lot 2; thence North 89 degrees 59 minutes 45 seconds East along the South line
of said Lot 2 a distance of 245.66 feet to the Point of Beginning; ALSO EXCEPT,
part of Lot 2 in Block 1 of Estherville Industrial Park, Estherville, Iowa,
described as follows: Commencing at the Southeast corner of said Lot 2; thence
North 0 degrees 01 minutes 50 seconds East (record bearing) along the East line
of said Lot 2 to the most Easterly Northeast corner of said Lot 2; thence North
89 degrees 36 minutes 50 seconds West 250.50 feet along a Northerly line of said
Lot 2 to the point of beginning; thence North 0 degrees 45 minutes 00 seconds
West 256.85 feet along an Easterly line of said Lot 2 to the most Northerly
Northeast corner of said Lot 2; thence South 90 degrees 00 minutes 00 seconds
West 161.66 feet along the South right-of-way line of Iowa Highway No.9; thence
South 0 degrees 45 minutes 00 seconds East 256.85 feet; thence South 89 degrees
36 minutes 50 seconds East 161.66 feet to the point of beginning, containing
0.95 acres more or less.

 

Together with a non-exclusive easement created by Grant of Easement recorded
May 27, 1997 as instrument number 97-00909 made by Employees Credit Union and
Pamida, Inc.

 

Tax Parcel Number: 05-13-100-008

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Commencing at the Southeast corner of Section 29, Town 2 North, Range 13, West,
City of Allegan, Allegan County, Michigan, thence South 89 degrees 50 minutes 55
seconds West (previously recorded as West), on the Section line common to
Section 29 and 32, Town 2 North, Range 13 West, 98.11 feet to the West line of
Highway M-40 and the point of beginning of the parcel of land herein described;
thence North 14 degrees 04 minutes 30 seconds East, on said West line, 105.53
feet; thence North 75 degrees 49 minutes 38 seconds West, 127.83 feet; thence
North 22 degrees 26 minutes 37 seconds East, 69.41 feet; thence South 89 degrees
50 minutes 55 seconds West, parallel with said Section line, 400.01 feet; thence
South 00 degrees 50 minutes 55 seconds East, 267.88 feet; thence South 45
degrees 50 minutes 55 seconds East, 144.54 feet; thence North 89 degrees 50
minutes 55 seconds East, parallel with said Section line, 320.08 feet to the
West line of Highway M-40; thence North 14 degrees 26 minutes 43 seconds East,
on said West line, 176.51 feet to the point of beginning.

 

Together with and subject to a drainage easement described as follows:
Commencing at the Southeast corner of Section 29, Town 2 North, Range 13 West,
City of Allegan, Allegan County, Michigan, thence South 89 degrees 50 minutes 55
seconds West (previously recorded as West), on the Section line common to
Sections 29 and 32, Town 2 North, Range 13 West, 98.11 feet to the West line of
Highway M-40; thence North 14 degrees 04 minutes 30 seconds East, on said West
line, 105.53 feet; thence North 75 degrees 49 minutes 38 seconds West, 127.83
feet; thence North 22 degrees 26 minutes 37 seconds East, 69.41 feet; thence
South 89 degrees 50 minutes 55 seconds West, parallel with said Section line,
400.01 feet; thence South 00 degrees 50 minutes 55 seconds East, 267.88 feet to
the point of beginning of the parcel of land herein described; thence South 44
degrees 09 minutes 05 seconds West, 52.93 feet; thence South 00 degrees 50
minutes 55 seconds East 41.19 feet; thence South 45 degrees 50 minutes 55
seconds East, 31.33 feet; thence North 89 degrees 50 minutes 55 seconds East,
parallel with Section line, 117.49 feet; thence North 45 degrees 50 minutes 55
seconds West, 144.54 feet to the point of beginning.

 

Tax I.D.:  03-51-300-055-51

Tax I.D.:  03-51-300-051-30

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the County of Kewaunee, Town of Pierce,
State of Wisconsin, is described as follows:

Lot 2 of Certified Survey Map, in the Southwest 1/4 of Section 8, Town 23 North,
Range 25 East, City of Kewaunee, Kewaunee County, Wisconsin, recorded in Volume
6 CSM, page 185.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 6, 2006 as Document No. 407782 in Volume 504,
page 244.

 

Tax I.D.: 31-241-SW8-40.4

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel A

 

The South 212 Feet of Block 1 of County Auditor’s 7th Addition to Madison, Lake
County, South Dakota.

 

Sometimes described as:

 

The South 212 Feet of County Auditor’s 7th Addition to Madison, Lake County,
South Dakota.

 

Parcel B

 

All of Block 1 of County Auditor’s Seventh Addition to Madison, except the South
212 Feet thereof, and except Lot H-1 thereof, Lake County, South Dakota.

 

Together with certain easement rights created by Sidewalk Location Easement by
and between Pamida, Inc. and the City of Madison, dated April 23, 2003, and
recorded January 10, 2006 in Book 453, Page 192 in the Office of the Register of
Deeds, Lake County, South Dakota.

 

TAX I.D.:  21850-00100-00010; 21850-00100-00020

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

BEING LOT # 1 OF PAMIDA SUBDIVISION, A PLAT OF WHICH IS OF RECORD IN PLAT
CABINET A, SLIDE 157B OF THE OVERTON COUNTY REGISTER’S OFFICE, LIVINGSTON,
TENNESSEE, AND LYING AND BEING IN THE SIXTH CIVIL DISTRICT, OVERTON COLONY,
TENNESSEE AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A 1/2”
REBAR SET IN THE WEST LINE OF LOT #2, BEING LOCATED S 03 DEGREES 32’ 00” W
94.73’ FROM THE NORTHWEST CORNER OF LOT #2, SAID POINT BEING THE NORTHEAST
CORNER OF THE PROPERTY DESCRIBED HEREIN; THENCE, RUNNING WITH THE WEST LINE OF
LOT #2 S 03 DEGREES 32’ 00” W 350.60’ TO A 1/2” REBAR SET IN THE NORTH
RIGHT-OF-WAY OF PAMIDA DRIVE, SAID POINT BEING THE SOUTHWEST CORNER OF LOT #2
AND THE SOUTHEAST CORNER OF THE PROPERTY DESCRIBED HEREIN; THENCE, LEAVING LOT
#2 AND RUNNING WITH SAID RIGHT-OF-WAY N 86 DEGREES 28’ 02” W 464.17” TO A 1/2”
REBAR SET AT THE COMMON CORNER WITH THE LANDS OF JONES, III ET AL (258/448),
SAID POINT BEING THE SOUTHWEST CORNER OF THE PROPERTY DESCRIBED HEREIN; THENCE,
LEAVING SAID RIGHT-OF-WAY AND RUNNING WITH THE LANDS OF JONES, III ET AL FOR TWO
(2) CALLS AS FOLLOWS: N 03 DEGREES 27’ 06” E 349.95’ TO A 1/2” REBAR SET, SAID
POINT BEING THE NORTHWEST CORNER OF THE PROPERTY DESCRIBED HEREIN; THENCE, S 86
DEGREES 32’ 52” E 464.67’ TO THE POINT OF BEGINNING AND CONTAINING 3.734 ACRES
BY SURVEY. ACTUAL FIELD SURVEY PERFORMED BY PHILLIP M. STATON, R.L.S. #1636, ON
MAY 2, 2000.

 

BEING ALL OF THE SAME PROPERTY ACQUIRED BY PAMIDA, INC., BY DEED FROM ALBERT
AUSTIN JONES, III, JAMES W. CATES AND CONSTANCE S. CATES, HUSBAND AND WIFE,
DATED MAY 18, 2000 AND RECORDED MAY 18, 2000 IN WARRANTY DEED BOOK 291, AT
PAGE 157, IN THE OFFICE OF THE OVERTON COUNTY REGISTER OF DEEDS AT LIVINGSTON,
TENNESSEE.

 

Together with non-exclusive easement rights created by Permanent Access Easement
Agreement of record in Book 291, Page 500, Office of the Register of Deeds for
Overton County, Tennessee

 

Together with non-exclusive easement rights created by Slope Easement Agreement
of record in Book 291, Page 507, Office of the Register of Deeds for Overton
County, Tennessee.

 

Together with non-exclusive easement rights created by Permanent Pylon Sign
Easement Agreement of record in Book 291, Page 513, Office of the Register of
Deeds for Overton County, Tennessee.

 

TAX I.D.:  62-30.06

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

That part of the North 1/2 of the Northwest 1/4 of Section 30, Township 12
North, Range 12 West, described as commencing at the West 1/4 corner of said
Section 30; thence along the West section line North 00 degrees 02 minutes 36
seconds East 1006.77 feet to the South right-of-way of Highway M-82; thence
along said right-of-way North 84 degrees 54 minutes 04 seconds East 1211.31 feet
to the Southwest corner of Lot 10 in the recorded Plat of River Valley Center;
thence along the East right-of-way of Pine Lake Drive North 05 degrees 05
minutes 56 seconds West 268.00 feet to the point of beginning; thence continuing
along said right-of-way North 00 degrees 15 minutes 53 seconds East 285.24 feet;
thence 54.90 feet along a curve to the left, having a radius of 458.00 feet, a
delta of 06 degrees 52 minutes 03 seconds, and a long chord bearing North 03
degrees 10 minutes 08 seconds West 54.86 feet; thence South 89 degrees 44
minutes 07 seconds East 478.29 feet; thence South 00 degrees 15 minutes 53
seconds West 340.00 feet; thence North 89 degrees 44 minutes 07 seconds West
475.00 feet to the point of beginning.

 

Above described parcel now known as:

 

Lot 14, River Valley Center No. 2, according to the plat thereof recorded in
Liber 11 of Plats, page 9, Newaygo County Records.

 

Together with non-exclusive easement rights created by Storm Water and Retention
Pond Easement Agreement as disclosed by instrument recorded in Liber 386,
page 3002.

 

TAX I.D.:  62-19-30-130-012

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL B

 

Part of the North 1/2 of the Southwest 1/4 of Section 2, Town 16 North, Range 4
West, Township of Vernon, Isabella County, described as: Commencing at the
Southwest corner of said Section 2; thence North 00 degrees 26 minutes 54
seconds West along the West Section line, 1505.45 feet; thence North 89 degrees
33 minutes 06 seconds East 50.00 feet to the Point of Beginning; thence
continuing North 89 degrees 33 minutes 06 seconds East 150.00 feet; thence North
00 degrees 26 minutes 54 seconds West 157.30 feet; thence North 89 degrees 17
minutes 07 seconds East 443.00 feet; thence South 00 degrees 26 minutes 54
seconds West 70.00 feet; thence North 89 degrees 16 minutes 23 seconds East
622.33 feet; thence South 00 degrees 26 minutes 54 seconds East 193.05 feet;
thence North 89 degrees 16 minutes 23 seconds East 397.84 feet; thence
Southwesterly 85.86 feet along a 2188.83 feet radius curve to the right and the
Westerly right of way for B.R. U.S. 27 Expressway Limited Access the long chord
bearing South 30 degrees 01 minutes 21 seconds East 85.34 feet; thence South 89
degrees 16 minutes 23 seconds West 1505.29 feet; thence North 00 degrees 26
minutes 54 seconds West 104.27 feet; thence South 89 degrees 33 minutes 06
seconds West 150.00 feet; thence North 00 degrees 26 minutes 54 seconds West
76.00 feet to the point of beginning.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 3, 2006 as Document No. 200600001124 in Liber 1333
at page 400.

 

Tax Parcel No. 18-002-30-010-01

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

A part of Lot 2 of Auditor’s Subdivision of the Southeast 1/4 of the Southwest
1/4 of Section 16, Township 75 North, Range 7 West of the 5th P.M., Washington
County, Iowa, more particularly described as follows:

 

Commencing at the Northeast corner of the Southeast 1/4 of the Southwest 1/4 of
said Section 16; thence West along the North tine of the Southeast 1/4 of the
Southwest 1/4 of said Section 16, a distance of 336.61 feet to the Northeast
corner of said Lot 2; thence S 000 29’ 21” W along the East line of said Lot 2 a
distance of 42.13 feet to the Southerly line of State Highway 92 right-of-way
and the point of beginning; thence S 00° 29’ 21” W along the East line of said
Lot 2 a distance of 566.89 feet to the South line of the North 609 feet of said
Lot 2; thence West along the South line of the North 609 feet of said Lot 2 a
distance of 329.74 feet to the West line of said Lot 2: thence N 000 35’ 29” E
along the West line of said Lot 2 a distance of 571.94 feet to the Southerly
line of State Highway 92 right-of-way; thence S 890 07’ 15” E along the
Southerly line of State Highway 92 right-of-way a distance of 328.71 feet to the
point of beginning. The North line of the Southeast ¼ of the Southwest l/4 of
said Section 16 is assumed to bear West.

 

Excepting from the above described property that portion which was conveyed to
the State of Iowa by Deed Recorded September 23, 1993 in Book 137 at Page 16.

 

Also excepting from the above described property Parcel H and Parcel I as set
forth on the Plat of Survey recorded July 22, 2005 in Book 18 at Page 379 as
Document No. 05-3125, Washington County, Iowa.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 3, 2006 as Document No. 06-0581 in Book 2006 at
Page 581, Washington County, Iowa.

 

Tax Parcel Number: WACWS 11-16-376-005

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The following property is located in State of Minnesota, County of St. Louis and
is described as follows:

 

Lots 3 and 4 and Westerly 5 feet of Lot 5, Block 15, Ely, except minerals.

 

TAX I.D.:  030-0010-01690

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot One (1), Volume 28 Certified Survey Maps, Page 49, Map No. 3904, Document
No. 577212, being a resurvey of Lot One (1), Volume 20 Certified Survey Maps,
Page 48, Map No. 3121, Document No. 490456, being part of the Southwest 1/4 of
the Southeast 1/4 and part of Government Lot One (1), Section Thirteen (13),
Township Twenty-eight (28) North, Range Twenty-one (21) East, City of Oconto,
Oconto County, Wisconsin.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 3, 2006 as Document No. 585143 in Volume 1191 at
Page 938.

 

Tax Key No. Part of 265-28130311299

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 4 of Pamida Subdivision, Marion, Kentucky, recorded in Land Use Registration
Book 1, Page 33.

 

Being the same property conveyed to Pamida, Inc., a Delaware corporation, by
deed dated May 12, 2000, of record in Deed Book 186, page 370, in the Crittenden
County Clerk’s Office.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 2, 2006 in Deed Book 204, page 290.

 

Tax ID No.: Part of 070-60-07-001-00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

A TRACT OF LAND LOCATED IN THE CITY OF SOMERVILLE, FAYETTE COUNTY, TENNESSEE,
BEING A PORTION OF LOT 6, AS SHOWN ON THAT FINAL PLAN OF PHASE 3, LANGDON
SUBDIVISION, AS RECORDED IN PLAT BOOK 7, PAGE 84, AS RECORDED IN THE REGISTER’S
OFFICE OF FAYETTE COUNTY, TENNESSEE, AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

BEGIN AT A 1/2” REBAR WITH PLASTIC CAP FOUND AT THE POINT OF INTERSECTION OF THE
SOUTH RIGHT-OF-WAY LINE OF MARGINAL STREET (30’R/W) WITH THE WEST RIGHT-OF-WAY
LINE OF JERNIGAN DRIVE (50’ R/W); THENCE SOUTH 32 DEGREES 09 MINUTES 45 SECONDS
EAST 232.38 FEET ALONG SAID WEST RIGHT-OF-WAY LINE TO A POINT OF CURVATURE;
THENCE SOUTHERLY A DISTANCE OF 140.69 FEET ALONG THE ARC OF A CURVE TO THE
RIGHT, SAID CURVE HAVING A RADIUS OF 1102.85 FEET AND A CHORD OF SOUTH 28
DEGREES 30 MINUTES 28 SECONDS EAST 140.60 FEET TO A POINT OF CURVATURE; THENCE
SOUTHERLY A DISTANCE OF 71.57 FEET ALONG THE ARC OF A CURVE TO THE RIGHT SAID
CURVE HAVING A RADIUS OF 1727.35 FEET AND A CHORD OF SOUTH 23 DEGREES 39 MINUTES
58 SECONDS EAST 71.56 FEET TO A POINT OF TANGENCY; THENCE SOUTH 22 DEGREES 28
MINUTES 45 SECONDS EAST 36.13 FEET ALONG SAID RIGHT-OF-WAY LINE TO A POINT OF
CURVATURE; THENCE SOUTHERLY A DISTANCE OF 148.40 FEET ALONG THE ARC OF A CURVE
TO THE RIGHT, SAID CURVE HAVING A RADIUS OF 1069.95 FEET AND A CHORD OF SOUTH 18
DEGREES 30 MINUTES 20 SECONDS EAST 148.28 FEET TO A 1/2” REBAR WITH PLASTIC CAP
FOUND AT THE SOUTHEAST CORNER OF THE PARCEL DESCRIBED HEREIN AND THE NORTHEAST
CORNER OF LOT 5, PHASE 3, LANGDON SUBDIVISION; THENCE LEAVING SAID RIGHT-OF-WAY
LINE AND RUNNING WITH THE NORTH LINE OF LOT 5, SOUTH 88 DEGREES 38 MINUTES 24
SECONDS WEST 538.65’ TO A 1/2” REBAR WITH PLASTIC CAP FOUND; THENCE NORTH 06
DEGREES 07 MINUTES 53 SECONDS EAST 571.83 FEET ALONG A DIVISION LINE OF LOT 6 TO
A 1/2” REBAR WITH PLASTIC CAP FOUND ON THE SOUTH LINE OF MARGINAL STREET; THENCE
NORTH 88 DEGREES 49 MINUTES 33 SECONDS EAST 197.05 FEET ALONG THE SOUTH LINE OF
MARGINAL STREET TO THE POINT OF BEGINNING.

 

BEING THE SAME PROPERTY CONVEYED TO PAMIDA, INC., A DELAWARE CORPORATION BY
WARRANTY DEED FROM JOHN R. PITNER AND WIFE, DIANNE PITNER OF RECORD IN BOOK
D549, PAGE 129, REGISTER’S OFFICE FOR FAYETTE COUNTY, TENNESSEE.

 

TAX I.D.:  090F-C-12.02

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the County of Pike, State of Indiana, is
described as follows:

 

TRACT 2

 

That portion of the West 1/2 of Section 26, Township 1 North, Range 8 West of
the Second Principal Meridian, Washington Township, Pike County, Indiana, being
described as follows:

 

Commencing at the East corner of the Clifton Heights Addition to the Town (now
City) of Petersburg, Indiana, as per plat thereof, recorded in Deed Book 45,
page 562 in the office of the Recorder of Pike County, Indiana; said East corner
being monumented by a 1/2-inch rebar found flush with a survey cap inscribed
“E.O. Boyd LS7873”; thence, along the Southeastern boundary of said Addition
South 48 degrees 26 minutes 00 seconds West 172.59 feet to a wood corner post
found exposed 48 inches at the North corner of the Manual Brent Lovell tract, as
described in Deed Book 163, page 245 in said Recorder’s office; said corner post
being witnessed by a 1/2 inch rebar found exposed 5 inches with a survey cap
inscribed “HDC ENG” North 42 degrees 14 minutes 00 seconds West 0.50 feet from
the center of said post; thence South 42 degrees 14 minutes 00 seconds East
175.00 feet to a 5/8 inch rebar set flush with a survey cap inscribed “D.L.
Helms PLS 29600022” (referred to as a rebar in the remainder of this
description) at the East corner of said Lovell tract and being the point of
beginning of this description; thence North 48 degrees 26 minutes 00 seconds
East 68.25 feet to a rebar set flush; thence North 42 degrees 14 minutes 00
seconds West 68.36 feet to a rebar set flush; thence North 48 degrees 26 minutes
00 seconds East 48.41 feet to a rebar set flush; thence Southeasterly 169.43
feet along an arc to the left and having a radius of 107.87 feet and subtended
by a long chord having a bearing of South 86 degrees 34 minutes 00 seconds East
and a length of 152.54 feet; thence North 48 degrees 26 minutes 00 seconds East
48.29 feet to a rebar set flush; thence South 42 degrees 38 minutes 34 seconds
East 247.45 feet to a rebar set flush; thence South 47 degrees 39 minutes 23
seconds West 209.83 feet to a rebar set flush; thence South 42 degrees 38
minutes 34 seconds East 22.00 feet to a rebar set flush; thence South 47 degrees
39 minutes 23 seconds West 90.76 feet to a rebar set flush; thence North 42
degrees 20 minutes 37 seconds West 135.00 feet to a cotton spindle set flush;
thence South 47 degrees 39 minutes 23 seconds West 220.96 feet to a cotton
spindle set flush on the centerline of Indiana State Road 56 and 61; thence
along said centerline, Northwesterly 181.02 feet along an arc to the right and
having a radius of 53,714.79 feet and subtended by a long chord having a bearing
of North 42 degrees 24 minutes 23 seconds West and a length of 181.02 feet to a
cotton spindle set flush at the South corner of said Lovell tract; thence North
48 degrees 26 minutes 00 seconds East 248.91 feet to the point of beginning.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 3, 2006 as Inst. No. 06320 in Misc. Book 145,
page 3.

 

Tax Parcel No. Part of 011-00222-01 and 011-00231-00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the County of Martin, State of Indiana, is
described as follows:

 

Tract 1

That portion of the Southeast 1/4 of the Northwest 1/4 of Section 25, Township 3
North, Range 5 West of the Second Principal Meridian, City of Loogootee, Martin
County, Indiana (also being a portion of the 14.16 acre tract surveyed by
Kenneth C. Solliday, Indiana Registered Land Surveyor No. S0112, as shown and
described on a plat of survey dated April 8, 1999); being described as follows:

 

Commencing at the Northeast corner of the Northwest 1/4 of the Southeast 1/4 of
said Section 25, which is monumented by a 10-inch by 11-inch sandstone found
exposed 10 inches; thence South 87 degrees 34 minutes 56 seconds West 1,390.51
feet to a point on the West right of way line of U.S. Highway 231 and Indiana
Highway 45, said point also being a point on an Easterly line of said 14.16 acre
tract; thence South 01 degrees 42 minutes 20 seconds West, on and along said
right of way line, 8.48 feet to the proposed U.S. Highway 50 bypass right of
way; thence South 09 degrees 44 minutes 39 seconds West on and along said right
of way line, 107.26 feet; thence South 45 degrees 20 minutes 56 seconds West, on
and along said right of way line, 78.34 feet; thence South 89 degrees 28 minutes
12 seconds West, on and along said right of way line, 333.12 feet; thence North
00 degrees 17 minutes 44 seconds West 155.10 feet; thence South 87 degrees 34
minutes 56 seconds West 121.14 feet; thence North 02 degrees 14 minutes 55
seconds West 86.09 feet; thence North 16 degrees 30 minutes 05 seconds East
95.00 feet; thence North 22 degrees 59 minutes 55 seconds West 151.00 feet to a
1-inch iron pipe set exposed 6 inches with a survey cap inscribed “D.L. Helms
PLS 29600022” (referred to as an iron pipe set in the remainder of this
description) at the South most corner of the 4.42 acre tract described in deed
to Pamida, Inc. on June 4, 1999 in Deed Book 133, page 75 and as shown on the
plat of survey recorded in Survey Book “A” page 363 in the office of the
Recorder of Martin County, Indiana; said corner lies near the center of a creek
and is the Point of beginning of this description; thence along the Western
boundary of said 4.42 acre tract and said 14.16 acre tract the following three
(3) courses; (1) North 22 degrees 59 minutes 55 seconds West 27.00 feet to a
5/8-inch rebar found exposed 10 inches near the center of said creek; (2) North
32 degrees 59 minutes 55 seconds West 54.98 feet to an iron pipe set exposed 6
inches at the toe of the East bank of said creek and (3) North 04 degrees 23
minutes 05 seconds East 241.16 feet to a 5/8 inch rebar set flush with a survey
cap inscribed “D.L. Helms PLS 29600022” (referred to as a rebar set in the
remainder of this description); thence North 53 degrees 11 minutes 09 seconds
East 141.54 feet to a rebar set flush; thence North 24 degrees 02 minutes 42
seconds East 150.76 feet to a rebar set flush; thence North 34 degrees 51
minutes 19 seconds West 57.68 feet to a rebar set flush on the Southeastern
boundary of U.S. Highway 50; thence, along said Southeastern boundary, North 55
degrees 08 minutes 41 seconds East 50.00 feet to a cotton spindle set flush at a
corner in the Northern boundary of said 4.42 acre tract; thence South 36 degrees
45 minutes 19 seconds East 77.40 feet to a cotton spindle set flush at another
corner on the Northern boundary of said 4.42 acre tract; thence South 24 degrees
02 minutes 42 seconds West 73.15 feet to a cotton spindle set flush; thence
South 37 degrees 37 minutes 29 seconds East 105.00 feet to a cotton spindle set
flush; thence North 52 degrees 22 minutes 31 seconds East 172.28 feet to a rebar
set flush on the Northern boundary of said 4.42 acre tract; thence along the
Northern, Eastern and Southeastern boundaries of said 4.42 acre tract the
following six (6) courses: (1) South 36 degrees 45 minutes 19 seconds East
196.94 feet to a 1/2 inch rebar found flush; (2) North 88 degrees 14 minutes 41
seconds East 87.93 feet to a cotton spindle set flush on the West boundary of
U.S. Highway 231 (35 feet from the centerline); (3) South 01 degree 42 minutes
15 seconds West, along said West boundary, 75.15 feet to a rebar set flush;
(4) South 88 degrees 14 minutes 41 seconds West 79.71 feet to a 1/2 inch rebar
found flush; (5) North 36 degrees 45

 

--------------------------------------------------------------------------------


 

minutes 19 seconds West 83.56 feet to a cotton spindle set flush and (6) South
53 degrees 14 minutes 44 seconds West, passing a 1/2 inch rebar found flush at
533.79 feet, 563.71 feet in all to the point of beginning.

 

Together with a non-exclusive easements as created by Cross-Easement Agreement
recorded in Deed Record 133, page 78.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 22, 2006 as Inst. No. 2006000464 in Book 53,
page 10.

 

Tax ID No. Part of 008-76252-09

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

TRACT 1

That portion of the South 1/2 of Section 26, Township 7 North, Range 5 West of
the Second Principal Meridian, Town of Bloomfield, Richland Township, Greene
County, Indiana; being described as follows:

 

Commencing at the Northwest corner of the Southeast 1/4 of said section, which
is monumented by a 1/2-inch rebar found flush in the approximate center of
Furnace Road (County Road 50 South); thence, along the West line of said 1/4
line section, South 00 degrees 25 minutes 52 seconds West 212.48 feet; thence
South 87 degrees 56 minutes 17 seconds East 544.72 feet to a railroad spike
found flush in the approximate center of Furnace Road; thence South 00 degrees
35 minutes 31 seconds East 226.99 feet to a 1/2 inch rebar found flush at the
Northeast corner of the 5.44 acre tract described in deed (also shown on a plat
of survey) to Pamida, Inc. on June 9, 1999 in Deed Book 305, page 857 in the
office of the Recorder of Greene County, Indiana and being the Point of
Beginning of this description; thence continuing South 00 degrees 35 minutes 31
seconds East, passing a 5/8 inch rebar found flush at 355.65 feet with a survey
cap inscribed: “Bledsoe Tapp PC 50920004”, 390.02 feet in all to a 1/2 inch
rebar found flush with a survey cap inscribed “HDC ENG” at the Southeast corner
of said 5.44 acre tract; thence along the Southern boundary of said 5.44 acre
tract the following four (4) courses: (1) North 89 degrees 59 minutes 50 seconds
West 290.33 feet to a 1/2 inch rebar found flush with a survey cap inscribed
“HDC ENG”, (2) North 29 degrees 42 minutes 46 seconds West 159.44 feet to a 5/8
inch rebar found flush; (3) South 69 degrees 33 minutes 31 seconds West 118.91
feet to a 5/8 inch rebar found flush with a survey cap inscribed “Bledsoe Tapp
PC 50920004” and (4) South 65 degrees 08 minutes 04 seconds West 132.59 feet to
a 5/8 inch rebar set flush with a survey cap inscribed “D.L. Helms PLS
29600022”; thence North 25 degrees 34 minutes 08 seconds West 142.37 feet to a
5/8 inch rebar set flush with a survey cap inscribed “ D.L. Helms PLS 29600022”
on the Northern boundary of said 5.44 acre tract; thence along the Northern
boundary of said 5.44 acre tract the following three (3) courses: (1) North 71
degrees 38 minutes 42 seconds East 129.31 feet to a 5/8 inch rebar found flush
with a survey cap inscribed “Bledsoe Tapp PC 50920004”; (2) North 04 degrees 06
minutes 04 seconds West 180.10 feet to a 1/2 inch rebar found flush with a
survey cap inscribed “HDC ENG” and (3) North 89 degrees 59 minutes 58 seconds
East 548.65 feet to the point of beginning.

 

Together with the non-exclusive easements created by that certain Cross-Easement
Agreement, recorded in Book 305, Page 863.

 

Tax Parcel No. 025-01427-00; Tax Parcel No. 025-01443-00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 1:

 

That part of the Southeast Quarter of the Northwest Quarter of Section 35,
Township 139 North, Range 41 West of the 5th Principal Meridian, Becker County,
Minnesota (also being a part of Auditor’s Lot 1 of the Amended Auditor’s Plat of
Parts of the Southeast Quarter of the Northwest Quarter, the Northeast Quarter
of the Southwest Quarter, the Northwest Quarter of the Southeast Quarter and
Government Lot 3, Section 35, Township 139 North, Range 41 West, said plat is on
file and of record in the office of the Becker County Recorder) described as
follows:

 

Commencing at a found iron monument which designates the West Quarter corner of
said Section 35; thence North 89 degrees 59 minutes 57 seconds East 1,332.79
feet on an assumed bearing along the East-West quarter line of said Section 35
to the Southwest corner of said Southeast Quarter of the Northwest Quarter;
thence North 01 degree 10 minutes 07 seconds East 82.56 feet along the West line
of said Southeast Quarter of the Northwest Quarter to an iron monument; thence
continuing North 01 degree 10 minutes 07 seconds East 392.01 feet along the West
line of said Southeast Quarter of the Northwest Quarter to an iron monument at
the Southwesterly corner of said Auditor’s Lot 1; thence South 69 degrees 12
minutes 00 seconds East 277.00 feet along the Southerly line of said Auditor’s
Lot 1 to an iron monument, said point is the point of beginning; thence
continuing South 69 degrees 12 minutes 00 seconds East 100 feet along the
Southerly line of said Auditor’s Lot 1 to an iron monument at the Southeasterly
corner of said Auditor’s Lot 1; thence North 03 degrees 15 minutes 24 seconds
East 181.00 feet along the Easterly line of said Auditor’s Lot 1 to an iron
monument on the Southerly right of way line of Trunk Highway No. 10; thence
South 17 degrees 16 minutes 13 seconds West 162.20 feet to an iron monument;
thence North 80 degrees 07 minutes 05 seconds West 56.45 feet to the point of
beginning.

 

Parcel 2:

 

Auditor’s Lots 2 and 3 of the Amended Auditor’s Plat of a part of the Southeast
Quarter of the Northwest Quarter, the Northeast Quarter of the Southwest
Quarter, the Northwest Quarter of the Southeast Quarter and Government Lot 3 of
Section 35, Township 139 North, Range 41, according to the Certified Plat
thereon on file and of record in Book “D” of Plats, Page 66, of the records of
Becker County, Minnesota.

 

Tax I.D # (R49-0459-000)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 2, Pamida Subdivision, Carbon County, Wyoming.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 1, 2006 as Document No. 0918368 in Book 1097,
page 85.

 

Tax I.D.:  21872664

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

That part of the Southeast Quarter of the Northeast Quarter (SE1/4 NE1/4) of
Section Seven (7) in the Township One Hundred Thirty-two (132) North, of Range
forty-seven (47), West of the fifth Principal Meridian, in the City of Wahpeton,
Richland County, North Dakota, described as in the following Two Tracts:

 

Tract 1. Commencing at the Southeast corner of the Northeast Quarter (NE1/4) of
said Section Seven (7); thence North 0º 00’ West a distance of 418.2 feet to a
point; thence South 89º 30’ West a distance of 420 feet to a point; thence South
0º 00’ East a distance of 80 feet, to The Point of Beginning; thence Westerly,
along a line parallel to the South boundary of Block Eight (8) of Holbrook and
Hobson’s Addition to the said City of Wahpeton, projected West, a distance of
590.4 feet to a point; thence North 24º 15’ East a distance of 268.4 feet, to
the Southerly boundary of Industrial Avenue in the said City of Wahpeton; thence
along the Southerly boundary of Industrial Avenue, in a Southeasterly direction,
a distance of 520.7 feet to a point; thence South 0º 00’ East, to the point of
beginning.

 

Tract 2. Commencing at a point 80 feet South and 80 feet West of the Southwest
corner of Block Eight (8) of Holbrook and Hobson’s Addition to the said City of
Wahpeton; running thence Westerly 590.4 feet, in a line parallel with the South
line of said Block Eight (8) projected; thence Southerly, in a line parallel
with the West line of said Block Eight (8) projected, to a point Forty (40) feet
North to the East and West Quarter Section line between the Northeast Quarter
(NE1/4) and the Southeast Quarter (SE1/4) of said Section Seven (7); thence
Easterly 590.4 feet, in a line parallel with the said Quarter Section line;
thence Northerly, in a line parallel with the West line of said Block Eight
(8) projected, to the point of beginning.

 

Excepting therefrom the following described three tracts:

 

Exception Tract 1. Commencing at the East Quarter corner of said Section Seven
(7); thence on an assumed bearing of Due North, on and along the East line of
said Section Seven (7), a distance of 337.58 feet; to its intersection with the
easterly extension of the South right-of-way line of 3rd Avenue South; thence
South 89º 25’ 03” West, along the said South right-of-way line of 3rd Avenue
South, a distance of 419.91 feet, to its intersection with the southerly
extension of the West right-of-way line of 12th Street South; thence Due North,
along the said southerly extension of the West right-of-way line of 12th Street
South a distance of 34.15 feet, to its intersection with the South right-of-way
line of Industrial Avenue; thence North 65º 50’ 32” West, along the said South
right-of-way line of Industrial Avenue, a distance of 109.60 feet, to the Point
of Beginning; thence Due South, parallel with and 100.00 feet West of the East
line of that certain tract described and recorded in Book “112” of Deeds on
Page 688, said Book on file in the Office of the Register of Deeds in and for
Richland County, North Dakota, a distance of 197.95 feet; thence North 65º 50’
32” West and parallel with the said South right-of-way line of Industrial
Avenue, a distance of 112.69 feet, to its intersection with the southwesterly
projection of the East exterior wall of the Pamida building; thence North 24º
18’ 59” East, along the said southwesterly projection of the East Pamida wall, a
distance of 10.05 feet, to the Southeast corner of the said Pamida building;
thence continuing North 24º 18’ 59” East, on and along the said East exterior
wall of the Pamida building, a distance of 120.84 feet, to the Northeast corner
of the said Pamida building; thence North 65º 50’ 22” West, on and along the
North exterior wall of the said Pamida building, a distance of 119.59 feet, to a
corner of the said North wall; thence North 24º 18’ 59” East, on and along said
North wall of the Pamida building, a distance of 30.00 feet, to a corner of the
said North wall; thence North 65º 50’ 22” West, on and along the said North
exterior wall of the Pamida building, a distance of 240.15 feet, to the
Northwest corner of the said Pamida building; thence North 65º 33’ 50” West a
distance of 20.22 feet, to the West line of the said tract described and
recorded in Book 112 of Deeds on Page 688; thence North 24º 26’ 10” East, along
the said West line of the tract described in Book 112 of Deeds on Page 688, a
distance of 19.61 feet, to its intersection with the said South right-of-way
line of Industrial Avenue; thence South 65º

 

--------------------------------------------------------------------------------


 

50’ 32” East, on and along the said South right-of-way line of Industrial
Avenue, a distance of 411.10 feet, to the point of beginning.

 

Exception Tract 2. Commencing at the East Quarter corner of said Section Seven
(7); thence on an assumed bearing of South 88º 12’ 50” West, on and along the
South line of the said Northeast Quarter (NE1/4) of Section Seven (7), a
distance of 1010.55 feet; thence Due North a distance of 75.04 feet, to the
North right-of-way line of North Dakota State Highway No. 13 and to The Point of
Beginning, a said point also being the Southwest corner of that certain tract
described and recorded in Book “112” of Deeds on Page 688, said Book on file in
the Office of the Register of Deeds in and for Richland County, North Dakota;
thence Due North, on and along the West line of the said tract described in Book
“112” of Deeds on Page 688, a distance of 283.77 feet, to its intersection with
the westerly projection of the South right-of-way line of 3rd Avenue South;
thence North 24º 26’ 10” East and continuing along the West line of the said
tract described in Book “112” of Deeds on Page 688, a distance of 145.04 feet;
thence Due South and parallel with the West line of the said tract described in
Book “112” of Deeds on Page 688, a distance of 413.95 feet, to the said North
right-of-way line of State Highway No. 13; thence South 88º 12’ 50” West, on and
along the said North right-of-way line of State Highway No. 13, a distance of
60.03 feet, to the point of beginning.

 

Exception Tract 3. Commencing at the East Quarter Corner of said Section 7
(North Dakota Land Survey Monument Record No. 362 and 1161); thence on an
assumed bearing of due North on and along the East line of said Section 7 a
distance of 337.58 feet; thence South 89º 25’ 03” West on and along the said
South right-of-way line of 3rd Avenue South, City of Wahpeton, North Dakota, a
distance of 419.91 feet to its intersection with the southerly extension of the
West right-of-way line of 12th Street South, City of Wahpeton, North Dakota, and
to The Point of Beginning; thence due South on and along the said southerly
extension of the West right-of-way line of 12th Street South a distance of
244.02 feet to its intersection with the northwesterly right-of-way line of that
certain tract described and recorded in Book P of Miscellaneous Records on
Page 592 shown as Parcel No. 1, said Book on file in the Office of the Register
of Deeds in and for said Richland County, North Dakota; thence on and along said
northwesterly right-of-way line on a 684.54 foot radius curve that is concave to
the northwest, said curve having a central angle of 6º 14’ 20”, a length of
74.54 feet, a chord bearing of South 66º 41’ 36” West and a chord distance of
74.50 feet; thence South 88º 12’ 50” West on and along the North right-of-way
line of North Dakota State Highway No. 13 a distance of 31.59 feet; thence due
North a distance of 353.49 feet to the southwesterly right-of-way line of
Industrial Avenue, City of Wahpeton; thence South 65º 50’ 32” East on and along
said southwesterly right-of-way line of Industrial Avenue a distance of 109.60
feet to its intersection with said southerly extension of the West right-of-way
line of 12th Street South; thence due South on and along said Southerly
extension of the West right-of-way line of 12th Street South a distance of 34.15
feet to the point of beginning.

 

Tax I.D.:

50-1301-14683-000

 

50-1301-14684-000

 

50-1301-14685-000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The following property is located in County of Cass, City of Dowagiac, State of
Michigan and is described as follows:

 

That part of the fractional North half of fractional Section 2, Town 6 South,
Range 16 West, described as: Commencing at the East quarter post of said
Section 2; thence North 87 degrees 15 minutes 37 seconds West, on the East and
West quarter line, 1671.35 feet, to the centerline of State Highway M-51; thence
on said centerline, 57.27 feet on the arc of a 1160.09 foot radius curve to the
right to the far end of a chord which bears North 40 degrees 43 minutes 33
seconds East, 56.91 feet, to the place of beginning of the parcel of land herein
described; thence North 49 degrees 26 minutes 24 seconds West (previously
recorded as North 49 degrees 28 minutes 53 seconds West), on the Easterly line
of the Pokagon Street extension, 88.65 feet; thence continuing on said Easterly
line, North 46 degrees 10 minutes 02 seconds West, 203.78 feet; thence
continuing on said Easterly line, Northwesterly 152.73 feet, on the arc of a
567.00 foot radius curve to the right to the far end of a chord which bears
North 38 degrees 26 minutes 51 seconds West, 152.73 feet; thence North 47
degrees 35 minutes 11 seconds East, parallel with the centerline of State
Highway M-51, 444.67 feet; thence South 42 degrees 26 minutes 21 seconds East,
438.00 feet to the centerline of said Highway M-51; thence on said centerline,
South 47 degrees 35 minutes 11 seconds West, 347.33 feet; thence Southerly 83.96
feet on the arc of a 1160.09 foot radius curve to the left to the far end of a
chord which bears South 43 degrees 56 minutes 18 seconds West, 83.94 feet, to
the place of beginning.

 

Tax I.D.:  14-160-110-042-65

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 1:

Lots 3, 4 and 5 of the plat of Comfort Estates, according to the recorded plat
thereof, Oceana County Records.

 

Parcel 2:

That part of Lot 6 of Comfort Estates, according to the recorded plat thereof,
Oceana County Records, described as follows: Commencing at the Northeasterly
corner of said Lot 6, being the point of beginning; thence South 00 degrees 42
minutes 00 seconds East along the Easterly line of said Lot 6 for a distance of
156.14 feet; thence North 60 degrees 00 minutes 00 seconds West, 305.83 feet to
a point of deflection on the line common to Lots 5 and 6 of said Comfort
Estates; thence North 89 degrees 18 minutes 00 seconds East, along the Southerly
line of said Lot 5 for a distance of 262.97 feet to the point of beginning.

 

Easement Parcels:

Non-Exclusive Easement for Ingress and Egress as created, limited and defined by
Permanent Construction and Access Easement Agreement dated September 25, 2000,
recorded October 11, 2000, in Liber 2000, page 17827, Oceana County Records.

 

Non-Exclusive Easement for the construction of a pylon sign as created, limited
and defined by Easement Agreement recorded in Liber 2000, page 19747.

 

TAX I.D.:  64-020-819-200-166

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

TRACT 3:

 

A part of the South 1/2 of Section 35, Town 4 North, Range 1 West, Lawrence
County, Indiana, described as follows:

 

COMMENCING at a Stone Monument (formerly Railroad spike) at the Southeast Corner
of the Southwest 1/4 of said Section 35; thence along the East line of said ¼
section, North 00 degrees 38 minutes 55 seconds West, 1473.94 feet to a Mag nail
in the Southbound lane of Old SR# 37 (now Teke Burton Drive); thence along the
South line of a 5.552 acres tract conveyed to Pamida, Inc. in DR 132 on
page 1345, South 89 degrees 30 minutes 32 seconds West, (South 89 degrees 30
minutes 44 seconds West on deed) 287.23 feet to a capped 5/8” rebar, said rebar
being the POINT OF BEGINNING; thence leaving said South line North 00 degrees 01
minutes 51 seconds East, 136.09 feet to a Mag nail; thence South 89 degrees 58
minutes 09 seconds East, 211.02 feet to a Mag nail in the centerline of Old SR#
37 (now Teke Burton Drive); thence along the centerline of Old SR# 37 (now Teke
Burton Drive) North 30 degrees 16 minutes 47 seconds West, 28.44 feet; thence
continuing with said centerline North 32 degrees 13 minutes 00 seconds West,
214.50 feet to a Mag nail in the North line of said 5.552 acres tract conveyed
to Pamida, Inc. in DR 132 on page 1345; thence along the North line North 89
degrees 49 minutes 10 seconds West, 412.57 feet to a capped 5/8” rebar; thence
leaving said North line South 00 degrees 23 minutes 06 seconds East, 346.13 feet
to a corner fence post on the before mentioned South line of said 5.552 acres
tract conveyed to Pamida, Inc. in DR 132 on page 1345; thence along said South
line North 89 degrees 30 minutes 32 seconds East, 327.85 feet to the point of
beginning.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 6, 2006 as Inst. No. 200600000869 in Book 277,
Page 1174.

 

TAX. I.D.:  12-007281-05

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

LAND IN THE FIRST CIVIL DISTRICT, CENTERVILLE, HICKMAN COUNTY, TENNESSEE,
LOCATED SOUTH OF STATE HIGHWAY 100 AT ITS INTERSECTION WITH STATE HIGHWAY 48,
BEING LOT 5 AS SHOWN ON SUBDIVISION OF JOSEPH T. NICKELL PROPERTY OF RECORD IN
CABINET B, SLIDE 230B, OFFICE OF THE REGISTER OF DEEDS FOR HICKMAN COUNTY,
TENNESSEE.

 

INCLUDED IN THE ABOVE DESCRIPTION BUT EXPRESSLY EXCLUDED THEREFROM IS LOT 5A ON
THE FINAL PLAT OF A RESUBDIVISION OF LOT 5 OF THE NICKELL PROPERTY, OF RECORD IN
PLAT CABINET D, SLIDE 220, OFFICE OF THE REGISTER OF DEEDS FOR HICKMAN COUNTY,
TENNESSEE.

 

BEING PART OF THE SAME PROPERTY CONVEYED TO PAMIDA, INC., A WISCONSIN
CORPORATION BY WARRANTY DEED FROM JOSEPH T. NICKELL AND WIFE, MARY R. NICKELL,
OF RECORD IN BOOK 2, AT PAGE 3365, IN OFFICE OF THE REGISTER OF DEEDS, HICKMAN
COUNTY, CENTERVILLE, TENNESSEE.

 

TOGETHER WITH NON-EXCLUSIVE EASEMENT RIGHTS CREATED BY DECLARATION OF
CROSS-EASEMENTS AND COVENANTS AND RESTRICTIONS AFFECTING LAND OF RECORD IN BOOK
2, PAGE 3368, OFFICE OF THE REGISTER OF DEEDS FOR HICKMAN COUNTY, TENNESSEE.

 

TOGETHER WITH EASEMENT RIGHTS CREATED BY PYLON SIGN EASEMENT AGREEMENT OF RECORD
IN BOOK 2, PAGE 3391, OFFICE OF THE REGISTER OF DEEDS FOR HICKMAN COUNTY,
TENNESSEE.

 

TAX I.D.:  084-040.01

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 1:

 

That part of the Northeast Quarter of the Northeast Quarter of Section 18,
Township 125 North, Range 37 West, Pope County, Minnesota, described as follows:

 

Beginning at the Northeast corner of said Section 18; thence South 00 degrees 05
minutes 51 seconds West, record bearing, along the East line of said Northeast
Quarter of the Northeast Quarter 355.50 feet to Point A; thence South 89 degrees
29 minutes 27 seconds West 726.00 feet; thence North 00 degrees 05 minutes 51
seconds East 355.50 feet to the North line of said Northeast Quarter of the
Northeast Quarter; thence North 89 degrees 29 minutes 27 seconds East along said
North line 726.00 feet to the point of beginning.

 

Parcel 2:

 

That part of the Northeast Quarter of the Northeast Quarter of Section 18,
Township 125 North, Range 37 West, Pope County, Minnesota described as follows:

 

Beginning at the Northeast corner of said Section 18; thence South 00 degrees 05
minutes 51 seconds West, record bearing, along the East line of said Northeast
Quarter of the Northeast Quarter 355.50 feet to Point A; Thence South 00 degrees
05 minutes 51 seconds West, record bearing, along the East line of said
Northeast Quarter of the Northeast Quarter 50 feet to Point B; thence South 89
degrees 29 minutes 27 seconds West 726.00 feet; thence North 00 degrees 05
minutes 51 seconds East 50 feet; thence North 89 degrees 29 minutes 27 seconds
East 726.00 feet to the point of beginning.

 

Tax I.D. # (21-1201-000)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

A parcel of land being part of the Southeast Quarter of Section 8, Township 6
North, Range 5 East, German Township, Village of Archbold, Fulton County, Ohio
and being more particularly described as follows:

 

Commencing at a spike found at the Northeast corner of the Southeast Quarter of
Section 8;

 

Thence, North 88 degrees 38 minutes 33 seconds West, on the North Line of the
Southeast Quarter of Section 8, for a distance of 198.00 feet, to an iron pin
found, being the TRUE POINT OF BEGINNING for the parcel herein described;

 

Thence, South 00 degrees 00 minutes 00 seconds West, on a line being parallel
with the East Line of the Southeast Quarter of Section 8, for a distance of
150.00 feet, to an iron pin found;

 

Thence, South 88 degrees 38 minutes 33 seconds East on a line being parallel
with the North Line of the Southeast Quarter of Section 8, for a distance of
168.00 feet, to an iron pin found;

 

Thence, continuing South 88 degrees 38 minutes 33 seconds East, for a distance
of 30.00 feet, to a point on the East Line of the Southeast Quarter of
Section 8;

 

Thence, South 00 degrees 00 minutes 00 seconds west, on the East Line of the
Southeast Quarter of Section 8, for a distance of 50.00 feet, to a point;

 

Thence, North 88 degrees 38 minutes 33 seconds West, on a line being parallel
with the North Line of the Southeast Quarter of Section 8, for a distance of
30.00 feet, to an iron pin found;

 

Thence, continuing North 88 degrees 38 minutes 33 seconds west, for a distance
of 168.00 feet, to an iron pin found;

 

Thence, South 00 degrees 00 minutes 00 seconds West, on a line being parallel
with the East Line of the Southeast Quarter of Section 8, for a distance of
25.00 feet, to a 5/8” X 30” iron pin and reference cap set;

 

Thence, North 88 degrees 38 minutes 33 seconds West, on a line being parallel
with the North Line of the Southeast Quarter of Section 8, for a distance of
125.00 feet, to a PK nail set;

 

Thence, South 00 degrees 00 minutes 00 seconds West, on a line being parallel
with the East Line of the Southeast Quarter of Section 8, for a distance of
125.00 feet, to a 5/8” X 30” iron pin and reference cap set;

 

Thence, North 88 degrees 38 minutes 33 seconds West, on a line being parallel
with the North Line of the Southeast Quarter of Section 8, for a distance of
334.48 feet, to an iron pin found;

 

Thence North 00 degrees 07 minutes 15 seconds East, for a distance of 349.98
feet, to an iron pin found, on the North Line of the Southeast Quarter of
Section 8;

 

Thence, South 88 degrees 38 minutes 33 seconds East, on the North Line of the
Southeast Quarter of Section 8, for a distance of 458.74 feet, to the TRUE POINT
OF BEGINNING of the parcel herein

 

--------------------------------------------------------------------------------


 

described, containing 3.556 acres of land, more or less, excepting therefrom all
legal easements, zoning restriction and legal highways of record.

 

The bearings used herein are for the purpose of describing angles only and are
not referenced to true or magnetic North. All reference caps noted above are
yellow plastic caps stamped WIELAND – 8286. This legal description was based on
a survey prepared by Brian M. Wieland, State of Ohio Registered Surveyor
No. 8286, and recorded in Volume P, Page 224a of the Fulton County Record of
Surveys.

 

Together with non-exclusive easement rights created by Cross Easement Agreement
by instrument recorded in Volume 94 of Official Records, page 289.

 

TAX I.D.:  17-033518-03.000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 3 in Southbridge Plaza, in the City of Dyersville, Iowa, according to the
Plat thereof recorded October 27, 1999, as document number 16616-99, situated in
Dubuque County, Iowa.

 

Together with the non-exclusive easements created by Declaration of Cross
Easements and Covenants and Restrictions dated November 8, 1999 and recorded
November 9, 1999, as document number 17195-99 and first amendment recorded
November 30, 1999, as document number 17926-99.

 

Together with an easement for the construction, operation and maintenance of a
Pylon Sign as created by Easement Agreement for a Sign dated December 2, 1999,
and recorded December 6, 1999, as document number 18251-99.

 

Tax Parcel Number: 07 32 351 006

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

A parcel of land being part of Lots 6, 7, 8 and 9 of the Shady Garden
Subdivision and also being part of the Southwest Quarter of Section 6, Township
7 North, Range 3 East, The Village of Montpelier, Williams County, Ohio and
being more particularly described as follows: Commencing at a monument box
found, at the Southwest corner of the Southwest Quarter of Section 6; THENCE
North 00 degrees 00 minutes 00 seconds East, on the West line of the Southwest
Quarter of Section 6, for a distance of 178.35 feet to a point; THENCE North 90
degrees 00 minutes 00 seconds East, for a distance of 30.00 feet, to a 5/8” inch
pin found; THENCE South 78 degrees 28 minutes 54 seconds East, for a distance of
190.45 feet, to a 5/8” inch iron pin found; THENCE South 80 degrees 37 minutes
03 seconds East, for a distance of 91.19 feet, to a 5/8” x 30” iron pin and
reference cap set, being the TRUE POINT OF BEGINNING for the parcel herein
described; THENCE North 00 degrees 00 minutes 00 seconds East, for a distance of
461.46 feet, to a 5/8” x 30” iron pin and reference cap set; THENCE North 90
degrees 00 minutes 00 seconds East, for a distance of 358.16 feet, to a 5/8” x
30” iron pin and a reference cap set; THENCE South 00 degrees 00 minutes 00
seconds West, for a distance of 502.81 feet, to a 5/8” x 30” iron pin and
reference cap set; THENCE North 86 degrees 16 minutes 13 seconds West, for a
distance of 178.61 feet, to a 5/8” iron pin found; THENCE North 80 degrees 37
minutes 03 seconds West, for a distance of 182.37 feet to the TRUE POINT OF
BEGINNING of the parcel herein described, containing 4.001 acres of land, more
or less, excepting there from all legal easements, zoning restriction and legal
highways of record.

 

The bearings used herein are for the purpose of describing angles only and are
not referenced to true or magnetic North.

 

Surveyed by Chester A. Miller, Registered Surveyor No. 6691, Surveyor, and
recorded in Volume 18R, Page 112 of the William County Survey Records in the
office of the William County Engineer.

 

Together with non-exclusive easement rights created by Cross Easement Agreement
by instrument recorded in Volume 321 of Deeds, page 382.

 

Tax I.D. (073-060-00-008.001)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot Three of Certified Survey Map filed in Volume 6, page 267, Document
No. 369836, being a part of Government Lot 3, Section 4 and part of Government
Lot 6. Section 5, all in Township 20 North, Range 9 West, City of Arcadia,
Trempealeau County, Wisconsin.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 8, 2006 as Document No. 373600 in Volume 734,
page 22.

 

TAX I.D.:  201-1103-0002; 201-1106-0009

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 1

 

A parcel of land in the NE1/4NE1/4 of Section 13, Township 33 North, Range 100
West, 6th P.M., Fremont County, Wyoming, more particularly described as follows:

 

Beginning at Corner No. 1, which corner is the intersection of the southerly
right-of-way line of the Baldwin Creek Road and the westerly right-of-way line
of U.S. Highway 287, and which corner bears South 58°16’37” West, a distance of
58.25 feet from the northeast corner of said Section 13; thence South 0°51’20”
East along said Highway right-of-way a distance of 158.4 feet to Corner No. 2;
thence proceed South 89°16’12” West a distance of 565.2 feet to Corner No. 3;
thence North 9°41’35” West, a distance of 160.36 feet to Corner No. 4, which
corner is on the southerly right-of-way line of the Baldwin Creek Road; thence
North 89°16’12” East, along the said Baldwin Creek Road right-of-way a distance
of 589.87 feet to Corner No. 1, the Point of Beginning.

 

Parcel 2

 

Description of a tract of land in the NE1/4NE1/4 of Section 13, Township 33
North, Range 100 West, 6th P.M., within the City of Lander, Freemont County,
Wyoming, more particularly described as follows: Beginning at Point No. 1, which
point bears S. 13°26’09” W. a distance of 202.54 feet from the Northeast corner
of said Section 13; thence proceed: S. 89°16’12” W. a distance of 531.15 feet to
Point No. 2; N 11°42’52” W.

A distance of 8.14 feet to Point No. 3; N. 89°16’12” E. a distance of 532.65
feet to Point No. 4; S. 01°05’12” E. along the west side of the West Main Street
a distance of 7.99 feet to Point No. 1, the point of beginning.

 

Tax I.D.:  10-3300-13-1-00-252-00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1 of the West 335 feet of Lot 1 in Waukon Industrial Park First Addition in
the City of Waukon, according to the Plat of Survey recorded in Book U,
Page 89-93 as document 2005 2167, in Allamakee County, Iowa.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 3, 2006 as Document No. 2006 335 in Book 2006,
page 335.

 

Tax Parcel Number: 1031351020

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 4 in Hy-Vee Addition, Plat One, an Official Plat, Perry, Dallas County,
Iowa, except that part thereof described as beginning at the Southeast Corner of
said Lot 4, thence North 88° 41’ 30” West 227.41 feet; thence North 01° 18’ 30”
East 247.28 feet to the South line of Lot 5 in said Hy-Vee Addition; thence
South 88° 41’ 30” East along the South line of said Lot 5 a distance of 217.88
feet; thence South 00° 54’ 00” East 247.46 feet to the Point of Beginning.

 

Together with the non-exclusive easements created by instrument entitled
Easements with Covenants and Restrictions Affecting Land recorded March 14, 1997
in book 831 at page 918 and supplement to Easements with Covenants and
Restrictions Affecting Land recorded April 26, 1999 in Book 1999 at page 004540.

 

Tax Parcel Number: 675-05101-07

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Tract 1A, Block 2, Second School Addition to Glasgow, Montana, according to the
official plat thereof on file and of record in the office of the Clerk and
Recorder, Valley County, Montana. Plat filed August 30, 2005, Doc. No. 129060.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded immediately prior hereto.

 

Parcel ID No.: 1097097000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 2 of ASHLAND COUNTY CERTIFIED SURVEY MAP NO. 451, recorded September 30,
2005, as Document No. X299185, located partly in Block 27 of Lake Shore
Addition, and partly in 17th Avenue East in Block 50 of Ellis Division, City of
Ashland, Ashland County, Wisconsin.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 2, 2006 as Document No. 300667 in Volume 618,
page 232.

 

TAX I.D.:  201-03428-0000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the County of Grant, City of Lancaster,
State of Wisconsin, is described as follows:

 

Part of the West 1/2 of the Southeast 1/4 of Section 35, in Township 5 North,
Range 3 West of the Fourth Principal Meridian, in the City of Lancaster, Grant
County, Wisconsin, more fully described as follows to wit:

 

Commencing at the Southwest corner of the East 1/4 of the Southwest 1/4 of said
Section 35; thence North 00 degrees 26 minutes 43 minutes East, 1130.17 feet
along the West line of said East 1/4; thence South 89 degrees 33 minutes 17
seconds East 1555.53 feet to the point of beginning; thence North 00 degrees 29
minutes 02 seconds East 295.14 feet; thence North 89 degrees 30 minutes 58
seconds West 32.50 feet; thence North 00 degrees 29 minutes 02 seconds East 344.
46 feet to the Southerly right of way line of U.S. Highway 61 and a point of
curvature; thence along said Southerly right of way line along a curve to the
left through a central angle of 10 degrees 30 minutes 01 seconds, an arc
distance of 296.30 feet, a radius of 1616.79 feet, and a chord bearing North 77
degrees 01 minutes 25 seconds East 295.89 feet; thence South 00 degrees 32
minutes 53 seconds West 708.76 feet; thence North 89 degrees 27 minutes 07
seconds West 254.47 feet to the point of beginning.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN CROSS-EASEMENT
AGREEMENT RECORDED IN VOLUME 813, PAGE 343, AS DOCUMENT NO. 603755.

 

Tax Item No. 246-1546-0010

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Situate in LaRue County, State of Kentucky:

 

Being Lot 2B of the Amended Record Plat of Royall Centre Subdivision Lot 2,
recorded in Plat Cabinet 2, page 125, being a subdivision of Lot 2 of the Royall
Centre Subdivision, as recorded in Plat Cabinet 1, Slide 215 in the LaRue County
Court Clerk’s Office.

 

Being a portion of the property conveyed to Pamida, Inc., a Delaware
corporation, by deed dated November 17, 1998, of record in Deed Book 173,
page 99, in the Office of the LaRue County Court Clerk.

 

Together with non-exclusive easements created by Cross-Easement Agreement
recorded in Deed Book 173, page 103.

 

Tax I.D # (029-03-01-001-07)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Being a 3.925 acre tract located in SOUTH INDUSTRIAL PARK, in Morgantown,
Kentucky, on the Southwest right of way fence of the William Natcher Parkway,
and more particularly described as follows:

 

Beginning at a capped iron pin set, being a new corner of the Morgantown
Industrial Holding Corp., Deed Book 141, Page 57, and referenced North 19
degrees 08 minutes 35 seconds East, 167.88 feet from the iron pin found, a
corner of said Holding Corp., and Mac and Janette Coleman, Deed Book 120,
Page 541, thence with new line of said Holding Corp., passing the line in Deed
Book 141, Page 57, then with Deed Book 128, Page 406, at 189.20 feet, North 37
degrees 25 minutes 00 seconds West, 484.99 feet to an iron pin set, being a new
corner of said Holding Corp.; thence North 49 degrees 33 minutes 40 seconds
East, 354.27 feet to an iron pin set in what was once the location of the Green
River Parkway Right of Way and Access Control Fence; thence with said fence,
South 37 degrees 15 minutes 49 seconds East, 33.04 feet, South 37 degrees 15
minutes 49 seconds East, 136.84 feet, and South 37 degrees 06 minutes 12 seconds
East, 125.98 feet to an iron pin set, being a corner of said Holding Corp., Deed
Book 128, Page 406, and Deed Book 141, Page 57; thence again with said Fence
Location, South 36 degrees 45 minutes 24 seconds East, 73.75 feet, and South 36
degrees 32 minutes 43 seconds East 115.60 feet to an iron pin set, being a new
corner of said Holding Corp.; thence passing iron pins set a 219.70 feet, and
269.81 feet, South 49 degrees 33 minutes 40 seconds West, 350.51 feet to the
Beginning. This description is prepared from a physical survey performed by
Danny T. Cook P.L.S. #2877, Butler County Surveyor, on March 29, 1999.

 

Being the same property conveyed to Pamida, Inc., a Delaware Corporation, by
deed dated the 31st day of March 1999, of record in Deed Book 155, Page 485, in
the Office of the Butler County Court Clerk.

 

Together with non-exclusive easements created by Cross-Easement Agreement
recorded in Deed Book 7, page 222.

 

Tax Parcel # (58-60-01)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL 1: Lot 1, Certified Survey Map No. 2816 recorded in the Office of the
Register of Deeds for Waupaca County, Wisconsin on January 5, 1989, in Volume 8
on Page 344, as Document No. 461834, being a part of CSM No. 184 Volume 1,
Page 184, Waupaca County Registry and part of the SW 1/4 - SE 1/4, Section 26,
T25N, R14E, City of Clintonville, Waupaca County, Wisconsin.

 

PARCEL 2: A parcel of land being a part of the NW 1/4 of the SE 1/4, Section 26,
T25N, R14E, City of Clintonville, Waupaca County, Wisconsin, more particularly
described as follows: Commencing at the SW corner of Lot 40, Floral Acres
Subdivision, City of Clintonville, thence N 89 degrees 56 W, 60.00 feet to the
West line of Morning Glory Drive and the point of beginning of the following
described parcel, thence along the arc of a curve to the left, having a radius
of 1015.00 feet and having a main chord bearing of S 0 degrees 46’ 49” E and a
length of 30.01 feet, thence S 88 degrees 26’ W, 339.72 feet to Easterly right
of way line of U.S.H “45” and also S.T.H. “22”, thence N 7 degrees 17’ 30” E
along the Easterly right of way line of said U.S.H and S.T.H. 398.90 feet,
thence S 82 degrees 40’ E, 291.31 feet to the West line of Morning Glory Drive,
thence S 0 degrees 04’ West along the West line of said drive 319.20 feet to the
point of beginning. EXCEPTING THEREFROM that pat sold to Schroeder Oil, Inc., by
Quit Claim Deed recorded October 1, 1998 in Volume 916 of Records on page 195 as
Document No. 582378. Together with right of access as contained in Document
No. 582379.

 

Tax I.D.:  30-26-43-2 and 30-26-42-7

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lots Thirteen (13), Fourteen (14), Fifteen (15), Sixteen (16), Seventeen (17)
and Eighteen (18) of Block Sixteen (16) and Lot Six (6) of Block Fifteen (15),
all in the Original Town Site of Plentywood, Sheridan County, Montana.

 

Tax ID.: 391800

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Being a certain tract or parcel of land as shown on plat recorded in Minor Plat
Book 1, page 31, Allen County Clerk’s Office, Scottsville, Kentucky, and further
described as follows:

 

Unless stated otherwise, any monument referred to herein as an iron pin is a set
3/4” iron rebar, 18” in length with red plastic cap stamped “K, Crowe #3375”.
All bearings stated herein are referred to in Deed Book 169, page 235.

 

Beginning at an iron pin set on the South right of way of Old Gallatin Road,
said point lies 30 feet from the centerline, also being the Northwest corner of
the tract described; thence, with said right of way North 53 degrees 57 minutes
00 seconds East 375.18 feet to an iron pin set on the West property line of the
Howard Cline property as recorded in Deed Book 115, page 421; thence leaving
said right of way and with the West property line of the Cline property and the
West property line of the Jess Taylor property (as recorded in Deed Book 105,
page 514), the J. Hugh Beam property (as recorded in Deed Book 150, page 437),
and the Paul Foster property (as recorded in Deed Book 123, page 67), South 25
degrees 01 minutes 00 seconds East 565.03 feet to an iron pin set; thence
severing the property of Jeffrey Young as recorded in Deed Book 169, page 235,
South 64 degrees 59 minutes 00 seconds West 354.00 feet to an iron pin set;
thence North 25 degrees 12 minutes 02 seconds West 415.23 feet to an iron pin
set at the Southeast corner of the Hinton and King properties, as recorded in
Deed Book 107, page 57; thence with said East property line of the Hinton and
King properties, North 34 degrees 25 minutes 00 seconds West 79.06 feet to the
point of beginning.

 

Being the same property conveyed to Pamida, Inc., a Delaware corporation, by
deed dated the 30th day of December, 1998 of record in Deed Book 198, page 770,
in the Office of the Allen County Court Clerk.

 

Together with non-exclusive easements created by Cross Easement Agreement as
disclosed by instrument recorded in Deed Book 198, page 773.

 

Tax Item No. 5-4-11B-1

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

COMMENCING AT THE SOUTHEAST CORNER OF THE SOUTHWEST QUARTER OF THE NORTHEAST
QUARTER OF SECTION 11, TOWNSHIP 13 NORTH, RANGE 5 EAST OF THE THIRD PRINCIPAL
MERIDIAN; THENCE NORTH 00 DEGREES 32 MINUTES 29 SECONDS WEST 131.68 FEET ALONG
THE EAST LINE OF THE SOUTHWEST QUARTER OF THE NORTHEAST QUARTER OF SAID
SECTION 11 TO THE TRUE POINT OF BEGINNING; THENCE NORTH 89 DEGREES 41 MINUTES 25
SECONDS WEST 199.71 FEET; THENCE SOUTH 00 DEGREES 40 MINUTES 37 SECONDS EAST
131.28 FEET TO THE SOUTH LINE OF THE SOUTHWEST QUARTER OF THE NORTHEAST QUARTER
OF SAID SECTION 11; THENCE NORTH 89 DEGREES 34 MINUTES 20 SECONDS WEST 459.03
FEET ALONG SAID SOUTH LINE; THENCE NORTH 00 DEGREES 53 MINUTES 18 SECONDS WEST
333.22 FEET; THENCE SOUTH 89 DEGREES 41 MINUTES 25 SECONDS EAST 460.24 FEET;
THENCE SOUTH 00 DEGREES 40 MINUTES 37 SECONDS EAST 152.86 FEET; THENCE SOUTH 89
DEGREES 41 MINUTES 25 SECONDS EAST 199.83 FEET TO THE EAST LINE OF THE SOUTHWEST
QUARTER OF THE NORTHEAST QUARTER OF SAID SECTION 11; THENCE SOUTH 00 DEGREES 32
MINUTES 29 SECONDS EAST 50.01 FEET ALONG SAID EAST LINE TO THE TRUE POINT OF
BEGINNING, SITUATED IN THE CITY OF SULLIVAN, MOULTRIE COUNTY, ILLINOIS.

 

TOGETHER WITH NON-EXCLUSIVE EASEMENTS AS CREATED BY CROSS-EASEMENT AGREEMENT
MADE BY AND BETWEEN PAMIDA, INC., AND MID-ILLINOIS BANK AND TRUST, AS TRUSTEE
UNDER TRUST AGREEMENT DATED MARCH 25, 1978 AND KNOWN AS TRUST NUMBER 113 DATED
NOVEMBER 12, 1998 AND RECORDED NOVEMBER 23, 1998 AS DOCUMENT 252942.

 

TAX PARCEL NUMBER: 08-08-11-205-012

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

A tract of land being part of the North half of Section 8, Township 21 North,
Range 7 West, of the Second Principal Meridian, Fountain County, Indiana, and
also being part of a tract of land conveyed to Orris H. Wenzel as Trustee of the
Orris H. Wenzel Revocable Trust in a Warranty Deed recorded in Deed Record 170,
at pages 89-90 on October 29, 1991, in the Fountain County Recorder’s Office,
the boundary of which is described as follows:

 

Commencing at the center of said Section 8, proceed North 89 degrees 36 minutes
44 seconds East along the South line of the Northeast quarter of said Section 8,
for a distance of 418.37 feet to an iron pin (said Warranty Deed dimension of
418 feet); thence North 01 degrees 09 minutes 43 seconds West through a found
stone, 1603.49 feet to a PK nail on the center line of State Route 28 (said
Warranty Deed dimension of 1628 feet, said Warranty Deed also describes the
intersection of this line and center line of State Route 28 as being 25 rods 2
links or 413.82 feet East of the West line of the Northwest quarter of
Section 8, measures as part of this legal description as 406.79 feet; thence
around the arc of a circular curve to the right along said center line, said
curve having a radius of 1273.24 feet, a chord length of 33.11 feet, a chord
bearing of North 49 degrees 32 minutes 02 seconds West for an arc length of
33.11 feet to a PK nail at a point being 1 1/2 rods West of the last described
course, as measured perpendicular to said course; thence South 01 degrees 09
minutes 43 seconds East along said being 1 1/2 rods West of a previously
described course with a bearing of North 01 degrees 09 minutes 43 seconds West
(said line also being the West line of a 1 1/2 rod wide exception in said
Warranty Deed), 137.76 feet to an iron rod; thence South 46 degrees 41 minutes
24 seconds West, 469.36 feet to an iron pin; thence North 43 degrees 18 minutes
36 seconds West, 251.90 feet to an iron pin; thence North 24 degrees 39 minutes
07 seconds East, 21.57 feet to an iron pin; thence around the arc of a circular
curve to the left, said curve having a radius of 285.00 feet, a chord length of
134.00 feet, a chord bearing of North 11 degrees 03 minutes 20 seconds East for
an arc length of 135.26 feet to an iron pin; thence North 02 degrees 32 minutes
27 seconds West, 55.75 feet to an iron pin; thence North 86 degrees 33 minutes
20 seconds East, 75.32 feet to an iron pin; thence North 48 degrees 49 minutes
32 seconds East, 285.79 feet to an iron pin; thence North 41 degrees 10 minutes
28 seconds West, 16.98 feet to an iron pin; thence North 48 degrees 49 minutes
32 seconds East, 50.00 feet to a PK nail on said center line of State Route 28;
thence North 41 degrees 10 minutes 28 seconds East along said center line, 65.38
feet to a PK nail; thence around the arc of a circular curve to the left along
said center line, said curve having a radius of 1273.24 feet, a chord length of
169.06 feet, a chord bearing of South 44 degrees 58 minutes 56 seconds East for
an arc length of 169.18 feet to the PK nail at the True Point of Beginning.

 

Together with the non-exclusive easements created by that certain Cross-Easement
Agreement, recorded as Instrument No. 1998-09802, in Miscellaneous Records 96,
Page 324.

 

Tax I.D. (014-00291-01)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The West 520.32 feet of the East 580.32 feet of Lots “F”, “G” and “H” of the
Subdivision of Lot 2 of the East Half (E 1/2) of the Southeast Quarter (SE 1/4)
of Section 13, Township 18 North, Range 5 East of the Third Principal Meridian,
Piatt County, Illinois, EXCEPT the South 25.00 feet of even width of said Lot
“H”, also described as beginning at the point of intersection of the North line
of said Lot “F” and the West Right-of-way line of Illinois Route 105 (South
Market Street), running thence North 89 degrees 42 minutes 00 seconds West for
520.32 feet, thence South 00 degrees 00 minutes 00 seconds for 305.00 feet;
thence North 89 degrees 42 minutes 00 seconds East 520.32 feet to a point on the
said West right-of-way line; thence North 00 degrees 00 minutes 00 seconds East
for 305.00 feet to the point of beginning.

 

Tax Parcel Number: 74-05-13-18-005-030-03

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the County of Parke, State of Indiana, is
described as follows:

 

TRACT A

 

Commencing at the Northeast corner of Section 1, Township 15 North, Range 8
West, thence along the North line of said Section North 89 degrees 06 minutes 33
seconds West (Basis of Bearings, Indiana State Plane Coordinate System-West
Zone) 29.00 feet to an iron rod on the West right of way line of the State
Highway 41 (said right of way line being 25 feet West of the centerline of said
Highway); thence, along said right of way, South 00 degrees 35 minutes 13
seconds West 1028.75 feet to the Northeast corner of a tract of land conveyed to
Pamida, Inc. by Co-Personal Representatives Deed recorded in Vol. 198, page 507
in the Office of the Recorder of Parke County, Indiana, thence along the North
line of said Pamida Tract, North 88 degrees 55 minutes 56 seconds West 14.37
feet to a capped iron (rod referred to herein describes a 5/8 inch iron rebar
with a plastic identification cap stamped “Land Sciences”, “S0232”) thence,
South 00 degrees 35 minutes 46 seconds West 5.12 feet to a capped iron rod;
thence, South 03 degrees 43 minutes 08 seconds West 84.97 feet to the Point of
Beginning; thence South 03 degrees 43 minutes 08 seconds West 70.06 feet to a
capped iron rod; thence parallel with the North line of said Pamida Tract North
88 degrees 55 minutes 56 seconds West 304.22 feet to a capped iron rod thence
parallel with the East line of said Section, South 00 degrees 35 minutes 13
seconds West 190.01 feet to the South line of said Pamida Tract marked by a
capped iron rod; thence along said South line, North 88 degrees 55 minutes 56
seconds West 294.94 feet to the West line of said Pamida Tract marked by a
capped iron rod; thence, along said West line, North 00 degrees 35 minutes 13
seconds East 350.00 feet to the North line of said Pamida Tract marked by a
capped iron rod; thence, along said North line, South 88 degrees 55 minutes 56
seconds East 447.63 feet to a capped iron rod; thence parallel with the East
line of said Section, South 00 degrees 35 minutes 13 seconds West 90.00 feet to
a capped iron rod; thence, parallel with the North line of said Pamida Tract,
South 88 degrees 55 minutes 56 seconds East 155.36 feet to the Point of
Beginning.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 8, 2006 as Inst. No. 20060344 in Book 98, page 303.

 

Tax Parcel No.: Part of 001-00582-01

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1, Block 1, Erickson Addition to the City of Vermillion, Clay County, South
Dakota.

 

Tax I.D.:  15295-0010-010-00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

That portion of Lots 1, 2 and 3 in Block 11 of Comstock’s Addition to the City
of Sturgis, Meade County, South Dakota, lying North of Lot H1 (commonly referred
to as Lazelle Street); INCLUDING the West Half of the vacated 12th Street
abutting and adjoining said Lot 1; BUT EXCEPTING therefrom Lot H2, as shows on
the plat filed in Plat Book 18, Page 115.

-AND-

Lots 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 and 12 in Block 10 of Comstock’s Addition
to the City of Sturgis, Meade County, South Dakota; INCLUDING the West Half of
the vacated 11th Street abutting and adjoining said Lot 1; AND INCLUDING the
East Half of the vacated 12th Street abutting and adjoining said Lot 12; BUT
EXCEPTING therefrom Lot H2, as shown on the plat filed in Plat Book 18,
Page 115,

-AND-

That portion of Lots 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23 and 24 in Block
10 of Comstock’s Addition to the City of Sturgis, Meade County, South Dakota,
lying North of Lot H1 (commonly referred to as Lazelle Street); INCLUDING the
west half of the vacated 11th Street abutting and adjoining said Lot 24; AND
INCLUDING the vacated alley of Block 10 and the vacated alley running through
11th Street; BUT EXCEPTING therefrom Lots H2 and H3, as shown on the plat filed
in Plat Book 18, Page 115.

-AND-

The east half of the vacated 11th Street abutting and adjoining Lot 13 in Block
9 of Comstock’s Addition to the City of Sturgis, Meade County, South Dakota,
which reverted pursuant to Resolution recorded April 5, 1984 in Book 393,
Pages 183-185.

-AND-

Lots 10, 11 and 12 in Block 9 of Comstock’s Addition to the City of Sturgis,
Meade County, South Dakota, INCLUDING the east half of the vacated 11th Street
abutting and adjoining said Lot 12.

 

Tax I.D.:  01-55-09-10

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

T. 55 N., R. 99 W. 6th P.M., Park County, Wyoming

 

A tract of land within Farm Unit “E”, according to the Farm Unit Plat, being
Tract 2 of Lot 63, according to the Government Resurvey and being more
particularly described as follows:

 

Beginning at a point on the south line of Tract 2, which point is located 299.46
feet S.67°34’W. from the southeast corner of Tract 2; thence S.67°34’W., along
the south line of Tract 2 for a distance of 300 feet; thence N.0°08’E., parallel
to the east line of Tract 2 for a distance of 702.83 feet; thence S.89°51’E.,
parallel to the north line of Tract 2 for a distance of 277.0 feet, more or
less, to a point located 276.5 feet west of the east line of Tract 2; thence
S.0°08’W., parallel to the east line of Tract 2 for a distance of 587.62 feet
more or less to the Point of Beginning.

 

Excepting therefrom that portion conveyed to The Transportation Commission of
Wyoming in Quitclaim Deed recorded March 27, 2002 as Document No. 2002-2332.

 

Tax I.D.:  02559906302004

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel I:

 

Situated in the County of Highland, in the State of Ohio and in the City of
Greenfield:

 

Being a part of V.M.S. Nos. 647 and 650, and being further bounded and described
as follows:

 

Commencing at a p.k. nail (set) in the centerline of State Route 28 also
referred to as Jefferson Street, said p.k. nail being the Northeasterly corner
of a 3.235 acre tract as conveyed to Zavakos Enterprises, Inc. (D.B. 334,
Page 605) and the Northwesterly corner of a 3.932 acre tract as conveyed to
National Church Residences of Greenfield, Inc. (D.B. 322, Page 301); thence with
the Easterly line of Zavakos Enterprises, Inc. and the Westerly line of National
Church Residences of Greenfield, Inc. S. 11 deg. 19’ 12” E., passing a 5/8” iron
pin (set) at 30.00 ft., a total distance of 480.49 ft. to a 5/8” iron pin (set)
marking the true point of beginning of the tract of land herein described;
thence continuing with the Westerly line of National Church Residences of
Greenfield, Inc. S. 11 deg. 54’ 20” E., a distance of 112.59 ft. to a 5/8” iron
pin (set); thence with a new division line S. 86 deg. 31’ 12” W. a distance of
525.02 ft. to a 5/8” iron pin (set); thence with another new division line N. 11
deg. 13’ 14” W., a distance f 287.46 ft. to a 1” flat iron rod (found), said
iron rod being the Southwesterly corner of the 1.359 acre tract as conveyed to
Zavakos Enterprises, Inc. (D.B. 334, Page 609); thence with the Southerly line
of Zavakos Enterprises, Inc. S. 63 deg. 58’ 23” E., a distance of 116.48 ft. to
a 1 1/4” iron pipe (found); thence with the Southerly line of Zavakos
Enterprises, Inc. S. 74 deg. 40’ 49” E., passing the Southeasterly corner to
said 1.359 acre tract and continuing with the Southerly line of a 3.235 acre
tract also as conveyed to Zavakos Enterprises, Inc. (D.B. 334, Page 605) a total
distance of 312.01 ft. to a 1/2” iron pin (found); thence also with the line of
Zavakos Enterprises, Inc. S. 87 deg. 34’ 49” E., a distance of 151.30 ft. to the
true point of beginning, containing 2.104 acres of land.

 

The above description is subject to an easement 20 feet in width over the
Southerly portion of the above described 2.104-acre tract and being bounded and
described as follows:

 

Beginning at a 5/8” iron pin (set) in the Westerly line of a 3.932 acre tract as
conveyed to National Church Residences of Greenfield, Inc. (D.B. 322, page 301)
and being the Southeasterly corner of the above described 2.104 acre tract;
thence with the Southerly line of the above describe 2.104 acre tract S. 86 deg.
31’ 12” W., a distance of 525.02 ft. to a 5/8” iron pin (set); thence with the
Westerly line of the above described 2.104 acres tract N. 11 deg. 13’ 14” W. a
distance of 20.18 ft.; thence with the Northerly line of the herein easement N.
86 deg. 31’ 12” E., a distance of 524.78 to a point in the Westerly line of the
3.932 acre tract as conveyed to National Church Residences of Greenfield, Inc.
(D.B. 322, page 302); thence with the Westerly line of National Church
Residences of Greenfield, Inc. S. 11 deg. 54’ 20” E., a distance of 20.22 ft. to
the beginning, containing 0.241 acres within said easement.

 

Bearings are based upon the record bearing (S. 74 deg. 56’ 00” W.) of the
Southerly margin of Jefferson Street according to Wilson Subdivision as found in
Plat Book 03, Page 02 (Envelope 52-B).

 

The above description is a part of the original 6 acres, 136 poles “Second
Tract” as conveyed to B & I Developers and recorded in Official Record Volume
134, page 851 of the Highland County Recorder’s Office.

 

Land surveyed in July and October, 1995, under the direction of Thomas E.
Purtell, Registered Professional Surveyor No. 6519, the survey plat of which is
referred to as Drawing No. S95-340 on file in the office of McCarty Associates,
Hillsboro, Ohio.

 

--------------------------------------------------------------------------------


 

SAVE AND EXCEPT THE FOLLOWING:

 

Situated in the City of Greenfield, County of Highland, State of Ohio, being a
part of V.M.S. Nos. 647 and 650, and being further bounded and described as
follows:

 

Commencing at a P.K. nail (set) in the centerline of Jefferson Street (State
Route 28), said P.K. nail being the Northwesterly corner of a 3.235 acres tract
as conveyed to Pamida, Inc. (O.R. 288, Page 293);

 

Thence with the Westerly line of Pamida, Inc. S. 11 deg. 24’ 05” E, passing a
5/8” iron pin (set) at 30.00 ft. a total distance of 362.14 ft. to a 5/8” iron
pin (set), said iron pin marking the true point of beginning of the tract of
land herein described;

 

Thence with a new division line S. 11 deg. 24’ 05” E, a distance of 50.36 ft. to
a 5/8” iron pin (set);

 

Thence with another new division line S. 78 deg. 46’ 46” W, a distance of 192.81
ft. to a 5/8” iron pin (set), said iron pin being the Easterly line of an
original 7 acre, 113 poles “First Tract” as conveyed to Charles William Buck, et
ux (O.R. 267, Page 225);

 

Thence with Buck’s Easterly line N. 11 deg. 13’ 14” W, a total distance of
170.77 ft. to a 1” flat iron rod (found), said flat iron being a corner to a
1.359 acre “Parcel One” as conveyed to Susan E. Beechler (O.R. 259, Page 866 and
O.R. 280, Page 129);

 

Thence with Beechler’s Southerly line S. 63 deg. 58’ 23” E. a distance of 116.48
ft. to a 1/4” iron pipe (found);

 

Thence continuing with Beechler’s Southerly line S. 74 deg. 40’ 49” E., a
distance of 111.70 ft. to the true point of beginning containing 0.461 acres of
land.

 

Bearings are based upon the record bearing (S. 74 deg. 56’ 00” W) of the
Southerly margin of Jefferson Street according to Wilson Subdivision as found in
Plat Book 03, Page 02 (Env. 52-B).

 

The above description is a part of the 2.104 acres tract as conveyed to
Pamida, Inc. and recorded in Official Record 288, Page 295 of the Highland
County Recorder’s Office.

 

Land surveyed in October 1999, under the direction of Eric N. Lutz, Registered
Professional Surveyor No. 7232, the survey plat of which is referred to as
Drawing No. S99-304 on file in the office of McCarty Associates, Hillsboro,
Ohio.

 

This conveyance is a transfer between adjoining lot owners made in connection
with Section 711.001 Sub-section B (1) of the Ohio Revised Code and does not
create an additional building site or violate any zoning regulations or other
public regulation in the parcel hereby conveyed or the balance of the parcel
retained by the Grantor herein.

 

The parcel hereby conveyed may not hereafter be conveyed separately by the
Grantees nor any structure erected thereon without the prior approval of the
authority having approving jurisdiction of plats.

 

ALSO, SAVE AND EXCEPT THE FOLLOWING:

 

Situated in the City of Greenfield, County of Highland, State of Ohio, being a
part of V.M.S. No. 650, and being further bounded and described as follows:

 

Commencing at a P.K. nail (set) in the centerline of State Route 28 also
referred to as Jefferson Street, said P.K. nail being the Northeasterly corner
of a 3.235 acres tract as conveyed to Pamida, Inc. (O.R.

 

--------------------------------------------------------------------------------


 

288, Page 293) and the Northwesterly corner of a 3.932 acres tract as conveyed
to National Church Residences of Greenfield, Inc. (D.B. 322, page 301);

 

Thence with the Easterly line of Pamida, Inc. and the Westerly line of National
Church Residences of Greenfield, Inc. S. 11 deg. 19’ 12” E, passing a 5/8” iron
pin (set) at 30.00 ft. a total distance of 480.49 ft. to a 5/8” iron pin (set),
said iron pin being a corner to the original 2.104 acres tract as conveyed to
Pamida, Inc. (O.R. 288, Page 295);

 

Thence continuing with the Easterly line of Pamida, Inc. and the Westerly line
of National Church Residences of Greenfield, Inc. S. 11 deg. 54’ 20” E, a
distance of 112.59 ft. to a 5/8” iron pin (set) from which a 5/8” iron pin
(found) as set by James R. Cottrill, P.S. 6858 bears N 24 deg. 54’ 20” W, a
distance of 0.48 ft., said iron pin (set) being a corner to the remaining lands
of an original 6 acre, 136 poles “ Second Tract” as conveyed to Charles William
Buck, et ux (O.R. 267, Page 225);

 

Thence with Buck’s line S. 86 deg. 31’ 12” W, a distance of 329.98 ft. to a 5/8”
iron pin (set), said iron pin marking the true point of beginning of the tract
of land herein described;

 

Thence continuing with Bucks’s line S 86 deg. 31’ 12” W, a distance of 195.04
ft. to a 5/8” iron pin (set) from which a 5/8” iron pin (found) as set by James
R. Cottrill, P.s. 6858 bears N 11 deg. 24’ 55”, a distance of 0.13 ft., said
iron pin (set) being in the easterly line of an original 7 acre, 113 poles
“First Tract” as conveye to Charles William Buk, et ux (O.R. 267, Page 225);

 

Thence with Buck’s line N 11 deg. 13’ 14” W, a distance of 116.69 ft. to a 5/8”
iron pin (set), said iron pin being the Southwesterly corner of a 0.461 acre
“Parcel Three” as conveyed to Susan E. Beechler (O.R. 331, Page 869);

 

Thence with Beechler’s line N 78 deg. 46’ 46” E, a distance of 192.81 ft. to a
5/8” iron pin (set);

 

Thence with a new division line S 11 deg. 24’ 05” E, a distance of 142.96 ft. to
the true point of beginning, containing 0.575 acres of land.

 

Bearings are base upon the record bearing (S74 deg. 56’ 00” W) of the Southerly
margin of Jefferson Street according to Wilson Subdivision as found in Plat Book
3, Page 03 (Envelope 52-B).

 

The above description is a part of the original 2.104 acre tract as conveyed to
Pamida, Inc. and recorded in Official Record 288, Page 295 of the Highland
County Recorder’s Office.

 

Land surveyed in October 1999, and January 2001, under the direction of Eric N.
Lutz, Registered Professional Surveyor No. 7232, the survey plat of which is
referred to as Drawing no. S99-304C on file in the office of McCarty Associates,
Hillsboro, Ohio.

 

Parcel No. 27-13-000-224.01

 

Parcel II:

 

Situated in the County of Highland in the Sate of Ohio and in the City of
Greenfield, VMS #647 and #650.

 

Being bounded and described as follows: Beginning at a spike found in the center
of State Route No. 28, said point being the Northwest corner to the tract of
which this description is a part, said point also being a corner to a 0.575 acre
tract of land owned by Zavakos Belmont, Inc. as recorded in Volume 267, Page 663
of the Highland County Deed Records; thence with the center of State Route
No. 28 N. 82 deg 25’ E.

 

--------------------------------------------------------------------------------


 

a distance of 191.15 ft. to a spike set at the point of true beginning to the
herein described tract; thence continuing with the center of said road N. 82
deg. 25’ E. a distance of 326.62 ft. to a spike (set), said point being a corner
to National Church Residences of Greenfield, Inc.; thence leaving said road and
running with their line S. 9 deg. 02’ E, crossing a 1/2 inch iron pin found at
30.00 ft a total distance of 480.49 ft. to a 1/2 inch iron pin (found) said
point being a corner to Jerry E. Merritt, thence with Merritt’s lines N. 84 deg
51’ 38” W. a distance of 150.03 ft. to a 1/2 inch iron pin (found); thence N. 72
deg. 29’ 51” W. a distance of 203.64 ft. to a 1/2 inch iron pin (found); thence
with a new division line N 8 deg. 51’ W. crossing an iron pin set at 331.04 ft.
a total distance of 361.0 ft. to the point of true beginning, containing 3.235
acres of land.

 

This description is part of a 4.591 acre tract of land as conveyed to Zavakos
Belmont, Inc. by Deed recorded in Volume 258, page 794 of the Highland County
Record of Deeds. This description based on a survey by Charles M. Ryan,
Registered Surveyor No. 5383, November 1982.

 

Parcel No. 27-14-001-138.00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL 1:

 

LOT 1 IN SHOPKO SUBDIVISION, BEING A RESUBDIVISION OF LOT 1 IN PAMIDA
SUBDIVISION OF A PART OF THE SOUTHWEST 1/4 OF SECTION 35, TOWNSHIP 16 NORTH,
RANGE 8, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF
RECORDED OCTOBER 19, 2005, IN PLAT CABINET 1, SLIDE 82, AS DOCUMENT NO. 245843,
IN DOUGLAS COUNTY, ILLINOIS.

 

PARCEL 2:

 

EASEMENT FOR THE BENEFIT OF PARCEL 1 FOR SANITARY SEWER AND WATER LINE AS
DEPICTED ON THE PLAT OF SHOPKO SUBDIVISION RECORDED OCTOBER 19, 2005, IN PLAT
CABINET 1, SLIDE 82, AS DOCUMENT NO. 245843.

 

PARCEL 3:

 

NON-EXCLUSIVE EASEMENTS FOR THE BENEFIT OF PARCEL 1 AS SET FORTH AND DEFINED IN
DECLARATION AND AGREEMENT REGARDING EASEMENTS AND RESTRICTIONS MADE BY AND
BETWEEN SHIRLEY OIL AND SUPPLY COMPANY AND DIXIE HOLDINGS-TUSCOLA, INC., DATED
NOVEMBER 29, 1999 AND RECORDED DECEMBER 27, 1999 IN BOOK 547, PAGE 315 AS
DOCUMENT 219597.

 

Tax Parcel Number: 09-02-35-300-032

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Tract 1:

 

The South 131.25 feet of Lot Two (2), the West 100.00 feet of Lot Three (3) and
the South 342.45 feet of Lot Four (4), except the West 8.60 feet of said Lot 4,
Commercial Addition to the City of Osceola recorded February 25, 1971 in book 42
at page 111, Clarke County, Iowa.

 

Tract 2:

 

The East 150 feet of Lot 3 in Commercial Addition to the City of Osceola
recorded February 25, 1971 in book 42 at page 111, Clarke County, Iowa.

 

Together with the non-exclusive easements created by Easements recorded
January 17, 1978 in book 52 at pages 187, 190, 194 and 198.

 

Tax Parcel Numbers: 00138 & 00139

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 1:

 

That part of the tract of land conveyed in Book 137 of Deeds, Page 928, from the
Fraternal Order of Eagles Aerie #870 to Pamida, Inc. on the 23rd day of May,
1978 and that part of the tract of land conveyed in Book 137 of Deeds, Page 907,
from Wilbeth, Inc. to Pamida, Inc. on the 19th day of May, 1978, lying Westerly
of the following described line:

 

Commencing at the Southeast corner of the tract conveyed in Book 137 of Deeds,
Page 928; thence Westerly along the Northerly right of way line of State Highway
No. 34, a distance of 116.08 feet to the point of beginning of the line to be
described; thence Northerly along a line parallel with the East line of
Section 24, Township 140 North, Range 35 West a distance of 113.41 feet; thence
Easterly at right angles to the last described line, a distance of 27.00 feet;
thence Northerly along a line parallel with said East section line, a distance
of 400.00 feet to the North line of the tract of land conveyed in Book 137 of
Deeds, Page 928 and there said line terminates, Hubbard County, Minnesota.

 

LESS AND EXCEPT that parcel conveyed to the State of Minnesota as described in
Conservator’s Deed recorded in Book 170 of Deeds on Page 836 as Document
No. 209659.

 

Parcel 2:

 

The North 190.3 feet of the following described parcel located in Hubbard
County, Minnesota;

 

That part of the tract of land conveyed in Book 137 of Deeds, page 928, from the
Fraternal Order of Eagles Aerie #870 to Pamida, Inc. on the 23rd day of May 1978
lying Easterly of the following described line:

 

Commencing at the Southeast corner of the tract conveyed in Book 137 of Deeds,
Page 928; thence Westerly along the Northerly right of way line of State Highway
No. 34, a distance of 116.08 feet to the point of beginning of the line to be
described; thence Northerly along a line parallel with the East line of
Section 24, Township 140 North, Range 35 West a distance of 113.41 feet; thence
Easterly at right angles to the last described line, a distance of 27.00 feet;
thence Northerly along a line parallel with said East section line, a distance
of 400.00 feet to the North line of the tract of land conveyed in Book 137 of
Deeds, Page 928 and there said line terminates.

 

Parcel 3:

 

That part of the tract of land conveyed in Book 137 of Deeds, Page 928, from the
Fraternal Order of Eagles Aerie #870 to Pamida, Inc. on the 23rd day of May,
1978 lying Easterly of the following described line:

 

Commencing at the Southeast corner of the tract conveyed in Book 137 of Deeds,
page 928; thence

 

--------------------------------------------------------------------------------


 

Westerly along the Northerly right of way line of State Highway No. 34, a
distance of 116.08 feet to the point of beginning of the line to be described;
thence Northerly along a line parallel with the East line of Section 24,
Township 140 North, Range 35 West a distance of 113.41 feet; thence Easterly at
right angles to the last described line, a distance of 27.00 feet; thence
Northerly along a line parallel with said East section line, a distance of
400.00 feet to the North line of the tract of land conveyed in Book 137 of
Deeds, Page 928 and there said line terminates, Hubbard County, Minnesota.

 

LESS AND EXCEPT the North 190.3 feet thereof.

 

LESS AND EXCEPT that parcel conveyed to the State of Minnesota as described in
Quitclaim Deed recorded in Book 170 of Deeds on Page 837 as Document No. 209660.

 

Tax I.D # (R32-24-05600)

Tax I.D # (R32-24-05610)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the State of Missouri, County of Gentry and
is described as follows:

 

Tract 1:

Lot One (1), Block Six (6), City of Albany, Gentry County, Missouri,

 

 

Tract 2:

The North 22 feet of Lot Two (2), Block Six (6), City of Albany, Missouri,

 

 

Tract 3:

A part of Lot Two (2), Block Six (6), City of Albany, Missouri, described as
beginning at a point 22 feet South of the Northeast corner of Lot Two (2),
thence West 93 feet, thence South 22 feet, thence East 93 feet, thence North 22
feet to the place of beginning.

 

 

Tract 4:

Lot Five (5), Block Six (6), City of Albany, Gentry County, Missouri.

 

 

Tract 5:

The East 45 feet of Lot Six (6), Block Six (6), City of Albany, Gentry County,
Missouri.

 

 

Tract 6:

Beginning at a point 44 feet South of the Northwest corner of Lot Two (2), Block
Six (6) of the original City of Albany, Missouri, thence North along the East
side of the platted alley to the Northwest corner of Lot Three (3) of said Block
Six (6), thence West 12 feet to the Northeast corner of Lot Six (6) of said
Block Six (6), thence South along the West side of the platted alley to a point
44 feet South of the Northeast corner of Lot Five (5) of said Block Six (6),
being a point due West of the place of beginning, thence East to beginning,
including all of the platted alley lying North of a line beginning 44 feet South
of the Northeast corner of Lot Five (5) and extending East across said alley to
a point 44 feet South of the Northwest corner of Lot Two (2) all in Block Six
(6) of the original City of Albany, Gentry County, Missouri.

 

Tax ID No. 07-06-24-04-01-75

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Commencing at the East Quarter corner of the Section 15, Township 63 North,
Range 28 West, Harrison County, Missouri; thence along Quarter section line,
North 89 degrees 31 minutes 09 seconds West 44.89 feet to the Westerly
right-of-way of Highway 136 and the point of beginning; thence along said
right-of-way South 00 degrees 21 minutes 25 seconds West 85.0 feet; thence along
a line 85 feet South of and parallel to said Quarter section line, North 89
degrees 31 minutes 09 seconds West 342.18 feet; thence along the East line of
Grand View Heights Addition, North 00 degrees 08 minutes 32 seconds West 451.09
feet to the Northeast corner of Lot One (1) of said Addition; thence South 88
degrees 27 minutes 00 seconds East 346.19 feet to the Westerly right-of-way of
Highway 136; thence along said right-of-way South 00 degrees 21 minutes 25
seconds West 359.60 feet to the point of beginning.

 

Tax I.D.:  19-5.1-15-1-21-1

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

All of Lots One (1) and Two (2) in Block Four (4) West and One (1) South, the
North half (N 1/2) of Lots Three (3) and Four (4) in Block Four (4) West and One
(1) South, and, the East half (E 1/2) of the South half (S 1/2) of Lot Three
(3) in Block Four (4) West and One (1) South, all in the City of Gallatin,
Daviess County, Missouri, this last tract is also described as beginning at the
Southeast corner of said Lot Three (3), thence North 65 feet, thence West 30
feet, thence South 65 feet, thence East 30 feet to the place of beginning.

 

Tax I.D.:  15-4.2-20-2-07-01

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the State of Missouri, County of
Scotland and is described as follows:

 

A tract of land lying in part of Lot 1 of the Southwest Quarter of Fractional
Section 7, Township 65, Range 11, and being more fully described as follows,
to-wit: from the Southwest corner of Lot 1 of the Southwest Quarter of said
Fractional Section 7 run South 89° 41’ 48” East along the South line of said
Fractional Section 7 a distance of 540 feet to the Southwest corner of Missouri
State Highway Department Property as recorded in Book 212 at Page 351, thence
North 00° 25’ 41” West along the West line of said Highway Department Property
223.3 feet to the Northwest corner of said Highway Department Property and the
true point of beginning, thence continue North 00° 25’ 41” West 316.11 feet,
thence South 89° 25’ East and parallel with the South line of U.S. Highway
No. 136 a distance of 500.00 feet, thence North 00° 22’ 31” East 180.00 feet to
the South line of U.S. Highway No. 136, thence South 89° 25’ East along said
South line 178.56 feet, thence South 44° 29’ 22” East along said South line
106.43 feet to the West line of Missouri State Route M, thence South 00° 18’ 41”
West along said West line 417.22 feet to the North line of said Missouri State
Highway Department Property, thence North 89° 41’ 52” West along the North line
of said Highway Department Property 749.67 feet to the true point of beginning.
Except a tract of land lying in part of Lot 1 of the Southwest Quarter of
Fractional Section 7, Township 65, Range 11, Scotland County, Missouri, and
being more fully described as follows, to-wit: from the Southwest corner of Lot
1 of the Southwest Quarter of said Fractional Section 7; thence South 89° 41’
and 48” East along the South line of said Fractional Section 7 a distance of 540
feet to the Southwest corner of Missouri State Highway Department property as
recorded in Book 212 at Page 351; thence North 00° 25’ and 41” West along the
West line of said Highway Department property 223.3 feet to the Northwest corner
of said Highway Department property; thence South 89° 41’ and 52” East along the
North line of said Highway Department Property 749.67 feet to the West
right-of-way of Missouri State Route “M”, thence North 00° 18’ and 41” East
along said West right-of-way 293.10 feet; thence North 89° 41’ and 19” West
10.00 feet to the Southeast corner of a proposed building and the true point of
beginning of the herein described tract of land; thence continue North 89° 41’
and 19” West 100.33 feet, thence North 00° 18’ and 41” East 40.00 feet; thence
North 89° 41’ and 19” West 10.00 feet; thence North 00° 18’ and 41” East 40.00
feet; thence South 89° 41’ and 19” East 10.00 feet; thence North 00° 18’ and 41”
East 40.00 feet; thence South 89° 41’ and 19” East 65.33 feet; thence North 00°
18’ and 41” East 10.00 feet; thence South 89° 41’ and 19” East 20.00 feet;
thence South 00° 18’ and 41” West 10.00 feet; thence South 89° 41’ and 19” East
15.00 feet; thence South 00° 18’ and 41” West 120.00 feet to the true point of
beginning.

 

Also excepting, a tract of land lying in part of Lot 1 of the Southwest corner
of Fractional 7, Township 65, Range 11 and being more fully described as
follows, to-wit: from the Southwest corner of Lot 1 of the Southwest Quarter of
said Fractional Section 7, run South 89° 41’ 48” East along the South line of
said Fractional Section 7 a distance of 540 feet to the Southwest corner of
Missouri State Highway Department property as recorded in Book 212 at Page 351
of the Scotland County Deed Records, thence North 00° 25’ 41” West along the
West line of said Highway

 

--------------------------------------------------------------------------------


 

Department property 223.3 feet to the Southwest corner of said Missouri Highway
Department property; thence North 00° 25’ 41” West a distance of 47.39 feet to
true point of beginning of the description herein, thence North 00° 25’ 41” West
a distance of 208.72 feet; thence South 89° 25’ East a distance of 208.72 feet;
thence South 00° 25’ 41” East a distance of 208.72 feet; thence North 89° 25’
West a distance of 208.72 feet; thence North 89° 25’ West a distance of 208.72
feet to the point of beginning.

 

Also excepting, a tract of land situated in part of Lot 1 of the Southwest
Quarter of Fractional Section 7, Township 65 North, Range 11 West, Scotland
County, Missouri and being more particularly described as follows:

 

Commencing at the Southwest corner of Lot 1 of the Southwest Quarter of said
Fractional Section 7; thence along the Section line, South 89°41’42” East, a
distance of 540.00 feet to the Southwest corner of Missouri State Highway
Department property as recorded in Book 212 at Page 351 of the Scotland County
records; thence leaving the last described line, North 0°25’41” West, a distance
of 223.30 feet to the Northwest corner of said Highway Department property, said
point being the POINT OF BEGINNING of the description herein; TO WIT: thence
continuing North along said line, a distance of 47.39 feet; thence South
89°25’00” East, a distance of 208.72 feet; thence North 0°25’41” West, a
distance of 208.72 feet; thence North 89°25’00” West, a distance of 208.72 feet;
thence North 0°25’41” West, a distance of 60.00 feet; thence South 89°25’00”
East, a distance of 380.00 feet; thence South 0°22’51” West, a distance of
164.29 feet; thence South 89°25’00” East, a distance of 84.34 feet; thence South
0°22’51” West, a distance of 149.51 feet; thence North 89°41’52” West, a
distance of 459.88 feet to the point of beginning; said described tract
containing 2.0 acres, more or less. Subject to any and all easements of record.

 

Parcel #2-10-03.2-07-04.2-05-01.000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lots 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 and 16 in Cross Centre Addition to
the City of Burlington, Coffey County, Kansas.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded immediately prior hereto.

 

Tax ID No. 07707

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The South 450 feet of the East 633 feet of the Southeast 1/4 of the Southwest
1/4 of Section 36, Township 92 North, Range 25 West of the Fifth Principal
Meridian, Wright County, Iowa, Except the East 333 feet thereof.

 

Together with non-exclusive easement rights created by Easement Agreement
recorded June 20, 1991 in book L at page 92.

 

Tax Parcel Number: 472-01-43-03-05-0000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lots One Hundred Forty-five (145) and One Hundred Forty-six (146) in the
Original Plat of the Town of Mount Ayr, Ringgold County, Iowa.

 

Together with a the non-exclusive easement created by Agreement for Easement
made by and between P.M. Places Stores Company, and the City of Mt. Ayr recorded
April 21, 1995 in book 259 at page 179.

 

Tax Parcel Number: 0063742

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1, Pamida F Street, an Addition to the City of Omaha, Douglas County,
Nebraska.

 

TAX I.D.:  3537-2020-19-62-6600

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A-4

 

INTENTIONALLY DELETED

 

A-4-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LIMITED RENT DETERMINATION/ADJUSTMENT FORMULA

 

1.             Determination relating to Assignment or Subleasing.

 

Tenant has a limited collective ability to assign and sublease a portion of the
aggregate square footage of real estate subject to the Lease. For square footage
that is either sublet with a corresponding non-disturbance agreement or which is
assigned in accordance with Article 12, Tenant will seek to obtain initial rents
at market rates, but in no event less than a determined minimum (“Determined
Minimum”). The Determined Minimum rents for individual Property Locations shall
be computed by multiplying (a) a fraction (the “Quotient”), the numerator of
which will be the allocated loan amount assigned to the particular Property
Location as set forth in a loan agreement between Landlord and Landlord’s
Mortgagee and the denominator of which will be the Total Loan Amount, by (b) the
current Base Rent payment.

 

2.             Adjustments relating to Casualty or Condemnation.

 

Upon (a) a Casualty Event which results in the removal of a Property Location in
accordance with Article 14 of this Lease, or (b) a Condemnation which results in
the removal of a taken Property Location in accordance with Article 15 of this
Lease, the Base Rent hereunder shall be reduced by the product resulting from
multiplying (i) the Quotient (defined above), by (ii) the current Base Rent
payment.

 

As applicable to Sections 1 and 2 of this Exhibit B, the “Total Loan Amount”
shall mean the combined sum of all of the allocated loan amounts assigned to all
of the Property Locations under this Lease as set forth in the loan agreement as
obtained or modified by Landlord’s existing or future Mortgagees from time to
time (the “Allocated Loan Amounts”). The Allocated Loan Amounts shall be subject
to change after the Effective Date upon sixty (60) days prior written notice to
Tenant if Landlord refinances or modifies the loan secured by the Premises with
an unaffiliated third party Mortgagee (with such refinancing or modification not
to occur more than once every three (3) years); such Allocated Loan Amounts
may change based solely on a change in the fair market value of the Property
Locations established by new appraisals to the extent such Mortgagee requires
new appraisals to determine the then-current Allocated Loan Amount. If such
Allocated Loan Amounts change, Landlord shall promptly notify Tenant of the
revised Allocated Loan Amounts. If no new Allocated Loan Amounts are required by
any new Mortgagees, Landlord and Tenant shall rely on the Allocated Loan Amounts
in effect as of the Effective Date.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ESTOPPEL LETTER

 

TO:

 

Re:          Leasehold interest in property located at
                                             (the “Property”) pursuant to a
Lease dated                                      (the “Lease”) between
                                                 (“Landlord”) and
                         (“Tenant”)

 

Ladies and Gentlemen:

 

The following statements are made for your benefit and the benefit of your
Mortgagees, successors, and assigns (the “Beneficiaries”). The undersigned
hereby certifies to the Beneficiaries that the following statements are true,
correct and complete as of the date hereof:

 

1.             The Lease is unmodified and is presently in full force and effect
and represents the entire agreement between Tenant and Landlord with respect to
the Property.

 

2.             Tenant began paying rent under the Lease on
                                    . Tenant is currently paying
$                       per month as rent and $                       for other
charges under the Lease.

 

3.             Neither Landlord nor Tenant is in default under the Lease. To the
knowledge of the undersigned, no event has occurred that with the giving of
notice, the passage of time, or both, would constitute a default under the
Lease.

 

4.             The leased premises have been completed in accordance with the
terms of the Lease and Tenant is in occupancy, open for business and paying rent
on a current basis with no rental offsets or claims.

 

5.             Tenant has not prepaid rent other than as provided for in the
Lease or as stated above.

 

6.             There are no actions, whether voluntary or otherwise, pending
against the undersigned under the bankruptcy laws of the United States or any
State thereof.

 

7.             The Lease has not been assigned nor has the Property been sublet.

 

8.             Tenant has no existing defenses, offsets, liens, claims or
credits against the payment obligations under the Lease.

 

9.             The expiration date of the Lease is
                                     (the “Expiration Date”). Tenant has not
been granted any options or rights to terminate the Lease earlier than the
Expiration Date.

 

C-1

--------------------------------------------------------------------------------


 

10.           Tenant is currently not a party to any lease or sublease affecting
the Property, other than the Lease.

 

EXECUTED as of the        day of                               .

 

 

[

]

By:

 

 

Name:

 

 

Title:

 

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SUBLEASE NON-DISTURBANCE AGREEMENT

 

SUBLEASE RECOGNITION AGREEMENT

 

THIS SUBLEASE RECOGNITION AGREEMENT (“Agreement”), made as
of                                             , 20     , by and
between                                                                                       ,
a                                                         (“Landlord”) and
                                                                                                                          ,
a                                                            (“Subtenant”).

 

R E C I T A L S:

 

A.            Landlord and                                               
(“Tenant”) have entered into a certain lease (the “Lease”) dated as
of                                  , 2006, a memorandum of which has been
recorded in the Recorder of Deeds Office in and for
                                     County,                                   ,
which demises certain real property (the “Property Location”) located at
                                         (the “Property Location”), which
Property Location is more particularly described on Exhibit “A” attached hereto
and made a part hereof.

 

B.            Pursuant to a Sublease dated as
of                                         , 20       (the “Sublease”), Tenant
has leased to Subtenant                                             of the
Property Location (the “Subleased Property Location”), and which Subleased
Location is more particularly described in the Sublease.

 

C.            The parties hereto desire to effectuate the provisions of
Section 12.03 of the Lease with respect to the Sublease and the Subleased
Property Location.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

1.             Landlord warrants and represents as follows:

 

a.             that it is the fee owner of the Property Location;

 

b.             that the Lease is unmodified (except as may be otherwise set
forth in Exhibit B annexed hereto, if any) and is in full force and effect;

 

c.             that the term of the Lease expires
on                                        , but is subject
to                    extension periods of              (    ) years each; and

 

d.             that Tenant is not in default under the Lease nor has any event
occurred which would after notice to Tenant and the passage of time become a
default of Tenant under the Lease.

 

D-1

--------------------------------------------------------------------------------


 

2.             Landlord hereby acknowledges receipt of a copy of the Sublease,
and agrees the exercise by Subtenant of any of its rights, remedies and options
contained therein shall not constitute a default under the Lease.

 

3.             Landlord shall not, in the exercise of any of the rights arising
or which may arise out of the Lease or of any instrument modifying or amending
the same or entered into in substitution or replacement thereof (whether as a
result of Tenant’s default or otherwise), disturb or deprive Subtenant in or of
its possession or its rights to possession of the Subleased Property Location or
of any right or privilege granted to or inuring to the benefit of Subtenant
under the Sublease, provided that Subtenant is not in default under the Sublease
beyond the expiration of any applicable notice and cure period.

 

4.             In the event of the termination of the Lease by reentry, notice,
conditional limitation, surrender, summary proceeding or other action or
proceeding, or otherwise, or, if the Lease shall terminate or expire for any
reason before any of the dates provided in the Sublease for the termination of
the initial or renewal terms of the Sublease and if immediately prior to such
surrender, termination or expiration the Sublease shall be in full force and
effect, Subtenant shall not be made a party in any removal or eviction action or
proceeding nor shall Subtenant be evicted or removed of its possession or its
right of possession of the Subleased Property Location be disturbed or in any
way interfered with, and the Sublease shall continue in full force and effect as
a direct lease between Landlord and Subtenant.

 

5.             Landlord hereby waives and relinquishes any and all rights or
remedies against Subtenant, pursuant to any lien, statutory or otherwise, that
it may have against the property, goods or chattels of Subtenant in or on the
Subleased Property Location.

 

6.             Any notices, consents, approvals, submissions, demands or other
communications (hereinafter collectively referred to as “Notice”) given under
this Agreement shall be in writing, and may be given or be served by hand
delivered personal service, or by depositing the same with a reliable overnight
courier service or by deposit in the United States mail, postpaid, registered or
certified mail, and addressed to the party to be notified, with return receipt
requested. Notice shall be effective upon actual receipt or refusal to accept
delivery. For purposes of notice, the addresses of the parties shall, until
changed as herein provided, be as follows:

 

If to the Landlord, at:

 

 

 

 

 

 

 

Attention:

 

 

 

If to the Subtenant, at:

 

 

 

 

 

 

 

Attention:

 

 

 

D-2

--------------------------------------------------------------------------------


 

If to the Tenant:

 

 

 

 

 

 

 

Attention:

 

 

 

with a copy to:

 

 

 

 

 

 

 

Attention:

 

 

 

7.             No modification, amendment, waiver or release of any provision of
this Agreement or of any right, obligation, claim or cause of action arising
hereunder shall be valid or binding for any purpose whatsoever unless in writing
and duly executed by the party against whom the same is sought to be asserted.

 

8.             This Agreement shall be binding on and shall inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors, assigns and sublessees.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

D-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal the date first above written.

 

WITNESS/ATTEST:

 

 

LANDLORD:

 

 

 

 

, a

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

SUBTENANT:

 

 

 

 

 

 

, a

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

TENANT’S CONSENT

 

Tenant consents and agrees to the foregoing Agreement, which was entered into at
Tenant’s request. The foregoing Agreement shall not alter, waive or diminish any
of Tenant’s obligations under the Lease or Sublease. Tenant is not a party to
the above Agreement.

 

 

TENANT:

 

 

 

 

, a

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

D-4

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

If any exhibit is not attached hereto at the time of execution of this
Agreement, it may thereafter be attached by written agreement of the parties,
evidenced by initialing said exhibit.

 

Exhibit “A”            -               Legal Description of the Property
Location

 

D-5

--------------------------------------------------------------------------------


 

LANDLORD’S ACKNOWLEDGMENT

 

STATE OF

 

:

 

:           SS

COUNTY OF

 

:

 

On this, the      day of                                               ,
20      , before me a Notary Public in and for the State and County noted above,
the undersigned officer, personally appeared                            , who
acknowledged that he/she is
the                                                                                          of                                                                                                ,
a                                                                        , and
that he/she, being authorized to do so, executed the foregoing instrument for
the purposes therein contained by signing the name of the company by
himself/herself as such officer.

 

In witness whereof, I hereunto set my hand and official seal.

 

 

 

[Seal]

 

Notary Public

 

My Commission Expires:

 

, 200   

 

D-6

--------------------------------------------------------------------------------


 

SUBTENANT’S ACKNOWLEDGMENT

 

STATE OF

 

:

 

:           SS

COUNTY OF

 

:

 

On this, the           day of                                               ,
20      , before me a Notary Public in and for the State and County noted above,
the undersigned officer, personally
appeared                                      , who acknowledged that he/she
is                                                          of                                                                                                                      ,
a                                                                            ,
and that he/she, being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing the name of the company by
himself/herself as such officer.

 

In witness whereof, I hereunto set my hand and official seal.

 

 

 

[Seal]

 

Notary Public

 

My Commission Expires:

 

, 200    

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF MORTGAGEE NON-DISTURBANCE AGREEMENT

 

 

 

 

 

 

(Lender)

 

 

- and -

 

 

 

 

 

 

(Tenant)

 

 

SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT



 

Dated:

As of

 

 

PREPARED BY AND UPON

RECORDATION RETURN TO:

 

 

 

 

 

 

E-1

--------------------------------------------------------------------------------


 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of the        day of                                               ,
2006, by and between                                               , a
                                              , having its principal place of
business at                                                (together with its
successors and/or assigns, “Lender”) and
                                              , a
                                               having an address at
                                                       “Tenant”).

 

RECITALS:

 

A.            Lender has advanced a loan to
                                    , a                                   
                             (“Borrower”) in the principal sum of
                                                       DOLLARS
($                                ) (the “Loan”) advanced pursuant to that
certain Loan Agreement of even date herewith between Borrower and Lender
(together with all extensions, renewals, modifications, substitutions and
amendments thereof, the “Loan Agreement”).

 

B.            The Loan is secured by, among other things, the Security
Instrument (as defined in the Loan Agreement) which grants Lender a first lien
on the Properties (as defined in the Loan Agreement) encumbered thereby and is
further evidenced by the Note (as defined in the Loan Agreement).

 

C.            Borrower has entered into a certain Lease Agreement dated as of
the date hereof (the “Lease”) with Tenant, which Lease relates to the
Properties.

 

D.            Tenant has agreed to confirm the subordination of the Lease to the
Security Instrument and to the liens thereof on the terms and conditions
hereinafter set forth.

 

AGREEMENT:

 

For good and valuable consideration, Tenant and Lender agree as follows:

 

1.             Subordination. The Lease is and shall at all times be subject and
subordinate in all respects to the terms, covenants and provisions of the
Security Instrument and to the liens thereof, including without limitation, all
renewals, increases, modifications, spreaders, consolidations, replacements and
extensions thereof and to all sums secured thereby and advances made thereunder
with the same force and effect as if the Security Instrument had been executed,
delivered and recorded prior to the execution and delivery of the Lease.

 

2.             Non-Disturbance and Attornment. If Lender or any other subsequent
purchaser of the Properties shall become the owner of the Properties by reason
of the foreclosure of the Security Instrument or the acceptance of a deed or
assignment in lieu of foreclosure or by reason of any other enforcement of the
Security Instrument (Lender or such other purchaser being hereinafter referred
as “Purchaser”), provided no event of default exists under the Lease,
(a) Purchaser shall not (i) disturb Tenant’s possession of the Properties nor
(ii) name Tenant as a party to any foreclosure or other proceeding to enforce
the terms of the Security Instrument and (b) any sale or other transfer of the
Properties or of Borrower’s interest in the Lease, pursuant to foreclosure of
the Security Instrument or the acceptance of a deed or assignment in lieu of
foreclosure or by reason of any other enforcement of the Security Instrument,
will be subject and

 

E-2

--------------------------------------------------------------------------------


 

subordinate to Tenant’s possession and rights under the Lease; and (c) the Lease
shall not be terminated or affected thereby but shall continue in full force and
effect as a direct lease between Purchaser and Tenant upon all of the terms,
covenants and conditions set forth in the Lease and in that event, Tenant agrees
to attorn to Purchaser and Purchaser by virtue of such acquisition of the
Properties shall be deemed to have agreed to accept such attornment, provided,
however, that Purchaser shall not be (i) liable for the failure of any prior
landlord (any such prior landlord, including Borrower and any successor
landlord, being hereinafter referred to as a “Prior Landlord”) to perform any of
its obligations under the Lease which have accrued prior to the date on which
Purchaser shall become the owner of the Properties; (ii) subject to any offsets,
defenses, abatements or counterclaims which shall have accrued in favor of
Tenant against any Prior Landlord prior to the date upon which Purchaser shall
become the owner of the Properties;  (iii) liable for the return of rental
security deposits, if any, paid by Tenant to any Prior Landlord in accordance
with the Lease unless such sums are actually received by Purchaser; (iv) bound
by any payment of rents, additional rents or other sums which Tenant may have
paid more than one (1) month in advance to any Prior Landlord unless such sums
are actually received by Purchaser; (v) bound by any modification or amendment
of the Lease, or any waiver of the terms of the Lease, made without Lender’s
written consent; or (vi) any consensual or negotiated surrender, cancellation,
or termination of the Lease, in whole or in part, agreed upon between Borrower
and Tenant, unless effected unilaterally by Tenant pursuant to the express terms
of the Lease. Notwithstanding anything to the contrary contained in this
Agreement, in the case of clauses (i) and (ii) herein, the foregoing shall not
limit either (1) Tenant’s right to exercise any offsets, defenses, claims,
reductions, deductions or abatements otherwise available to Tenant because of
events occurring before or after the date of attornment to the extent Lender has
received notice thereof and the opportunity to cure within the time periods set
forth in this Agreement (it being further agreed that offsets, reductions,
deductions or abatements under the Lease that were deducted by Tenant prior to
the date upon which Purchaser succeeds to the interest of Prior Landlord shall
not be subject to challenge), or (2) Purchaser’s liability for any defaults that
continue after the date of attornment that violate Purchaser’s obligations as
landlord under the Lease. In the event that any liability of Purchaser does
arise pursuant to this Agreement, such liability shall be limited and restricted
to Purchaser’s interest in the Properties and shall in no event exceed such
interest.

 

3.             Notices. All notices required or permitted hereunder shall be
given and become effective as provided in Loan Agreement. Notices to the Tenant
shall be addressed as follows:

 

 

 

 

 

 

 

Attention:

 

 

Facsimile No.:

 

 

 

and

 

 

 

 

 

 

 

Attention:

 

 

Facsimile No.:

 

 

 

E-3

--------------------------------------------------------------------------------


 

 

4.                                      Lender’s Right of Access. Tenant agrees
that Lender shall have the rights of access to the Properties for the purpose of
curing a default under the Lease as granted to Borrower pursuant to the terms of
the Lease and Lender agrees not to disturb the normal business operations of
Tenant at such Properties in connection therewith.

 

5.                                      Notice to Lender. Notwithstanding
anything to the contrary in the Lease or this Agreement, before exercising any
offset right or termination right, Tenant agrees that it shall deliver to Lender
a copy of any written notice of the breach or default by Borrower giving rise to
same (the “Default Notice”), and, thereafter, the opportunity to cure such
breach or default as provided for below.

 

6.                                      Cure. After Lender receives a Default
Notice, Lender shall have a period of thirty (30) days beyond the time available
to Landlord under the Lease in which to cure the breach or default by Borrower.
Lender shall have no obligation to cure (and shall have no liability or
obligation for not curing) any breach or default by Borrower, except to the
extent that Lender agrees or undertakes otherwise in writing. In addition, as to
any breach or default by Lender the cure of which requires possession and
control of a Property, provided that Lender undertakes by written notice to
Tenant to exercise reasonable efforts to cure or cause to be cured by a receiver
such breach or default within the period permitted by this paragraph, Lender’s
cure period shall continue for such additional time (the “Extended Cure Period”)
as Lender may reasonably require to either: (a) obtain possession and control of
the applicable Property with due diligence and thereafter cure the breach or
default with reasonable diligence and continuity; or (b) obtain the appointment
of a receiver and give such receiver a reasonable period of time in which to
cure the default.

 

7.                                      Proceeds and Awards. Provided that
Tenant is not in default under the terms of the Lease (beyond any applicable
cure periods), Lender agrees that, notwithstanding any provision hereof to the
contrary, the terms of the Lease shall continue to govern with respect to the
disposition of any insurance proceeds or eminent domain awards.

 

8.                                      Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of Lender, Tenant and Purchaser
and their respective successors and assigns.

 

9.                                      Governing Law. This Agreement shall be
deemed to be a contract entered into pursuant to the laws of the State of
                                              and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
State of                                               .

 

10.                               Miscellaneous. This Agreement may not be
modified in any manner or terminated except by an instrument in writing executed
by the parties hereto. If any term, covenant or condition of this Agreement is
held to be invalid, illegal or unenforceable in any respect, this Agreement
shall be construed without such provision. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which

 

E-4

--------------------------------------------------------------------------------


 

counterparts shall be deemed an original instrument and all of which together
shall constitute a single Agreement. The failure of any party hereto to execute
this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder. Whenever the context may require,
any pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

[NO FURTHER TEXT ON THIS PAGE]

 

E-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

 

 

[INSERT LENDER SIGNATURE BLOCK]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[INSERT TENANT SIGNATURE BOCK]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

THE UNDERSIGNED ACCEPTS AND AGREES TO
THE PROVISIONS HEREOF:

 

[INSERT LANDLORD SIGNATURE

 

BLOCK]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

ACKNOWLEDGEMENTS

 

(To Be Attached)

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF LANDLORD AGREEMENT

 

LANDLORD AGREEMENT

 

Wachovia Bank, National Association, in its capacity as agent pursuant to the
Loan Agreement (as defined below) acting for and on behalf of the parties
thereto as lenders (in such capacity, together with its successors and assigns,
“Agent”) and the parties to the Loan Agreement as lenders (collectively,
together with their respective successors and assigns, “Lenders”) have entered
or are about to enter into financing arrangements with
                             (“Debtor”) pursuant to which Agent has been granted
a security interest in all of Debtor’s and certain of its affiliates’ inventory
and other personal property (hereinafter “Personal Property”). For purposes of
this Agreement, the term “Personal Property” does not include plumbing and
electrical fixtures, heating, ventilation and air conditioning, wall and floor
coverings, walls or ceilings and other fixtures not constituting trade fixtures.
Some of the Personal Property has or may from time to time become affixed to or
be located on, wholly or in part, the real property leased by Debtor or its
affiliates located at the addresses listed on Exhibit A attached hereto
(collectively, the “Premises”).                       (“Landlord”) is the owner
or lessor of the Premises. The term “Loan Agreement” as used herein shall mean
the Loan and Security Agreement by and among Debtor, certain of its affiliates,
Agent and Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

In order for Agent and Lenders to consider making loans or providing other
financial accommodations to Debtor or its affiliates in reliance upon the
Personal Property as collateral, the undersigned agree as follows:

 

1. Landlord waives and relinquishes any landlord’s lien, rights of levy or
distraint, claim, security interest or other interest Landlord may now or
hereafter have in or with respect to any of the Personal Property, whether for
rent or otherwise.

 

2. Except as otherwise provided in the lease relating to the Premises between
Landlord and Debtor as in effect on the date hereof (the “Lease”), the Personal
Property may be installed in or located on the Premises and is not and shall not
be deemed a fixture or part of the real property but shall at all times be
considered personal property.

 

3. Agent, at its option, for itself and for the benefit of Lenders, may enter
and use the Premises for the purpose of repossessing, removing, selling or
otherwise dealing with any of the Personal Property, and such license shall be
irrevocable and shall commence on the date (the “Access Commencement Date”)
which is the earlier of (w) five (5) business days following Landlord’s receipt
of written notice from Agent that Agent intends to enter the Premises pursuant
to the rights granted to Agent hereunder or (x) five (5) business days following
Agent’s receipt of written notice from Landlord that the Lease has terminated in
accordance with Section 4 hereof, and such license shall expire on the date (the
“Access Termination Date”) that is ninety

 

F-1

--------------------------------------------------------------------------------


 

(90) days after the Access Commencement Date; provided, that, (a) for each day
from the Access Commencement Date through the earlier of the Access Termination
Date or the date on which Agent notifies Landlord in writing that Agent will not
be or will no longer be using the Premises pursuant to the rights granted to it
hereunder, Agent shall (i) maintain or cause to be maintained such insurance as
is required by the Debtor to be maintained as provided under the Lease,
(ii) unless Landlord has otherwise been paid rent in respect of any such period,
Agent shall pay the regularly scheduled rent (prorated on a per diem basis to be
determined on a thirty (30) day month) without thereby assuming the Lease or
incurring any other Obligations of Debtor and, (iii) without duplication of the
payments under clause (ii) above, pay or cause to be paid all utilities costs
attributable to the Premises in accordance with the terms and provisions of the
Lease, without thereby assuming the Lease or incurring any other obligations of
Debtor, (b) any damage to the Premises caused by Agent or its representatives
will be repaired by Agent at the sole expense of Lenders, (c) Agent agrees to
indemnify, defend and hold Landlord harmless from and against any and all
damages, losses, claims, judgments, liabilities, costs and expense (including
reasonable attorneys’ fees and expenses) resulting or arising from the
activities of Agent on the Premises, except for those damages, losses, claims,
judgments, liabilities, costs and expense caused by the gross negligence or
willful misconduct of Landlord, and (d) Landlord shall be entitled to inspect
the Premises and to show the Premises to prospective tenants and purchasers from
time to time.

 

4. Landlord agrees to send notice in writing of any termination of, or default
under, or abandonment or surrender under (which constitute a default under the
Lease) the Lease to:

 

Wachovia Bank, National Association, as Agent
Heritage Square II, Suite 1050
5001 LBJ Freeway
Dallas, Texas 75244
Attention:  Portfolio Manager
Telephone No.:  (214) 761-9044
Telecopy No.:  (214) 748-9118

 

Agent shall have the right, but not the obligation, to cure any default by
Debtor under the Lease in the manner and time period provided in the Lease. Any
payment made or act done by Agent to cure any such default shall not constitute
an assumption of the Lease or any obligations of Debtor. Any notice required to
be to Agent hereunder shall be directed to Agent at the address set forth above
in this Section 4 or such other address as Agent notifies Landlord in writing.

 

5. This Agreement may not be changed or terminated orally or by course of
conduct. Landlord shall notify any purchaser of the Premises or of its business
of this Agreement and its terms. This Agreement is binding upon, and inures to
the benefit of, Landlord, Debtor and Agent and their respective successors and
assigns.

 

6. Any notice required to be given to Landlord hereunder shall be directed to
Landlord at the address set forth under Landlord’s signature below or such other
address as Landlord notifies Agent in writing.

 

F-2

--------------------------------------------------------------------------------


 

7. Entry by Agent or its agents or representatives upon the Premises shall not
be deemed an eviction or a disturbance of Debtor’s use and possession of the
Premises or any part thereof, or render Landlord liable to Debtor for damages or
abatement of rent or relieve Debtor from the responsibility of performing any of
Debtor’s obligations under the Lease, and Debtor shall have no right or claim
against Landlord for or by reason of any such entry or inspection or removal or
attempted removal of the Personal Property by Agent or its agents or
representatives.

 

8. This Agreement shall be governed by and construed in accordance with the laws
of the States where the Premises are located.

 

Dated this          day of                     , 2006.

 

 

[NAME OF LANDLORD]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Agreed:

 

[NAME OF DEBTOR]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-3

--------------------------------------------------------------------------------


 

Exhibit A

 

Premises

 

1.

 

2.

 

3.

 

F-4

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT TO BE MADE BY LANDLORD

(INDIVIDUAL)

 

STATE OF

 

 

ss:

COUNTY OF:

 

 

I,
                                                                                          ,
a Notary Public within and for said County, in the State aforesaid, duly
commissioned and acting, do hereby certify that on
this                                      day of
                                    , 2006, personally appeared before me
                                                                                                            ,
the Landlord named in the foregoing Landlord Agreement, to me personally known
to be the person who signed said Landlord Agreement, who, being by me duly sworn
and being informed of the contents of said Landlord Agreement, stated and
acknowledged under oath that he signed, executed, sealed and delivered same as
his free and voluntary act and deed, for the uses, purposes and considerations
therein mentioned and set forth.

 

WITNESS my hand and seal as such Notary Public the day and year in this
certificate above written.

 

 

 

 

 

 

Notary Public

 

F-5

--------------------------------------------------------------------------------


 

LANDLORD ACKNOWLEDGMENT

(PARTNERSHIP)

 

STATE OF

 

 

ss:

COUNTY OF:

 

 

I,                                                                                                                                                                 ,
a Notary Public within and for said County, in the State aforesaid, duly
commissioned and acting, do hereby certify that on
this                                                            day of
                                             , 2006, personally appeared before
me                                                                     and
                                                                                                                 ,
the Landlord named in the foregoing Landlord Agreement, to me personally known
to be the person who signed said Landlord Agreement, stated and acknowledged
under oath that they are Partners of
                                                                               the
Partnership named in and which executed the said Landlord Agreement, and that
they signed, executed, sealed and delivered same individually and on behalf of
the said Partnership, with authority, as their and its free and voluntary act
and deed for the uses, purposes and considerations therein mentioned and set
forth.

 

WITNESS my hand and seal as such Notary Public the day and year in this
certificate above written.

 

 

 

 

 

 

Notary Public

 

F-6

--------------------------------------------------------------------------------


 

LANDLORD ACKNOWLEDGMENT

(CORPORATION)

 

STATE OF

 

 

ss:

COUNTY OF:

 

 

I,                                                                                                                                   ,
a Notary Public within and for said County, in the State aforesaid, duly
commissioned and acting, do hereby certify that on
this                                             day
of                                    , 2006, personally appeared before
me                                                                                                        
(Name of Signer for Landlord) to me personally known to be the person who signed
the foregoing Landlord Agreement, and who, being by me duly sworn and being
informed of the contents of said Landlord Agreement, stated and acknowledged to
me under oath that he is
                                                         (Title) of
                                                                                                 
the Corporation named in and which executed the said Landlord Agreement, and
that same was signed, sealed, executed and delivered by him in the name of and
on behalf of the said Corporation by authority of its Board of Directors and
that the execution of said Landlord Agreement was his free and voluntary act and
deed in his said capacity and acknowledged to me that said Corporation executed
the same as its voluntary and was by him voluntarily executed, on behalf of said
Corporation for the uses, purposes and consideration therein mentioned and set
forth.

 

WITNESS my hand and seal as such Notary Public the day and year in this
certificate above written.

 

 

 

 

 

 

Notary Public

 

F-7

--------------------------------------------------------------------------------


 

DEBTOR ACKNOWLEDGMENT

(CORPORATION)

 

STATE OF

 

 

ss:

COUNTY OF:

 

 

I,                                                                                                                         ,
a Notary Public within and for said County, in the State aforesaid, duly
commissioned and acting, do hereby certify that on
this                                                day
of                                        , 2006, personally appeared before
me                                                                                                    
(Name of Signer for Debtor) to me personally known to be the person who signed
the foregoing Landlord Agreement, and who, being by me duly sworn and being
informed of the contents of said Landlord Agreement, stated and acknowledged to
me under oath that he is
                                                         (Title) of
                                                                                                 
the Corporation named in and which executed the said Landlord Agreement, and
that same was signed, sealed, executed and delivered by him in the name of and
on behalf of the said Corporation by authority of its Board of Directors and
that the execution of said Landlord Agreement was his free and voluntary act and
deed in his said capacity and acknowledged to me that said Corporation executed
the same as its voluntary and was by him voluntarily executed, on behalf of said
Corporation for the uses, purposes and consideration therein mentioned and set
forth.

 

WITNESS my hand and seal as such Notary Public the day and year in this
certificate above written.

 

 

 

 

 

 

Notary Public

 

F-8

--------------------------------------------------------------------------------


 

AGENT ACKNOWLEDGMENT

 

STATE OF

 

 

ss:

COUNTY OF:

 

 

I,                                                                                                                      ,
a Notary Public within and for said County, in the State aforesaid, duly
commissioned and acting, do hereby certify that on this      day of           
2006, personally appeared before
me                                                                                                        
(Name of Signer for Agent) to me personally known to be the person who signed
the foregoing Landlord Agreement, and who, being by me duly sworn and being
informed of the contents of said Landlord Agreement, stated and acknowledged to
me under oath that he is
                                                         (Title) of Wachovia
Bank, National Association, the national association named in and which executed
the said Landlord Agreement, and that same was signed, sealed, executed and
delivered by him in the name of and on behalf of the said national association
by authority of its Board of Directors and that the execution of said Landlord
Agreement was his free and voluntary act and deed in his said capacity and
acknowledged to me that said national association executed the same as its
voluntary and was by him voluntarily executed, on behalf of said national
association for the uses, purposes and consideration therein mentioned and set
forth.

 

WITNESS my hand and seal as such Notary Public the day and year in this
certificate above written.

 

 

 

 

 

 

Notary Public

 

F-9

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF MEMORANDUM OF LEASE

 

This Instrument Prepared By and Upon

Recordation return to:

Attention:

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE (“Memorandum”) made as of the          day of
                                      , 2006, by and between
                                                                        
(“Tenant”), and                                                         , a(n)
                                         (“Landlord”).

 

WITNESSETH:

 

1.                                       Premises. Landlord and Tenant have
entered into a lease (“Lease”) dated                                     ,
20      , for that certain real property lying, being and situate in the County
of                     , City of                                 , State of
                          , more particularly described on EXHIBIT A attached
hereto and made a part hereof, together with the buildings and improvements
located thereon (the “Premises”).

 

2.                                       Term and Renewal Options. The Lease has
an initial term of fifteen (15) years, subject to extension (at Tenant’s option)
as provided therein for two (2) successive additional periods of ten (10) years
each.

 

3.                                       Incorporation of Lease. This Memorandum
is for informational purposes only and nothing contained herein shall be deemed
to in any way modify or otherwise affect any of the terms and conditions of the
Lease, the terms of which are incorporated herein by reference. This instrument
is merely a memorandum of the Lease and is subject to all of the terms,
provisions and conditions of the Lease. In the event of any inconsistency
between the terms of the Lease and this instrument, the terms of the Lease shall
prevail.

 

4.                                       Binding Effect. The rights and
obligations set forth herein shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors and assigns.

 

IN WITNESS WHEREOF, the parties have executed this Memorandum of Lease as of the
day and year first above written.

 

Witnesses or Attest (as to Landlord):

 

LANDLORD:

 

 

 

 

 

 

a(n)

 

 

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Print Title:

 

 

 

 

Date:

 

, 20

 

 

 

G-1

--------------------------------------------------------------------------------


 

Witnesses or Attest (as to Tenant):

 

TENANT:

 

 

 

 

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Print Title:

 

 

 

 

Date:

 

, 20

 

 

 

G-2

--------------------------------------------------------------------------------


 

STATE OF

)

 

)SS:

COUNTY OF:

)

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that                                                                  ,
whose name as                                                    
of                                                  , a
                                              , is signed to the foregoing
instrument, who is known to me, acknowledged before me on this day that, being
informed of the contents of the instrument, he, as such officer and with full
authority, executed the same voluntarily for and as the act of
said                                .

 

Given under my hand and official seal this       day
of                                          , 20

 

 

 

 

Notary Public

 

 

State of

 

 

My Commission expires:

 

 

 

 

STATE OF

)

 

)         SS:

COUNTY OF:

)

 

I HEREBY CERTIFY that on this day before me, an officer duly authorized in the
state and county named above to take acknowledgments, personally appeared
                                                     as
                                                   of
                                                  , a
                                       , to me known to be the person who signed
the foregoing instrument as such officer and he/she acknowledged that the
execution thereof was his/her free act and deed as such officer for the use and
purposes therein expressed and that the instrument is the act and deed of said
                              .

 

WITNESS my hand and official seal this       day
of                                          , 20      .

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

STATE SPECIFIC PROVISIONS

 

None.

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

REQUIRED REPAIRS

 

I-1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Immediate
Repair Reserve
Amount

 

Item

 

Store #

 

City

 

St

 

Short Description

 

Additional Description

 

Qty

 

Unit of
Measure

 

Year 1
2006

 

 

 

3007

 

Mount Carmel

 

IL

 

Roof Repairs

 

According to POC, there are minor roof leaks during periods of heavy rain. 
Isolated water stains were observed on ceiling tiles in the retail area,
indicating possible roof leaks.   (Approximately 200 Linear Feet)

 

200

 

LF

 

$

1,000

 

 

 

3007

 

Mount Carmel

 

IL

 

Masonry Repairs

 

Brick veneer is damaged at the east elevation of the building, near the loading
dock.  Repair brick veneer.

 

1

 

LS

 

$

1,000

 

 

 

3023

 

Manistique

 

MI

 

Landscaping

 

Clear overgrown vegetation from the rock and drainage splash areas to keep
positive flow.  The drainage channel and rock area at rear of the building is
overgrown with shrubs and other rooted vegetation.  The vegetation will be
required to be removed so as to keep a positive flow of runoff from roof
downspouts.

 

1

 

LS

 

$

1,000

 

 

 

3178

 

Lander

 

WY

 

Fire Protection

 

Expired sprinkler system inspection.  Contract system inspection.

 

1

 

LS

 

$

1,000

 

 

 

3190

 

Glasgow

 

MT

 

HVAC Repairs

 

Repair inoperable rooftop unit immediately.  According to POC, one of the roof
top units has not operated since installed in 1998.

 

1

 

LS

 

$

1,000

 

 

 

3194

 

Ashland

 

WI

 

Roof Repairs

 

Active roof leaks at existing construction joint between Phase 1 and Phase 2 -
Repair.

 

1

 

LS

 

$

1,000

 

 

 

3194

 

Ashland

 

WI

 

Door Repairs

 

Replace damaged door frame around the overhead door located along the left
(east) elevation of the building.

 

1

 

LS

 

$

1,000

 

 

 

3194

 

Ashland

 

WI

 

Door Repairs

 

Replace damaged door frame on the service door along the left (east) side
elevation of the building.

 

1

 

LS

 

$

1,000

 

 

 

3852

 

Bethany

 

MO

 

Exterior Building

 

Wall on west side of property leaks into first floor warehouse area during heavy
rains.  Waterproofing required.  (Approximately 1,000 Square Feet)

 

1,000

 

SF

 

$

1,000

 

 

 

3880

 

Clarion

 

IA

 

Roof Repairs

 

Install sealant at roof penetrations above main entrance.  Current roof leaks.

 

1

 

LS

 

$

1,000

 

 

 

3146

 

Mitchell

 

IN

 

Roof Repairs

 

Replace flashing around roof top units.  According to the POC, roof leaks occur
around the HVAC units during periods of heavy rain.  Water stained ceiling tile
observed near air distribution grilles.  (Approximately 170 Linear Feet)

 

170

 

LN

 

$

1,105

 

 

 

3015

 

Minerva

 

OH

 

Asphalt / Concrete Repairs

 

Repair deteriorated paving in parking lot at the front of the building. 
(Approximately 400 Square Feet)

 

400

 

SF

 

$

1,200

 

 

 

3298

 

Park Rapids

 

MN

 

Masonry Repairs

 

Repair exterior wall.  There are isolated areas of damaged concrete block CMU. 
The damage CMU must be repaired and replaced.  (Approximately 40 Square Feet)

 

40

 

SF

 

$

1,200

 

 

 

3096

 

Ely

 

MN

 

Asphalt / Concrete Repairs

 

There is a crack along the rear foundation wall which allows some water
infiltration.  Although the estimated costs of repair cannot be accurately
determined a cost allowance to repair the affected elements is included.  Also
recommend that the affected area be monitored for future movement by structural
engineer.

 

1

 

LS

 

$

1,250

 

 

 

3117

 

Loogootee

 

IN

 

Asphalt / Concrete Repairs

 

Cut and patch asphalt as required.  The asphalt is crumbling at the east
entrance drive to the property.  (Approximately 500 Square Feet)

 

500

 

SF

 

$

1,250

 

 

 

3129

 

Wahpeton

 

ND

 

Asphalt / Concrete Repairs

 

Cut and patch asphalt as required.  There are significant areas of failure,
deterioration, and localized depressions in the paving.  (Approximately 500
Square Feet)

 

500

 

SF

 

$

1,250

 

 

 

3190

 

Glasgow

 

MT

 

Roof Repairs

 

Locate roof leaks & repair.  According to POC, minor roof leaks occur around
some of the rooftop units when it rains.

 

1

 

LS

 

$

1,500

 

 

 

3252

 

Powell

 

WY

 

Roof Repairs

 

Repair active roof leaks.  According to POC, the roof leaks during heavy rains
and needs to be spot repaired.

 

1

 

LS

 

$

1,500

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Immediate
Repair Reserve
Amount

 

Item

 

Store #

 

City

 

St

 

Short Description

 

Additional Description

 

Qty

 

Unit of
Measure

 

Year 1
2006

 

 

 

3256

 

Tuscola

 

IL

 

Roof Repairs

 

Re-fasten membrane.  The roof membrane was observed lifting at the northwest
corner of the building over an approximate area of 300 square feet.  Due to the
age of the building, this appears to be a warranty issue and should be addressed
with the installation contractor.  An estimated cost is provided in the event
the warranty is not in effect.  The POC had no knowledge of warranty in-place. 
The lifting of the membrane may be responsible - at least in part - for some
stains observed in reflected ceiling tiles along the north wall of the
building.  (Approximately 3 SQ)

 

1

 

LS

 

$

1,500

 

 

 

3190

 

Glasgow

 

MT

 

Asphalt / Concrete Repairs

 

Replace damaged concrete w/ 5” reinforced concrete.  The concrete slab adjacent
to the loading dock areas was observed to be significantly cracked. 
(Approximately 350 Square Feet)

 

350

 

SF

 

$

1,750

 

 

 

3089

 

Washington

 

IA

 

Exterior Building

 

Three metal panels are damaged at the rear of the building.  Replace metal
panels.

 

1

 

LS

 

$

1,800

 

 

 

3298

 

Park Rapids

 

MN

 

Exterior Building

 

Replace aluminum siding.  Damaged metal panels along loading dock from truck
docking.  (Approximately 400 Square Feet)

 

400

 

SF

 

$

1,880

 

 

 

3023

 

Manistique

 

MI

 

Landscaping

 

The grass landscape area at the west side of the property is barren due to snow
plow disposal in the area.  Grass replacement is recommended to prevent
erosion.  It is recommended that rock be installed in the snow drainage areas in
the future, similar to adjacent property at the south.

 

1

 

LS

 

$

2,000

 

 

 

3190

 

Glasgow

 

MT

 

Asphalt / Concrete Repairs

 

Replace concrete walkways.  The concrete sidewalk proceeding the main entrance
into the building was observed to be significantly cracked.  (Approximately 250
Square Feet)

 

250

 

SF

 

$

2,000

 

 

 

3028

 

Havana

 

IL

 

Exterior Painting

 

Rust spots observed on all exterior wall elevations.  An attempt should be made
to seal the oxidizing material points on the wall surfaces prior to repainting
entire elevations.  The front elevation may be touched-up in year 1 as routine
maintenance.  Then painted later in the term as noted.  The west wall should be
repainted as an immediate repair.

 

1

 

LS

 

$

2,250

 

 

 

3226

 

Sullivan

 

IL

 

Roof Repairs

 

Re-fasten membrane.  Roof membrane observed lifting in (2) areas of
approximately 900 and 600 square feet, over the southwest quadrant of the
building.

 

1

 

LS

 

$

2,250

 

 

 

3153

 

Glenwood

 

MN

 

Asphalt / Concrete Repairs

 

Regrade asphalt paving to drains.  Ponding occurs at (2) locations in parking
lot.

 

1

 

LS

 

$

2,500

 

 

 

3169

 

Arcadia

 

WI

 

Roof Repairs

 

Repair roof leaks.  There are active roof leaks in the mansard roof, as
evidenced by stained ceiling tiles.

 

1

 

LS

 

$

2,500

 

 

 

3195

 

Lancaster

 

WI

 

Roof Repairs

 

Identify areas of water infiltration & tighten or provide additional sealant at
mechanical fasteners.  Roof membrane in general appears to be in good condition
and is approximately 6 years old.  Repair cost may be negated if warranty item. 
Approximately 125 square feet of stained acoustical ceiling tiles over roughly
12 local areas, most of which are assumed to be from active roof leakage.  Per
the POC, a roof investigation was done last year.  EMG observed the rubber
covers of several mechanical fasteners (shanks) on the roof circled in white
marker, presumably indicating potential leaks were observed during the PCA as it
was dry.

 

1

 

LS

 

$

2,500

 

 

 

3122

 

Detroit Lakes

 

MN

 

Masonry Repairs

 

Repair CMU wall on the left elevation.  There are isolated areas of damaged
concrete block along the left elevation.  The damaged concrete must be repaired
or replaced.  (Approximately 100 Square Feet)

 

1

 

LS

 

$

3,000

 

 

 

3223

 

Plentywood

 

MT

 

Roof Repairs

 

Replace asphalt shingles and flashings.  Although no roof leaks are reported,
the current state of the roof is in poor condition.  Missing shingles,
improperly installed metal flashings, and poor roof repairs were observed. 
(approximately 27 SQ)

 

27

 

SQ

 

$

3,240

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Immediate
Repair Reserve
Amount

 

Item

 

Store #

 

City

 

St

 

Short Description

 

Additional Description

 

Qty

 

Unit of
Measure

 

Year 1
2006

 

 

 

3252

 

Powell

 

WY

 

Asphalt / Concrete Repairs

 

Seal coat asphalt.  The lot is badly worn and is in need of seal coating. 
(Approximately 43,300 Square Feet)

 

43,300

 

SF

 

$

3,472

 

 

 

3153

 

Glenwood

 

MN

 

Exterior Building

 

Connect downspout terminations to the underground storm water system.  The
existing downspouts discharge onto splash blocks which spill onto the soil,
causing the soil at the northern portion of the site to be waterlogged.   (Qty
7)

 

7

 

EA

 

$

3,500

 

 

 

3096

 

Ely

 

MN

 

Masonry Repairs

 

The brick veneer is in fair condition.  There are significant areas of cracking
and deteriorated mortar joints along the rear wall and chimney.  The damaged
joints must be repaired or replaced.  (Approximately 1,500 Square Feet)

 

1

 

LS

 

$

4,875

 

 

 

3223

 

Plentywood

 

MT

 

Structural

 

Follow up study: Structural Engineer to review & report on the structural
integrity of the mezzanine.  According to the POC, the State Building Inspector,
Mr. Richard Larson, visited the property and was concerned about the deflection
of the mezzanine floor visible at the edge of the mezzanine.  The POC stated
that the inspector is requiring the store management to procure the services of
a licensed structural engineer to determine if mezzanine is sound.  The
estimated cost for this work is included in the cost tables.

 

1

 

LS

 

$

5,000

 

 

 

3852

 

Bethany

 

MO

 

Site Electrical

 

Trench new high voltage power lines from new pad mounted transformer to existing
service panels.  Pamida portion of property is served by old dry-type
transformer which are no longer serviceable.  The City utility provider has told
the store to tie into the new pad mounted transformer recently installed for the
Hy-Vee Grocery store attached to the building.

 

1

 

LS

 

$

5,000

 

 

 

3873

 

Burlington

 

KS

 

Roof Repairs

 

Install liquid sealer to roof assembly.  Currently there are approximately (4)
roof leaks.

 

1

 

LS

 

$

5,000

 

 

 

3178

 

Lander

 

WY

 

Exterior Painting

 

There is water damage at (5) vertical locations along the left (south) wall. 
Damage appears to be due to inadequate edge flashing at the side roof gutter. 
After repair of the flashing, the walls at these locations should be scraped and
all the walls subsequently painted.  (approximately 8,000 Square Feet)

 

8,000

 

SF

 

$

5,200

 

 

 

3007

 

Mount Carmel

 

IL

 

Asphalt / Concrete Repairs

 

Replace damaged concrete with 5” reinforced concrete.  The concrete pavement is
in fair to poor condition.  There is deteriorated, spalling, and cracking
concrete throughout the property.  The heaviest damage is along the east side of
the property, near the loading dock.  (approximately 1,500 Square Feet)

 

1,500

 

SF

 

$

7,500

 

 

 

3226

 

Sullivan

 

IL

 

Asphalt / Concrete Repairs

 

Overlay asphalt.  Asphalt at south end of parking lot observed badly worn, with
alligatoring and depressed areas.  Subject area is a rectangular strip at
southernmost end of the asphalt parking area, adjacent to the left side (south)
building elevation and extending into the front parking lot.  The approximate
dimensions are 50 feet (in the north-south dimension) by 300 feet. 
(Approximately 15,000 Square Feet)

 

15,000

 

SF

 

$

7,500

 

 

 

3194

 

Ashland

 

WI

 

Exterior Building

 

Replace sections of damaged metal siding.  Metal panels are damaged along the
left (East) side and rear (south) side elevations of the building.

 

1

 

LS

 

$

8,000

 

 

 

3158

 

Archbold

 

OH

 

Asphalt / Concrete Repairs

 

Cut and remove concrete, stabilize and replace. Concrete shifts with frost. 
Areas affected are front entry, south exit door in Sporting Goods, and loading
dock service doors.

 

1

 

LS

 

$

10,000

 

 

 

Pam GO

 

Omaha

 

NE

 

Asphalt / Concrete Repairs

 

Seal coat asphalt.  Asphalt pavement surface roughness.  (Approximately 110,000
Square Feet)

 

110,000

 

SF

 

$

11,000

 

 

 

3252

 

Powell

 

WY

 

Asphalt / Concrete Repairs

 

Cut and patch asphalt.  Approximately 10% of the lot requires cutting and
patching.  (Approximately 4,500 square feet)

 

4,500

 

SF

 

$

11,250

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Immediate
Repair Reserve
Amount

 

Item

 

Store #

 

City

 

St

 

Short Description

 

Additional Description

 

Qty

 

Unit of
Measure

 

Year 1
2006

 

 

 

3033

 

Woodsfield

 

OH

 

Asphalt / Concrete Repairs

 

There are significant areas of failure and deterioration such as alligator
cracking and localized depressions on the north side of the parking area.  There
are areas of routing and heaving in the parking area on the northwest corner of
the property and the center of the main parking area.  (Approximately 6,000
Square Feet)

 

6,000

 

SF

 

$

15,000

 

 

 

3194

 

Ashland

 

WI

 

Asphalt / Concrete Repairs

 

Overlay asphalt.  Asphalt pavement requires an overlay and major pot hole
repairs.  (approximately 39,600 Square Feet)

 

39,600

 

SF

 

$

19,800

 

 

 

3153

 

Glenwood

 

MN

 

Roof Repairs

 

Replace scuppers & affected portions of roof membrane and insulation.  Ponding
occurs in the roof.  Scuppers are located higher than the field of the roof and
therefore do not drain fully.  Several leaks in the membrane roof allow standing
water to penetrate into the space and structure below.  Water was observed
dripping from several location in the stock room.  Also the west exterior CMU
wall was observed to be wet due to water infiltration from the roof.

 

1

 

LS

 

$

20,000

 

 

 

3178

 

Lander

 

WY

 

Roof Repairs

 

The older southern half of the roof has exceeded its useful life.  Is reportedly
leaking in several locations and needs to be replaced.   (Approximately 120 SQ)

 

120

 

SQ

 

$

32,400

 

 

 

3007

 

Mount Carmel

 

IL

 

HVAC Repairs

 

According to POC, 11 of the 14 rooftop units are not functioning.  Some appear
to be original units.  Three new units are scheduled to be installed in June. 
This leaves (8) non-functioning rooftop units.  The broken rooftop units should
be replaced.

 

1

 

LS

 

$

68,000

 

 

 

3126

 

Rawlins

 

WY

 

Asphalt / Concrete Repairs

 

Overlay Asphalt.  There is widespread surface wear and alligator cracking
throughout the parking lot.  The problem is compounded by inadequate drainage
and ponding.  The problem areas need to be cut and patched and the entire lot
should be subsequently resurfaced, with surface drainage improved.  
(Approximately 76,000 Square Feet)

 

76,000

 

SF

 

$

76,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Immediate Repairs:

 

 

 

 

 

$

367,922

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount for Reserve:

 

 

 

 

 

$

459,903

 

 

The deadline for completing the repairs set forth above shall be January 1, 2007

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM INCOME AND EXPENSE STATEMENT
FOR INDIVIDUAL PROPERTY LOCATION

 

[Store Number], [CITY], [STATE]

STORE INCOME STATEMENT

[MONTH]

TOTAL DEPTS

 

 

 

 

 

 

 

Dollar Variance (B/W)

 

Basis PT Variance (B/W)

 

FY 2005

 

FY 2004

 

 

 

FY05 VS FY04

 

FY05 VS FY04

 

ACTUALS

 

% SLS

 

ACTUALS

 

% SLS

 

ACCOUNT

 

ACTUALS

 

ACTUALS

 

 

 

 

 

 

 

 

 

NET SALES
COST OF SALES

 

 

 

 

 

 

 

 

 

 

 

 

 

SKU GROSS MARGIN
ALLOWANCES SMART CLEARANCE

 

 

 

 

 

 

 

 

 

 

 

 

 

MERCHANT MARGIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED SHRINK EXPENSE
PHYSICAL INVENTORY ADJUST.
OTHER GM COMPONENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

FINANCE MARGIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADJUSTED GROSS MARGIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RENTAL INCOME
MISCELLANEOUS INCOME

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL OTHER INCOME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAYROLL - EXEMPT
PAYROLL - NONEXEMPT

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL PAYROLL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BENEFITS & INSURANCE
PAYROLL TAXES
LOSS PREVENTION PAYROLL
WRAPPING & SUPPLIES
BANK CARD FEES
FREIGHT EXPENSE - STORES
MISCELLANEOUS - STORES
NET CASH SHORT/BAD DEBT
M&R STORE CONTROLLED
TELEPHONE
ELECTRIC, WATER & FUEL
MANAGER’S PIP

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL STORE CONTROLLED EXPENSES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M&RISD CONTROLLED
WAREHOUSE EXPENSES
RENT EXPENSE
INSURANCE-PROP/WC/GL
PROPERTY TAXES
P & A ALLOWANCES
PRE-OPENING EXTRANEOUS
DEPRECIATION/AMORTIZATION

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL STORE EXP. & DEPREC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRIBUTION TO CORPORATE PROFIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASED SALES
BOOK INVENTORY
NET PROPERTY & EQUIPMENT

 

 

 

 

 

 

J-1

--------------------------------------------------------------------------------